Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 1 of 291 PageID #: 821




                   PLAINTIFFS’ EXHIBIT 1
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 1 of28ofPageID
                                                                      291 PageID
                                                                            #: 1 #: 822



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------x
  DAVID T. SILVA,
  GERROD T. SMITH, and
  JONATHAN K. SMITH,
  Members of the Shinnecock Indian Nation,

                                     Plaintiffs,                Case No.: 18-cv-3648       ( )( )

               - against -                                      COMPLAINT

   BRIAN FARRISH,
   JAMIE GREENWOOD,
   EVAN LACZI,
   BASIL SEGGOS,
   NEW YORK STATE DEPARTMENT OF
   ENVIRONMENTAL CONSERVATION,
   and SUFFOLK COUNTY DISTRICT
   ATTORNEY’S OFFICE,

                                       Defendants.
  ----------------------------------------------------x


          Plaintiffs, Shinnecock Indian Nation members, DAVID T. SILVA, GERROD T. SMITH,

  and JONATHAN K. SMITH, by and through their attorneys, MOORE INTERNATIONAL

  LAW PLLC, as and for their Complaint, allege as follows:

                                          NATURE OF THE ACTION

          1)        This is a suit by the above named Plaintiffs who are all on-Reservation members

  of the Shinnecock Indian Nation, seeking a declaratory judgment and preliminary and permanent

  injunctive relief against the above named Defendants, arising from a pattern of criminal

  prosecutions by the Defendants against the Plaintiffs in excess of New York State jurisdiction

  and interfering with Plaintiffs’ un-relinquished aboriginal and retained rights to fish in the waters

  of Shinnecock Bay and its estuary adjacent to the lands of the Shinnecock Indian Reservation,
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 2 of38ofPageID
                                                                      291 PageID
                                                                            #: 2 #: 823



  and for monetary damages arising out of a continuing pattern and practice of illegal racial

  discrimination.

                                           THE PARTIES

         2)      Plaintiff, David T. Silva, (“Silva”), is an enrolled member of the Shinnecock

  Indian Nation, a federally recognized Indian Tribe, and resides on the Shinnecock Indian

  Reservation, located within the territorial limits of Suffolk County, State of New York.

         3)      Plaintiff, Gerrod T. Smith, (“Gerrod Smith”), is an enrolled member of the

  Shinnecock Indian Nation, a federally recognized Indian Tribe, and resides on the Shinnecock

  Indian Reservation, located within the territorial limits of Suffolk County, State of New York.

         4)      Plaintiff, Jonathan K. Smith, (“Jonathan Smith”), is an enrolled member of the

  Shinnecock Indian Nation, a federally recognized Indian Tribe, and resides on the Shinnecock

  Indian Reservation, located within the territorial limits of Suffolk County, State of New York.

         5)      Defendant, Brian Farrish, (“Farrish”), is employed as a Conservation Officer by

  the New York State Department of Conservation and is sued in his personal and official

  capacities.

         6)         Defendant, Jamie Greenwood, (“Greenwood”), is employed as an Assistant

  District Attorney by the Suffolk County District Attorney’s Office and is sued in her personal

  and official capacities.

         7)      Defendant, Evan Laczi, (“Laczi”), is employed as a Conservation Officer by the

  New York State Department of Conservation and is sued in his personal and official capacities.

         8)      Defendant, Basil Seggos, (“Seggos”), is the Commissioner of the New York State

  Department of Environmental Conservation and is sued in his personal and official capacities.




                                                  2
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 3 of48ofPageID
                                                                      291 PageID
                                                                            #: 3 #: 824



          9)     Defendant, New York State Department of Environmental Conservation,

  (“DEC”), is a regulatory and law enforcement agency for environmental issues of the State of

  New York.

          10)    Defendant, the Suffolk County District Attorney’s Office (“the DA”) is the

  prosecutor’s office of and for Suffolk County, State of New York.

                                     JURISDICTION AND VENUE

          11)    This Court has federal question subject matter jurisdiction pursuant to 28 U.S.C. §

  1331.

          12)    Venue is proper in this court pursuant to 28 U.S.C. § 1391(b)(1) and (2).

                                      FACTUAL BACKGROUND

          13)    The Shinnecock and other seafaring native peoples of eastern Long Island have

  fished in the waters surrounding Long Island and other areas since time immemorial.

          14)    At all relevant times, Plaintiffs were and are enrolled members of the Shinnecock

  Indian Nation, a federally recognized Indian Tribe, (“the Shinnecock Nation”), reside on the

  Shinnecock Indian Reservation, have fished in the adjacent waters of Shinnecock Bay and its

  estuary, have been ticketed and prosecuted in New York State courts by the Defendants, and are

  deterred and chilled from exercising their rights to fish by the acts of the Defendants.

          15)    Colonial Deeds and related documents clearly support the right of the Shinnecock

  and other native peoples of eastern Long Island to fish in the waters adjacent to their

  communities without interference, to Wit:

                 a)         Department of State Book of Deeds, Unpublished documents, Office of

          the Secretary of State, Albany, New York, 2: 85-86. (New York State Archives. Series

          453, vols. 1-9)




                                                   3
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 4 of58ofPageID
                                                                      291 PageID
                                                                            #: 4 #: 825



                 b)      Gardiner, David Lion, 1873 [1840] Chronicles of East Hampton, Sag

         Harbor, N.Y.: Isabel Gardiner Mairs, 3.

                 c)      Documents Relative to the Colonial History of the State of New York, ed.

         Edmund Bailey O’Callaghan and Berthold Fernow, 15 vols. Albany, N.Y.: Weed,

         Parsons, 1856-87, 14: 686, 692, 695, 718, 720.

                 d)        Records of the Town of East Hampton, ed. Joseph Osborne, 5 vols. Sag

         Harbor, N.Y. 1887, 1: 2-3, 1: 170-171.

                 e)      Records of the Town of Southampton, ed. William Pelletreau. 8 vols. Sag

         Harbor, N.Y. 1874-77, 1: 162, 167-68; 2: 354-55.

         16)     Over the last decade, the Defendants have ticketed, seized fish and fishing

  equipment, and prosecuted the Plaintiffs for alleged criminal offenses in alleged violation of

  New York State law involving fishing and raising shellfish in Shinnecock Bay and its estuary

  waters, which are adjacent to the lands of the Shinnecock Indian Reservation. Each of the

  prosecutions failed. Yet, the Defendants persist and continue to ticket and threaten prosecution.

  The Plaintiffs are in fear of exercising those same usual and customary aboriginal fishing rights

  secured and retained for them by their ancestors when Shinnecock territory was ceded to the

  English. Ironically Plaintiff Silva is presently scheduled to stand trial on August 30, 2018, in the

  Town of Southampton Justice Court, located in Hampton Bays, New York, the building itself

  sitting on ceded Shinnecock territory.

         17)     On January 28, 2009, in People of the State of New York v. Salvatore J. Ruggiero,

  Case No. 08-101350, Southampton Justice Court, Southampton, New York, after a bench trial

  and prosecution testimony by Farrish, that court found the Defendant, a non-Indian who was




                                                    4
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 5 of68ofPageID
                                                                      291 PageID
                                                                            #: 5 #: 826



  fishing with Gerrod Smith, not guilty of possession of undersized flounder, undersized blackfish,

  and undersized porgy, for the Defendants’ failure to prove jurisdiction.

         18)     On October 14, 2009, in People v Gerrod T. Smith, Case No. 08-101351,

  Southampton Justice Court, Southampton, New York, after removal to this federal court, three

  criminal counts of possession by Gerrod Smith of undersized flounder, blackfish, and porgy in

  Shinnecock Bay, were dismissed in the Justice Court.

         19)     On June 17, 2010, in People v. Jonathan K. Smith, Case No. 09-031419,

  Southampton Justice Court, Southampton, New York, after removal to this federal court and

  known as Case No. 09-0571 in the United States District Court for the Eastern District of New

  York, (Wexler, J.), a judgment of dismissal of criminal possession by Jonathan Smith of a

  shellfish farm in Shinnecock Bay without a license was entered for failure of the Defendants to

  prosecute.

         20)     Most recently on April 20, 2017, Silva was stopped by two DEC Officers, Laczi

  and Farrish, while Silva was fishing for elver eels in Shinnecock Bay. Silva’s eels, net, and other

  fishing equipment were seized, and Silva was issued a criminal appearance ticket alleging

  possession of undersized eels in violation of New York State law, 6 NYCRR 40-1(b)(ii). Silva

  was later charged with two additional criminal offenses, ECL 13-0355 (no fish license), and 6

  NYCRR 40-1(b)(iii) (possession of eels over limit). This case is presently lodged and pending in

  the Southampton Town Justice Court as Case No. 17-7008 and is being prosecuted by

  Greenwood. Silva’s attempt to obtain a voluntary dismissal by Greenwood was unsuccessful, and

  Silva’s motion to dismiss for lack of jurisdiction was denied by that court. Over Silva’s

  objection, that case is presently scheduled for trial on August 30, 2018 at 9:00 am.




                                                   5
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 6 of78ofPageID
                                                                      291 PageID
                                                                            #: 6 #: 827



                                           CAUSES OF ACTION

                                                   Count I

      (Continuing Supremacy Clause Violations of Un-relinquished Aboriginal Usufructuary
                         Fishing Rights Retained in Ceded Territory)

            21)     Plaintiffs repeat the previous paragraphs as if fully and completely restated herein.

            22)     The Plaintiffs exercised their lawful rights to use waters, fish, take fish, and hold

  their fish clearly within an area of aboriginal usufructuary fishing rights un-relinquished and

  retained by Plaintiffs’ ancestors in the aforementioned Colonial Deeds and related documents

  ceding Shinnecock territory, all protected under the Supremacy Clause, U.S. Const., Article VI,

  clause 2.

            23)     The Defendants’ repeated interference, seizures, and prosecution of the Plaintiffs

  by application of New York State fishing regulations violates Plaintiffs’ fishing rights protected

  under the Supremacy Clause, was and is void, and was and is in excess of New York State

  jurisdiction.

                                                  Count II

                   (Continuing Pattern of Illegal Racial Discrimination in Violation of
                  42 U.S.C. §§ 1981 and 1982 of the 1866 Civil Rights Act, as amended)

            24)     Plaintiffs repeat the foregoing paragraphs as if fully and completely restated

  herein.

            25)     The Defendants’ aforesaid acts against the Plaintiffs constitute a continuing

  pattern and practice of purposeful acts of discrimination based on their race as Native Americans

  in violation of Plaintiffs’ civil rights to equal security of the laws and to exercise their lawful

  federally protected rights to use waters, fish, take fish, and hold their fish without interference,

  without seizure of person and property, and without prosecution by the Defendants.




                                                      6
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 7 of88ofPageID
                                                                      291 PageID
                                                                            #: 7 #: 828



                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs pray for the following relief:

           As to Count I:

           1)     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 and Fed.R.Civ.P. 65,

  the Plaintiffs request the Court to issue a declaratory judgment, and preliminary and permanent

  injunctive relief in favor of Plaintiffs and against the Defendants, enjoining the Defendants from

  enforcing the laws of the State of New York against Plaintiff Silva in Southampton Town Justice

  Court in Case No. 17-7008, and from otherwise interfering with Plaintiffs’ use of the waters,

  fishing, taking fish, and holding fish and shellfish in Shinnecock Bay and its estuary and other

  usual and customary Shinnecock fishing waters;

           As to Count II:

           2)     The Plaintiffs demand a jury trial and a monetary award for actual and punitive

  damages in favor of Plaintiffs and against the Defendants, jointly and severally, in an amount to

  be determined at trial, including an amount of $102 million punitive damages to deter and punish

  the Defendants for blocking Plaintiffs’ participation in the elver eel market during the 2017 and

  2018 seasons, plus any future seasons during the pendency of this action, plus attorney fees and

  costs.


                                          JURY DEMAND

           PLAINTIFFS demand a trial by jury on all issues so triable.




                                                   7
Case 2:18-cv-03648-SJF-SIL Document 183-9
        Case 2:18-cv-03648 Document        Filed
                                       Filed     11/18/19
                                             06/22/18      Page
                                                        Page 8 of98ofPageID
                                                                      291 PageID
                                                                            #: 8 #: 829



  Dated: June 22, 2018
         New York, New York



                                               MOORE INTERNATIONAL LAW PLLC.


                                                         /s/ Scott M. Moore
                                               By: ________________________________
                                                               Scott Michael Moore, Esq.
                                                                   Attorneys for Plaintiffs
                                                         45 Rockefeller Plaza, 20th Floor
                                                             New York, New York 10111
                                                                        T. (212) 332-3474
                                                                        F. (212) 332-3475
                                                                    E. smm@milopc.com




                                          8
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 10 of 291 PageID #: 830




                    PLAINTIFFS’ EXHIBIT 2
       Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 11 of 291 PageID #: 831




          Memorandum
          To: Scott Michael Moore, Moore International Law, PLLC
          From: John A. Strong, professor emeritus Long Island University.
          Re: Shinnecock rights to the bounty of their maritime ~cosystem
          May 27, 2018
          johnastrong2@gmail.com
          mobile phone: 631-365-9045


                  The Shinnecock Nation and other coastal Algonquian peoples on Long
          Island have depended from time immemorial on the bounty from their maritime
          environment. The English acknowledged this relationship in a series of nation to
          nation agreements beginning in the spring of 1648 when Nowedonah, the
          Shinnecock sachem, joined with the sachems from the Montauketts, Manhansetts,
-~-·      and Corchaugs to negotiate with the governors of New Haven and Connecticut for
          the purchase of thirty thousand acres of land in what is now the town of East
          Hampton (RTEH 1: 2-3). The sachems retained the" .. .liberty, freely to fish in any
          or all of the cricks and ponds and to hunt up and down on the woods without
          molestation .. .likewise they are to have the tails and fins of allsuch whales as shall
          be cast up ... Allsoe they reserve the liberty to fish in all convenient places, for
          shells to make wampum. Allsoe, if the Indians, hunting any deere, they shou~d
          chase them into the water, and the English should kill them, the English shall have
          the body and the sachem the skin." (The fins and tails were sacrificed to the spirits
          of the deep water in a ceremony described by David Gardiner in his Chronicles of
          East Hampton 1871 , 3).
                On June 10, 1658 Sachem Wyandanch met with Lion Gardiner, one of the
         first English settlers on Long Island, to negotiate a nation to nation agreement
         concerning access to beaches adjacent to the Shinnecock lands in Southampton. In
         the negotiations Sachem Wyandanch agreed to grant Gardiner access to beach
         meadows for livestock grazing but refused to allow the English access to the
         bodies of drift whales, a lucrative source of whale oil. He stated that his claim to
         the bodies of the whales was based on an ancient tradition. " ... the whales that


                              People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000139
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 12 of 291 PageID #: 832




   shall be cast upon this beach, “he insisted,” shall belong to me and the rest of the
   Indians in their bounds as they have been anciently granted to them formerly by
   my forefathers…”(RTEH 1: 170-171). Gardiner accepted those terms.
          A year later on May 12th Wyandanch and his son, Wyancombone, sold a
   tract of beach land west of the Shinnecock Canal to John Ogden with the
   stipulation that the Shinnecock retain “ our privileges of fishing and fowling,
   hunting or gathering of berries or any other thing for our use…”(RTSH 1: 162; 2:
   354-55). On June 8th , a month after the sale to Ogden, Wyandanch sold another
   tract of beach meadows to Lion Gardiner, again “reserving to ourselves and the
   Indians all the fins and tails...” (DSBD 2: 85-86).
          Three years later, in 1662, this tradition of reserved rights to products from
   the coastal waters was reaffirmed by Weany, the Shinnecock sunksquaw when she
   sold a tract of land to Thomas Topping of Southampton. The Shinnecock retained
   half of the profits and benefits from the drift whales and, “all the herbage or feed
   growing thereon” (RTSH 1: 167-68).
          The above agreements were made while the towns of Southampton, East
   Hampton and Brookhaven were under the jurisdiction of Connecticut colony. The
   issue of Native American fishing rights was addressed again after the
   establishment of the colony of New York in 1664. Questions about Indian access
   to drift whales came before Governor Edmund Andros in January 1675.
          The governor ruled that Indians who discover the bodies of drift whales on
   their beaches “…shall have such reasonable satisfaction as hath been usual”
   (NYCD 14: 686). Andros ordered his secretary of state, Mattias Nicolls, to invite
   “the sachems on the south side of Long Island” to consult with him. These
   negotiations, unfortunately, were interrupted by King Philip’s War in New
   England (1675-76). There were rumors that some Long Island Indians might give
   support to Philip. Andros declared a war alert and ordered the Long Island nations
   to disarm (NYCD 14: 692, 695).
          In May 1676, as the tide turned against King Philip, a delegation from the
   Unkechaug, a closely related neighbor to the Shinnecock on the west, met with
   Andros to restore peacetime relations. They presented him with a gift of wampum,
   but then voiced a complaint (NYCD 14: 718). The Unkechaug complained that
   some English settlers had taken fish away from them on their beaches. Their
   representatives identified themselves as …”being free borne on Long Island,” they
   told the governor that they wanted the freedom, “….to fish and dispose of what


                       People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000140
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 13 of 291 PageID #: 833




   they shall take in to whom they like best” (NYCD 14: 720). After consideration the
   governor’s council ruled that the Indians were “…at liberty and may freely whale
   and fish … and dispose of their effects as they think good…” The local magistrates
   were ordered to “take notice and suffer the said Indians so to doe without any
   manner of lett hindrance or molestation they comporting themselves civilly as they
   ought” (Ibid.) The council’s action made it clear that the colony of New York
   continued to recognize the fishing rights established by the first English settlers in
   1648.


   Conclusion
          The above documents clearly support the rights of the Shinnecock and the
   other native peoples of eastern Long Island to fish in the waters adjacent to their
   communities “without let or hindrance” and to dispose of their catches, “as they
   think good”




   SOURCES


   DSBD=Department of State Book of Deeds, Unpublished documents, Office of the
       Secretary of State, Albany, New York (New York State Archives. Series
       453, vols. 1-9)
   Gardiner, David Lion, 1873 [1840] Chronicles of East Hampton, Sag Harbor,
         N.Y.: Isabel Gardiner Mairs.
   NYCD=Documents Relative to the Colonial History of the State of New York, ed.
       Edmund Bailey O’Callaghan and Berthold Fernow. 15 vols. Albany, N.Y.:
       Weed, Parsons, 1856-87.
   RTEH=Records of the Town of East Hampton, ed. Joseph Osborne, 5 vols. Sag
       Harbor, N.Y. 1887.
   RTSH=Records of the Town of Southampton, ed. William Pelletreau. 8 vols. Sag
       Harbor, N.Y. 1874-77.




                       People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000141
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 14 of 291 PageID #: 834




                    PLAINTIFFS’ EXHIBIT 3
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 15 of 291 PageID #: 835



   ADDITIONAL REPORT
   Additional Report.
   To: Scott Michael Moore, Moore International Law, PLLC
   From: John A. Strong, professor emeritus Long Island University.
   Nov. 3, 2018
   RE: "Whether it is possible that the location where David T. Silva was fishing at
   the mouth of Taylor Creek is within the Shinnecock Indian Reservation
   boundaries."
              <
   Yes, It is my opinion that David Silva was fishing within Shinnecock Reservation
   waters.
           The reservation, established in 1859, has never been surveyed by a
   professional. The shore line has changed frequently over the last two centuries. No
   one knows, therefore, how many acres of land make up the reservation today.
   Gaynell Stone, former president of the Suffolk County Archaeological Association,
   made this point in her review of estimated acreage for the reservation over the
   years. The first "official" account published in the New York State Assembly
   Reportfor 1865 (1862, 602) listed 630 acres but gave no source for that figure. In
   1890 the New York State Public Instructor reported that the reservation had 400
   acres (Vol. 1: 663). In 1910 Frederick W. Hodge in "Handbook of the Indians
   North of Mexico, Part Two," published by the Bureau ofAmerican Ethnography
   (1910, 55) estimated that there were 750 acres on the reservation. In 1919 a
   manuscript in the Smithsonian Archives reduced the number to 700 acres.
   Seventeen years later the Bureau of Indian Affairs sent two representatives, Allan
   Harper and W.K. Harrison to observe and report on the Shinnecock Reservation.
   Allan Harper in his report, filed on March 31, 1936 stated that the reservation
   "covers and area of 450 acres" (NARO, 75, Harper Report, p. 1). Four decades
   later, a grant in the Long Island Catholic records cited the largest figure of all. The
   CHD grant awarded on September 15, 1979 stated that the reservation included
   800 acres (Stone, 1983, 308-310). It is possible, of course, that the larger figures
   may have included land under water on the bay bottom, but there is no mention of
   that in these documents. None of these accounts of acreage were made by a
   licensed surveyor.




                        People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000139
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 16 of 291 PageID #: 836



          There has been a court decision establishing the northern boundary of the
   reservation but the water boundaries around the Shinnecock Neck have never been
   officially established. The enabling legislation on March 16, 1859 stated that the
   northern boundary was marked by a ditch where a water fence stood at the time
   (Laws ofNew York State 82nd Session of the Legislature, 1859, 101-103). It was
   determined in Suffolk County v. Great Cove Reality Co. 1955 that the northern
   boundary in 1955 ran along the southern edge ofMontauk Highway (New York
   Supplement, Second Series, Vol. 137, 570-577). The judge of the Suffolk County
   Court, Edgar Hazelton, held that reputation evidence from four individuals-Charles
   Smith, a Shinnecock Trustee, and three long-time white residents, Edward Halsey,
   Augustus :Raynor, and Timothy Downs-was sufficient to establish that boundary in
   the absence of data from a certified surveyor or from contemporary documents. His
   decision and the use of reputation evidence was appealed to the New York State
   Court of Appeals (6 NY 2nd 435) in 1959. The court overturned Hazelton's
   decision but the Supreme Court of New York, Appellate Division, Second
   Department (9 A.I). 2nd 948) affirmed Judge Hazelton's initial decision on Dec. 31,
   1959. The U.S. Supreme Court dismissed Cove Reality's last attempt to appeal on
   April 17, 1961, leaving Hazelton' s decision standing.
         Although the jurisdictional boundaries over the off-shore waters east of the
   Shinnecock Reservation have never been officially marked, all of the area on the
   eastern half of Shinnecock Bay around Shinnecock Neck have traditionally been
   considered Shinnecock waters. During the 19th and early 20th centuries the
   Shinnecock men served as guides for duck hunters (including Theodore
   Roosevelt). Duck blinds have always floated in the waters of Heady and Taylor
   Creeks. The use of these waters by the Shinnecocks have never been challenged. In
   the Harper Report, cited above there is a reference to land claimed by the
   Shinnecock east of Taylor (Turtle) Creek where a series of mosquito control
   trenches were dug in the 1930s (NARG 75, 5) More recently the tribal oyster
   project began floating racks out in these waters beginning in 1977 and is still
   operating there today (Stone 1983, 400-402).
          The arrest report identifies the location where Taobi Silva was fishing as
   "Taylor Creek." This name was applied by the English in post-contact times,
   probably after the Reverend Joseph Taylor, who served as the town minister from
   1669 until his death in 1682 (Howell 1887, 105-107). The Shinnecocks however,
   called the stream Matcik, or Turtle Creek. Matcik, the Algonquian word for turtle,
   was first recorded by Thomas Jefferson when he visited the Unkechaug reservation



                     People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000140
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 17 of 291 PageID #: 837



   as a guest of William Floyd in 1791 (Strong .2011, appendix). It was still in use a
   century later in 1902, when Mark Harrington interviewed several elderly
   Shinnecocks about words in their ancient language during the time he was
   excavating a Woodland village site at Sebonac for the Museum ofNatural History
   (Harrington 1903, 39). Harrington
         The creek, so named, in part because it is a natural habitat for these reptiles,
  an important traditional food source for the Shinnecock, and, in part because the
  neck of land between Turtle (Taylor) and Heady Creeks has the appearance of a
  snapping turtle with its mouth open. The shape is clearly demarked on the 1894
  map in the collections of the Southampton Historical Society. (See map.) These
  large reptiles are still frequently seen in these creeks today.
        The land formation also resonated with the Shinnecocks because of the
  dramatic role of the turtle in Native American religion throughout North and South
  America. The Dutch explorer, Jasper Danckearts, recorded an origin legend
  wherein the earth was formed from the back of a turtle that rose up out of the ocean
  (James and Jameson 1913, 77-78). Donald Treadwell, an Unkechaug elder
  included a legend in his Turtle People: The Unkechaug People ofSpirit Island
  recounting a time in the distant past when the giant turtle gave its life to enable the
  Long Island Indians to survive a period of starvion (1988, 124).
                The turtle now replied with tears in his eyes. We, the
         turtles, wish our people to survive. We turtles will always
         survive, but you people are fragile. You must survive."
                 And as our father the sun rose above the trees, now barren
         of all the leaves, it was done. And as the giant turtle died, it cried
         a torrent of tears. The meat was now taken from the shell. The
         shell was made into a shrine. People would go to the shrine for
         many years, thanking the turtle for his sacrifice.
                Miraculously the sky opened and it began to rain,
         beautiful, cool droplets of water. The trees came alive and
         opened their leaves, covering the people with a cool blanket. Our
         mother's hair, the grass, sprung from her scalp, high, long, and
         green. All the animals returned, slowly, cautiously. The ocean, in
         giant waves, roared back to the shore, splashing, ripping tearing
         away at the grass and sand and carrying in its wake an abundance
         of fish.


                       People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000141
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 18 of 291 PageID #: 838



                 The three sisters-com, beans, and squash-grew in
          abundance in large giant sizes. Everyone feasted and gave thanks.
          Later the larger animals came back-the bear, the deer, the fox,
          and the wolf. Things were good again.
          In addition to these accounts there are artifacts related to the role of the turtle
   in the cosmology of the Long Island Indians. Harrington, for example, found
   evidence of religious beliefs related to turtles in his excavations at Sebonac,
   mentioned above. An elderly Shinnecock man had been buried with a tortoise shell
   bowl to accompany him in the spirit world. The bowl was likely used in religious
   ceremonies, perhaps the function suggested in Treadwell's account. Another
   artifact, a s<late gorget incised with a turtle effigy, was found three miles east of
   Setauket in Nassakeag Swamp. The gorget, with four perforations, was typical of
   the Late Archaic Period (c. 1000 B.C). The effigy pendant is now in the
   Smithsonian collections (See illustration).
           The BIA reP.ort indicating that Shinnecock claims were made to the areas
   east of the mouth of Turtle Creek, the legends and the prehistoric artifacts related
   to the turtle, the frequency of turtles in the streams flowing into Shinnecock Bay,
   and the turtle features on the narrow neck of land between Heady Creek and Turtle
   Creek support the reputation evidence provided by members of the Shinnecock
   Nation that David Silva was fishing in a stream identified in honor of the turtle
   spirit and well within Shinnecock jurisdiction.




                                                                       John A. Strong
   SOURCES
   Dankers, Jaspar and Peter Sluyter 1679-80 (1867). Journal ofa Voyage to New
         York (Henry Murphy, ed.) Brooklyn: Memoirs of the Long Island
         Historical Society.
   DSBD Department of State Book ofDeeds, Unpublished documents, Office of the
       Secretary of State, Albany, New York (New York State Archives. Series
       453, vols. 1-9)




                       People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000142
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 19 of 291 PageID #: 839



   Gardiner, David Lion, 1873 (1840] Chronicles ofEast Hampton, Sag Harbor,
         N.Y.: Isabel Gardiner Mairs.
   Harrington, Mark R. 1924. An Ancient Village Site of the Shinnecock. American
         Museum of Natural History, Anthropological Association Vol. 22, Pt 5
   Howell, George R, 1887. The Early History ofSouthampton. Albany: Weed,
        Parsons and Company.
   NARG National Archives, Washington, D.C. Record Group, 75.
   NYCD Documents Relative to the Colonial History ofthe State ofNew York, ed.
       Edmund Bailey O'Cailaghan and Berthold Fernow. 15 vols. Albany, N.Y.:
       Weed, Parsons, 1856-87.
   RTEH Records ofthe Town ofEast Hampton, ed. Joseph Osborne, 5 vols. Sag
       Harbor, N.Y. 1887.
   RTSH=Records ofthe Town ofSouthampton, ed. William Pelletreau. 8 vols. Sag
       Harbor, N.Y. 1874-77.
   Stone, Gaynell, ed. 1983. The Shinnecock Indians: A Culture History. Stony
          Brook, N.Y.: The Suffolk County Archaeological Association.
   Strong, John A. The Unkechaug Indians ofEastern Long Island. Norman:
          University of Oklahoma Press.
   Treadwell, Donald. 1988. Turtle People: The Unkechaug People ofSpirit Island.
         Unpublished manuscript edited by Kathryn Jeanne Gallien, (on file in
         Unkechaug tribal archives).




                     People v. Silva, Case No. 17-7008, Southampton Town Justice Court   Def 000143
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 20 of 291 PageID #: 840




                                                                                                                   ,


                                                                                                                   i
                                                                                                              1/
                                                                                                              I




                            I       N        N       E        C       0      C K.


                                       H             A            y


                                                                                                     I
                                                                                                  1
                                                                                                 I
                     People v. Silva, Case No. 17-7008, Southampton Town Justice Court           Def 000144
                                                                                             I
                                                                                         I
                                                                                 \

                     Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 21 of 291 PageID #: 841
*Do not assume all information is accurate.




                                                                                                                                   Def 000145
                                                                                                                                   People v. Silva, Case No. 17-7008, Southampton Town Justice Court
                                                                                                                    c :M

                                                                                       oount:   t

       ~at._.. ~u1111bet,: t.8470'5{000

        ,( )bj.ect"'YP.C:· AdoJ.il}11rent/lewe1ry

          'f>bJeet ~ '&011get
          ~iptibd: Safe go~ wit1Mf11ilf , p e ~J~i•~ralion reptesenting..,ro,tl•
                                                                               "- ---~.,....,;_~ulilae.e:,mo<iificatiOOS ~,~tsed
                                                    :"CiA.:.....""-
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 22 of 291 PageID #: 842




                    PLAINTIFFS’ EXHIBIT 4
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 23 of 291 PageID #: 843

                                                                                              1

         1

         2        SOUTHAMPTON TOWN JUSTICE COURT

         3        STATE OF NEW YORK : COUNTY OF SUFFOLK
                                                                                      - X
         4        PEOPLE OF THE STATE OF NEW YORK,

         5                                                   Plaintiff,

         6                      -against-

         7                                                                Docket# 17060545

         8        DAVID T . SILVA ,

         9                                                   Defendant .
       :..o                               -     -   -    -    -   -   -   -   -   -   -   X

       11                             32 Jackson Avenue

       12                             Hampton Bays, New York

       :. 3

       14                              April 11, 2019

       15                              9 : 00       AM

       :..6

       17

       18

       19

       20         BEFORE : Honorable Judge Gary J . Weber

       21

       22

       23

       24                       Jennifer Campbell
                                 Court Reporter
       25                         (631)848-4231
    Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 24 of 291 PageID #: 844


                                                                                   2

           1

           2

           3         APPEARANCES :

           4

           5            SUFFOLK COUNTY DISTRICT ATTORNEY'S OFFICE

           6                 Timothy D. Sini,       District Attorney

           7                 Attorneys for Plaintiff

           8                 32 Jackson Avenue

           9                 Hampton Bays, New York 11946

          :o            BY : JAMIE GREENWOOD, ASSISTANT DISTRICT ATTORNEY

          '.
          !2

          13            MOORE INTERNATIONAL LAW PLLC
-         :4                 Attorneys for Defendant

          ~5                 45 Rockefeller Plaza,        Suite 2000

          :6                 New York, New York 10111

          :7            BY : SCOTT M. MOORE, ESQ.

          18

          19

          20

          21

          22

          23

          24



-         25
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 25 of 291 PageID #: 845

                                                                                  35
         1                               P eop l e    v   Silva

         2     we r e no estates here or anything like that .

         3           Q.       Dr . Strong ,   reg a rdl e ss of where the

         4      re s ervation boundari e s ar e or may be , do th e

         5      S h innecocks have fishing right s in the wate r s

         6      in any event?

         7           A.       You mean treaty rights?

         8           Q.       Ye s .

         9           A.       Yes .

        :o           Q.       Can you explain to the Judge what

        :1      you mean by that ?

        :2           A.       In 1648 a transaction wa s made that

        :3      involved t h e Shinnecock Sachem , Montaukett

        H       Sachem, Cutchogue Sachem and the Manha s sett

        15      Sachem .       In that 1648 deed it says that the

        :6     native peoples wi ll have rights to hunt a n d

        :7      fish,     and I think the lang u age is fish i n a ll

        18      th e cre e ks and ponds ,     and in terms of that

        19     document and the t erms of the people that were

        20      signing it at the time ,             tha t ' s what they

        21      understood it would be because they ju s t                 kept

        22      fis h ing where they have b e en ,          then , of course,

        23      historica l ly when t he populatio n s began ~o

        24      i ncrease ,    the English and so forth ,          not here

        25     but throughout the North America , then you
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 26 of 291 PageID #: 846



                                                                                 36

                                        Peop l e   v    Sil v a

         2     began to have, obviously , certain kinds of

         3     restrictions that changed these things ,

         4     fishing regulations and so forth , but the

               Supreme Court has dealt with this many times

         E     and one of the conclusions that they drew was

         7     that whenever there are these disagreements

         3     between fishing rights and ancient treaty

         9     rights,      that they should be resolved by nation

        10     to nation interaction or agreement , but that

        :.1    often wasn't done and certainly wasn't done

        :2     h ere,     but by that theory,          the line should be

        :.3    drawn by tribal counsel and the town coming

        14     t ogether and saying this is where we think it

        lS     should be.

        16           Q.      Dr . Strong,      have you had the

        i7     oppor t unity to review a DEC document known as

        18     CP-43?

        :9           A.      Yes,   I have .

        20                          MR . MOORE : I ask you show this

        2:.                  document to Dr . Strong.             It's

        22                   Defendant's proposed Exhibit C.

        23           Q.      Have you reviewed that document and

        24     what do you have to say about that document?

        25                          MS . GREENWOOD : Objection; based
      Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 27 of 291 PageID #: 847

                                                                                      51
              1                                People   v    Silva

              2           Q.      To clarify, that was the deed for

              3     the Town of East Hampton,               for what is known as

              4     the Town of East Hampton?

              s           A.      Yes .

              6           Q.      And the red cir cle on that map is in

              7     the Town of Southampton?

              8           A.      Correct .     Yes .

              9           Q.      And the circle on People 's Exhibit 4

             10     is in the Town of Southampton?

             li           A.      Yes .

             12           Q.      On direct - examination that was,          in

             13     fact,      the only deed you indicated for
--           14     retention of any rights to fish in creeks and

             i5     ponds,      correct; on direct - examination,          that's

             16     the only deed you mentioned?

             17           A.      No .     There was several other

             18     documents that related to fishing rights and

             i9     they are all cited; 1657 ,              1662 .   This whole

             20     area here.           It's a pattern.

             2:.          Q.      There was a 1659 deed that you

             22     reference in your memorandum where Wyandanch

             23     and Wyan Comberlum (phoentic)                sold a tract of

             24     beach land west of the Shinnecock Can a l               to

             25     John Ogdon?
._.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 28 of 291 PageID #: 848


                                                                                56
        l                             ?eople    v Silva

        2      looked to the US sensus to see if there was

        3      information re garding any of th at ?

                    A.     I did look .     I didn't see that

        5     particular reference as re l evant because it

        c     was not a survey of acreage .           It was a very

        7     general comment .

        8           Q.     Are you telling me that a survey of

        9     square miles is different than a survey of

       :o     acreage in terms of determining how much land

              a person has?

                    A.     As far as I     know it is .     I ' m not

       13      that knowledgeable specifically about that .

               It was not a certified survey by a certified

       15     surveyor.

       :.6          Q.     You are telling me the US government

       :1      is not a licensed surveyor of land?

       :a           A.     I'm not familiar with that .

       19                       THE COURT : You can be i f       they

       20                  hire certain people, but the issue

       21                  isn ' t how much acres they got ,        it 's

       22                  where are they .

       23                       THE WITNESS: Thank you.

       2~           Q.     You would agree with me,         the present

       25      day legal boundaries of the Shinnecock
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 29 of 291 PageID #: 849



                                                                                 57
                                              People   v Silva

        2      Reservation ,             is the area outlined in yellow on

        3      People's Exhibit 4?

        4             A.         The yellow line there on the tax

        5      map?        No.     I would not agree with that .
        6             Q.         You are telling me that the legal

        7      boundaries ,         the legal boundaries of that

        8      property, are different than what the tax map

        9      suggests?

       10             A.         I have no idea.        I don't know what

               the basis of the tax map is.                 I understood

       12      that's not always solid .

       :3             Q.         Bue you would agree with me that

       14      boundaries of property are important,                right?

       :s             A.         Well,     that's why I was saying that

       16      it's important and it hasn ' t             been determined.

       :7             Q.         You would agree with me people sell

       :s      and buy lands all the time?

                      A.         Yes .

       20             Q.         And you would agree with me that the

       21      boundaries of land people are selling and

       22      buying are importan t            for that , correct?

       23             A.         Of course, yes .

       24             Q.         And you would agree with me that

       25      part of owning land is paying property taxes?
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 30 of 291 PageID #: 850


                                                                                58

        1                              People v    Si lva

        2           A.     Unless you are on the reservation.

        3           Q.     Correct .    If you owned land not on

        4      the reservation,      you are paying property

        5      taxes?

        6           A.     Yes.

        7           Q.     So you would agree with me that i t ' s

        8      important to know where the reservation

        9      starts,   the land of the reservation starts,              so

       10      Southampton Town knows when they need to stop

       11      collecting property taxes ,        correct?

       12           A.     Yes .

                    Q.     You would agree with me that a map

       14      from the Southampton Town Assessor's office

       15      indicating where that property line is, would

       16      be an important thing,        correct?

       17           A.     It would be an important bit of data

       18      to have along with other things ,            yes.

       19           Q.     Just to be clear,       you indicated in

       20      what is marked as Defense Exhibit F,                which is

       21      your additional report,        your second report ,

       22      that the Shinnecocks would use what we know as

       23      Taylor Creek to fish in ,        right?

       24           A.     Yes.

       25           Q.     So that wasn't l and,       correct?
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 31 of 291 PageID #: 851



                                                                                59
           1                              People v   Silva

           2            A.   It was Shinnecock waters ,       yes .

           3            Q.   You would also agree with me that

         4     it ' s    just as important for the town to know

         5     where the bounda r ies between properties are ;

         6     you would agree with me i t ' s         important for the

         7     town to know where private property ends when

         8     it abuts the water,          correct?

         9              A.   Yes.

       iO               Q.   Are you aware --

       1.1                           THE COURT : They have been in

       12                    court many times over that .

       13               Q.   Are you aware in the Town of

       14      Southampton,          the Southampton Town owns the bay

       15      bot toms?

       l6               A.   Say that again.

       j_7              Q.   Are you aware ,    yes or no ,   that in

      18       the Town of Southampton ,        th e Southampton Tow n

      19       Trustees,     that body ,    owns the bay bottoms

      20       within the township?

      21                A.   Yes .

      22                Q.   And are you aware that you would

      23       agree with me the private property ends and

      24       Southampton Town ownership of the bay bottom

      25       begi ns at mean high water mark or mean high
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 32 of 291 PageID #: 852




                    PLAINTIFFS’ EXHIBIT 5
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 33 of 291 PageID #: 853
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 34 of 291 PageID #: 854
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 35 of 291 PageID #: 855
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 36 of 291 PageID #: 856
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 37 of 291 PageID #: 857
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 38 of 291 PageID #: 858




                    PLAINTIFFS’ EXHIBIT 6
          Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 39 of 291 PageID #: 859

                                                                                                        1

                 1

                 2         SOUTHAMPTON TOWN JUSTICE COURT

                 3         STATE OF NEW YORK : COUNTY OF SUFFOLK
                                                                                                -   X
                 4         PEOPLE OF THE STATE OF NEW YORK ,

                 5                                                     Plaintiff,

                 6                        -a gainst -

                 7                                                                  Docket# 17060545

                 8         DAVID T . SILVA ,

                 9                                                     Defendant .

                10                                  -     -   -    -    -   -   -   -   -   -   -   X

                11                              32 Jackson Avenue

                12                              Hampton Bays , New York

                13
...__,,
                14                               April 11 , 2019

                15                               9 : 00       AM

                16

                17

                18

                19

                20         BEFORE: Honorable Judge Ga r y J . Weber

                21

                22

                23

                24                        Jennifer Campbell
                                           Court Reporter
                25                          (631)848 - 4231
'--''
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 40 of 291 PageID #: 860


                                                                                2

       1

       2

       3         APPEARANCES :

       4

       5            SUFFOLK COUNTY DISTRICT ATTORNEY ' S OFFICE

       6                 Timothy D. Sini ,      District Attorney

       7                 Attorneys for Plaintiff

       8                 32 Jackson Avenue

       9                 Hampton Bays ,     New York 11946

      10            BY : JAMIE GREENWOOD , ASSISTANT DISTRICT ATTORNEY

      11

      12

      13            MOORE INTERNATIONAL LAW PLLC

      14                 Att o rneys for Defendant

      15                 45 Rockefeller Plaza ,        Suite 2000

      16                 New York ,    New York 10111

      17            BY : SCOTT M. MOORE ,      ESQ .

     18

     19

     20

     21

     22

     23

     24

     25
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 41 of 291 PageID #: 861


                                                                                 3

       1                               People   v   Silva

       2                        THE COURT : So we can do our

       3                  David Silva case now .            Come on up ,

       4                  counsel .

       5                        MR . MOORE : Good morning .

       6                        THE COURT : Sorry to hold you up ,

       7                  but you were a witness to what

       8                  happens here .        My reco l lection is

       9                  the People rested the last time we

      10                  were her e and you had a witness who

      11                  couldn ' t   make it because of a flight

      12                  cancelation ,     but we set it down for

      13                  today so he could come .

      14                        MR . MOORE : Yes .     Before we call

      15                  Dr . Strong ,    I have a motion to make

      16                  before the Court .

      17                        THE COURT : Okay .

      18                        MR . MOORE : It pertains to an

      19                  exchange at the very end of the

      20                  hearing the last time on the trial

      21                  in this matter on February 21 ,            2019

      22                  and the defense is moving to strike

      23                  a portion of that transcript .             It ' s

      24                  on Page 146 ,     Lines 4 through 25 .

      25                  The ground for that is a violation
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 42 of 291 PageID #: 862


                                                                                     4

       1                              P e opl e   v   S i l va

       2                  of the defendant ' s due process

       3                  rights under the state and federal

       4                  constitution .          In this exchange ,

       5                  with all due respect it was

       6                  initiated by the Court ,               the Court

       7                  invited what amounted to fact

       8                  testimony from the prosecutor .                     This

       9                   is a bench trial ,         so all the facts

      10                  that the prosecutor needs to prove

      11                  comes from the witnesses to the

      12                  Court , but the Court ,            it ' s c l ear

      13                   from the transcript ,           did not know,

      14                  and the prosecutor failed to prove ,

      15                  where the defendant was fishi n g

      16                   relative to the map that h as been

      17                  entered into evidence and the Court ,

      18                   I ' m reading from t he transcrip t ,               the

      19                  Court asked ,      again this was at the

      20                  very end of the hearing ,               the wit n ess

      21                  had stepped down, we were ta l king

      22                  abo u t   scheduling for today ,           the

      23                  Court asked,       " Where on that map was

      24                  the fyke net ,      anybody know? "           It

      25                  begins Line 4 on Page 146 .                The
        Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 43 of 291 PageID #: 863


                                                                                         5

               1                               Pe op le   v   Silv a
'--'.
               2                  prosecutor says ,           " yes " and my

               3                  response was ,      " I guess you have to

               4                   look through the testimony " and the

               5                  Court pressed on ,           "T he map is in

               6                  evidence .      Where is the net?            Where

               7                   is the fyke net on the map? "               At

               8                  this point there was no witness on

               9                  the stand and the Court is inviting

              10                   fact testimony from the prosecutor,

              11                   so the problem there is , the

              12                  prosecutor ended up testifying to

              13                   the Court on a fact question that

              14                   the Court was unclear of that t he

              15                  prosecutor should have , had she met

              16                  her burden in her case in chief the

              17                  Court would have known , but the

              18                  Court did not know ,           so for that

              19                   reason , we are asking to strike that

              20                  portion and we are asking the Cour t

              21                   to dismiss the case against the

              22                  defendant because this is a bench

              23                   trial , we can ' t     fix that .      If it was

              24                  a jury trial , the Court co ul d str i ke

              25                   it , admonish the jury not to
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 44 of 291 PageID #: 864


                                                                                 6

       1                               People   v   Silva

       2                  consider it , but we can ' t       fix that

       3                  here ,    so we ask the Court to dismiss

       4                  the case .

       5                        THE COURT : People have something

       6                  to say on that?

       7                        MS . GREENWOOD : Yes .      First , the

       8                  record stands clear where the

       9                  location of the incident was from

      10                  every witness the People called and

      11                  the minutes of the trial would see

      12                  to that .     Second ,    the People ' s

      13                  response to " yes " in the minutes was

      14                  in response to the Court ' s question

      15                  whether or not somebody knew where

      16                  on the map the fyke net was and

      17                  People said yes we knew .          Further ,

      18                  when the Court did ask again ,             the

      19                  People turned to defense counsel and

      20                  asked ,    " Would it be fair to say the

      21                  record would reflect the red oval is

      22                  where the fyke net was?            Would you

      23                  agree the record would reflect

      24                  that? "     Defense counsel said ," I
      25                  think so? "     Further ,    the Court can
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 45 of 291 PageID #: 865

                                                                                 7


      1                               Pe op l e   v   Silv a

      2                   review the record to determine

      3                   whether that ' s accurate or not .

      4                   Second ,   it ' s well within the Court ' s

      5                   authority to determine what is

      6                   relevant and what is argument and

      7                   what is fact from the record and the

      8                   Court can make that determination as

      9                   it is a bench trial .            Therefore ,    the

     10                   People did prove the case through

     11                   the witnesses and particularly

     12                   proved the location of the incident

     13                   through the witnesses we provided

     14                   and the case should not be

     15                   dismissed .

     16                         THE COURT : All right .          The map

     17                   is in evidence ,        so there is no

     18                   question about that .            The reason I

     19                   was asking what I was asking ,

     20                   invi t ation was open to either side

     21                   was , well , where on the map it was

     22                   shown , by whichever the witness it

     23                   was , where the net was located ,              so I

     24                   wanted to be clear on that ,           so your

     25                   motion is in all respects denied .
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 46 of 291 PageID #: 866


                                                                                 8

      1                                 Pe o p l e   v   Si lv a

      2                   So what else?

      3                           MR . MOORE : The defense calls Dr .

      4                   John Strong to the stand .

      5                           MS . GREENWOOD : Your Honor ,

       6                  before the witness is brought in ,

       7                  the People are seeking an offer of

       8                  proof as to the relevance of this

       9                  witness .

      10                          THE COURT : Why?            It ' s a nonjury

      11                  trial ,    so by the t ime I go through

      12                  listening to all your reasons why it

      13                  shouldn ' t     be , we will spend more

      14                  time on that when I can decide

      15                  whether to pay attention to it or

      16                  not .     We don ' t       have a jury .     Unless

      17                  you can tell me something wonderful .

      18                          MS . GREENWOOD : At this point ,

      19                  the defense has not shown how this

      20                  witness can testify to anything

      21                  related to the case .                The witness

      22                  was not there at t he time.                The

      23                  witness has not provided any

      24                  evidence as to anything regarding

      25                  the actual location at issue in this
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 47 of 291 PageID #: 867




                    PLAINTIFFS’ EXHIBIT 7
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 48 of 291 PageID #: 868




                                       1




        2   SOUTHAMPTON TOWN JUSTICE COURT

        3   STATE OF NEW YORK: COUNTY OF SUFFOLK

            --------------------X

        4   PEOPLE OF THE STATE OF NEW YORK,

        5                 Plaintiff,

        6         -against-

        7                     Docket# 17060545

        8   DAVID T. SILVA,

        9                 Defendant.

       10    --------------------X

       11            32 Jackson Avenue

       12            Hampton Bays, New York

       13

       14            February 21, 2019

       15            9:00 AM

       16

       17

       18

       19

       20    B E F O R E: Honorable Judge Gary J. Weber




                                           127

   8        MR. MOORE: Defense would like to
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 49 of 291 PageID #: 869



        9      call Bryan Polite to the stand.

       10         MS. GREENWOOD: Your Honor,

       11       People would ask for an offer of

       12       proof for this witness.

       13         THE COURT: Why?

       14         MS. GREENWOOD: To determine if

       15       his testimony is relevant.

       16         THE COURT: It's nonjury.

       17         COURT OFFICER: Raise your right

       18       hand. Do you swear the testimony

       19       you are about to give will be the

       20       truth, the whole truth and nothing

       21       but the truth?

       22         THE WITNESS: I do.

       23         COURT OFFICER: State your name

       24       for the court reporter.

       25         THE WITNESS: Bryan Polite.



                                      128

        1           People v Silva

        2         COURT OFFICER: You are now under

        3      oath.

        4   BRYAN POLITE, the Witness herein, after having been

        5   first duly sworn by the Court Officer, upon, being

        6   examined, testified as follows:

        7   DIRECT-EXAMINATION BY

        8   MR. MOORE:

        9   Q. Good afternoon.

       10    A. Good afternoon.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 50 of 291 PageID #: 870



       11     Q. Where do you reside, Mr. Polite?

       12     A. 40 Montauk Highway on the Shinnocock

       13   Reservation, Southampton, New York.

       14     Q. Are you a member of the Shinnecock

       15   Indian Nation?

       16     A. Yes, sir.

       17     Q. Can you describe for the Judge what

       18   you are wearing and what its meaning and

       19   significance is?

       20     A. I am currently wearing a ribbon

       21   shirt and it's basically attire worn in

       22   ceremonial and also out in public and during

       23   our annual pow wows.

       24     Q. Do you have experience in the

       25   government of the Shinnecock Indian Nation?

                                         129



       15     Q. In your experience in tribal

       16   government, did the tribe exercise the

       17   dominium and control over Shinnecock Bay?

       18     A. Yes.

       19     Q. Can you describe the ways in which

       20   it did?

       21     A. Yes. We applied for a Sandy grant

       22   in 2014 and we were awarded a Sandy

       23   restoration grant, which was basically the

       24   reclamation of our shoreline on the south side

       25   of the peninsula and over the course of three
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 51 of 291 PageID #: 871



                                        130

        1              People v Silva

        2   years, we reclaimed about a hundred feet into

        3   the bay or shoreline about a quarter mile down

        4   on the peninsula. We also did a massive

        5   undertaking that involved the repopulation of

        6   the shellfish population that was displaced

        7   during the dredging.

        8     Q. In what areas was that reclamation

        9   project?

       10     A. It covered the southern tip of the

       11   peninsula and when we were in the phase when

       12   we were dredging, they had a barge in the

       13   middle of the bay and one set of tubes lead to

       14   the beach and the other set of tubes went out

       15   passed the inlet.

       16     Q. Can you describe where in the bay

       17   that particular project was?

       18     A. It covered pretty much the entire

       19   south end of the bay where the barge was in

       20   the middle and it cut it half and half.

       21     Q. It's out in the water?

       22     A. Correct. It's out in the water.

       23     Q. Can you describe the relationship,

       24   as part of that project, the relationship with

       25   say the Town of Southampton?



                                        131

        1              People v Silva
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 52 of 291 PageID #: 872



        2     A. The Town of Southampton we had

        3   minimal interaction with during that project,

        4   but we did contract Suffolk County Public

        5   Works Department to do the dredging and to

        6   help out also with boulders placed in phases

        7   of the project.

        8     Q. I will restate the question. With

        9   respect to the reclamation project, can you

       10   describe the relationship between the tribe

       11   and the Town of Southampton and Suffolk

       12   County?

       13      A. We had minimal contact with

       14   Southampton during the project phase. It was

       15   more meeting and talking and telling them what

       16   we were planning on doing, but with Suffolk

       17   County, we engaged them in the contract for

       18   the dredging portion of the project, the

       19   Public Works Department of Suffolk County.

       20      Q. Did the tribe pay Suffolk County to

       21   do that?

       22      A. Yes, sir.

       23      Q. Can you describe the practical

       24   aspect of what that dredging project involved

       25   in terms of water and land?



                                        132

        1              People v Silva

        2     A. Sure. The whole Phase 1 probably

        3   was the most important aspect of the project
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 53 of 291 PageID #: 873



        4   because that's where the sand to rebuild the

        5   shoreline came from and the county provided

        6   the sand. We bought the sand from them. They

        7   might have contracted that out, but we bought

        8   sand from them and they did the dredging work.

        9     Q. Did the sand come from the bottom of

       10   the bay?

       11     A. The sand I believe came from the

       12   canal. The other side of Shinnecock Canal. I

       13   keep confusing the inlet and canal. The

       14   inlet, not the canal.

       15     Q. But it came from underneath the

       16   water?

       17     A. Correct. Suffolk County also helped

       18   with another phase in the project which was

       19   boulders we placed on the shoreline after the

       20   dredging portion?

                                         133

       11     Q. What amount was the project worth in

       12   terms of money received?

       13     A. We were awarded I believe

       14   $2,400,000.00 from the fish and wildlife

       15   department.

       16     Q. United States fish and wildlife?

       17     A. Correct.

       18     Q. Approximately, how much did the

       19   tribe pay to do the dredging?

       20     A. I am not completely sure. This was

       21   two and a half years ago, but it ranged from
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 54 of 291 PageID #: 874



       22   $850,000.00 to $1,200,000.00 and the large

       23   portion of that was the cost of the sand -- I

       24   mean the dredging portion.

       25     Q. Did you have any contact with the



                                       134

        1             People v Silva

        2   New York State DEC during this period?

        3     A. We had contact with the DEC, yes.

        4     Q. What was that contact?

        5     A. There was contact beforehand with

        6   our environmental director who was discussing

        7   the project with the DEC prior to the dredging

        8   portion, but there was an incident that

        9   involved a professor from Stony Brook

       10   University who made a complaint when we were

       11   doing some of the dredging work. DEC officers

       12   came down and told Suffolk County to cease and

       13   desist, which they did. The counsel of

       14   trustees, which I was a member of at that

       15   time, was made aware there was a cease and

       16   desist. There was an e-mail written from the

       17   environmental department to the DEC and two

       18   days later work continued unabated.

       19     Q. What is the position of the

       20   Shinnecock Indian Nation about ownership of

       21   Shinnecock Bay?

       22     A. The official position is the

       23   Shinnecock Nation has never relinquished their
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 55 of 291 PageID #: 875



       24   rights to the bay.

       25     Q. To your knowledge, has the Town of



                                         135

        1               People v Silva

        2   Southampton ever taxed the Shinnecock tribe

        3   for fishing in Shinnecock Bay?

        4     A. Not as long as I can remember from

        5   being a tribal member and certainly not when I

        6   was in tribal government.

                    p.136



       24     CROSS-EXAMINATION BY

       25     MS. GREENWOOD:



                                         137

        1               People v Silva

        2     Q. Would it be fair to say, you are

        3   familiar with the body of water around the

        4   reservation?

        5     A. Correct. I am not an expert, but

        6   I'm more into government than geography, but,

        7   yes.

        8     Q. Have you lived on the reservation or

        9   at that location you mentioned your entire

       10   life?

       11     A. No, ma'am.

       12     Q. Have you lived in the Town of

       13   Southampton your entire life?
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 56 of 291 PageID #: 876



       14     A. No, ma'am.

       15     Q. When did you move to Southampton?

       16     A. I moved to Southampton when I was in

       17   8th grade, but before then, I lived in

       18   Riverhead, so we were constantly on the

       19   reservation, but we moved to Southampton in

       20   1996.

       21     Q. I would like to turn your attention

       22   to this document that is People's Exhibit 4 in

       23   evidence.

       24     A. Yes.

       25     Q. You said you are familiar with the



                                       138

        1             People v Silva

        2   bodies of water surrounding the reservation?

        3     A. Yes, but I'm not an expert.

        4     Q. Would it be fair to say, this body

        5   of water east of the reservation is Heady

        6   Creek?

        7     A. I am not sure.

        8     Q. Would it be fair to say, this body

        9   of water west of the reservation is Shinnecock

       10   Bay?

       11     A. Yes.

       12     Q. The body of water you were just

       13   discussing was Shinnecock bay, correct?

       14     A. In regards to the dredging project,

       15   correct, but there was also the oyster
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 57 of 291 PageID #: 877



       16   projects on that side of Heady Creek which was

       17   also part of the project because that's where

       18   the oyster project is actually located. It's

       19   not located on the bay side. It's located on

       20   the east side of the peninsula.

       21     Q. Just turning your attention to

       22   People's 4 again, are you familiar with this

       23   creek?

       24     A. No, ma'am.

       25     Q. Are you familiar with Southampton



                                        139

        1              People v Silva

        2   Village?

        3     A. Correct. Yes.

        4     Q. You would agree that this area of

        5   Meadow Lane is Southampton Village?

        6     A. Correct. Yes.

        7     Q. You would agree that location is not

        8   on the Shinnecock Indian Reservation as the

        9   boundaries stand?

       10     A. Currently, yes.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 58 of 291 PageID #: 878



                                         140

        7     Q. You mentioned an oyster project?

        8     A. Correct.

        9     Q. Can you describe for the Court where

       10   that oyster project was and is located and

       11   what it involves?

       12      A. Sure. The oyster project was

       13   started in the 1970's. I am not sure of the

       14   particulars on the grant. It was a pretty

       15   massive undertaking that went all the way up

       16   until the brown tide effected it. In 1989 or

       17   1990 it fell into disrepair from the brown

       18   tide. Throughout the 1990's it was still

       19   operational, but nowhere near the capacity

       20   that it was in 1980. It's located on the

       21   eastern side of the peninsula going down to

       22   Heady Creek and currently it's being used as

       23   the main operation for the eel grass that was

       24   grown for the shoreline restoration and also

       25   the shellfish repopulation, so there are tanks



                                         141

        1             People v Silva

        2   and water tubes coming out from the creek and

        3   out into the bay and it filters into the

        4   oyster project.

        5     Q. This is out in the water?

        6     A. Correct.

        7     Q. On the east side?
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 59 of 291 PageID #: 879



        8     A. Correct.

        9     Q. Has the Town of Southampton ever

       10   tried to tax your activity in the water?

       11     A. No.

       12     Q. Does the DEC know of those

       13   activities out in the water?

       14     A. Yes. I'm not sure what they know,

       15   but the tribe has informed them many times of

       16   their activity of the oyster project, be it

       17   back in the 1970's and 1980's when it was

       18   first conceived, and just recently with the

       19   shoreline restoration project, there were

       20   meetings with the DEC to explain the different

       21   phases that the oyster project would be used

       22   for.

       23     Q. Has the DEC, to your knowledge, ever

       24   told you that what the tribe is doing, are

       25   doing out in the waters, is illegal?



                                         142

        1             People v Silva

        2     A. No. Except for that one instance

        3   where there was the complaint from Stony

        4   Brook, that Stony Brook University professor,

        5   and the DEC had told them we didn't have the

        6   authority to do what they were doing. That

        7   was the only time during my tenure.

        8     Q. That was the incident you said where
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 60 of 291 PageID #: 880



       9    the tribe protested the DEC and then they

       10    backed off?

       11      A. Correct.

                                           144



        5           THE COURT: Okay. You want to

        6        redirect?

        7           MR. MOORE: May I ask one

        8        question?

        9           THE COURT: Sure.

       10     REDIRECT-EXAMINATION BY

       11     MR. MOORE:

       12      Q. Did anybody from the federal

       13    government come out to visit the tribe

       14    pertaining to that project?

       15      A. Yes.

       16      Q. Who was it?

       17      A. The Secretary of the Interior, Sally

       18    Jewell, under the Obama administration.

       19           MR. MOORE: Nothing further.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 61 of 291 PageID #: 881




                    PLAINTIFFS’ EXHIBIT 8
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 62 of 291 PageID #: 882




                                         1




        1

        2    SOUTHAMPTON TOWN JUSTICE COURT

        3    STATE OF NEW YORK: COUNTY OF SUFFOLK

             --------------------X

        4    PEOPLE OF THE STATE OF NEW YORK,

        5                  Plaintiff,

        6          -against-

        7                      Docket# 17060545

        8    DAVID T. SILVA,

        9                  Defendant.

        10    --------------------X

        11            32 Jackson Avenue

        12            Hampton Bays, New York

        13

        14            February 21, 2019

        15            9:00 AM

        16

        17

        18

        19

        20    B E F O R E: Honorable Judge Gary J. Weber



                                        p.112

   MS. GREENWOOD: Excellent. The

        8       People call Lisa Goree as our next
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 63 of 291 PageID #: 883



        9       witness.

       10          COURT OFFICER: Raise your right

       11       hand. Do you swear the testimony

       12       you are about to give will be the

       13       truth, the whole truth and nothing

       14       but the truth?

       15          THE WITNESS: Yes.

       16          COURT OFFICER: State your name

       17       for the court reporter.

       18          THE WITNESS: Lisa Goree.

       19          COURT OFFICER: You are now under

       20       oath. Have a seat.

       21    LISA GOREE, the witness herein, after having been

       22    first duly sworn by the Court Officer, upon being

       23    examined, testified as follows:

       24    DIRECT-EXAMINATION BY

       25    MS. GREENWOOD:



                                       113

        1             People v Silva

        2    Q. Good afternoon.

        3    A. Hi.

        4    Q. Who do you work for?

        5    A. Town of Southampton.

        6    Q. In what capacity.

        7    A. I am the assessor for the town.

        8    Q. What does that mean?

        9    A. I am in charge of all the property

       10   values in the Town of Southampton.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 64 of 291 PageID #: 884



       11     Q. As part of your job as assessor, are

       12   you familiar with all the property boundaries

       13   in the Town of Southampton?

       14     A. Yes.

       15     Q. How long have you been the assessor?

       16     A. Six years.

       17     Q. Have you held any other positions

       18   prior to that?

       19     A. I have been with the town for 18

       20   years. I started as a clerk, then was

       21   promoted to deputy assessor and then assessor

       22   in 2013.

       23     Q. Are you a part of any professional

       24   organization?

       25     A. The New York State Assessors'



                                        114

        1              People v Silva

        2   Association.

        3     Q. What is that?

        4     A. The New York State Assessors'

        5   Association is an organization made up of all

        6   the assessors in the State of New York.

        7     Q. As part of your employment as the

        8   town assessor, are you familiar with the

        9   property and community boundaries in

       10   Southampton Town?

       11     A. Yes.

       12     Q. Now, I would like you to take a look
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 65 of 291 PageID #: 885



       13   at what has been entered into evidence as

       14   People's Exhibit 4; do you know what that is?

       15     A. Yes.

       16     Q. What is that?

       17     A. That is an aerial of photography of

       18   the Shinnecock Reservation, Shinnecock Hills

       19   and the Village of Southampton.

       20     Q. Do you know when that aerial

       21   photograph was taken?

       22     A. April of 2018.

       23     Q. Does it depict that area as it was

       24   depicted in April of 2017?

       25     A. Yes.



                                         115

        1            People v Silva

        2     Q. Do you know where this image came

        3   from?

        4     A. It came from an organization called

        5   Eagle View Pictometry. It's a company that

        6   does aerial imagery for the Town of

        7   Southampton.

        8     Q. Now, do you see on that map where

        9   the Shinnecock Indian Reservation is?

       10     A. Yes.

       11     Q. Can you please describe where that

       12   is?

       13     A. It is the area that is outlined in

       14   the yellow.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 66 of 291 PageID #: 886



       15     Q. As part of your job as the town

       16   assessor, do those constitute the boundaries

       17   of the Shinnecock Indian Reservation?

       18     A. Yes.

       19     Q. Now, I would like to draw your

       20   attention to the red circle on that map; do

       21   you see that?

       22     A. Yes.

       23     Q. Is that location located within

       24   those boundaries we previously discussed on

       25   the Shinnecock Indian Reservation?



                                         116

        1               People v Silva

        2     A. No.

        3     Q. Do you know, is that private

        4   property?

        5     A. I believe it is private property,

        6   yes.

        7            MS. GREENWOOD: Now, I would like

        8          to have this document, it's a seven

        9          page document stapled together,

       10          marked for identification as

       11          People's 11.

       12             MR. MOORE: No objection.

       13             THE COURT: Do you mind if it

       14          comes in?

       15             MR. MOORE: I am not going to

       16          object to it.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 67 of 291 PageID #: 887



       17           THE COURT: So it will come in

       18        evidence.

       19           (Whereupon, People's Exhibit 11,

       20        document, was marked for

       21        identification and moved into

       22        evidence.)

       23     Q. Do you recognize what that is I'm

       24   handing to you that is People's 11 in

       25   evidence?



                                         117

        1               People v Silva

        2     A. Yes.

        3     Q. What is that?

        4     A. These are maps from the Suffolk

        5   County real property tax map sections.

        6     Q. Do any of those maps indicate the

        7   Shinnecock Indian Reservation?

        8     A. Yes. The first page.

        9     Q. Is that boundary of that property

       10   marked on that tax map?

       11     A. Yes.

       12     Q. Is it the same boundaries that is

       13   depicted in People's Exhibit 4 with the yellow

       14   outline?

       15     A. Yes.

       16     Q. Now, the red circle we talked about,

       17   do you know if that is depicted on any of

       18   those maps?
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 68 of 291 PageID #: 888



       19     A. It may be on the second page --

       20   excuse me, the third page.

       21     Q. Did you look through all the pages?

       22     A. I believe it's on the last page.

       23     Q. Is that location within the

       24   boundaries you described as the reservation on

       25   the first page?



                                          118

        1              People v Silva

        2     A. No.

        3     Q. Now, what, if any, involvement do

        4   you have with the Shinnecocks?

        5     A. I'm a tribal member of the

        6   Shinnecock Nation.

        7             MS. GREENWOOD: No further

        8       questions.

        9             THE COURT: Cross?

       10             MR. MOORE: Thank you.

       11     CROSS-EXAMINATION BY

       12     MR. MOORE:

       13     Q. Did you receive a subpoena to

       14   testify today?

       15     A. Yes, I did.

       16     Q. Who issued that?

       17     A. Jamie Greenwood from the DA's

       18   office.

       19     Q. You testified that your

       20   responsibility is fair and accurate assessment
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 69 of 291 PageID #: 889



       21   role of property; is that correct?

       22     A. Yes.

       23     Q. So it has to do with value

       24   assessment, correct?

       25     A. Correct.



                                        119

        1             People v Silva

        2           MR. MOORE: Can I see the last

        3        exhibit which is entered?

        4     Q. Could you take a look at the first

        5   page? Tax assessment roles have been wrong

        6   before, correct?

        7     A. Correct.

        8     Q. In particular, please look at that

        9   first page and look at the triangle and let me

       10   know if the tax map has been wrong before

       11   about the triangle at the top of Shinnecock

       12   neck?

       13     A. What triangle are you referring to?

       14   The top you said?

       15           MR. MOORE: May I approach?

       16     Q. This triangle

       17     A. Okay.

       18     Q. Do you recognize that triangle?

       19     A. Yes, I do.

       20     Q. Has the tax map been incorrect about

       21   that triangle?

       22     A. I believe so.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 70 of 291 PageID #: 890



       23      Q. Could you briefly summarize what

       24   that error was?

       25      A. I believe -- well, these tax maps



                                        120

        1             People v Silva

        2   are made by Suffolk County Real Property Tax

        3   Office and I believe sometime ago there was an

        4   error in drawing the line which is part of the

        5   reservation.

        6     Q. So it's possible the tax maps, as

        7   they are represented today, could be

        8   incorrect?

        9     A. It's possible.

       10           MR. MOORE: No further questions.

       11        Thank you.

       12           THE COURT: Redirect?

       13           MS. GREENWOOD: No redirect.

       14           THE COURT: You can step down.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 71 of 291 PageID #: 891




                    PLAINTIFFS’ EXHIBIT 9
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 72 of 291 PageID #:10/2/18,
                                                                                           892 10(28 PM
List of Endangered, Threatened and Special Concern Fish & Wildlife Species of New York State - NYS Dept. of Environmental Conservation




             NEWYORK               Department of
              TATE OF
             OPPORTUNITY           Environmental
~                                  Conservation

List of Endangered, Threatened and Special Concern
Fish & Wildlife Species of New York State
Endangered
Those endangered species which meet one or both of the criteria specified in section 182.2(g) of 6NYCRR
Part 182 and which are found, have been found, or may be expected to be found in New York State
include:

                              Common Name                               Scientific Name
                   1Dwarf Wedgemussel                          Alasmidonta heterodon
                   1Pink mucket                                Lampsilis abrupta
                   1Clubshell                                  Pleurobema clava
   Molluscs
                   1Fat pocketbook                             Potamilus capax
                   Rayed Bean                                  Villosa fabalis
                   2Chittenango Ovate Amber Snail Novisuccinea chittenangoensis

                   Tomah Mayfly                                Siphlonisca aerodromia
                   1,3American Burying Beetle                  Nicrophorus americanus
                   Hessel's Hairstreak                         Callophrys hesseli
                   1Karner Blue Butterfly                      Lycaeides melissa samuelis
                   Regal Fritillary                            Speyeria idalia
     Insects
                   Persius Duskywing                           Erynnis persius
                   Grizzled Skipper                            Pyrgus centaureae wyandot
                   Arogos Skipper                              Atrytone arogos arogos
                   Bog Buckmoth                                Hemileuca species 1
                   Pine Pinion Moth                            Lithophane lepida lepida
                   1Shortnose Sturgeon                         Acipenser brevirostrum
                   3Silver Chub                                Macrhybopsis storeriana
                   Pugnose Shiner                              Notropis anogenus
                   Round Whitefish                             Prosopium cylindraceum
     Fishes        Bluebreast Darter                           Etheostoma camurum
                   3Gilt Darter                                Percina evides
                   3Spoonhead Sculpin                          Cottus ricei


https://www.dec.ny.gov/animals/7494.html                                                                                                 Page 1 of 6
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 73 of 291 PageID #:10/2/18,
                                                                                           893 10(28 PM
List of Endangered, Threatened and Special Concern Fish & Wildlife Species of New York State - NYS Dept. of Environmental Conservation



                   Deepwater Sculpin                           Myoxocephalus thompsoni
                   Tiger Salamander                            Ambystoma tigrinum
 Amphibians
                   Northern Cricket Frog                       Acris crepitans
                   Mud Turtle                                  Kinosternon subrubrum
                   2Bog Turtle                                 Clemmys muhlenbergii
                   1Atlantic Hawksbill Sea Turtle              Eretmochelys imbricata

    Reptiles       1Atlantic Ridley Sea Turtle                 Lepidochelys kempii
                   1Leatherback Sea Turtle                     Dermochelys coriacea
                   Queen Snake                                 Regina septemvittata
                   2Massasauga                                 Sistrurus catenatus
                   Spruce Grouse                               Falcipennis canadensis
                   3Golden Eagle                               Aquila chrysaetos
                   Peregrine Falcon                            Falco peregrinus
                   Black Rail                                  Laterallus jamaicensis
                   1,2,4Piping Plover                          Charadrius melodus
      Birds
                   1,3Eskimo Curlew                            Numenius borealis
                   1Roseate Tern                               Sterna dougallii dougallii
                   Black Tern                                  Chlidonias niger
                   Short-eared Owl                             Asio flammeus
                   Loggerhead Shrike                           Lanius ludovicianus
                   1Indiana Bat                                Myotis sodalis
                   3Allegheny Woodrat                          Neotoma magister
                   1Sperm Whale                                Physeter catodon
                   1Sei Whale                                  Balaenoptera borealis
                   1Blue Whale                                 Balaenoptera musculus
   Mammals
                   1Finback Whale                              Balaenoptera physalus
                   1Humpback Whale                             Megaptera novaeangliae
                   1Right Whale                                Eubalaena glacialis
                   1,3Gray Wolf                                Canis lupus
                   1,3Cougar                                   Felis concolor


Threatened
Those threatened species which meet one or both of the criteria specified in section 182.2(h) of 6NYCRR
Part 182 and which are found, have been found, or may be expected to be found in New York State
include:

https://www.dec.ny.gov/animals/7494.html                                                                                                 Page 2 of 6
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 74 of 291 PageID #:10/2/18,
                                                                                           894 10(28 PM
List of Endangered, Threatened and Special Concern Fish & Wildlife Species of New York State - NYS Dept. of Environmental Conservation



                               Common Name                              Scientific Name
                   Brook Floater                                  Alasmidonta varicosa
   Molluscs        Wavy-rayed Lampmussel                          Lampsilis fasciola
                   Green Floater                                  Lasmigona subviridis
                   Pine Barrens Bluet                             Enallagma recurvatum
                   Scarlet Bluet                                  Enallagma pictum
     Insects       Little Bluet                                   Enallagma minisculum
                   2,3Northeastern Beach Tiger Beetle Cicindela dorsalis dorsalis

                   Frosted Elfin                                  Callophrys irus
                   Lake Sturgeon                                  Acipenser fulvescens
                   Mooneye                                        Hiodon tergisus
                   3Lake Chubsucker                               Erimyzon sucetta
                   Gravel Chub                                    Erimystax x-punctata
                   3Mud Sunfish                                   Acantharchus pomotis
     Fishes        Banded Sunfish                                 Enneacanthus obesus
                   Longear Sunfish                                Lepomis megalotis
                   Longhead Darter                                Percina macrocephala
                   Eastern Sand Darter                            Ammocrypta pellucida
                   Swamp Darter                                   Etheostoma fusiforme
                   Spotted Darter                                 Etheostoma maculatum
 Amphibians None Listed                                           ---
                   Blanding's Turtle                              Emydoidea blandingii
                   2Green Sea Turtle                              Chelonia mydas
    Reptiles       2Loggerhead Sea Turtle                         Caretta caretta
                   Fence Lizard                                   Sceloporus undulatus
                   Timber Rattlesnake                             Crotalus horridus
                   Pied-billed Grebe                              Podilymbus podiceps
                   Least Bittern                                  Ixobrychus exilis
                   Bald Eagle                                     Haliaeetus leucocephalus
                   Northern Harrier                               Circus cyaneus
                   King Rail                                      Rallus elegans
      Birds        Upland Sandpiper                               Bartramia longicauda
                   Common Tern                                    Sterna hirundo
                   Least Tern                                     Sterna antillarum
                   2Rufa Red Knot                                 Calidris canutus rufa
                   Sedge Wren                                     Cistothorus platensis
                   Henslow's Sparrow                              Ammodramus henslowii

https://www.dec.ny.gov/animals/7494.html                                                                                                 Page 3 of 6
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 75 of 291 PageID #:10/2/18,
                                                                                           895 10(28 PM
List of Endangered, Threatened and Special Concern Fish & Wildlife Species of New York State - NYS Dept. of Environmental Conservation



                   2,3Canada Lynx                                 Lynx canadensis
   Mammals
                   2Northern Long-eared Bat                       Myotis septentrionalis


Special Concern
The following are designated as species of special concern as defined in Section 182.2(i) of 6NYCRR Part
182. Species of special concern warrant attention and consideration but current information, collected by
the department, does not justify listing these species as either endangered or threatened.

                           Common Name                              Scientific Name
                   Buffalo Pebble Snail                  Gillia altilis
   Molluscs        Fringed Valvata                       Valvata lewisi
                   Mossy Valvata                         Valvata sincera
                   Unnamed Dragonfly Species Gomphus spec. nov.
                   Southern Sprite                       Nehalennia integricollis
                   Extra Striped Snaketail               Ophiogomphus anomalus
                   Pygmy Snaketail                       Ophiogomphus howei
                   Common Sanddragon                     Progomphus obscurus
                   Gray Petaltail                        Tachopteryx thoreyi
                   Checkered White                       Pontia protodice
     Insects       Olympia Marble                        Euchloe olympia
                   Henry's Elfin                         Callophrys henrici
                   Tawny Crescent                        Phyciodes batesii
                   Mottled Duskywing                     Erynnis martialis
                   Barrens Buckmoth                      Hemileuca maia
                   Herodias Underwing                    Catocala herodias gerhardi
                   Jair Underwing                        Catocala jair
                   A Noctuid Moth                        Heterocampa varia
                   Mountain Brook Lamprey                Ichthyomyzon greeleyi
                   Black Redhorse                        Moxostoma duquesnei
     Fishes        Streamline Chub                       Erymystax dissimilis
                   Redfin Shiner                         Lythrurus umbratilis
                   Ironcolor Shiner                      Notropis chalybaeus
                   Hellbender                            Cryptobranchus alleganiensis
                   Marbled Salamander                    Ambystoma opacum
                   Jefferson Salamander                  Ambystoma jeffersonianum

 Amphibians Blue-spotted Salamander                      Ambystoma laterale
            Longtail Salamander                          Eurycea longicauda
                   Eastern Spadefoot Toad                Scaphiopus holbrookii


https://www.dec.ny.gov/animals/7494.html                                                                                                 Page 4 of 6
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 76 of 291 PageID #:10/2/18,
                                                                                           896 10(28 PM
List of Endangered, Threatened and Special Concern Fish & Wildlife Species of New York State - NYS Dept. of Environmental Conservation



                   Southern Leopard Frog                 Rana sphenocephala utricularius
                   Spotted Turtle                        Clemmys guttata
                   Wood Turtle                           Clemmys insculpta
                   Eastern Box Turtle                    Terrapene carolina
     Reptiles
                   Eastern Spiny Softshell               Apalone spinifera
                   Eastern Hognose Snake                 Heterodon platyrhinos
                   Worm Snake                            Carphophis amoenus
                   Common Loon                           Gavia immer
                   American Bittern                      Botaurus lentiginosus
                   Osprey                                Pandion haliaetus
                   Sharp-shinned Hawk                    Accipiter striatus
                   Cooper's Hawk                         Accipiter cooperii
                   Northern Goshawk                      Accipiter gentilis
                   Red-shouldered Hawk                   Buteo lineatus
                   Black Skimmer                         Rynchops niger
                   Common Nighthawk                      Chordeiles minor
      Birds        Whip-poor-will                        Caprimulgus vociferus
                   Red-headed Woodpecker                 Melanerpes erythrocephalus
                   Horned Lark                           Eremophila alpestris
                   Bicknell's Thrush                     Catharus bicknelli
                   Golden-winged Warbler                 Vermivora chrysoptera
                   Cerulean Warbler                      Dendroica cerulea
                   Yellow-breasted Chat                  Icteria virens
                   Vesper Sparrow                        Pooecetes gramineus
                   Grasshopper Sparrow                   Ammodramus savannarum
                   Seaside Sparrow                       Ammodramus maritimus
                   Small-footed Bat                      Myotis leibii
    Mammals        New England Cottontail                Sylvilagus transitionalis
                   Harbor Porpoise                       Phocoena phocoena

1Currently      listed as "endangered" by the U. S. Department of the Interior.
2Currently      listed as "threatened" by the U. S. Department of the Interior.
3
    Species is extirpated from New York State.
4Piping Plover is listed as federally endangered in the Great Lakes Region, and as federally threatened in
the Atlantic Coastal Region.

Definitions


https://www.dec.ny.gov/animals/7494.html                                                                                                 Page 5 of 6
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 77 of 291 PageID #:10/2/18,
                                                                                           897 10(28 PM
List of Endangered, Threatened and Special Concern Fish & Wildlife Species of New York State - NYS Dept. of Environmental Conservation



Extinct - Species is no longer living or existing.

Extirpated - Species is not extinct, but no longer occurring in a wild state within New York, or no longer
exhibiting patterns of use traditional for that species in New York (e.g. historical breeders no longer
breeding here).

Endangered - Any native species in imminent danger of extirpation or extinction in New York State.

Threatened - Any native species likely to become an endangered species within the foreseeable future in
New York State.

Special Concern - Any native species for which a welfare concern or risk of endangerment has been
documented in New York State.

Authority
Environmental Conservation Law of New York, Section 11-0535 and 6 NYCRR (New York Code of Rules
and Regulations) Part 182 - effective (last promulgated in state regulation) December 4, 1999.

Revision History
Effective April 24, 2000 - Canada Lynx (Lynx canadensis) was added to the Threatened list.
Effective August 8, 2007 - Bald Eagle (Haliaeetus leucocephalus) was removed from the Endangered
Species List by the U. S. Department of the Interior.
Effective May 4, 2015 - Northern Long-eared Bat (Myotis septentrionalis) was added to the Threatened list..




https://www.dec.ny.gov/animals/7494.html                                                                                                 Page 6 of 6
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 78 of 291 PageID #: 898




                   PLAINTIFFS’ EXHIBIT 10
     Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 79 of 291 PageID #: 899
 U.S. Fish & Wildlife Service
                                                                                                q.~~tNT OF~       . _= .int
 News Release                                                                                                 i

Contact:
Meagan Racey, 413-253-8558, meagan_racey@fws.gov
Steve Shepard, 207-866-3344, ext 1116, steve_sheperd@fws.gov
Krishna Gifford, 413-253-8619, k
                               ​​rishna_gifford@fws.gov


                 American Eel Population Remains Stable, Does not Need ESA Protection
                     Conservation efforts should continue for long-term species health

The U.S. Fish and Wildlife Service announced today that the American eel is stable and does not need protection
under the Endangered Species Act (ESA). Nonetheless, for the species’ long-term stability, the agency
recommends continuing efforts to maintain healthy habitats, monitor harvest levels, and improve river passage
for migrating eels.

The life of the American eel begins and ends in the Sargasso Sea in the North Atlantic Ocean. Millions of adult
American eels leave waters from as far north as Greenland and south to Venezuela to reproduce in the Sargasso
Sea. Hundreds of millions of American eel larvae return from the sea to freshwater, estuarine and marine
waters. Their random mating behavior makes eels panmictic, meaning the species is composed of one
population worldwide. They are a culturally and biologically important part of the aquatic ecosystems in the
Western Hemisphere. American eels have been harvested for thousands of years by Native American cultures,
and were an important part of the diet of early colonial settlers.

Today’s decision, also known as a 12-month finding, follows an in-depth status review on a 2010 petition to list
the eel as threatened under the ESA. The review was largely based on a biological species report peer-reviewed
by the National Oceanic and Atmospheric Administration-Fisheries, U.S. Geological Survey, U.S. Forest Service,
the Atlantic States Marine Fisheries Commission’s Eel Technical Committee and academia. After examining the
best scientific and commercial information available regarding past, present and future stressors facing the
species, the Service determined the eel’s single population is overall stable and not in danger of extinction
(endangered) or likely to become endangered within the foreseeable future (threatened).

While American eels still face local mortality from harvest and hydroelectric facilities, this is not threatening
the overall species. Harvest quotas and mechanisms restoring eel passage around dams and other obstructions
have also reduced these effects. Dam removals, culvert replacements, night-time hydroelectric facility
shutdowns, and updated passage structures have restored habitat access in many areas. The Service is working
with partners across the range on conservation efforts to ensure long-term stability for the American eel and
other migratory fish species. The agency’s Northeast fisheries program alone has removed or improved more
than 200 barriers to fish passage since 2009, opening more than 1,200 miles and 12,000 acres of rivers for
aquatic wildlife including the American eel. The Service has also secured $10.4 million in Hurricane Sandy
resilience funding to restore fish passage through removal of 13 dams in Connecticut, Maryland, New Jersey
and Rhode Island.

American eels remain widely distributed throughout much of their historical range, despite habitat loss and
reduced numbers over the past century. New information reiterates their flexibility and adaptability by
indicating that some eels complete their life cycle in estuarine and marine waters, contrary to former research
that suggested eels required freshwater for growing to adulthood.
This isCase  2:18-cv-03648-SJF-SIL
        the second time the Service hasDocument   83-9American
                                        evaluated the   Filed 11/18/19      Page
                                                                eel for listing   80 ofthe
                                                                                under   291  PageID
                                                                                           ESA       #: 900
                                                                                               and found listing
not warranted. The first decision came in 2007 after an extensive status review. This 12-month finding will be
                 Federal Register​
published in the ​                on October 8, 2015. The finding and supporting documents can be found at
http://www.fws.gov/northeast/americaneel/.

The mission of the U.S. Fish and Wildlife Service is working with others to conserve, protect, and enhance fish,
wildlife, plants, and their habitats for the continuing benefit of the American people. We are both a leader and
trusted partner in fish and wildlife conservation, known for our scientific excellence, stewardship of lands and
natural resources, dedicated professionals, and commitment to public service. For more information on our
work and the people who make it happen, visit ​   www.fws.gov​  .

For more information on our work and the people who make it happen in the Northeast, visit
http://www.fws.gov/northeast/​. Connect with our ​
                                                 Facebook page,​
                                                               follow our ​
                                                                          tweets​
                                                                                , watch our ​
                                                                                            YouTube
Channel​and download photos from our ​Flickr page​
                                                 .
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 81 of 291 PageID #: 901




                   PLAINTIFFS’ EXHIBIT 11
  Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 82 of 291 PageID #: 902
60834                Federal Register / Vol. 80, No. 195 / Thursday, October 8, 2015 / Proposed Rules

$4 million, the determination must now             offerors to proceed to phase two. Any burden    Government’s interest and is consistent
have a higher level of approval for the            caused by this rule is expected to be minimal   with the purposes and objectives of the
contracting officer to select more than            and will not be any greater on small            two-phase design-build selection
                                                   businesses than it is on large businesses.
five offerors. A potential offeror may be                                                          procedures. The contracting officer shall
                                                     The rule does not duplicate, overlap, or
more inclined to invest their pre-award            conflict with any other Federal rules. No       document this determination in the
efforts on solicitations where they have           alternative approaches were considered. It is   contract file. For acquisitions greater
an increased chance of award.                      not anticipated that the proposed rule will     than $4 million, the determination shall
                                                   have a significant economic impact on small     be approved by the head of the
III. Executive Orders 12866 and 13563              entities.                                       contracting activity, delegable to a level
   Executive Orders (E.O.s) 12866 and                The Regulatory Secretariat has                no lower than the senior contracting
13563 direct agencies to assess all costs                                                          official within the contracting activity.
                                                   submitted a copy of the IRFA to the
and benefits of available regulatory               Chief Counsel for Advocacy of the Small         *      *     *     *    *
alternatives and, if regulation is                 Business Administration. A copy of the          [FR Doc. 2015–25613 Filed 10–7–15; 8:45 am]
necessary, to select regulatory                    IRFA may be obtained from the                   BILLING CODE 6820–EP–P
approaches that maximize net benefits              Regulatory Secretariat. DoD, GSA, and
(including potential economic,
                                                   NASA invite comments from small
environmental, public health and safety            business concerns and other interested          DEPARTMENT OF THE INTERIOR
effects, distributive impacts, and
                                                   parties on the expected impact of this
equity). E.O. 13563 emphasizes the
                                                   rule on small entities.                         Fish and Wildlife Service
importance of quantifying both costs                 DoD, GSA, and NASA will also
and benefits, of reducing costs, of                consider comments from small entities           50 CFR Part 17
harmonizing rules, and of promoting                concerning the existing regulations in
flexibility. This is not a significant                                                             [Docket No. FWS–HQ–ES–2015–0143;
                                                   subparts affected by the rule in                4500030113]
regulatory action and, therefore, was not          accordance with 5 U.S.C. 610. Interested
subject to review under section 6(b) of            parties must submit such comments               Endangered and Threatened Wildlife
E.O. 12866, Regulatory Planning and                separately and should cite 5 U.S.C. 610         and Plants; 12-Month Findings on
Review, dated September 30, 1993. This             (FAR Case 2015–018), in                         Petitions To List 19 Species as
rule is not a major rule under 5 U.S.C.            correspondence.                                 Endangered or Threatened Species
804.
                                                   V. Paperwork Reduction Act                      AGENCY: Fish and Wildlife Service,
IV. Regulatory Flexibility Act
                                                     The rule does not contain any                 Interior.
   This change is not expected to have             information collection requirements that        ACTION: Notice of 12-month petition
a significant economic impact on a                 require the approval of the Office of           findings.
substantial number of small entities               Management and Budget under the
within the meaning of the Regulatory               Paperwork Reduction Act (44 U.S.C.              SUMMARY: We, the U.S. Fish and
Flexibility Act, 5 U.S.C. 601, et seq.             chapter 35).                                    Wildlife Service (Service, FWS, or
Nevertheless, an Initial Regulatory                                                                USFWS), announce 12-month findings
Flexibility Analysis (IRFA) has been               List of Subject in 48 CFR Part 36               on petitions to list 19 species as
prepared, and is summarized as follows:              Government procurement.                       endangered species or threatened
  This rule implements section 814 of the                                                          species under the Endangered Species
                                                   William Clark,                                  Act of 1973, as amended (Act). After
Carl Levin and Howard P. ‘Buck’ McKeon
National Defense Authorization Act for Fiscal      Director, Office of Government-wide             review of the best available scientific
Year 2015. Section 814 is entitled                 Acquisition Policy, Office of Acquisition       and commercial information, we find
Improvement in Defense Design-Build                Policy, Office of Government-wide Policy.
                                                                                                   that listing the American eel,
Construction Process. Section 814 requires           Therefore, DoD, GSA, and NASA                 Cumberland arrow darter, the Great
the head of the contracting activity, delegable    propose amending 48 CFR part 36 as set
to a level no lower than the senior                                                                Basin distinct population segment (DPS)
contracting official, to approve any               forth below:                                    of the Columbia spotted frog, Goose
determinations to select more than five                                                            Creek milkvetch, Nevares spring bug,
offerors to submit phase-two proposals for a       PART 36—CONSTRUCTION AND                        Page springsnail, Ramshaw meadows
two-phase design build construction                ARCHITECT-ENGINEER CONTRACTS                    sand-verbena, Sequatchie caddisfly,
acquisition that is valued at greater than $4                                                      Shawnee darter, Siskiyou mariposa lily,
million.                                           ■ 1. The authority citation for 48 CFR
                                                   part 36 continues to read as follows:           Sleeping ute milkvetch, Southern Idaho
  The number of design-build construction
awards is not currently tracked by the                                                             ground squirrel, Tahoe yellow cress,
                                                     Authority: 40 U.S.C. 121(c); 10 U.S.C.        and six Tennessee cave beetles (Baker
Federal government’s business systems. In          chapter 137; and 51 U.S.C. 20113.
Fiscal Year 2014, the Federal government                                                           Station, Coleman, Fowler’s, Indian
awarded 3,666 construction awards to 2,239         ■ 2. Amend section 36.303–1 by                  Grave Point, inquirer, and Noblett’s cave
unique small business vendors. It is               revising paragraph (a)(4) to read as            beetles) is not warranted at this time.
unknown what percentage of these contracts         follows:                                        However, we ask the public to submit to
involved design-build construction services.                                                       us any new information that becomes
  This rule does not impose new                    36.303–1 Phase One.
                                                                                                   available concerning the threats to any
recordkeeping or reporting requirements. The         (a) * * *                                     of the 19 species listed above or their
new approval requirement for advancing               (4) A statement of the maximum
more than five contractors to phase two of a                                                       habitat at any time.
                                                   number of offerors that will be selected
two-phase design-build selection procedure                                                         DATES: The findings announced in this
                                                   to submit phase-two proposals. The
only affects the internal procedures of the
                                                   maximum number specified in the                 document were made on October 8,
Government. For acquisitions valued over                                                           2015.
$4M, the head of the contracting activity          solicitation shall not exceed five unless
(HCA) is required to now make a                    the contracting officer determines, for         ADDRESSES: These findings are available
determination that it is in the best interest of   that particular solicitation, that a            on the Internet at http://
the Government to select more than five            number greater than five is in the              www.regulations.gov at Docket Number
   Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 83 of 291 PageID #: 903
                              Federal Register / Vol. 80, No. 195 / Thursday, October 8, 2015 / Proposed Rules                                                          60835

FWS–HQ–ES–2015–0143. Supporting                                         appropriate person as specified under                       appropriate person, as specified under
information used in preparing these                                     FOR FURTHER INFORMATION CONTACT.                            FOR FURTHER INFORMATION CONTACT.
findings is available for public                                        Please submit any new information,
                                                                                                                                    FOR FURTHER INFORMATION CONTACT:
inspection, by appointment, during                                      materials, comments, or questions
normal business hours by contacting the                                 concerning these findings to the

                                               Species                                                                               Contact information

American eel .............................................................................................   Northeast Regional Office, Endangered Species Program, 413–253–
                                                                                                               8615.
Cumberland arrow darter .........................................................................            Kentucky Ecological Services Field Office, 502–695–0468.
Great Basin DPS of the Columbia spotted frog .......................................                         Nevada Fish and Wildlife Office, 775–861–6300.
Goose Creek milkvetch ............................................................................           Utah Ecological Services Field Office, 801–975–3330.
Nevares spring naucorid bug ...................................................................              Carlsbad Fish and Wildlife Office, 760–431–9440.
Page springsnail .......................................................................................     Arizona Ecological Services Field Office, 602–242–0210.
Ramshaw meadows sand-verbena ..........................................................                      Sacramento Fish and Wildlife Office, 916–414–6700.
Sequatchie caddisfly .................................................................................       Tennessee Ecological Services Field Office, 931–528–6481.
Shawnee darter ........................................................................................      Kentucky Ecological Services Field Office, 502–695–0468.
Siskiyou mariposa lily ...............................................................................       Yreka Fish and Wildlife Office, 530–842–5763.
Sleeping ute milkvetch .............................................................................         Western Colorado Ecological Services Field Office, 970–628–7184.
Southern Idaho ground squirrel ................................................................              Idaho Fish and Wildlife Office, 208–378–5265.
Tahoe yellow cress ...................................................................................       Nevada Fish and Wildlife Office, 775–861–6300.
Tennessee cave beetles (Baker Station, Coleman, Fowler’s, Indian                                             Tennessee Ecological Services Field Office, 931–528–6481.
  Grave Point, inquirer, and Noblett’s cave beetles).



  If you use a telecommunications                                       treat a petition for which the requested                    Siskiyou mariposa lily, Sleeping ute
device for the deaf (TDD), please call the                              action is found to be warranted but                         milkvetch, Southern Idaho ground
Federal Information Relay Service                                       precluded as though resubmitted on the                      squirrel, Tahoe yellow cress, and six
(FIRS) at 800–877–8339.                                                 date of such finding, that is, requiring a                  Tennessee cave beetles (Baker Station,
SUPPLEMENTARY INFORMATION:                                              subsequent finding to be made within                        Coleman, Fowler’s, Indian Grave Point,
                                                                        12 months. We must publish these 12-                        inquirer, and Noblett’s cave beetles) are
Background                                                                                                                          threatened species or endangered
                                                                        month findings in the Federal Register.
   Section 4(b)(3)(B) of the Act (16                                                                                                species. More detailed information
U.S.C. 1533) requires that, for any                                     Summary of Information Pertaining to                        about these species is presented in the
petition to revise the Federal Lists of                                 the Five Factors                                            species-specific assessment forms found
Endangered and Threatened Wildlife                                         Section 4 of the Act (16 U.S.C. 1533)                    on www.regulations.gov. In considering
and Plants that contains substantial                                    and the implementing regulations in                         what factors might constitute threats, we
scientific or commercial information                                    part 424 of title 50 of the Code of                         must look beyond the mere exposure of
indicating that listing an animal or plant                              Federal Regulations (50 CFR part 424)                       the species to the factor to determine
species may be warranted, we make a                                     set forth procedures for adding species                     whether the species responds to the
finding within 12 months of the date of                                 to, removing species from, or                               factor in a way that causes actual
receipt of the petition. In this finding,                               reclassifying species on the Federal                        impacts to the species. If there is
we determine whether the petitioned                                     Lists of Endangered and Threatened                          exposure to a factor, but no response, or
actions regarding the American eel,                                     Wildlife and Plants. Under section                          only a positive response, that factor is
Cumberland arrow darter, the Great                                      4(a)(1) of the Act, a species may be                        not a threat. If there is exposure and the
Basin distinct population segment (DPS)                                 determined to be an endangered species                      species responds negatively, the factor
of the Columbia spotted frog, Goose                                     or a threatened species based on any of                     may be a threat. In that case, we
Creek milkvetch, Nevares spring bug,                                    the following five factors:                                 determine if that factor rises to the level
Page springsnail, Ramshaw meadows                                          (A) The present or threatened                            of a threat, meaning that it may drive or
sand-verbena, Sequatchie caddisfly,                                     destruction, modification, or                               contribute to the risk of extinction of the
Shawnee darter, Siskiyou mariposa lily,                                 curtailment of its habitat or range;                        species such that the species warrants
Sleeping ute milkvetch, Southern Idaho                                     (B) Overutilization for commercial,                      listing as an endangered or threatened
ground squirrel, Tahoe yellow cress,                                    recreational, scientific, or educational                    species as those terms are defined by the
and six Tennessee cave beetles (Baker                                   purposes;                                                   Act. This does not necessarily require
Station, Coleman, Fowler’s, Indian                                         (C) Disease or predation;                                empirical proof of a threat. The
Grave Point, inquirer, and Noblett’s cave                                  (D) The inadequacy of existing                           combination of exposure and some
beetles) are: (1) Not warranted, (2)                                    regulatory mechanisms; or                                   corroborating evidence of how the
warranted, or (3) warranted, but the                                       (E) Other natural or manmade factors                     species is likely affected could suffice.
immediate proposal of a regulation                                      affecting its continued existence.                          The mere identification of factors that
implementing the petitioned action is                                      We summarize below the information                       could affect a species negatively is not
precluded by other pending proposals to                                 on which we based our evaluation of the                     sufficient to compel a finding that
determine whether species are                                           five factors provided in section 4(a)(1) of                 listing is appropriate; we require
endangered or threatened species, and                                   the Act in determining whether the                          evidence that these factors are operative
expeditious progress is being made to                                   American eel, Cumberland arrow darter,                      threats that act on the species to the
add or remove qualified species from                                    the Great Basin DPS of the Columbia                         point that the species meets the
the Federal Lists of Endangered and                                     spotted frog, Goose Creek milkvetch,                        definition of an endangered species or a
Threatened Wildlife and Plants                                          Nevares spring bug, Page springsnail,                       threatened species under the Act.
(warranted but precluded). Section                                      Ramshaw meadows sand-verbena,                                  In making our 12-month findings, we
4(b)(3)(C) of the Act requires that we                                  Sequatchie caddisfly, Shawnee darter,                       considered and evaluated the best
  Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 84 of 291 PageID #: 904
60836              Federal Register / Vol. 80, No. 195 / Thursday, October 8, 2015 / Proposed Rules

available scientific and commercial            Summary of Status Review                      36 States. The upstream extent of eel
information.                                      In making our 12-month finding on          distribution in freshwater is limited by
                                               the petition, we consider and evaluate        impassable dams and natural barriers.
American Eel (Anguilla rostrata)
                                               the best available scientific and             American eel are ubiquitous in many
Previous Federal Actions                       commercial information. This                  continental aquatic habitats including
                                               evaluation includes information from all      marine habitats, estuaries, lakes, ponds,
   For a complete petition history for the                                                   small streams, and large rivers to the
American eel prior to September 2011,          sources, including State, Federal, tribal,
                                               academic, and private entities and the        headwaters. They may be locally
see the Previous Federal Action section                                                      abundant to the extent that they
of our September 29, 2011, 90-day              public. However, because we have a
                                               robust history with the American eel          sometimes constitute a large proportion
substantial petition finding. Publication                                                    of the total fish biomass in many
of the 90-day finding in the Federal           and completed a thorough status review
                                                                                             watersheds.
Register (September 29, 2011; 76 FR            for the species in 2007, we are                  The 2007 Status Review and the 2015
60431) opened a period to solicit new          incorporating by reference the February       Report reviewed a number of stressors
information that was not previously            7, 2007, 12-month finding (72 FR 4967)        (natural or human induced negative
available or was not considered at the         and using its information as a baseline       pressures affecting individuals or
time of our previous 2007 status review        for our 2015 status review and 12-month       subpopulations of a species) on the
and not-warranted 12-month finding             petition finding.                             American eel, including the effects of
(February 2, 2007; 72 FR 4967), and               A supporting document entitled,            climate change; parasites; habitat loss in
initiated a new status review.                 American Eel Biological Species Report        estuaries, lakes, and rivers; migratory
                                               (Report) provides a summary of the            effects from hydroelectric projects;
   On December 23, 2011, the petitioner        current (post 2007) literature and
(Center for Environmental Science                                                            recreational and commercial harvests;
                                               information regarding the American            and contaminants.
Accuracy and Reliability (CESAR),              eel’s distribution, habitat requirements,
formerly known as the Council for                                                               In terms of climate change, North
                                               life-history, and stressors. The Report is    Atlantic Ocean temperatures may
Endangered Species Act Reliability)            available as a Supplemental Document
filed a Notice of Intent to sue the                                                          continue to rise as a result of climate
                                               at http://www.fws.gov/northeast/              change, but a great deal of uncertainty
Service for failure to publish a finding       newsroom/eels.html. We describe in the
within 12 months of receiving the April                                                      remains regarding changes in physical
                                               Report or in our 12-month finding             oceanographic processes and how, or to
30, 2010, petition. On August 7, 2012,
                                               document any substantive changes that         what extent, those processes will affect
CESAR filed a complaint with the U.S.
                                               we identified in the data used in the         eel migration, aggregation for
District Court for the District of
                                               February 7, 2007, 12-month finding or         reproduction, and ultimately
Columbia for the Service’s failure to
                                               in conclusions drawn from that data,          abundance. The species report discusses
meet the petition’s statutory timeline.
                                               based upon our review of the best             in detail the complex subject of climate
On April 24, 2013, the Service entered
                                               available scientific and commercial           change and its foreseeable effects on the
into a court-approved settlement
                                               information since 2007.                       species. Based on our review of the best
agreement with CESAR stipulating that             American eel are a facultative
the Service would complete a status                                                          available scientific and commercial
                                               catadromous fish species, meaning they        information, we conclude that climate
review of American eel and deliver a 12-       commonly use brackish estuaries or
month finding to the Federal Register                                                        change, based on its reasonably
                                               near-shore marine habitats, in addition       foreseeable effects, is not a threat to the
on or before September 30, 2015                to the freshwater habitats. After mature
(Stipulated Settlement Agreement,                                                            American eel that puts it in danger of
                                               eels spawn in the Sargasso Sea, the eggs      extinction or likely to become so in the
Center for Envt’l Science Accuracy and
                                               hatch into ‘‘leptocephali,’’ a larval stage   foreseeable future, nor is it reasonably
Reliability v. Salazar, et al. (D.D.C., Case   that lasts for about 1 year. Leptocephali
No. 1:12–cv–01311–EGS), Doc. 18, filed                                                       foreseeable that it would become such a
                                               are transported by ocean currents from        threat in the future.
April 24, 2013.).                              the Sargasso Sea to the Atlantic coast of        As for parasites, despite the spread of
   To ensure the status review was based       North America, the Caribbean, Gulf of         Anguillicoloides crassus and increasing
on the best scientific and commercial          Mexico, Central America and northern          mean infection rates over time, there is
information available, the Service, in         portions of South America.                    no direct evidence to support a
November 2013 through January 2014,            Leptocephali metamorphose into ‘‘glass        conclusion that the parasite causes
requested any new or updated American          eels’’ while at sea and then actively         significant American eel mortality. Nor
eel information since the 2007 status          swim across the continental shelf to          is there direct evidence to support or
review. The requests were sent to State        coastal waters. Glass eels transform into     refute the hypotheses that A. crassus
and Federal agencies, Native American          small pigmented juvenile eels,                impairs the silvering process, prevents
tribes, nongovernmental agencies, and          commonly called ‘‘elvers,’’ after taking      American eels from completing their
other interested parties. In addition to       up residence in marine, estuarine, or         spawning migration to the Sargasso Sea,
any new or updated information, the            freshwater rearing habitats in coastal        or impairs spawning.
requests specifically sought information       waters. As they grow, the larger juvenile        With regard to habitat loss, American
related to panmixia, glass eel                 eels are known as ‘‘yellow eels.’’            eel have been extirpated from some
recruitment, climate change,                   American eels begin sexual                    portions of their historical range, mostly
oceanographic conditions, and eel              differentiation at a length of about 20 to    as a result of large hydroelectric and
abundance at fishways. See the lists of        25 centimeters (7.9 to 9.8 inches), well      water storage dams built since the early
references reviewed and cited for a list       in advance of maturation as a ‘‘silver        twentieth century. Although dams have
of agencies, organizations, and parties        eel.’’ Upon nearing sexual maturity,          extirpated eels from some large rivers
from which we received information;            silver eels begin migration toward the        and certain headwaters, the species
these reference lists are available at         Sargasso Sea, completing sexual               remains widely distributed over the
http://www.regulations.gov and at              maturation en route. In the United            majority of its historical range. We
http://www.fws.gov/northeast/                  States, the American eel is found in          consider habitat loss from barriers to be
newsroom/eels.html.                            fresh, estuarine, and marine waters in        a historical effect, and any population-
  Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 85 of 291 PageID #: 905
                  Federal Register / Vol. 80, No. 195 / Thursday, October 8, 2015 / Proposed Rules                             60837

level effects likely have already been       reporting requirements to ensure the           recruited to North American rivers in
realized. The extensive range of             species’ conservation.                         large numbers. Elvers are also present in
American eel provides multiple                  In addition, contaminants may affect        large numbers well inland on some east
freshwater and estuarine areas that          early life stages of the American eel, but     coast river systems—for example, more
support the species’ life stages and thus    without specific information, we remain        than 820,000 eels passed through a new
buffer the species as a whole from           cautious in extrapolation of laboratory        fishway at the Roanoke Rapids Dam,
stressors affecting individuals or smaller   studies to rangewide population-level          located 137 miles inland on the
populations in any one area. Currently,      effects (e.g., there are no studies            Roanoke River in 2013, the fourth year
ocean habitats and the full range of         showing reduced recruitment of glass           of operation. American eels are plastic
continental habitats (estuaries, lakes,      eels in the wild, which would be an            in their behavior and adaptability,
and rivers) remain available and             indicator of decreased outmigration, or        inhabiting a wide range of freshwater,
occupied by the American eel. Some           decreased egg or leptocephali survival).       estuarine, and marine habitats over an
American eels complete their life cycle      A correlation between the                      exceptionally broad geographic range.
without ever entering freshwater. Highly     contamination of the upper Saint               Because of the species’ panmixia, areas
fecund females continue to be present in     Lawrence River/Lake Ontario watershed          that have experienced depletion or
extensive areas of freshwater (lacustrine    and the timing of the 1980s decline of         extirpation may experience a ‘‘rescue
and riverine), estuarine, and marine         American eel in the upper Saint                effect’’ allowing for continued or
habitats; males also continue to be          Lawrence River/Lake Ontario watershed          renewed occupation of available areas.
present in these habitats. Recruitment of    is not evident.                                Trends in abundance over recent
glass eels continues to occur in these          Lastly, there are no individual             decades vary among locations and life
habitats with no evidence of continuing      stressors that rise to the level of a threat   stages, showing decreases in some areas,
                                             to the American eel. Some stressors can        and increases or no trends in other
reduction in glass eel recruitment. For
                                             have cumulative effects and result in          areas. Limited records of glass eel
these reasons, we conclude that the
                                             increased mortality. For example, the          recruitment do not show trends that
available freshwater, estuarine, and
                                             Report discusses known cumulative and          would signal recent declines in annual
marine habitats are sufficient to sustain
                                             synergistic interactions of various            reproductive success or the effect of
the American eel population.
                                             contaminants and known cumulative              new or increased stressors. Taken as a
   With regard to migratory effects from     effects of increased predation and
hydroelectric projects, hydroelectric                                                       whole, a clear trend cannot be detected
                                             mortality at or below dams that block          in species-wide abundance during
dams are obstacles that may delay the        eel migration. While some individual
downstream migration of silver eels that                                                    recent decades, and, while
                                             American eels may be exposed to                acknowledging that there have been
mature in riverine habitats, and             increased levels of mortality as a result
hydroelectric turbines can cause                                                            large declines in abundance from
                                             of these contaminant or predation              historical times, the species currently
mortality or injury (eels that mature and    cumulative effects, we have no                 appears to be depleted but stable. While
migrate from estuary or marine habitats      indication that the species is, or will be,    some eel habitat has been permanently
downstream are not affected by               significantly affected at a population         lost and access to freshwater habitats is
hydroelectric dams). The effects of          level. Therefore, we conclude that there       impaired by dams that lack upstream
turbine injury, including delayed            are no cumulative stressors that are a         fish passage, access to freshwater habitat
mortality and possible impaired              threat to the American eel now, or that        has improved, and continues to
reproduction and increased predation         will become a threat in the foreseeable        improve, in other areas through new or
risk, are poorly understood in the           future.                                        improved eel ladders and removal of
American eel. The best scientific and           The best available information              barriers. Despite the loss of some
commercial information available             indicates that, American eel are a single      freshwater habitat, the American eel
indicates that mortality from                panmictic population that lacks distinct       population appears to be stable based on
hydroelectric turbines can cause             population structure, breeds in the            young-of-the-year indices and estimates
significant mortality to downstream-         Sargasso Sea, and shares a single              of spawner abundance. In addition,
migrating silver eels. The installation of   common gene pool. Panmixia is central          since 2007, newer information indicates
effective downstream passage measures        to evaluating stressors to the American        that some American eel complete their
(i.e., bypasses or night spillage) through   eel since, in order for any stressor to rise   life cycle in estuarine and marine
the Federal Energy Regulatory                to the level of a threat (natural or           waters.
Commission relicensing process has           human-induced pressure affecting a
reduced, and continues to reduce this        species as a whole), it must act upon a        Finding
mortality.                                   large portion of the population at some           Based on our review of the best
   In terms of recreational and              life-history focal point, or the stressor      available scientific and commercial
commercial harvest, we continue to           must be present throughout a large part        information pertaining to the five
acknowledge that sometimes large             of the species’ range. And the stressor        factors, we find that the stressors are not
numbers of individual American eel are       must elicit a response that results in         of sufficient imminence, intensity, or
recreationally or commercially               significant mortality, impaired                magnitude to indicate that the American
harvested for food, bait, or aquaculture,    reproduction, or juvenile recruitment          eel is in danger of extinction (an
but we conclude that harvest and trade       failure.                                       endangered species), or likely to become
are not threats to the American eel. The        Several lines of evidence indicate that     an endangered species within the
species is highly resilient, and remains     the American eel population is not             foreseeable future (a threatened species),
a widely distributed fish species with a     subject to threats that would imperil its      throughout all of its range.
relatively stable population despite the     continued existence. Despite historical           There are no threats currently
levels of historical habitat loss and        habitat losses and a population                affecting the American eel throughout
historical and current commercial and        reduction over the past century,               the species’ range. There are several
recreational harvest. That harvest is        American eels remain widely                    stressors that cause individual
being managed and monitored via              distributed throughout a large part of         mortality, including recreational and
existing harvest quotas, licenses, and       their historical range. Glass eels are         commercial harvest (Factor B),
  Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 86 of 291 PageID #: 906
60838             Federal Register / Vol. 80, No. 195 / Thursday, October 8, 2015 / Proposed Rules

predation (Factor C), and hydroelectric      other sites/streams where habitat              endangered within the foreseeable
turbines (Factor E), but none that affect    conditions appeared to be suitable for         future (a threatened species). The
a portion of the species’ range more than    the species. When first considered for         Cumberland arrow darter’s status is
another. In addition, there are no           candidate status in early 2012, status         bolstered by its large number of
portions of the species’ range that are      surveys were still ongoing, and the            occupied streams (98) and its frequent
considered significant given the species’    species had been observed in 72 of 123         occurrence in streams on public lands
panmictic life-history. Therefore, we        historical sites visited (58 percent) and      and in streams with listed species (e.g.,
find that no portion of the American         60 of 101 historical streams visited (59       blackside dace). In support of this not-
eel’s range warrants further                 percent). More comprehensive surveys           warranted finding, we offer the
consideration of possible endangered or      in Tennessee in late 2012 and additional       following specifics with regard to its
threatened status under the Act, and we      surveys in Kentucky in 2013–2014               status:
find that listing the American eel as a      expanded the species’ known range to              • The species’ range (number of
threatened or endangered species             98 streams, including 119 of 187               extant streams) is larger than first
throughout all or a significant portion of   historical sites visited (64 percent), 85 of   believed. When first identified as a
its range is not warranted at this time.     128 historical streams visited (66             candidate for listing in 2012, the
                                             percent), and 13 new (non-historical)          Cumberland arrow darter was known
Cumberland Arrow Darter (Etheostoma                                                         from 72 of 123 historical sites visited
                                             streams (USFWS 2012, pp. 1–2; USFWS
sagitta)                                                                                    (58 percent) and 60 of 101 historical
                                             unpublished data). New distributional
Previous Federal Actions                     records were obtained during each year         streams visited (59 percent). More
                                             of sampling, primarily from the middle         comprehensive surveys in Tennessee
   The Cumberland arrow darter was                                                          and additional surveys in Kentucky
first identified as a candidate for          and western portions of the species’
                                             geographical range. Within Kentucky,           from 2012 through 2014 expanded the
protection under the Act through our                                                        species’ known range to 98 streams,
internal process in the Candidate Notice     the species was observed at 87 of 143
                                             sites (61 percent) and in 61 of 100            including 85 of 128 historical streams
of Review published in the November                                                         (66 percent) and 13 new streams. The
21, 2012, Federal Register (77 FR            streams (61 percent). Within Tennessee,
                                             the species was observed at 32 of 44           species’ relatively broad distribution
69994); the subspecies was identified at                                                    and high number of occupied streams
the time as E. sagitta sagitta. Threats to   sites (73 percent) and in 24 of 30
                                             streams (80 percent). [Note that 2 of the      increases its resiliency and redundancy.
the subspecies identified at that time                                                         • The species has demonstrated
were water pollution from surface coal       historical streams surveyed occur in           greater persistence in streams with at
mining and gas exploration activities;       both Kentucky and Tennessee and are,           least 1 listed species (62 streams) or in
removal of riparian vegetation; stream       therefore, included in each of the State       streams located on public lands (45
channelization; increased siltation          totals provided in the previous                streams). When combined, these two
associated with poor mining, logging,        sentences (i.e., 100 and 30,                   groups total 75 streams, or 77 percent of
and agricultural practices; and              respectively.] The species’ most               the species’ known habitats.
deforestation of watersheds. It was          significant declines were documented           Historically, less habitat disturbance has
assigned a listing priority number (LPN)     within the Poor Fork, Clover Fork,             occurred on public lands, and many of
of 9. On November 22, 2013 (78 FR            Straight Creek, Clear Creek, and Clear         the species’ best remaining habitats are
70104), the LPN was changed to 8 due         Fork drainages, all of which are located       located in these areas. The Cumberland
to morphological and genetic analysis        within the eastern half of the species’        arrow darter also benefits indirectly
resulting in the recognition of              geographical range. This portion of the        from listed species’ protections
Cumberland arrow darter as a species         upper Cumberland River drainage has            provided by Federal and State statutes
(E. sagitta) as opposed to a subspecies,     less public ownership than the western         and regulations, especially in Kentucky
which it remained until evaluation for       half of the drainage and has been              where State water quality regulations
listing this year.                           impacted more extensively by surface           (401 Kentucky Administrative
                                             coal mining.                                   Regulations 10:031, Section 8) provide
Summary of Status Review                        Over the last 3 years, new field            added protections for streams
  The following summary is based on          surveys and monitoring efforts across          supporting listed species (‘‘Outstanding
information in our files. From 2010 to       the Cumberland arrow darter’s range            State Resource Waters’’).
2012, the Service and its partners           have improved our understanding of the            The species utilizes larger streams
(Kentucky Department of Fish and             species’ distribution and stressors.           more frequently than previously
Wildlife Resources (KDFWR), Kentucky         Based on these findings, we have               believed, bolstering the species’
State Nature Preserve Commission             reexamined the species’ status and             redundancy, resiliency, and
(KSNPC), and Tennessee Wildlife              reevaluated the magnitude and                  representation (capacity of a species to
Resources Agency (TWRA)) completed a         imminence of its stressors. We                 adapt to changing environmental
range-wide status assessment for the         acknowledge that the species has               conditions). We have recent records
Cumberland arrow darter (USFWS 2012,         suffered declines in portions of its range     (multiple individuals each) from
pp. 1–2). We first generated a list of       (e.g., it has been extirpated from 43 of       Capuchin Creek, Elk Fork Creek, Jellico
historical (pre-2000) records through        128 historical streams) and portions of        Creek (at Criscillis Branch), Marsh Creek
review of agency databases (KDFWR,           the range continue to suffer some level        (near mouth), and Roaring Paunch
KSNPC, and TWRA), museum records             of water quality degradation and habitat       Creek, all of which are fourth-order
(University of Tennessee), and               disturbance. However, we have                  streams or larger and have watersheds
published literature. From 2010 through      determined that the species’ overall           exceeding 65 square kilometers (25
2012, surveys were completed at 187 of       status is more secure than previously          square miles). This information suggests
202 historical sites and in 124 of 128       believed, and stressors acting on the          the species utilizes more stream
historical streams (sites corresponded to    species are not of sufficient imminence,       kilometers (miles) than previously
individual sampling reaches and more         intensity, or magnitude to indicate the        believed because most survey efforts
than one could be present on a given         species is in danger of extinction (an         have focused on smaller streams (third-
stream). Surveys were also conducted at      endangered species), or likely to become       order and smaller). The species’
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 87 of 291 PageID #: 907




                   PLAINTIFFS’ EXHIBIT 12
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 88 of 291 PageID #: 908




                     Stock Assessment Report No. 12-01
                                  ofthe



       Atlantic States Marine Fisheries Commission


               American Eel Benchmark Stock Assessment




                   Accepted for Management Use May 2012



              Working towards healthy, self-sustaining populations for all Atlantic coast fish species
                          or successful restoration well in progress by the year 2015
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 89 of 291 PageID #: 909




     current year's index being below this level would provide strong evidence that the stock
     biomass is below the RP. The Panel considers the utility of this RP as limited. It is not
     clear what management action should be taken if and when an RP is met or exceeded as
     the RP is not derived from stock dynamics which could be used to inform a desired
     management response.

     The TLA was applied to all individual, regional, and coast wide indices of relative
     abundance by the SASC. After scaling, each annual index was assigned to one of three
     color categories - white (good), gray (intermediate), or black (bad) - based on the 25th
     and 75th percentiles of each index series (see also ToR l ). The results were complex and
     difficult to interpret. Nonetheless, empirically-based RPs of this nature have been used in
     stocks (e.g. Hardie et al., 2011) for which population models are not available. As part of
     a TLA, they are one metric in a suite of many to inform managers of stock status. Pre-
     agreed upon decisions on management actions are made if and when RPs are met. The
     TLA is not without its problems but can allow management actions to ensure stock
     sustainability in data-poor situations (Halliday et al., 2001). Further, the TLA allows
     consideration of a wider suite of information than can normally be incorporated into a
     model (e.g. environmental indicators), thus allowing interpretation of model results in a
     broader context. The Panel suggests that a TLA be explored which would incorporate a
     wide array ofdata related to American eel stock dynamics. This may be used to assist in
     coast wide and regional management decision-making while modeling efforts continue.

      The two M stanza DB-SRA provided American eel stock RPs which were relatively
      robust to input assumptions. The carrying capacity (K) ranged from 16,274 - 23,595 t
      (median of 18,274t). BMsY ranged from 5,085 - 8,912t (median of 6,823t) while MSY
      ranged from 827 - 15 l0t (median ofl,060t). The associated FMsY ranged 0.14 - 0.26
      (median of0.19). The Panel considered, however, that while these RPs were generally
      representative of optimal stock dynamics, the uncertainties in the DB-SRA model did not
      permit statements on current stock status in relation to these RPs.
      In summary, the Panel is very encouraged by the modeling efforts ofthe SASC andfinds
      they are a significant advance since the 2006 assessment (see also ToR 3).
      Notwithstanding this, while it is highly likely that the American Eel stock is depleted, the
      overfishing and overfished status in relation to the biomass andfishing mortality
      reference points cannot be stated with confidence.

      6. Review the research, data collection, and assessment methodology
      recommendations provided by the Technical Committee and make any additional
      recommendations warranted. Clearly prioritize the activities needed to inform and
      maintain the current assessment, and provide additional recommendations that may
      improve the reliability of future assessments.

      The recommendations provided by the SASC were fairly comprehensive and the Panel
      feels these covered the primary areas needed to improve future assessments. The Review
      Panel has incorporated these recommendations into Table 1, with prioritization and
      comments explaining the priority provided.




   Terms of Reference and Adviosry Report of the Peer Review Panel                                   13
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 90 of 291 PageID #: 910




                   PLAINTIFFS’ EXHIBIT 13
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 91 of 291 PageID #: 911


                                                                       Atlantic States Marine
                                                                        Fisheries Commission

                                                                          NEWS RELEASE
                                   Vision: Sustainably Managing Atlantic Coastal Fisheries

FOR IMMEDIATE RELEASE                                                                        PRESS CONTACT: Tina Berger
August 9, 2018                                                                                           703.842.0740

                 ASMFC American Eel Board Approves Addendum V
Arlington, VA – The Commission’s American Eel Management Board approved Addendum V to the Interstate Fishery
Management Plan for American Eel. The Addendum increases the yellow eel coastwide cap starting in 2019 to
916,473 pounds. This modest increase in the cap (less than 1%) reflects a correction in the historical harvest.
Further, the Addendum adjusts the method (management trigger) to reduce total landings to the coastwide cap
when the cap has been exceeded and removes the implementation of state-by-state allocations if the management
trigger is met. Lastly, the Addendum maintains Maine’s glass eel quota of 9,688 pounds.

The Addendum responds to concerns with the previous Addendum’s (IV) yellow eel management triggers given the
timing and precision of landings data and the challenges of state-by-state quota management. Under Addendum IV,
management action would have be triggered when (1) the coastwide cap is exceeded by more than 10% in a given
year; or (2) the coastwide cap is exceeded in two consecutive years, regardless of the percent overage. If either of
these triggers had been met, state-by-state quotas would have been required to be implemented.

Under Addendum V, management action will now be initiated if the yellow eel coastwide cap is exceeded by 10% in
two consecutive years. If the management trigger is exceeded, only those states accounting for more than 1% of the
total yellow eel landings will be responsible for adjusting their measures. A workgroup will be formed to define the
process to equitably reduce landings among the affected states when the management trigger has been met.

The Board slightly modified the glass eel aquaculture provisions, maintaining the 200 pound limit for glass eel
harvest but modifying the criteria for evaluating the proposed harvest area’s contribution to the overall population
consistent with the recommendations of the Technical Committee. Under the revised provisions, the Board
approved Maine’s glass eel aquaculture proposal for the 2019 fishing season, allowing for an additional 200 pounds
of glass eels to be harvested for development in domestic aquaculture facilities. This amount is in addition to the
Maine’s glass eel quota.

The implementation date for Addendum V is January 1, 2019. The Addendum will be posted to the Commission’s
website by the end of August at http://www.asmfc.org/species/american-eel under Managements Plans. For more
information, please contact Kirby Rootes-Murdy, Senior Fishery Management Plan Coordinator, at krootes-
murdy@asmfc.org or 703.842.0740.

                                                                 ###
                                                                                                                               PR18-23


 The Atlantic States Marine Fisheries Commission was formed by the 15 Atlantic coastal states in 1942 for the promotion and
 protection of coastal fishery resources. The Commission serves as a deliberative body of the Atlantic coastal states, coordinating
 the conservation and management of nearshore fishery resources, including marine, shell and anadromous species.
                                1050 N. Highland Street • Suite 200A-N • Arlington, VA 22201
                                  703.842.0740 (phone)     703.842.0741 (fax) www.asmfc.org
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 92 of 291 PageID #: 912




                   PLAINTIFFS’ EXHIBIT 14
species - Atlantic States Marine Fisheries Commission
                                            Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 93 of 291 PageID #: 913




                                                                     Sustainable and Cooperative Management of Atlant,c Coastal Fisheries




                      ABOUT US                    MANAGEMENT                     SCIENCE              HABITAT              DATA              LAW ENFORCEMENT                     NEWS

                      CALENDAR



                   Program Overview

                   Management 101

                   American Eel
                      Contacts

                      Pending Actions

                      Management Plans &
                      FMP Reviews

                      Stock Assessment
                      Reports                                       American Eel
                      Meeting Summaries &
                      Reports                                       Life History
                      Press Releases                                American eel (Anguilla rostrata) are a catadromous fish species, spending most of their life in freshwater or estuarine environments,
                                                                    traveling to the ocean as adults to reproduce and die. Sexually maturing eel migrate to spawning grounds located in the Sargasso Sea, a
                      Quick Links
                                                                    large portion of the western Atlantic Ocean east of the Bahamas and south of Bermuda. American eel are a panmictic stock, meaning that
                          American Eel                              individuals from the entire range come together to reproduce. American eel found along the eastern coast of Mexico are from the same
                          Ageing Report                             population as eel found in the St. Lawrence River in Canada.
                          Eel Habitat                               American eel have a multitude of life stages: leptocephali, glass eel (also known as elvers), yellow eel, and silver eel. Yellow eel are the
                          Factsheet
                                                                    primary life stage harvested by commercial and recreational fishermen.
                   American Lobster                                 In August 2018, a Symposium on American Eel titled, "Aristole's Mud to Modern Day: What Do We Actually Know About Catadromous
                   Atlantic Croaker                                 Eels?" was held at the American Fisheries Society's Annual Meeting in Atlantic City, New Jersey. A link to the abstracts and presentations
                                                                    is included here.
                   Atlantic Herring

                   Atlantic Menhaden                                Commercial & Recreational Fisheries
                                                                    American eel are an important resource from both a biodiversity
                   Atlantic Striped Bass                            and human use perspective. They serve as an important prey
                                                                    species for many fish, aquatic mammals and fish-eating birds.
                   Atlantic Sturgeon

http://www.asmfc.org/species/american-eel[10/15/2019 11:13:48 AM]
species - Atlantic States Marine Fisheries Commission
                                            Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 94 of 291 PageID #: 914
                                                                                                             American Eel Commercial Landings and Ex-Vessel Value
                                                                                                                                                                                        Source: ACCSP Data Warehouse, 2017


                                                                    Although fisheries are a fraction of what they were historically, eel
                                                                                                                                                    4.0

                                                                                                                                                    3.5
                                                                                                                                                                       -        Landings                                                    -r              45

                                                                                                                                                                                                                                                            40
                   Black Drum                                       support valuable commercial, recreational and subsistence                                          -        Ex-Vessel Value
                                                                                                                                                                                                                                                            35
                                                                    fisheries.                                                                "'
                                                                                                                                                                                                                                                                 ..fc
                                                                                                                                              -0    3.0
                   Black Sea Bass                                                                                                              C
                                                                                                                                              ::,
                                                                                                                                                                                                                                                            30
                                                                                                                                                                                                                                                        [
                                                                                                                                              0
                                                                    From the 1970s to the mid-1980s, American eel supported                   CL    2.5
                   Bluefish                                         significant commercial fisheries, with landings ranging from 2.5 -3.6
                                                                                                                                              0                                                                                                             25   [
                                                                                                                                              "'
                                                                                                                                              C     2.0                                                                                                          er
                                                                    million pounds. Landings dropped to 1.6 million pounds in 1987 and        ~                                                                                                             20   a
                   Coastal Sharks
                                                                    have remained at low levels, ranging from 1.5 million to 700,000          1     1.5                                                                                                 [   15
                                                                                                                                                                                                                                                               2.
                                                                                                                                                                                                                                                                 g_
                                                                                                                                                                                                                                                                 CL
                                                                                                                                              "'                                                                                                I
                   Cobia                                            pounds since then. State-reported landings of yellow eels in 2017         ""
                                                                                                                                              C
                                                                                                                                                    1.0                                                                                                        ii'




                                                                                                                                                                                                                                   I
                                                                                                                                              '6                                                                                                            10 ~
                                                                                                                                              C



                                                                                                                                                                                                                                           ~~
                                                                    totaled approximately 851,637 pounds, a 10% decrease from 2016

                                                                                                                                                                                   I...
                                                                                                                                              !I
                   Horseshoe Crab                                   and below the coastwide quota.
                                                                                                                                                    0.5                                                                                                     5

                   Jonah Crab                                       Since 2011, there has been a growing international demand for
                                                                                                                                                    0.0
                                                                                                                                                              ... ...                        ... ... ... ... ... ...
                                                                                                                                                                                                                  .... ....
                                                                                                                                                                                                                                       N    N       N
                                                                                                                                                                                                                                                            0

                                                                    glass eels (an early life stage of American eel) for aquaculture
                                                                                                                                                              "'0 "' "'"' "'"'00 "',....., "'000 "'00 "'
                                                                                                                                                              V,           V,
                                                                                                                                                                                                      "' "'   0
                                                                                                                                                                                                         "'00 ,.0 0 "'
                                                                                                                                                                                                                                            0       0


                   Northern Shrimp                                                                                                                                "'                  N
                                                                                                                                                                                                 "'                       N


                                                                    purposes, which has increased landings and the price per pound of
                   Red Drum                                         glass eels. In 2017, total glass eel harvest from Maine and South
                                                                    Carolina remained below Maine’s quota.
                   Scup
                                                                    Recreational harvest and release data for American eel is collected
                   Shad & River Herring                             by the Marine Recreational Information Program (MRIP), formerly the Marine Recreational Fishery Statistics Survey (MRFSS) program.
                                                                    Recreational harvest along the Atlantic coast averaged 28,600 American eels from 1981-2016 and ranged from a high of 220,600 eels in
                   Spanish Mackerel
                                                                    1985 to a low of 3,100 in 2008. The number of American eels released alive by recreational anglers averaged 82,400 eels and ranged from
                   Spiny Dogfish                                    a low of 26,700 eels in 1997 to a high of 157,200 eels in 2003. American eel recreational harvest and live releases of American eels
                                                                    generally declined over the time series. There is very high error and low precision associated with the estimates due to the limited number
                   Spot                                             of American eels that have been encountered during the survey.
                   Spotted Seatrout
                                                                    Stock Status
                   Summer Flounder
                                                                    From a biological perspective, much is still unknown about the
                                                                                                                                              40+ Year Index of Abundance of Yellow American Eel along the Atlantic Coast, 1974 • 2016
                   Tautog                                           species. Information is limited about their abundance, status at all                    Source: ASMFC American Eel Stock Assessment Update, 2017
                                                                    life stages, and habitat requirements. According to the 2017 stock                        1.8
                   Weakfish                                         assessment update, the American eel population remains depleted                           1.6

                   Winter Flounder                                  in U.S. waters. The stock is at or near historically low levels due to                    1.4
                                                                    a combination of historical overfishing, habitat loss, food web
                                                                                                                                                    .,,,::~
                                                                                                                                                              1.2
                                                                    alterations, predation, turbine mortality, environmental changes,
                                                                                                                                                      ~

                                                                    toxins and contaminants, and disease. The assessment updates                    .0
                                                                                                                                                    <         0.8
                                                                                                                                                    0
                                                                    the 2012 American Eel Benchmark Stock Assessment with data
                                                                                                                                                    .,,ll     0.6
                                                                    from 2010-2016. Trend analyses of abundance indices indicated                   E
                                                                                                                                                              0.4
                                                                    large declines in abundance of yellow eels during the 1980s
                                                                                                                                                              0.2
                                                                    through the early 1990s, with primarily neutral or stable abundance
                                                                                                                                                                       l...                 ... ... ... ... ...
                                                                                                                                                                                  ..:s...
                                                                                                                                                                   0
                                                                    from the mid-1990s through 2016. Total landings remain low but
                                                                    stable. Based on these findings, the stock is still considered                                     ,.....
                                                                                                                                                                       "'                   "'
                                                                                                                                                                                            :::l   "'~   "'"'0   ,."'"'   .."'"'   ~ 8
                                                                                                                                                                                                                                     "'
                                                                                                                                                                                                                                        s
                                                                                                                                                                                                                                            N

                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    I:
                                                                    depleted. No overfishing determination can be made based on the
                                                                    analyses performed.

                                                                    In 2011, the U.S. Fish and Wildlife Service (USFWS) initiated a
                                                                    status review of American eel under the Endangered Species Act (ESA) to assess the health of the population and the magnitude of
                                                                    threats facing the species. On October 7, 2015, USFWS announced that the American eel is stable and does not need protection under

http://www.asmfc.org/species/american-eel[10/15/2019 11:13:48 AM]
species - Atlantic States Marine Fisheries Commission
                                            Case 2:18-cv-03648-SJF-SIL          Document
                                                         the ESA. Nonetheless, for the species’ 83-9
                                                                                                long-termFiled   11/18/19
                                                                                                          stability,            Page 95 of
                                                                                                                     the agency recommends   291 PageID
                                                                                                                                           continuing efforts to#: 915 healthy habitats, monitor
                                                                                                                                                                maintain
                                                                    harvest levels, and improve river passage for migrating eels. In 2014, the International Union for the Conservation of Nature (IUCN) listed
                                                                    American eel as “Endangered” on the Red List. The IUCN assesses flora and fauna globally to determine their conservation status (not
                                                                    evaluated to extinct). While the IUCN list has no legal implications, it is an important metric that accounts for a variety of factors including
                                                                    habitat, threats, potential stresses, and research status. Given these findings, and recent actions taken by the Commission and its member
                                                                    states, the Commission remains committed to closely monitoring American eel fisheries and the status of the resource, and making
                                                                    adjustments to the management program as necessary, to ensure stock rebuilding.


                                                                    Atlantic Coastal Management
                                                                    American eel are a challenging species to conserve and manage                                   Trend Analysis of Regional and Coastwide Indices of American Eel
                                                                    on a coastwide basis for a number of reasons. During its life-span                              Abundance by Young-of-the-year (YOY) and Yellow Eel Life Stages
                                                                    the American eel will have navigated through and resided in a
                                                                    wide range of habitats, from the oceanic waters of the Sargasso
                                                                    Sea to the brackish waters of coastal estuaries and the inland
                                                                    freshwater river systems. Additionally, throughout this journey, eel
                                                                    will have been under a myriad of management authorities, from                                                             Yellow        2001-2010         NS
                                                                    international to multiple federal, state and local governments. Life                                                       YOY           1974-2009        ...
                                                                                                                                                                                              Yellow         1980-2016        ...          ...
                                                                    history characteristics such as late age of maturity and a tendency                                                         YOY         2000- 2016        NS          NS
                                                                    to aggregate during certain life stages further confound                                                                  Yellow        1999-2016         NS          NS
                                                                                                                                                                                               YOY          2000-2016         NS          NS
                                                                    conservation efforts.
                                                                                                                                                                                              Yellow        1990-2009         1'           1'

                                                                    American eel are managed by the Commission in territorial seas                                                  YOY              2001- 2015             NS             ...
                                                                                                                                                                                  Yellow             2001-2016               ...           ...
                                                                    and inland waters along the Atlantic coast from Maine to Florida.                                       YOY (short-term)         2000- 2016             NS             NS
                                                                    Increasing demand for eel by Asian markets and domestic bait                                             YOY Ion -term           1987-2013              NS             NS

                                                                    fisheries, coupled with concern about declining eel abundance                                           Yellow (40+ year)        1974--2016             NS             ...
                                                                                                                                                                             Yellow (30- ear         1987-2016               ...           ...
                                                                    and limited assessment data, spurred development of the first                                            Yellow 20· ear          1997- 2016             NS             NS
                                                                    Interstate Fishery Management Plan (FMP) for American Eel in
                                                                                                                                              The arrows indicate the di rection of the trend if a statistically significant trend was detected
                                                                    the mid-1990s. The plan, approved in 1999, provided several               (P-value< <t; <t-0.05). NS- no significant trend detected. A dash(·) - indices that data were
                                                                    reasons why heavy harvest pressure may adversely affect                   not updated.

                                                                    American eel populations: (1) American eel have a slow rate of
                                                                    maturation, requiring eight to 24+ years to attain sexual maturity;
                                                                    (2) glass eel tend to aggregate seasonally during migration, making them vulnerable to directed harvest; (3) harvest of yellow eel is a
                                                                    cumulative stress, over multiple years, on the same yearclass; and (4) all fishing mortality occurs prior to spawning.

                                                                    In response to the 2012 stock assessment, which indicated that the American eel population in U.S. waters is depleted, the Commission
                                                                    approved Addendum III (August 2013) and Addendum IV (October 2014) to the Interstate FMP with the goal of reducing mortality and
                                                                    increasing conservation of American eel stocks across all life stages. Addendum III establishes new management measures for both the
                                                                    commercial (glass, yellow, and silver) and recreational eel fisheries, and implements fishery-independent and fishery-dependent
                                                                    monitoring requirements. Addendum IV establishes a 907,671 pound coastwide quota for yellow eel fisheries, reduces Maine’s glass eel
                                                                    quota to 9,688 pounds (2014 landings), and allows for the continuation of New York’s silver eel weir fishery in the Delaware River.

                                                                    In 2018, Addendum IV provisions were replaced by Addendum V, which increases the yellow eel coastwide cap starting in 2019 to 916,473
                                                                    pounds; adjusts the method (management trigger) to reduce total landings to the coastwide cap when the cap has been exceeded; and
                                                                    removes the implementation of state-by-state allocations if the management trigger is met. Lastly, the Addendum maintains Maine’s glass
                                                                    eel quota of 9,688 pounds. Under Addendum V, management action will now be initiated if the yellow eel coastwide cap is exceeded by
                                                                    10% in two consecutive years. If the management trigger is exceeded, only those states accounting for more than 1% of the total yellow
                                                                    eel landings will be responsible for adjusting their measures. A workgroup will be formed to define the process to equitably reduce landings
                                                                    among the affected states when the management trigger has been met.

                                                                    The Board slightly modified the glass eel aquaculture provisions, maintaining the 200 pound limit for glass eel harvest but modifying the

http://www.asmfc.org/species/american-eel[10/15/2019 11:13:48 AM]
species - Atlantic States Marine Fisheries Commission
                                            Case 2:18-cv-03648-SJF-SIL
                                                         criteria for evaluating theDocument     83-9
                                                                                     proposed harvest     Filed
                                                                                                      area’s      11/18/19
                                                                                                             contribution         Pagepopulation
                                                                                                                          to the overall 96 of 291   PageID
                                                                                                                                                 consistent       #: recommendations
                                                                                                                                                            with the 916             of the
                                                                    Technical Committee. Under the revised provisions, the Board approved Maine’s glass eel aquaculture proposal for the 2019 fishing
                                                                    season, allowing for an additional 200 pounds of glass eels to be harvested for development in domestic aquaculture facilities. This
                                                                    amount is in addition to Maine’s glass eel quota. The implementation date for Addendum V is January 1, 2019.


                                                                    Contacts
                                                                    Kirby Rootes-Murdy, Senior FMP Coordinator
                                                                    Management Board, Marty Gary, Chair
                                                                    Technical Committee, Jordan Zimmerman, Chair
                                                                    Advisory Panel, Mari-Beth Delucia, Chair

                                                                    Management Plans & FMP Reviews
                                                                    Addendum V (August 2018)
                                                                    Addendum IV (October 2014)
                                                                    Addendum III (August 2013)
                                                                    Addendum II (October 2008)
                                                                    Addendum I (February 2006)
                                                                    Interstate Fishery Management Plan for American Eel (November 1999)
                                                                     FMP Reviews 2018 2017 2016 2015 2014 2013 2012 2009 2008 2007 2006 2005 2004 2002 2001 2000

                                                                    Stock Assessment Reports
                                                                    2017 American Eel Stock Assessment Update (Oct 2017)
                                                                    American Eel Stock Assessment Overview (Oct 2017)
                                                                    Americal Eel Benchmark Stock Assessment (May 2012)
                                                                    Americal Eel Stock Assessment Overview (May 2012)
                                                                    Terms of Reference & Advisory Report to the American Eel Stock Assessment Peer Review (Jan 2006)

                                                                    Meeting Summaries & Reports
                                                                    Board Proceedings                     Technical Committee Meeting                                    Advisory Panel Meeting
                                                                    2018 Oct Aug Feb                      Summaries & Reports                                            Summaries
                                                                    2017 Oct Aug Jan                      2018 Jul                                                       2018 Jun
                                                                    2016 Aug May Feb                      2017 Jul                                                       2016 Jan
                                                                    2015 Nov Aug                          2016 Sep Jul Apr Jan Jan                                       2013 May
                                                                    2014 Oct Aug May Feb                  2015 Oct AddIV Implementation Plans Oct ME Life                2008 Oct Advisory Panel Meeting
                                                                    2013 Oct Aug May Feb                  Cycle Survey                                                   Summaries Aug Advisory Panel
                                                                    2012 Oct Aug May                      2014 Oct May                                                   Meeting Summaries
                                                                    2010 May                              2012 Aug
                                                                    2009 Feb                              2009 Jul Atlantic Coast Diadromous Fish Habitat: A
                                                                    2008 Aug May Feb                      Review of Utilization, Threats, Recommendations for
                                                                    2007 Aug Jan                          Conservation, and Research Needs Jan
                                                                    2006 Oct May Feb                      2006 Sep
                                                                    2005 Oct Aug May Feb                  2005 Oct
                                                                    2004 Nov Aug May                      2004 Mar
                                                                    2002 Nov                              2001 Dec
                                                                    2001 Oct Jan                          2000 May Feb Yoy Sampling Protocol Jan
                                                                    2000 Jun
                                                                    1999 Nov Jan

http://www.asmfc.org/species/american-eel[10/15/2019 11:13:48 AM]
species - Atlantic States Marine Fisheries Commission
                                            Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 97 of 291 PageID #: 917
                                                                    Press Releases
                                                                    ASMFC American Eel Board Approves Addendum V (August 2018)
                                                                    States Schedule Public Hearings on American Eel Draft Addendum V (April 2018)
                                                                    ASMFC American Eel Board Approves Draft Addendum V for Public Comment (February 2018)
                                                                    American Eel Stock Assessment Update Finds Resource Remains Depleted (October 2017)
                                                                    ASMFC American Eel Board Approves North Carolina Aquaculture Plan for 2016 (February 2016)
                                                                    ASMFC Finds Delaware Out of Compliance with Addendum III to the Interstate FMP for American Eel (August 2015)
                                                                    ASMFC American Eel Board Approves Addendum IV (October 2014)
                                                                    ASMFC American Eel Management Board Delays Action on Draft Addendum IV until October (August 2014)
                                                                    States Schedule Hearings on American Eel Draft Addendum IV (May 2014)
                                                                    ASMFC American Eel Board Approves Draft Addendum IV for Public Comment (May 2014)
                                                                    Maine Implements First Ever Quota for Glass Eel Fishery (February 2014)
                                                                    ASMFC American Eel Board Postpones Action on Draft Addendum IV: Maine Commits to Develop Plan with Industry to Control Glass Eel
                                                                    Harvest (October 2013)
                                                                    ASMFC American Eel Board Approves Addendum III and Initiates Draft Addendum IV (August 2013)
                                                                    States Schedule Hearings on American Eel Draft Addendum III: RI Changes Hearing Date from April 29 to May 1 (April 2013)
                                                                    States Schedule Hearings on American Eel Draft Addendum III (April 2013)
                                                                    States Schedule Hearings on American Eel Draft Addendum III (March 2013)
                                                                    ASMFC American Eel Board Approves Draft Addendum III for Public Comment (February 2013)
                                                                    ASMFC American Eel Board Initiates Development of Draft Addendum III to Improve Conservation and Protection of the Stock (August
                                                                    2012)
                                                                    American Eel Benchmark Assessment Indicates Stock is Depleted (May 2012)
                                                                    ASMFC American Eel Board Approves Addendum II (October 2008)
                                                                    ASMFC American Eel Board Initiates Addendum to Facilitate Survival of Spawners and Enhance Biomass (February 2007)
                                                                    ASMFC American Eel Board Approves Addendum I: Addendum Aims to Improve Data Collection (February 2006)
                                                                    Non-Traditional Stakeholders Sought for Participation on ASMFC American Eel Advisory Panel (April 2005)
                                                                    ASMFC American Eel Board Calls for Development of Amendment 1 to the Interstate Plan: Plan to Address Continued Stock Declines
                                                                    (March 2004)




                                                                                                          HOME      PUBLIC INPUT         PUBLICATIONS           JOBS      KIDS/TEACHER RESOURCES                  CONTACT US         LINKS



                                                                                    Phone: 703-842-0740      Fax: 703-842-0741      info@asmfc.org     1050 N. Highland Street, Suite 200 A-N, Arlington, VA 22201
                                                                                                                                                                 SEARCH
                                                                                                                                                                     SITE                                  GO
                                                                                                            2019 Atlantic States Marine Fisheries Commission | All rights reserved. | Website designed by TM Design Inc. | Powered by New North




http://www.asmfc.org/species/american-eel[10/15/2019 11:13:48 AM]
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 98 of 291 PageID #: 918




                   PLAINTIFFS’ EXHIBIT 15
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 99 of 291 PageID #: 919
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 100 of 291 PageID #:
                                      920
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 101 of 291 PageID #:
                                      921




                 PLAINTIFFS’ EXHIBIT 16
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 102 of 291 PageID #:
                                      922




                           REGULATION OF WHALING
                 Convention signed at Washington December 2, 1946, with schedule of
                      regulations
                 Senate advice and consent to ratification July 2, 1947
                 Ratified by the President of the United States July 18, 1947
                 Ratification of the United States deposited at Washington July 18, 1947
                 Entered into force November 10, 1948
                 Proclaimed by the President of the United States November 19, 1948
                 Convention amended by protocol of November 19, 1956 1
                 Schedule amended June 7, 1949, 2 July 21, 1950, 3 July 27, 1951 ,4 June 6,
                      1952, 5 June 26, 1953, 6 July 23, 1954,7 July 23, 1955, 8 July 16-20,
                      1956,9 June 28, 1957,1° June 23-27, 1958, 11 June 22-July 1,
                      1959,12 June 24, 1960,1 3 June 23, 1961,14 July 6, 1962, 15 July 5,
                      1963,1 6 June 26, 1964,17 July 2, 1965,1 8 July 1, 1966,19 June 30,
                      1967, 20 and June 24-28, 1968 21
                                                       62 Stat. 1716; Treaties and Other
                                                       International Acts Series 1849
                 INTERNATIONAL CONVENTION FOR THE REGULATION OF WHALING

              The Governments whose duly authorized representatives have subscribed
           hereto,
              Recognizing the interest of the nations of the world in safeguarding for
           future generations the great natural resources represented by the whale stocks;
             1
                10 UST 952; TIAS 4228.
             2
                1 UST 506; TIAS 2092.
            • 2 UST 11; TIAS 2173.
            • 3 UST 2999; TIAS 2486.
            • 3 UST 5094; TIAS 2699.
            • 4 UST 2179; TIAS 2866.
            7
               6 UST 645; TIAS 3198.
            • 7 UST 657; TIAS 3548.
            • 8 UST 69; TIAS 3739.
            10
                8 UST 2203; TIAS 3944.
            11
                 10 UST 330; TIAS 4193.
            12
                 11 UST 32; TIAS 4404.
            13
                13 UST 493; TIAS 5014.
            "13 UST 497; TIAS 5015.
            1
              • 14 UST 112; TIAS 5277.

            '"14 UST 1690; TIAS 5472.
            11
                15 UST 2547; TIAS 5745.
            18
                17 UST 35; TIAS 5953.
            1
              • 17 UST 1640; TIAS 6120.
            20
                18 UST 2391; TIAS 6345.
            21
                19 UST 6030; TIAS 6562.
           248
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 103 of 291 PageID #:
                                      923
                       WHALING (CONVENTION)-DECEMBER 2, 1946                      249

          Considering that the history of whaling has seen overfishing of one area
      after another and of one species of whale after another to such a degree that
      it is essential to protect all species of whales from further overfishing;
         Recognizing that the whale stocks are susceptible of natural increases if
      whaling is properly regulated, and that increases in the size of whale stocks
      will permit increases in the numbers of whales which may be captured with-
      out endangering these natural resources;
          Recognizing that it is in the common interest to achieve the optimum
      level of whale stocks as rapidly as possible without causing widespread eco-
      nomic and nutritional distress;
          Recognizing that in the course of achieving these objectives, whaling opera-
      tions should be confined to those species best able to sustain exploitation in
      order to give an interval for recovery to certain species of whales now depleted
      in numbers;
          Desiring to establish a system of international regulation for the whale
      fisheries to ensure proper and effective conservation and development of
      whale stocks on the basis of the principles embodied in the provisions of the
      International Agreement for the Regulation of Whaling signed in London
      on June 8, 1937 22 and the protocols to that Agreement signed in London on
      June 24, 1938 23 and November 26, 1945; 24 and
          Having decided to conclude a convention to provide for the proper conser-
      vation of whale stocks and thus make possible the orderly development of the
      whaling industry;
          Have agreed as follows:
                                            Article I
         1. This Convention includes the Schedule attached thereto which forms
      an integral part thereof. All references to "Convention" shall be understood
      as including the said Schedule either in its present terms or as amended in
      accordance with the provisions of Article V.
         2. This Convention applies to factory ships, land stations, and whale
      catchers under the jurisdiction of the Contracting Governments, and to all
      waters in which whaling is prosecuted by such factory ships, land stations,
      and whale catchers.
                                         Article II
         As used in this Convention
         1. "factory ship" means a ship in which or on which whales are treated
       whether wholly or in part;
         2. "land station" means a factory on the land at which whales are treated
       whether wholly or in part;

         "'TS 933, ante, vol. 3, p. 455.
         "'TS 944, ante, vol. 3, p. 519.
         24
            TIAS 1597, ante, vol. 3, p. 1328.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 104 of 291 PageID #:
                                      924
         250              MULTILATERAL AGREEMENTS 1946-1949

           3. "whale catcher" means a ship used for the purpose of hunting, taking,
         towing, holding on to, or scouting for whales;
           4. "Contracting Government" means any Government which has de-
         posited an instrument of ratification or has given notice of adherence to this
         Convention.
                                           Article III
            1. The Contracting Governments agree to establish an International
         Whaling Commission, hereinafter ref erred to as the Commission, to be com-
         posed of one member from each Contracting Government. Each member
         shall have one vote and may be accompanied by one or more experts and
         advisers.
            2. The Commission shall elect from its own members a Chairman and
         Vice Chairman and shall determine its own Rules of Procedure. Decisions
         of the Commission shall be taken by a simple majority of those members
         voting except that a three-fourths majority of those members voting shall be
         required for action in pursuance of Article V. The Rules of Procedure may
         provide for decisions otherwise than at meetings of the Commission.
            3. The Commission may appoint its own Secretary and staff.
            4. The Commission may set up, from among its own members and experts
         or advisers, such committees as it considers desirable to perform such func-
         tions as it may authorize.
            5. The expenses of each member of the Commission and of his experts
         and advisers shall be determined and paid by his own Government.
            6. Recognizing that specialized agencies related to the United Nations
         will be concerned with the conservation and development of whale fisheries
         and the products arising therefrom and desiring to avoid duplication of
         functions, the Contracting Governments will consult among themselves
         within two years after the coming into force of this Convention to decide
         whether the Commission shall be brought within the framework of a special-
         ized agency related to the United Nations.
            7. In the meantime the Government of the United Kingdom of Great
         Britain and Northern Ireland shall arrange, in consultation with the other
         Contracting Governments, to convene the first meeting of the Commission,
         and shall initiate the consultation referred to in paragraph 6 above.
            8. Subsequent meetings of the Commission shall be convened as the
         Commission may determine.
                                            Article IV
            1. The Commission may either in collaboration with or through independ-
         ent agencies of the Contracting Governments or other public or private
         agencies, establishments, or organizations, or independently
            (a) encourage, recommend, or if necessary, organize studies and investi-
         gations relating to whales and whaling;
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 105 of 291 PageID #:
                                      925
                     WHALING (CONVENTION)-DECEMBER 2, 1946                           251
         (b) collect and analyze statistical information concerning the current
      condition and trend of the whale stocks and the effects of whaling activities
      thereon;
         ( c) study, appraise, and disseminate information concerning methods of
      maintaining and increasing the populations of whale stocks.
         2. The Commission shall arrange for the publication of reports of its
      activities, and it may publish independently or in collaboration with the
      International Bureau for Whaling Statistics at Sandefjord in Norway and
      other organizations and agencies such reports as it deems appropriate, as
      well as statistical, scientific, and other pertinent information relating to whales
      and whaling.
                                            Article V
          1. The Commission may amend from time to time the provisions of the
       Schedule by adopting regulations with respect to the conservation and utili-
       zation of whale resources, fixing (a) protected and unprotected species; ( b)
       open and closed seasons; ( c) open and closed waters, including the designa-
       tion of sanctuary areas; ( d) size limits for each species; ( e) time, methods,
       and intensity of whaling ( including the maximum catch of whales to be
       taken in any one season); (f) types and specifications of gear and apparatus
       and appliances which may be used; (g) methods of measurement; and (h)
       catch returns and other statistical and biological records.
          2. These amendments of the Schedule (a) shall be such as are necessary
       to carry out the objectives and purposes of this Convention and to provide
       for the conservation, development, and optimum utilization of the whale
       resources; ( b) shall be based on scientific findings; ( c) shall not involve
       restrictions on the number or nationality of factory ships or land stations,
       nor allocate specific quotas to any factory ship or land station or to any group
       of factory ships or land stations; and ( d) shall take into consideration the
       interests of the consumers of whale products and the whaling industry.
          3. Each of such amendments shall become effective with respect to the
       Contracting Governments ninety days following notification of the amend-
       ment by the Commission to each of the Contracting Governments, except
       that (a) if any Government presents to the Commission objection to any
       amendment prior to the expiration of this ninety-day period, the amend-
        ment shall not become effective with respect to any of the Governments for
       an additional ninety days; (b) thereupon, any other Contracting Govern-
       ment may present objection to the amendment at any time prior to the ex-
        piration of the additional ninety-day period, or before the expiration of thirty
        days from the date of receipt of the last objection received during such ad-
        ditional ninety-day period, whichever date shall be later; and ( c) there-
        after, the amendment shall become effective with respect to all Contracting
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 106 of 291 PageID #:
                                      926
          252              MULTILATERAL AGREEMENTS 1946-1949

          Governments which have not presented objection but shall not become ef-
          fective with respect to any Government which has so objected until such
          date as the objection is withdrawn. The Commission shall notify each Con-
          tracting Government immediately upon receipt of each objection and with-
          drawal and each Contracting Government shall acknowledge receipt of all
          notifications of amendments, objections, and withdrawals.
             4. No amendments shall become effective before July 1, 1949.
                                            Article VI
            The Commission may from time to time make recommendations to any
          or all Contracting Governments on any matters which relate to whales or
          whaling and to the objectives and purposes of this Convention.
                                            Article VII.
             The Contracting Governments shall ensure prompt transnnss10n to the
          International Bureau for Whaling Statistics at Sandefjord in Norway, or
          to such other body as the Commission may designate, of notifications and
          statistical and other information required by this Convention in such form
          and manner as may be prescribed by the Commission.
                                           Article VIII
              1. Notwithstanding anything contained in this Convention, any Contract-
          ing Government may grant to any of its nationals a special permit authorizing
          that national to kill, take, and treat whales for purposes of scientific research
          subject to such restrictions as to number and subject to such other conditions
          as the Contracting Government thinks fit, and the killing, taking, and treating
          of whales in accordance with the provisions of this Article shall be exempt
          from the operation of this Convention. Each Contracting Government shall
          report at once to the Commission all such authorizations which it has granted.
          Each Contracting Government may at any time revoke any such special per-
          mit which it has granted.
              2. Any whales taken under these special permits shall so far as practicable
           be processed and the proceeds shall be dealt with in accordance with directions
           issued by the Government by which the permit was granted.
              3. Each Contracting Government shall transmit to such body as may be
          designated by the Commission, insofar as practicable, and at intervals of
           not more than one year, scientific information available to that Government
           with respect to whales and whaling, including the results of research con-
           ducted pursuant to paragraph 1 of this Article and to Article IV.
              4. Recognizing that continuous collection and analysis of biological data
           in connection with the operations of factory ships and land stations are in-
           dispensable to sound and constructive management of the whale fisheries, the
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 107 of 291 PageID #:
                                       927
                 WHALING (CONVENTION)-DECEMBER 2, 1946    253
      Contracting Governments will take all practicable measures to obtain such
      data.
                                    Article IX
         1. Each Contracting Government shall take appropriate measures to en-
      sure the application of the provisions of this Convention and the punishment
      of infractions against the said provisions in operations carried out by persons
      or by vessels under its jurisdiction.
         2. No bonus or other remuneration calculated with relation to the results
      of their work shall be paid to the gunners and crews of whale catchers in
      respect of any whale the taking of which is forbidden by this Convention.
         3. Prosecution for infractions against or contraventions of this Convention
      shall be instituted by the Government having jurisdiction over the offense.
         4. Each Contracting Government shall transmit to the Commission full
      details of each infraction of the provisions of this Convention by persons or
      vessels under the jurisdiction of that Government as reported by its inspectors.
      This information shall include a statement of measures taken for dealing with
      the infraction and of penalties imposed.
                                        Article X
         1. This Convention shall be ratified and the instruments of ratification
      shall be deposited with the Government of the United States of America.
         2. Any Government which has not signed this Convention may adhere
      thereto after it enters into force by a notification in writing to the Govern-
      ment of the United States of America.
         3. The Government of the United States of America shall inform all other
      signatory Governments and all adhering Governments of all ratifications
      deposited and adherences received.
         4. This Convention shall, when instruments of ratification have been de-
      posited by at least six signatory Governments, which shall include the Gov-
      ernments of the Netherlands, Norway, the Union of Soviet Socialist
      Republics, the United Kingdom of Great Britain and Northern Ireland, and
      the United States of America, enter into force with respect to those Govern-
      ments and shall enter into force with respect to each Government which
      subsequently ratifies or adheres on the date of the deposit of its instrument of
      ratification or the receipt of its notification of adherence.
         5. The provisions of the Schedule shall not apply prior to July 1, 1948.
      Amendments to the Schedule adopted pursuant to Article V shall not apply
      priortoJuly 1, 1949.
                                            Article XI
        Any Contracting Government may withdraw from this Convention on
      June thirtieth of any year by giving notice on or before January first of the
      same year to the depositary Government, which upon receipt of such a notice
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 108 of 291 PageID #:
                                      928
           254                   MULTILATERAL AGREEMENTS 1946-1949

           shall at once communicate it to the other Contracting Governments. Any
           other Contracting Government may, in like manner, within one month of
           the receipt of a copy of such a notice from the depositary Government, give
           notice of withdrawal, so that the Convention shall cease to be in force on
           June thirtieth of the same year with respect to the Government giving such
           notice of withdrawal.
             This Convention shall bear the date on which it is opened for signature
           and shall remain open for signature for a period of fourteen days thereafter.
              In witness whereof the undersigned, being duly authorized, have signed
           this Convention.
              Done in Washington this second day of December 1946, in the English
           language, the original of which shall be deposited in the archives of the
           Government of the United States of America. The Government of the United
           States of America shall transmit certified copies thereof to all the other
           signatory and adhering Governments.
           For Argentina:                            For New Zealand:
             Q,   IVANISSEVICH                         G. R. POWLES
             J.M.   MoNETA
             G.   BROWN                              For Norway:
             PEDRO H. BRUNO VrnELA                      BIRGER BERGERSEN

           For Australia:                            For Peru:
                                                        C. ROTALDE
             F. F. ANDERSON

           For Brazil:                               For    the Union        of     Soviet   Socialist
             PAULO FROES DA CRUZ
                                                           Republics:
                                                        A. BoGDANOV
           For Canada:                                  E. NIKISHIN
             H.H. WRONG
             HARRY A. SCOTT                          For the United Kingdom of Great
                                                         Britain and Northern Ireland:
           For Chile:                                   A. T. A. DOBSON
             AGUSTIN R. EDWARDS                         JOHN THOMSON

           For Denmark:                              For the United States of America:
             P. F. ERICHSEN
                                                        REMINGTON KELLOGG
           For France:                                  IRA N. GABRIELSON
             FRANCIS LACOSTE                            WILLIAM   E.   s.   FLORY

           For the Netherlands:                      For the Union of South Africa:
             D. J. VAN DIJK                             H. T. ANDREWS


                                             SCHEDULE

              1. (a) There shall be maintained on each factory ship at least two inspec-
           tors of whaling for the purpose of maintaining twenty-four hour inspection.
           These inspectors shall be appointed and paid by the Government having
           jurisdiction over the factory ship.
                 (b) Adequate inspection shall be maintained at each land station. The
           inspectors serving at each land station shall be appointed and paid by the
           Government having jurisdiction over the land station.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 109 of 291 PageID #:
                                       929
                 WHALING (CONVENTION)-DECEMBER 2, 1946    255
         2. It is forbidden to take or kill gray whales or right whales, except when
      the meat and products of such whales are to be used exclusively for local
      consumption by the aborigines.
         3. It is forbidden to take or kill calves or suckling whale or female whales
      which are accompanied by calves or suckling whales.
         4. It is forbidden to use a factory ship or a whale catcher attached thereto
      for the purpose of taking or treating baleen whales in any of the following
      areas:
         (a) in the waters north of 66° North Latitude except that from 150°
      East Longitude eastward as far as 140° West Longitude the taking or killing
      of baleen whales by a factory ship or whale catcher shall be permitted between
      66° North Latitude and 72° North Latitude;
         (b) in the Atlantic Ocean and its dependent waters north of 40° South
      Latitude;
         ( c) in the Pacific Ocean and its dependent waters east of 150° West
      Longitude between 40° South Latitude and 35° North Latitude;
         ( d) in the Pacific Ocean and its dependent waters west of 150° West
      Longitude between 40° South Latitude and 20° North Latitude;
         ( e) in the Indian Ocean and its dependent waters north of 40° South
      Latitude.
         5. It is forbidden to use a factory ship or a whale catcher attached thereto
      for the purpose of taking or treating baleen whales in the waters south of
      40° South Latitude from 70° West Longitude westward as far as 160° West
      Longitude.
         6. It is forbidden to use a factory ship or a whale catcher attached thereto
      for the purpose of taking or treating humpback whales in any waters south of
      40° South Latitude.
         7. (a) It is forbidden to use a factory ship or a whale catcher attached
      thereto for the purpose of taking or treating baleen whales in any waters
      south of 40° South Latitude, except during the period from December 15 to
      April 1 following, both days inclusive.
         (b) Notwithstanding the above prohibition of treatment during a closed
      season, the treatment of whales which have been taken during the open
      season may be completed after the end of the open season.
         8. (a) The number of baleen whales taken during the open season caught
      in any waters south of 40° South Latitude by whale catchers attached to fac-
      tory ships under the jurisdiction of the Contracting Governments shall not
      exceed sixteen thousand blue-whale units.
         (b) For the purposes of subparagraph (a) of this paragraph, blue-whale
      units shall be calculated on the basis that one blue whale equals:
        ( 1) two fin whales or
        ( 2) two and a half humpback whales or
        ( 3) six sei whales.

           219-918-70-1S
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 110 of 291 PageID #:
                                      930
           256                  MULTILATERAL AGREEMENTS 1946-1949

              ( c) Notification shall be given in accordance with the provisions of Article
           VII of the Convention, within two days after the end of each calendar week,
           of data on the number of blue-whale units taken in any waters south of 40°
           South Latitude by all whale catchers attached to factory ships under the
           jurisdiction of each Contracting Government.
              ( d) If it should appear that the maximum catch of whales permitted
           by subparagraph (a) of this paragraph may be reached before April 1 of
           any year, the Commission, or such other body as the Commission may desig-
           nate, shall determine, on the basis of the data provided, the date on which
           the maximum catch of whales shall be deemed to have been reached and
           shall notify each Contracting Government of that date not less than two weeks
           in advance thereof. The taking of baleen whales by whale catchers attached
           to factory ships shall be illegal in any waters south of 40° South Latitude after
           the date so determined.
              ( e) Notification shall be given in accordance with the provisions of Article
           VII of the Convention of each factory ship intending to engage in whaling
           operations in any waters south of 40° South Latitude.
              9. It is forbidden to take or kill any blue, fin, sei, humpback, or sperm
           whales below the following lengths:
                 (a)    blue whales                                70   feet   ( 21.3    meters)
                 (b)    fin whales                                 55   feet   (16.8     meters)
                 ( c)   sei whales                                 40   feet   ( 12. 2   meters)
                 (d)    humpback whales                            35   feet   (10.7     meters)
                 ( e)   spenn whales                               35   feet   ( 10. 7   meters)
            except that blue whales of not less than 65 feet ( 19.8 meters), fin whales of
            not less than 50 feet ( 15.2 meters), and sei whales of not less than 35 feet
            ( 10. 7 meters) in length may be taken for delivery to land stations provided
            that the meat of such whales is to be used for local consumption as human
            or animal food.
               Whales must be measured when at rest on deck or platform, as accurately
            as possible by means of a steel tape measure fitted at the zero end with a
            spiked handle which can be stuck into the deck planking abreast of one end
            of the whale. The tape measure shall be stretched in a straight line parallel
            with the whale's body and read abreast the other end of the whale. The ends
            of the whale, for measurement purposes, shall be the point of the upper jaw
            and the notch between the tail flukes. Measurements, after being accurately
            read on the tape measure, shall be logged to the nearest foot: that is to say,
            any whale between 75'6" and 76'6" shall be logged as 76', and any whale
            between 76'6" and 77'6" shall be logged as 77'. The measurement of any
            whale which falls on an exact half foot shall be logged at the next half foot,
            e.g. 76'6" precisely, shall be logged as 77'.
                10. It is forbidden to use a land station or a whale catcher attached thereto
             for the purpose of taking or treating baleen whales in any area or in any
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 111 of 291 PageID #:
                                       931
                  WHALING (CONVENTION)-DECEMBER 2, 1946    257
       waters for more than six months in any period of twelve months, such period
       of six months to be continuous.
            11. It is forbidden to use a factory ship, which has been used during a
       season in any waters south of 40° South Latitude for the purpose of treating
       baleen whales, in any other area for the same purpose within a period of
       one year from the termination of that season.
           12. (a) All whales taken shall be delivered to the factory ship or land
       station and all parts of such whales shall be processed by boiling or other-
       wise, except the internal organs, whale bone and flippers of all whales, the
       meat of sperm whales and of parts of whales intended for human food or
       feeding animals.
            ( b) Complete treatment of the carcasses of "Dauhval" and of whales used
       as fenders will not be required in cases where the meat or bone of such whales
       is in bad condition.
            13. The taking of whales for delivery to a factory ship shall be so regulated
       or restricted by the master or person in charge of the factory ship that no
       whale carcass ( except of a whale used as a fender) shall remain in the sea
       for a longer period than thirty-three hours from the time of killing to the
       time when it is taken up on to the deck of the factory ship for treatment. All
       whale catchers engaged in taking whales must report by radio to the factory
       ship the time when each whale is caught.
            14. Gunners and crews of factory ships, land stations, and whale catchers
       shall be engaged on such terms that their remuneration shall depend to a
       considerable extent upon such factors as the species, size, and yield of whales
       taken, and not merely upon the number of the whales taken. No bonus or
       other remuneration shall be paid to the gunners or crews of whale catchers
       in respect of the taking of milk-filled or lactating whales.
           15. Copies of all official laws and regulations relating to whales and whal-
       ing and changes in such laws and regulations shall be transmitted to the
       Commission.
           16. Notification shall be given in accordance with the provisions of Article
       VII of the Convention with regard to all factory ships and land stations
       of statistical information (a) concerning the number of whales of each species
       taken, the number thereof lost, and the number treated at each factory ship
       or land station, and (b) as to the aggregate amounts of oil of each grade and
       quantities of meal, fertilizer (guano), and other products derived from them,
       together with ( c) particulars with respect to each whale treated in the factory
       ship or land station as to the date and approximate latitude and longitude of
       taking, the species and sex of the whale, its length and, if it contains a foetus,
       the length and sex, if ascertainable, of the foetus. The data referred to in (a)
       and ( c) above shall be verified at the time of the tally and there shall also be
       notification to the Commission of any information which may be collected or
       obtained concerning the calving grounds and migration routes of whales.
           In communicating this information there shall be specified:
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 112 of 291 PageID #:
                                      932
          258              MULTILATERAL AGREEMENTS 1946-1949

             (a) the name and gross tonnage of each factory ship;
             (b) the number and aggregate gross tonnage of the whale catchers;
             ( c) a list of the land stations which were in operation during the period
          concerned.
             17. Notwithstanding the definition of land station contained in Article II
          of the Convention, a factory ship operating under the jurisdiction of a Con-
          tracting Government, and the movements of which are confined solely to the
          territorial waters of that Government, shall be subject to the regulations gov-
          erning the operation of land stations within the following areas:
             (a) on the coast of Madagascar and its dependencies, and on the west
          coasts of French Africa;
             (b) on the west coast of Australia in the area known as Shark Bay and
          northward to Northwest Cape and including Exmouth Gulf and King
          George's Sound, including the port of Albany; and on the east coast of Aus-
          tralia, in Twofold Bay and Jervis Bay.
             18. The following expressions have the meanings respectively assigned to
          them, that is to say:
            "baleen whale" means any whale other than a toothed whale;
            "blue whale" means any whale known by the name of blue whale, Sib-
               bald's rorqual, or sulphur bottom;
            "fin whale" means any whale known by the name of common finback,
               common rorqual, finback, finner, fin whale, herring whale, razorback, or
               true fin whale;
            "sei whale" means any whale known by the name of Balaenoptera borealis,
               sei whale, Rudolphi's rorqual, pollack whale, or coalfish whale, and shall
               be taken to include Balaenoptera brydei, Bryde's whale;
            "gray whale" means any whale known by the name of gray whale, Cali-
               fornia gray, devil fish, hard head, mussel digger, gray back, rip sack;
            "humpback whale" means any whale known by the name of bunch, hump-
               back, humpback whale, humpbacked whale, hump whale, or hunch-
               backed whale;
            "right whale" means any whale known by the name of Atlantic right
               whale, Arctic right whale, Biscayan right whale, bowhead, great polar
               whale, Greenland right whale, Greenland whale, Nordkaper, North
               Atlantic right whale, North Cape whale, Pacific right whale, pigmy right
               whale, Southern pigmy right whale, or Southern right whale;
            "sperm whale" means any whale known by the name of sperm whale,
               spermacet whale, cachalot, or pot whale;
            "Dauhval" means any unclaimed dead whale found floating.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 113 of 291 PageID #:
                                      933




                 PLAINTIFFS’ EXHIBIT 17
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page11114
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1882
                                                                                  670
                                       934

                                                                                           FILED
                                                                                         lN CLERK'S OFFICE
                                                                                     US DISTRICT COURT E.O.N.Y.
  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                                             APR 23 2019       *
  ---------------------------------------------------------------X
  UNKECHAUG INDIAN NATION and
                                                                                     *BROOKLYN OFFICE
  HENRY B. WALLACE,

                            Plaintiffs,

                   v.                                                DECISION & ORDER
                                                                     l 8-CV-1132 (WFK)
  NEW YORK STATE DEPARTMENT OF
  ENVIRONMENTAL CONSERVATION and
  BASIL SEGGOS in his official capacity as the
   Commissioner of the New York State
   Department of Environmental Conservation,

                            Defendants.
  --------------------------------------------------------X
  WILLIAM F. KUNTZ, II, United States District Judge:

  Plaintiffs bring this action challenging the New York State ijepartment of Environmental
  Conservation's ("NYSDEC") regulations of their fishing rights in designated Reservation and in
  customary fishing waters. Plaintiffs argue their fishing rights under a treaty preempt the
  challenged regulations, and the regulations interfere with their free dom of religious expression in
                                                                                 1




  violation of the First Amendment to the United States Constitution. NYSDEC and Basil Seggos,
  the NYSDEC Commissioner (collectively, "Defendants"), filed almotion to dismiss pursuant to
  Rules 12(b)(l) and 12(b)(6) of the Federal Rules of Civil Procedure. For the reasons stated below,
  Defendants' motion to dismiss is DENIED.                                   1




                                                BACKGROUND

          On February 21, 2018, Unkechaug Indian Nation (the "Na~ion") and Henry B. Wallace

  (collectively, "Plaintiffs") filed a complaint challenging Defendants' actions to regulate, restrict,

  and criminally prosecute Plaintiffs from fishing in their Reservatidn and customary fishing
                                                                         I

  waters. See Compl. 1 1, ECF No. 1. Plaintiffs seek a declaratory 1udgment from this Court

  that-based upon inherent native sovereignty, religious freedom '1d expression, treaties and

  federal laws-they are not subject to d~fendant NYSDEC's authJity over fishing in reservation

  lands and Unkechaug customary fishing waters. Id.                     I

                                                          1
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page22115
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1883
                                                                                  671
                                       935


                                                                                                                                        I




           As pleaded in the Complaint, the Nation is a federally recognized Indian Nation and is

  also legally recognized under the laws of the State of New York. See id. 12 (citing Gristede 's
                                                                                                                                    I




  Foods, Inc. v. Unkechuage Nation, 660 F. Supp. 2d 442, 469-70 (E.D.N.Y. 2009) (Matsumoto,
                                                                                                                                I




  J.)); N.Y. Indian Law§ 2. Fishing and whaling have been the Nation's "main economic engine"
                                                                                                                            I




  for centuries. Compl. ,r,r 2, 28. Nation members also need access tq waters to gather crustacean

  and shells to make wampum for religious and cultural uses. Id.              ,r,r 2, 27.                                                   Plaintiffs allege

  Defendants have subjected Plaintiffs, and specifically plaintiff Harry B. Wallace, the Chief of the
                                                                                                                        I




  Nation, to threats and fear of criminal prosecution for exercising their right to fish on reservation
                                                                                                                    I




  waters and in customary fishing waters. Id.          114, 20-25.      Specifically, Defendants allegedly
                                                                                                                I




  confiscated fish and fishing equipment from Nation members and issued criminal summonses to
                                                                                                            I




  other Nation members for fishing on reservation lands and in Unkechaug customary fishing              I




  waters. Id.   ,r,r 22-23.   Hugh Lambert Mclean, the Assistant New Yprk State Attorney General,

  allegedly threatened to criminally prosecute Chief Wallace based on the New York State

  Environmental Laws for the sale of glass eels. Id.           ,r 25.
                                                                                                    I




           Plaintiffs assert several causes of action. First, Plaintiffs argue the state and local
                                                                                                I




  regulations asserted by Defendants are preempted by federal law, and the prosecutorial threats
                                                                                            I




  and actions by defendant Commissioner Seggos violate federal law, including but not limited to
                                                                                        I




  25 U.S.C. § 232. Id.1
                              ,r,r 34-39.   Second, the Nation possesses trib~l sovereign immunity and the

  inherent authority to self-govern, which, Plaintiffs contend, shields them from state and local
                                                                                    I




  regulations when acting under tribal authority in this action. Id. 1142-45. Third, Plaintiffs argue

  Defendants' state and local regulations violate Plaintiffs' freedom of religious expression under
                                                                                I




  1
    25 U.S.C. § 232 provides in relevant part: "The State of New York shall haveljurisdiction over offenses committed
  by or against Indians on Indian reservations within the State of New York ... Provided, That nothing contained in
  this section shall be construed to deprive any Indian tribe, band, or community j or members thereof, hunting and
  fishing rights as guaranteed them by agreement, treaty, or custom ...."

                                                           2
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page33116
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1884
                                                                                  672
                                       936



  the First Amendment because the regulations restrict their ability to fish and obtain shells needed

  for their religious practices. Id 1146-53. Fourth and finally, Plaintitfs allege Defendants'

  enforcement of state and local regulations interfering with their fishipg rights violates the May

  24, 1676 treaty entered between the Nation and Governor Andros, ptoviding that the Nation               I




  members "are at liberty and may freely whale or fish for or with Clulistians or by themselves and

                                                             11 55-56.
                                                                                                      I




  dispose of their effects as they think[] good .... " Id.               Plaintiffs seek declaratory relief
                                                                                                  I




  and a permanent injunction against attempts by Defendants to impose fishing restrictions on

  Plaintiffs and to criminally prosecute them under state and local enJironmental laws. Id. at 11-

  12.

          On February 28, 2019, Defendants filed their fully briefed rrlotion to dismiss this action,

  and Plaintiffs filed their opposition thereto. See ECF Nos. 27-29.                  16 support of their motion,
  Defendants argue: (1) the Complaint fails to state any plausible clai~s; (2) Plaintiffs' action is
                                                                                              I




  barred by the Eleventh Amendment of the United States Constitution; and (3) certain claims are
                                                                                          I




  not justiciable. See Def. Mem. in Support of Mot. to Dismiss ("Def. Mem. "), ECF No. 28-1. In

  response, Plaintiffs argue they all have standing, each claim is justibiable and arises from a "case

  or controversy," and the Eleventh Amendment does not bar their claims pursuant to Ex Parte
                                                                                      1




                                                                                      I

  Young. See Pis. Opp. to Mot. to Dismiss ("Pl. Mem."), ECF No. 21. The Court held oral
                                                                                      I
  argument on the motion on April 15, 2019. At the oral argument, the Court issued an oral ruling

  denying Defendants' motion to dismiss. The Court now provides               l                   written decision and order
                                                                                  I




  setting forth the reasons for its ruling.

                                              LEGAL STANDARDS .

          An action may be dismissed under Rule 12(b)(I) of the FeJeral Rules Civil Procedure for

  lack of subject matter jurisdiction "when the district court lacks th~ statutory or constitutional
                                                                              I




                                                    3                         !

                                                                          I
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page44117
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1885
                                                                                  673
                                       937



  power to adjudicate" the case. Doyle v. Midland Credit Mgmt., Inc., 722 F.3d 78, 80 (2d Cir.

  2013) (citation omitted). Plaintiffs bear the burden of showing that subject matter jurisdiction

  exists. MLC Fishing, Inc. v. Velez, 667 F.3d 140, 141 (2d Cir. 2011). In reviewing a motion to
                                                                                       I




  dismiss for lack of subject matter jurisdiction under Rule 12(b)( 1), ,e Court must accept all

  material factual allegations in the complaint as true. See At/. Mut. Ins. Co. v. Balfour Maclaine
                                                                                   I




                                                                                   I




  Int 'l Ltd., 968 F.2d 196, 198 (2d Cir. 1992); see also Cortlandt St. R~covery Corp. v. He/las

  Telecomm., S.A.R.L, 790 F.3d 411,417 (2d Cir. 2015) ("In assessing the plaintifrs assertion of

  standing, we accept as true all material allegations of the complaint[S' (internal quotation marks

  omitted)). The district court "may also rely on evidence outside the complaint." Cortlandt, 190

  F.3d at 417.

         When ruling on a motion to dismiss for failure to state a claim for which relief can be
                                                                               I




                                                                               !




  granted under Rule 12(b)(6) of the Federal Rules of Civil Procedure~ courts should construe the

  complaint "liberally, accepting all factual allegations ... as true, and drawing all reasonable

  inferences in the plaintiffs favor." Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.
                                                                           I




  2002). So long as a claim is "plausible on its face," dismissal is inappropriate. Sharkey v.

  Quarantillo, 541 F.3d 75, 92 (2d Cir. 2008) (citing Bell At/. Corp. v Twombly, 550 U.S. 544

  (2007)). "A claim has facial plausibility when the plaintiff pleads frctual content that allows the

  court to draw the reasonable inference that the defendant is liable fdr the misconduct alleged,"
                                                                       I
                                                                       I


                                                                       I




  but "[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

  statements, do not suffice." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint must be

  dismissed where, as a matter oflaw, "the allegations in [the] complf int, however true, could not

  raise a claim of entitlement to relief." Twomblv, 550 U.S. at 558. I considering a motion to

  dismiss, the Court must accept all of the non-movant's factual alle ations as true and draw· all



                                                   4
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page55118
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1886
                                                                                  674
                                       938



  reasonable inferences in the non-movant's favor. Id. at 555. However, the Court is "not bound

  to accept as true a legal conclusion couched as a factual allegation."i Iqbal, 556 U.S. at 678
                                                                                     I




  (internal quotation marks omitted).

                                              ANALYSIS

  I.      The Eleventh Amendment

          The parties do not dispute defendant NYSDEC is a state agercy, and defendant Seggos is

  a state official. The Eleventh Amendment provides:                         I

                                                                                 I




          The Judicial power of the United States shall not be construed to extend to any suit
          in law or equity, commenced or prosecuted against one of the United States by
          Citizens of another State, or by Citizens or Subjects 1f any Foreign State.

  U.S. Const. amend. XI. As such, "[a] State is thus immune from suits in federal court brought by

  its own citizens and such immunity extends to officers acting on behalf of the State." Soloviev v.
                                                                             I



                                                                             I                                         .




  Goldstein, 104 F. Supp. 3d 232,243 (E.D.N.Y. 2015) (Kuntz, J.) (internal citation and quotation

  marks omitted). State agencies considered "arms of the state" are also entitled to sovereign
                                                                         I




  immunity under the Eleventh Amendment. McGinty v. New York, 251 F.3d 84, 95-96 (2d Cir.
                                                                         I




  2001 ). Sovereign immunity applies to suits against states brought by Indian tribes. See Seminole
                                                                         !




  Tribe v. Florida, 517 U.S. 44, 55 (1996).

          Eleventh Amendment immunity exists unless: ( 1) a state waives immunity; (2) Congress

  clearly abrogates state sovereign immunity; or (3) the suit is agains, a state official seeking

  prospective relief. See Va. Office for Protection & Advocacy v. Stewart, 563 U.S. 247, 254-55

  (2011); Lapides v. Bd. of Regents, 535 U.S. 613, 619 (2002); Fitzpatrick v. Bitzer, 427, U.S. 445,

  455-56 (1976). Consent to suit is not lightly inferred, and federal ct urts strictly construe statutes

  allegedly providing consent to suit. See Edelman v. Jordan, 415 U     f                651, 673-74 ( 1974 ); Great

  N. Life Ins. Co. v. Read, 322 U.S. 47, 53-54 (1944). A state waives/immunity by, for example,


                                                    5
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page66119
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1887
                                                                                  675
                                       939



   subjecting itself to suit in federal court-it does not waive immunity by consenting to suit in its
                                                                        i




   own courts. Lapides, 535 U.S. at 618-20.
                                                                            I




          Under the Ex Parte Young exception, "the Eleventh Amendr1ent does not bar a suit

   against a state official when that suit seeks ... prospective injunctife relief." Seminole Tribe,

  517 U.S. at 55 (citing Ex Parte Young, 209 U.S. 123 (1908)). The Ex Parle Young fiction exists
                                                                                I




  because "when a federal court commands a state official to do nothing more than refrain from
                                                                                    I                                       .




  violating federal law, he is not the State for sovereign-immunity purposes." Va. Office, 563 U.S.
                                                                                        I




  at 254. Moreover, it is not necessary for the state official to have alllegedly violated the law
                                                                                        I




  before being sued for the exception to apply since the relief sought is prospective. See, e.g., Ex
                                                                                            I




  Parte Young, 209 U.S. 123 (1908) (upholding injunction against st~te attorney general
                                                                                                I




  preventing him from enforcing a railroad rate-reduction law that prqvided severe penalties for
                                                                     1
  noncompliance). This exception "applies only to prospective relief, does not permit judgments
                                                                                                    1




  against state officers declaring that they violated federal law in the past, and has no application in
                                                                                                    I




  suits against the States and their agencies, which are barred regardless of the relief sought." P.R.
                                                                                                        I




  Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (citation omitted). A
                                                                                                            I




  court must "conduct a straightforward inquiry into whether [the] corpplaint alleges an ongoing
                                                                                                            I




  violation of federal law and seeks relief properly characterized as prpspective" when determining
                                                                                                                I




  whether Ex Parle Young applies. Verizon Md., Inc. v. Pub. Serv. Comm 'n of Md., 535 U.S. 635,

  645 (2002) (internal quotation marks omitted).
                                                                                                                    I




          Defendants argue no exception to sovereign immunity appli+ to the instant action, and

  therefore the Eleventh Amendment bars Plaintiffs' claims in their entirety. See Def. Mem. at 10-
                                                                                                                        1



  12; Def. Reply Mem. of Law in Further Support of Mot. to Dismiss ("Def. Reply") at 5-7, ECF

  No. 29. First, Defendants contend the Eleventh Amendment bars anf claim against NYSDEC as

                                                                                                                        I


                                                    6                                                                   I
                                                                                                                        I
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page77120
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1888
                                                                                  676
                                       940



  a state agency. Def. Mem. at 10. Second, they argue Ex Parle Young does not apply to

  defendant Seggos because there is no evidence Plaintiffs can '"reasonably expect to encounter"'
                                                                          I




  enforcement of the regulations at issue in the future. Id. at 10-11 (quoting Riley v. Cuomo, l 7-

  CV-1631, 2018 WL 1832929, at *5 (E.D.N.Y. Apr. 16, 2018) (Spa~, J.)). In Defendants'
                                                                              I

  reading of the Complaint, "there are no factual allegations demonstrating that Plaintiffs are
                                                                              I

  actively planning to fish for glass eels and/or harvest crustaceans .. i· . [I]f Plaintiffs do not intend

  to do these things, there is no reasonable expectation that they will ~ncounter enforcement of'
                                                                              I

                                              -                                   I




  the regulations at issue. Id. at 11. There also are no allegations de~endant Seggos himself

  threatened to prosecute Plaintiffs for fishing, according to Defendrurts. Id. at 11-12. In their

  reply to Plaintiffs' memorandum, Defendants claim because Plaintiffs do not dispute
                                                                                      I




  Defendants' Eleventh Amendment defense, "these arguments ... must be deemed conceded."
                                                                                      I


  Def. Reply at 2. Despite this contention, Defendants respond to Plwntiffs waiver argument by
                                                                                          I



                                                                                          I




  claiming Defendants did not waive immunity because they did not invoke federal jurisdiction.
                                                                                              I




  Id. at 6-7.
                                                                                              I

          In response, Plaintiffs first argue defendant NYSDEC waivep sovereign immunity when
                                                                                                  I

  it "used coercive power of arrest and threatened to charge ChiefWapace with felony
                                                                                                  I




  prosecution." Pl. Mem. at 22-23 (citing Native Am. Mohegans v. Uiited States, 184 F. Supp. 2d

   198,201 (D. Conn. 2002)). Second, in Plaintiffs' view, the reliefthfy seek-"recognition of

  [their] rights to fish and depose of the fish consistent with their cust6ms"-is permissible under
                                                                                                      I




  Ex Parte Young. Id. at 18. With respect to defendant Seggos, Plaintiffs allege the NYSDEC
                                                                                                      I
  confiscated property of the Nation and threatened to criminally prosJcute plaintiff Wallace
                                                                                                          I

  "under the direction of Seggos." Pl. Mem. at 10-11. Plaintiffs also argue "Seggos directed

  continuing criminal prosecution and confiscation of eels from the Pl~intiffs in violation of the
                                                                                                          I


                                                      7                                                   I
                                                                                                              I


                                                                                                              I

                                                                                                              I
                                                                                                              I
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page88121
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1889
                                                                                  677
                                       941


                                                                          I




   Plaintiffs['] sovereign rights as an Indian Nation and under the And~os Treaty." Id. at 18.
                                                                          I




  Plaintiffs cite several instances in which Seggos allegedly directed <j>ther officials to violate the

  rights of Plaintiffs. See id. at 19.

          Defendant Seggos is a proper party to this action under Ex JJiarte Young. Plaintiffs have

  plausibly alleged there are threats of violations of federal law given la past practice of threats of

  criminal prosecution and recent statements suggesting this practice    iill continue in the future.
                                                                              I




  See Compl. ,r,r 20-27, 31. In response to Defendants' contention th~re is no harm Plaintiffs "can
                                                                                  1




  reasonably expect to encounter" in the future, Plaintiffs point to the Ietter from defendant
                                                                                  I




  NYSDEC's General Counsel, Thomas S. Berkman, as evidence of future actions that would
                                                                                  I



  violate Plaintiffs' treaty rights. See Pl. Mem. at 11; see also ComplJ 131. Moreover, the relief
                                                                                      I




  they seek is clearly prospective: Plaintiffs do not seek a judgment holding Defendants violated
                                                                                      I




  federal law in the past but instead seek a declaration from this Court shielding them from future

  threats of prosecution in violation of their treaty rights. See P.R. Aq~educt & Sewer Auth. v.
                                                                                          I




  Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993). "The prayer for injunctive relief-that state
                                                                                          I




  officials be restrained from enforcing an order in contravention of c6ntrolling federal law-
                                                                                              I




  clearly satisfies [the Supreme Court's] 'straightforward inquiry."' ~erizon Md., Inc., 535 U.S. at

  645.
                                                                                                  I




          The Court also finds rather illogical Defendants' contention that "there are no factual
                                                                                                  I




  allegations demonstrating that Plaintiffs are actively planning to fishl for glass eels and/or harvest

  crustaceans." Def. Mem. at 11. The Complaint explicitly states Natl on members "always
                                                                                                  I
  maintained the right to fish that included the harvesting of eels and sf a crustaceans for the shells

  to make wampum .... The traditional methods of creating wampum ~e complex and requires

  many skills that were passed down from generation to generation by the Unkechaug and are



                                                     8
 Case2:18-cv-01132-WFK-AYS
Case
Case  2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL Document 83-9
                             Document68-1  Filed04/23/19
                                      38 Filed
                                           Filed 11/18/19 Page
                                                 04/25/19  Page99122
                                                          Page    of of PageID
                                                                  of15
                                                                     15 291 PageID
                                                                        PageID #:  #:
                                                                               #:1890
                                                                                  678
                                       942



  used today to make the sacred wampum." CompI. ,I 3 (emphasis added); see also Declaration of

  Harry B. Wallace, Ex. 1 at 3, ECF No. 31-1 ("The Nation continuesIto fish in violation of the

  NYSDEC laws and shall continue to exercise our rights to fish despite the NYSDEC laws and
                                                            .                                    I




                                                                                                 I




  criminal prosecution."). If seeking declaratory relief regarding theiif ability to fish were not
                                                                                             I




                                                                                             I




  enough to reflect their intent to fish in the future, Plaintiffs' repeated statements of their intent to

  actively fish for glass eels and harvest crustaceans certainly are.

          The Court also concludes defendant NYSDEC is a proper party to this action at this stage

  in the litigation. Although it is not entirely clear that NYSDEC has explicitly waived immunity

  from suit, the Complaint alleges the Assistant New York State Attorney General Hugh Lambert
                                                                                         I




  McLean threatened to criminally prosecute plaintiff Wallace "unles:s the Nation would file an

  action in Federal Court asserting its rights." Compl. ,I 25. Accepting this statement as true at the

  motion-to-dismiss stage, see Cortlandt, 790 F.3d at 41 7, defendant NYSDEC may have
                                                                                     I




  "voluntarily" appeared in federal court, thereby consenting to fede+l jurisdiction. See Lapides,

  535 U.S. at 619-20 (detailing the "general principle" that a State consents to a federal suit when
                                                                                 !




                                                                                 I




  "it voluntarily invoked the federal court's jurisdiction" such that th~ Eleventh Amendment does
                                                                                 I
                                                                                 I



  not apply). The Court is conscious, however, that concluding a state agency has consented to
                                                                                 !



  suit in federal court is not lightly inferred. See Edelman, 415 U.S. kt 673-74. Should Plaintiffs

  be unable to identify additional evidence of Defendants invoking flderal jurisdiction, the Court
                                                                             I

  very well may conclude defendant NYSDEC is not a proper party to the action.
                                                                             I




                                                                             I


                                                                         I


                                                                         I




  II.    Standing and Justiciability
                                                                         I

         Defendants also argue certain claims raised by Plaintiffs sh uld fail on justiciability
                                                                         1




  grounds, and Plaintiffs do not have standing to bring their religiou expression claim.



                                                     9
 Case2:18-cv-01132-WFK-AYS
Case
Case   2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL   Document 83-9
                              Document68-1   Filed04/23/19
                                       38 Filed
                                            Filed  11/18/19 Page
                                                  04/25/19   Page10
                                                            Page  123
                                                                 10 of of
                                                                       15291
                                                                    of15     PageID
                                                                          PageID
                                                                          PageID #:  #:
                                                                                 #:1891
                                                                                    679
                                         943



           Because federal courts may hear only actual cases or controversies, litigants must "satisfy

   the 'irreducible constitutional minimum' of Article III standing" before their claims may be

   properly heard in federal court. Strubel v. Comenity Bank, 842 F.3d II 81, 187 (2d Cir. 2016)

   (quoting Lujan v. Deft. of Wildlife, 504 U.S. 555, 560-61 (1992)). To establish standing, a

   plaintiff must have first suffered an "injury in fact, ... an invasion of a legally protected interest

   which is (a) concrete and particularized and (b) actual or imminent, not conjectural or

   hypothetical." Lujan, 504 U.S. at 560 (internal quotation marks an1 citations omitted); see also

   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547-48 (2016). Second, a plaintiff must show the

   injury is "fairly traceable" to the defendant's challenged action. Lujan, 504 U.S. at 560

   (alterations omitted). Third, a plaintiff must show "the injury will~ redressed by a favorable

   decision." Id at 561 (internal quotation marks omitted). When a plaintiff raises a

   preenforcement challenge, a plaintiff need not "await and undergo, criminal prosecution."

   Babbitt v. United Farm Workers Nat'/ Union, 442 U.S. 289,298 (1979). Instead, "a plaintiff has

   standing to make a preenforcement challenge when fear of criminal prosecution ... is not

   imaginary or wholly speculative." Cayuga Nation v. Tanner, 824 .3d 321, 331 (2d Cir. 2016)
                                                                         1
   (internal quotation marks omitted).

          A claim must also be ripe for judicial review. "To be justic able, a cause of action must

   be ripe-it must present a real, substantial controversy, not a mere hypothetical question." Nat '/

   Org.for Marriage, Inc. v. Walsh, 714 F.3d 682,687 (2d Cir. 2013) (internal quotation marks

   omitted). Ripeness is intended to avoid the '"premature adjudicatior" of abstract disagreements.

   Id (internal quotation marks omitted). If, on the other hand, subsefuent events make it clear the

   allegedly wrongful behavior "'could not reasonably be expected to fecur," the case may be
                                                                         I
   mooted. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., Inc., 5r8 U.S. 167, 189 (2000)


                                                     10
 Case2:18-cv-01132-WFK-AYS
Case
Case   2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL   Document 83-9
                              Document68-1   Filed04/23/19
                                       38 Filed
                                            Filed  11/18/19 Page
                                                  04/25/19   Page11
                                                            Page  124
                                                                 11 of of
                                                                       15291
                                                                    of15     PageID
                                                                          PageID
                                                                          PageID #:  #:
                                                                                 #:1892
                                                                                    680
                                         944



   (internal quotation marks omitted). Challenged conduct that is "capable of repetition yet evading
                                                                                                    I




   review" will not be deemed moot if the plaintiff possessed standing at the time the action
                                                                                                I




   commenced. Id. at 190-91.

          Defendants argue Plaintiffs' challenges to the regulation with respect to on-reservation
                                                                                            I




   fishing are moot because N.Y. Environmental Conservation Law§ 11-0707(8) permits hunting,
                                                                                            I

   fishing, and trapping within their reservation. Def. Mem. at 13. Defendants also argue

   Plaintiffs' First Amendment claim-to the extent Plaintiffs argue olfendants "are seeking to
                                                                                        I




   impose additional regulations on the harvest of crustaceans"-is nol ripe for the Court's review.
                                                                                    I




   Id. at 14. They further argue Plaintiffs lack standing to raise their F~rst Amendment claim

   because they do not identify the Nation's religious practices or inditiduals as adherents of the

   Nation's faith. Id.; see also Def. Reply at 4. With respect to plaint,ff Wallace, Defendants argue

   he does not have standing because "the Complaint fails to actually allege that he is an adherent
                                                                                I




   of the Unkechaug faith ...." Def. Mem. at 15. Because the Natio~ is a "non-sentient entity"

   that cannot have religious beliefs, it similarly does not have standi~g to pursue a religious

   interference claim in Defendants' view. Id. at 15 & n.9.

          In response, Plaintiffs argue they have standing to bring thtr claims because they have

   shown a genuine threat of prosecution by Defendants that establishes an injury-in-fact. Pl. Mem.
                                                                            I


   at 12-13. Following the standard set forth in Wolfson v. Brammer, 616 F.3d 1045, 1058 (9th Cir.
                                                                        1




                                                                        I

   2010), Plaintiffs contend they have: (I) articulated a concrete plan to violate the laws in question
                                                                        1




   because Plaintiffs continue to follow their own ancestral regulatioJs for fishing; (2) defendant

   NYSDEC has confiscated property and communicated a specific tteat to initiate criminal

   proceedings; and (3) there is a history of past prosecution and enfjrcement under the challenged




                                                    11
 Case2:18-cv-01132-WFK-AYS
Case
Case   2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL   Document 83-9
                              Document68-1   Filed04/23/19
                                       38 Filed
                                            Filed  11/18/19 Page
                                                  04/25/19   Page12
                                                            Page  125
                                                                 12 of of
                                                                       15291
                                                                    of15     PageID
                                                                          PageID
                                                                          PageID #:  #:
                                                                                 #:1893
                                                                                    681
                                         945


                                                                                                        I




   laws. Id. at 13-17 (citing Wolfson, 616 F.3d at 1058). Accordingly, ~n Plaintiffs' view, they
                                                                                                    I




   have established an injury-in-fact for purposes of Article III standing.
                                                                                                I




           In response to Defendants' contention their First Amendment claim is either not ripe or

   fails to state a plausible claim, Plaintiffs cite to a policy statement frbm defendant NYSDEC,

   which states: "The department recognizes that hunting, fishing and ~athering are activities of

                                                                                        r1 23-24 (citing Ex. 5 at 5,
                                                                                            I




   cultural and spiritual significance to the Indian Nations." Pl. Mem.

   ECF No. 31-36). This statement, in Plaintiffs' view, is in direct conflict with Defendants'
                                                                                        I




   argument. Id. In addition, Plaintiffs provide further detail on their teligious and spiritual beliefs,
                                                                                    I




   explaining "the Unkechaug people have an obligation to maintain their traditions and spiritual
                                                                                    I

   beliefs based upon their relationship to the natural wodd .... Their [Tribal symbol emphasizes the

   power of the natural world that has sustained their people and their way of life." Id. at 24.
                                                                                1




          The Court agrees Plaintiffs have established standing to brimg their preenforcement

   challenges against Defendants. Plaintiffs' intent to fish in Reservation and customary fishing ·
                                                                            I




   waters is evident from their Complaint, such that they possess "concrete plans" that could be
                                                                            !
   subject to criminal prosecution by Defendants, taking the allegations of the Complaint as true at
                                                                            I
   this stage. Plaintiffs do not aver "mere some day intentions to co°lmit an act," but instead have

   articulated a concrete plan, including fishing in waters they considkr customary under their treaty

   rights, which would violate the regulations in question. Jones v. sbhneiderman, 101 F. Supp. 3d
                                                                        I

   283,291 (S.D.N.Y. 2015) (Wood, J.) (internal quotation marks ottted) (citing Wolfson, 616

   F.3d at 1058); see also Nat 'I Org. for Marriage, 714 F.3d at 687; fkokomish Indian Tribe, 994 F.

   Supp. 2d 1168, 1182 (W.D. Wash. 2014) ("[T]he fact that Skokoiish Indian Tribe members

   have been prosecuted while exercising their Treaty hunting rights in the past supports their claim

   that the alleged threat of prosecution today is genuine.")). Moreorr, in addition to citing past



                                                    12
 Case2:18-cv-01132-WFK-AYS
Case
Case   2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL   Document 83-9
                              Document68-1   Filed04/23/19
                                       38 Filed
                                            Filed  11/18/19 Page
                                                  04/25/19   Page13
                                                            Page  126
                                                                 13 of of
                                                                       15291
                                                                    of15     PageID
                                                                          PageID
                                                                          PageID #:  #:
                                                                                 #:1894
                                                                                    682
                                         946



   criminal summonses and seizure of property from 2014 and 2016, Plhintiffs also cite in their
                                                                                                            I




   Complaint a 2018 article discussing defendant NYSDEC's position ~at the fishing regulations
                                                                                                        !




   apply to any water outside reservation boundaries-therefore including Plaintiffs' customary
                                                                                                        I


   fishing waters. See Compl. 1 20. As such, Plaintiffs have alleged s fficient facts to show they
                                                                                            1
   can "reasonably expect to encounter" a genuine threat of criminal p~osecution in the future to

   confer standing. See Cayuga Nation, 824 F.3d at 331.

           The Court further concludes Plaintiffs have standing to bring their religious expression
                                                                                                    I




   claim, and this claim is ripe for review. First, the Complaint makes/several references to the

   continuing religious and cultural practices of Plaintiffs that would, i~terfere with the regulations

   at issue. See, e.g., Comp!. ,r,r 27, 32, 47-53. At this stage, the coJ must accept these
                                                                                                I




   allegations as true, and the Court finds Plaintiffs' religious beliefs and practices to be sincere.
                                                                                            !


   Second, the Nation may bring a religious expression claim on behalf of its members. See Lyng v.
                                                                                            I


   Nw. Indian Cemetery Protective Ass 'n, 485 U.S. 439, 441-42, 447 (1988) (reaching the merits of
                                                                                        I




   a religious expression claim on behalf of members of three American Indian tribes); Havasupai
                                                                                    I




   Tribe v. United States, 752 F. Supp. 1471, 1484-85 (D. Ariz. 1990) (same). Defendants cite no
                                                                                I




   case law to support their assertion the Nation does not have standiJg
                                                                      I
                                                                         in this regard. Finally, on

   the face of the Complaint, Plaintiffs clearly allege they have a treaiy right to fish in waters within

   their Reservation as well as in customary fishing waters, which is   1material issue disputed in
   this action. The regulation Defendants cite, Law§ 11-0707(8), do~s not moot the Complaint

   because it makes no reference to customary fishing waters.               !




   III.   Failure to State a Claim Under Rule 12(b)(6)

          Defendants argue Plaintiffs fail to allege sufficient factual !detail in their Complaint.

   Specifically, they argue the Complaint is generally factually spars:e, fails to describe adequately

                                                                        I
                                                     13
 Case2:18-cv-01132-WFK-AYS
Case
Case   2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL   Document 83-9
                              Document68-1   Filed04/23/19
                                       38 Filed
                                            Filed  11/18/19 Page
                                                  04/25/19   Page14
                                                            Page  127
                                                                 14 of of
                                                                       15291
                                                                    of15     PageID
                                                                          PageID
                                                                          PageID #:  #:
                                                                                 #:1895
                                                                                    683
                                         947



   "the scope of the geographical area" of "customary waters," and alsol fails to sufficiently describe

   the religious activities in question. Def. Mem. at 7-8. As such, Deferdants argue Plaintiffs fail

   to state a claim, and the Complaint should be dismissed in its entirety. Id. at 9.
                                                                                           I

           Plaintiffs aver they have a right under the Andros Treaty of 1676 to "freely whale and

   fish for or with Christians or by themselves and dispose of their effe}ts as they think[] good

   according to Custom[.]" Pl. Mem. at 6 (citing Andros Papers, 1674f1676 Dec. JFS Ex. 2, ECF

   No. 31-2). Because the treaty does not limit their right to fish to the Ireservation, in Plaintiffs'

   view, their right to fish should extend to what the Nation considers t~ be its customary waters, as

   they seek a declaration of their fishing rights under the language ofle treaty. Id. Indeed,

   Plaintiffs allege in their Complaint the location of the specific shellJ traditionally used to make
                                                                                       I




   wampum is "[t]he customary Unkechaug fishing waters in Poospatuck Bay, off the reservation
                                                                                   I




   land." Compl. ,r 32.
                                                                               I




           At this time, Plaintiffs have plausibly alleged Defendants are enforcing regulations and

   threatening criminal prosecutions that conflict with their treaty rights. Under federal law, "the
                                                                           !




   language of [an Indian] treaty should be understood as bearing the meaning that the [Indian tribe]
                                                                           I
   understood it to have" at the time it was entered. Wash. St. Dep 't ofLicens. v. Cougar Den, Inc.,

   139 S. Ct. 1000, 1011-12 (2019); see also Washington v. Wash. St. [commercial Passenger

   Fishing Vessel Ass 'n, 443 U.S. 658, 675-76 (1979) (noting the rulef that treaties are interpreted in

   light of "the intention of the parties" and "in the sense in which [the treaty's words] would

   naturally be understood by the Indians" (internal quotation marks jmitted)). As such, the

   Complaint plausibly alleges Plaintiffs' treaty rights preempt Defen~ts' challenged regulations.

   Accord Tulee v. Washington, 315 U.S. 681, 685 (1942) (holding tithing rights reserved in a

   treaty preempted the State's application of a fishing licensing feel a Yakima fisherman).



                                                     14
 Case2:18-cv-01132-WFK-AYS
Case
Case   2:18-cv-03648-SJF-SIL Document
      2:18-cv-03648-SJF-SIL   Document 83-9
                              Document68-1   Filed04/23/19
                                       38 Filed
                                            Filed  11/18/19 Page
                                                  04/25/19   Page15
                                                            Page  128
                                                                 15 of of
                                                                       15291
                                                                    of15     PageID
                                                                          PageID
                                                                          PageID #:  #:
                                                                                 #:1896
                                                                                    684
                                         948



   Defendants do not even directly address Plaintiffs' claim regarding treaty rights and in fact state

   they are not disputing its enforceability "in the instant motion" but i~stead will challenge the
                                                                                         !




   "document" if the Complaint is not dismissed. See Def. Reply at     1-2 & n.2.
                                                                                         I

           The Court also concludes Plaintiffs have plausibly alleged a rrst Amendment claim.

   Plaintiffs explain "the Unkechaug people have an obligation to mainrin their traditions and

                                                                                     I.
   spiritual beliefs based upon their relationship to the natural world ... Their Tribal symbol
                                                                                     I




   emphasizes the power of the natural world that has sustained their p~ople and their way of

   life ...." Pl. Mem. at 24-25. As previously discussed, the Complaint makes several references
                                                                                     I


   to the continuing religious and cultural practices of Plaintiffs that wJuld interfere with the

   challenged regulations. See, e.g., Compl. ,i,i 27, 32, 47-53. AcceptJg these factual allegations

   as true, the Court is satisfied Plaintiffs have alleged a legally cogniJble burden upon their
                                                                                 I




   religious expression; accordingly, their First Amendment claim survives Defendants' motion

   under Rule l 2(b)( 6).

                                             CONCLUSION
                                                                             I
           For the foregoing reasons, Defendants' motion to dismiss is                       ENIED. The Clerk of

   Court is directed to terminate the motion pending at ECF No. 28.

                                                         SOORDERE        I




                                                                       ~




                                                                                     s/WFK


                                                                    STA ES
   Dated: April 18, 2019
          Brooklyn, New York




                                                    15
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 129 of 291 PageID #:
                                      949




                 PLAINTIFFS’ EXHIBIT 18
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 130 of 291 PageID #:
                                      950




                          Summary under the Criteria and Evidence

                                  for the Proposed Finding

                                 for Acknowledgment of the

                          Shinnecock Indian Nation (Petitioner #4)




                             Prepared in response to a petition
                             submitted to the Secretary_of the
                          Interior of Federal Acknowledgment that
                             this group exists as an Indian tribe.




                           Approved on:    D·e.c.t.,t:4u:-.

                                      cipal Deputy Assistant Secretary - Indian Affairs
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 131 of 291 PageID #:
                                      951
   Shinnecock Indian Nation (Petitioner #4) Proposed Finding
   Criterion 83.7(a)


   In 1950, the Manual for the Use ofthe Legislature ofthe State ofNew York lists population
   figures for New York's "Indian Reservations," including a "Shinnecock" reservation near
   Southampton on Long Island (Curran 1950). In 1952, New York's "Report of Joint Legislative
   Committee on Indian Affairs" referred to the petitioner as an American Indian entity when it
   discussed the Shinnecock Indians and their "Shinnecock Reservation" (NY 2/26/1952). A 1956
   contract to provide transportation for school children on the "Shinnecock Indian Reservation"
   also identifies the petitioner as an American Indian entity (NY State Indian School 10/29/1956).
   A 1959 article states that "the tribe's members" are the "joint owners of the 1,000 acres of land"
   on the "Shinnecock Indian reservation" and are "wards of the state [of New York]" (Long Island
   Press 10/4/1959).

  In 1960, the Manual for the Use ofthe Legislature ofthe State ofNew York lists population
  figures for New York's "Indian Reservations," including a "Shinnecock" reservation near
  Southampton on Long Island (Simon 1960). In 1960, New York State passed a law entitled, "An
  Act to enable Douglas King or his successors in interest to maintain action against the
  Shinnecock Tribe of Indians and to enable the Shinnecock Tribe of Indians to defend such
  actions ... [regarding certain property] at Hampton Bays, town of Southampton, Suffolk County,
  New York" (NY Laws 4/7/1960). A 1966 article, "L. I. Tribe Is Host to Indian Powwow,"
  discusses the "Indians" of the "Shinnecock reservation" (New York Times 9/6/1966). In 1969,
  New York State passed a law entitled, "An act making an appropriation to the State Bureau of
  Indian Affairs for the construction of fire wells on the Shinnecock Indian Reservation in Suffolk
  County" (NY Laws 5/22/1969). New York State intended this appropriation to serve the
  population on the Shinnecock Indian Reservation, and it is an acceptable identification for
  criterion 83.7(a).

  In 1970, the Manual for the Use ofthe Legislature ofthe State ofNew York lists population
  figures for New York' s "Indian Reservations," including a "Shinnecock" reservation near
  Southampton on Long Island (Lomenzo 1970). A 1971 article, "Shinnecock Indians Resist
  Tempting Bids for Land," notes that "the trustees represent the tribe in legal matters" (New York
  Times 3/14/1971). A 1973 doctoral dissertation examines culture change in the "Shinnecock
  Indian Tribe" (Laudin 1974, 4). In 1974, a newspaper discussing Long Island Indians and
  Thanksgiving notes that "Charles Smith, 56, has been one of the Shinnecock tribe's three ruling
  trustees for 25 years as Chief Red Fox" (Newsday 11/24/1974). A 1977 report from the U.S.
  Department of Commerce, "Aquaculture, Fisheries, and Food Processing as a Combined
  Economic Development Option for Indian Communities," has a chapter entitled, "Designing a
  Food Processing Industry for the Shinnecock Tribe." The chapter states that the "Shinnecock
   ndfan Tribe ... is presently engaged in the production of shellfish" (U.S. Dept of Commerc<t,
  40; see also 41-65). A 1979 article, "Shinnecock Indians Aiming for First Industry," notes a
  "400-acre Shinnecock Indian Reservation" and that the "Shinnecock Indians" are a "tribe that is
  little known to the surrounding area" (New York Times 11/11/1979).

  In 1980, the Manual for the Use ofthe Legislature ofthe State ofNew York lists population
  figures for New York's "Indian Reservations," including a "Shinnecock" reservation near
  Southampton on Long Island (Paterson 1980). A 1984 article, "Indian's Case Due in Court,"
  mentions that there is a "particular issue of who does have authority on the reservation," and that


                                                   26
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 132 of 291 PageID #:
                                      952
   Shinnecock Indian Nation (Petitioner #4) Proposed Finding
   Criterion 83.7(c)




                                         Criterion (c)

              83.7(c)     The petitioner has maintained political influence or
                          authority over its members as an autonomous entity
                          from historical times until the present.

                          (2) A petitioning group shall be considered to
                          have provided sufficient evidence to demonstrate
                          the exercise of political influence or authority at
                          a given point in time by demonstrating that
                          group leaders and/or other mechanisms exist, or
                          existed, which:

                          i) Allocate group resources such as land,
                          residence rights and the like on a consistent
                          basis.


   Background and Overview

   Evidence sufficient in itselfto meet criterion 83. 7(c)
   Criterion §83.7(c )(2)(i) indicates that a petitioning group shall be considered to have provided
   sufficient evidence to demonstrate the exercise of political influence or authority by
   demonstrating that mechanisms exist which allocate group resources such as land, residence
   rights, and the like on a consistent basis. This PF finds that evidence demonstrates that, from
   1789 to the present, the Indian group living at and near Shinnecock Neck in Suffolk County,
   Long Island, has exerted authority over the use of its land and resources, and that an on-going
   system of Indian Trustees has regulated reservation land use. Elected Trustees allocated
   residential sites, fields for cultivation and grazing, wood> seafood, and other resources connected
   to the land and tidal areas under the group's control. These leaders consistently controlled access
   to resources not only to group members but also to non-Indian short-term leaseholders. Leases
   of common lands to outsiders produced income, which the group used for their common benefit.

   In addition, through consensual decision-making and joint actions, the group has protected the
   land and resource base from trespass by non-Indians or encroachments by unauthorized persons
   building on its lands or taking wood, seaweed., and other resources without permission. They
   have regulated hunting and fishing there. Since at least 1850, the group has maintained a
   cemetery for the exclusive use of its members and their spouses. Finally, the group has
   significantly influenced economic activities by its members by controlling access to agricultural
   fields, woodlots, seafood collection areas, allotments with access from Montauk Highway, where
   individual Shinnecock operate businesses, and other resources. Aspects of these economic
   activities have sometimes involved cooperative labor such as field burning, laying out and
   fencing common fields, excavating wells, and hauling lumber and firewood.




                                                   35
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 133 of 291 PageID #:
                                      953
   Shinnecock Indian Nation (Petitioner #4) Proposed Finding
   Criterion 83.7(c)

   the Indian Records Books were either silent on land and resource allocations or unavailable. To
   cure this absence of evidence, OFA evaluated other records submitted by the petitioner and
   parties or located by OFA researchers. These records included evidence of court actions
   involving the group or individuals in the group and commonly held land and resources, local
   histories, government reports, newspaper articles, and official censuses. Since 1958, oral
   interviews, corroborated by council and Trustee meeting minutes and other documents, have also
   provided infonnation about land allocation and other management activities of the Trustees. The
   combined evidence provides continuous coverage to show the group's consistent allocation and
   management of its resources, economic cooperation, and control of behavior from 1789 to the
   present.

  The evidence demonstrates that, before 1816, in a regulated process, individuals sometimes
  leased out to non-Indians some of the lands assigned to them by the Indian Trustees during an
  annual "draw," or lottery. The Town Clerk collected the lease payments on their behalf. The
  Trustees also reassigned houses and out buildings, drew boundaries between residents, and
  controlled land use in general on the reservation. They regulated fencing, roads, and the annual
  burning of the fields. Between 1800 and 1822, they persisted in defining their membership to
  include people they believed had rights to use Indian lands or participate in the annual "draw" for
  lands to lease out, despite apparent pressure from Town officials not to include them. Evidence
  from news stories and litigation documents indicates that the residents argued often with non-
  Indian neighbors over grazing leases on the Indian leasehold between 1838 and 1860 (Long
  Islander 1845; New York Court of Appeals 3/-/1860). From 1880 to 1900, they continued to
  lease lands to non-Indians. On occasion, they rented iers to non-Indian summer residents and
  [eased rights to harvest oysters and seaweed. Repeatedly, they objected to attempts by non-
  Indians to whittle away acreage from the reservation in the 20th century. They hired attorneys to
  represent them in these suits, to advise them on other matters, and to write leases at their
  instructions.

  The group maintained leases with no more than 10 or 15 outsiders per year between 1792 and
  1815 and after 1880 until the mid-20th century. The proceeds from individual "draws," which
  were then leased benefitted individuals. The group used the proceeds from leases of the common
  lands and resources for the benefit of the group. These proceeds improved the reservation, built
  fences, maintained the church or churches, and, on occasion, supported the elderly and poor.
  Little evidence revealed how the Shinnecock group actually managed the money, but, before
  1830, the Town Clerk handled it. Sometime between 1834 and 1880, probably around 1859, the
  Town Clerk stopped managing lease payments. The Indian Records Books became available
  again in 1880. These records indicated that the group encountered some problems, especially
  when Trustees acted without authorization of all the Trustees or the group's voters. The group
  punished those who had acted without authority. From 1880 to 1980, the Indian Records Books
  indicate that the group discussed how to spend the money in meetings of the group's men.

  In general descriptions published in 1845, 1864, and 1865 local historians discussed what they
  had witnessed on the reservation from 1818 to 1865 (Fithian 1864; Hough 1865; Prime 1845).
  They indicated that the Trustee system continued to provide a mechanism to manage and guard
  the communal land base and resources during the mid-l 800s. They described a group living in a
  distinct Indian settlement called "Shinnecock Neck," where residents farmed, raised livestock,



                                                   37
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 134 of 291 PageID #:
                                      954
    Shinnecock Indian Nation (Petitioner #4) Proposed Finding
    Criterion 83.?(c)

   natives"' of other continents that have come to America (Prime 1848, 120). Between 1838 and
   1860, the Shinnecock dealt with these litigations concerning rights to the Shinnecock Hills, and
   at one point, a group of Shinnecock men and women mounted a non-violent demonstration by
   seizing a large herd of sheep (New York Daily News, 12/15/1853).

   Southampton sued Vincent Cuffee, identified as "one of the Shinnecock tribe of Indians," for
   grazing animals on the Shinnecock Hills in 1838, three years after Indian Records Book 2
   documented the last Trustee election (New York Court of Appeals 3/-/1860). In March 1850, the
   Town Trustees sued Vincent Cuffee again for overgrazing part of the Shinnecock lease. In 1845,
   Vincent Cuffee, a Shinnecock resident, was a Deacon at the annual June Meeting, attended by
   Indians from several communities (Indian Assemblage of1845 1845). He had also served as
   Shinnecock Trustee from 1830 to 1834 and would serve again in 1862. It is likely that the suit
   named him because of his stature as a leader. In two other actions before 1853, Luther Bunn and
   Oliver Kellis, leasehold residents, sued non-Indians for "taking and carrying away sea weed"
   from the "shores of Shinnecock Bay" (New York Court of Appeals 3/-/ 1860). The seaweed suits
   did not involve individual home allotments, barns, or gardens. No one had individual claims to
   the seaweed, nor did Cuffee have an individual claim tq_pastures. These cases concerned the
   resources held in cornn1on by the Shinnecock group. Two men named in the titles acted as
   Shinnecock Trustees during periods when the Indian Records Books 2 and 4 documented
   elections. Luther Bunn, like Vincent Cuffee, served as Trustee in 1834.

   In 1853, a local sheep owner sued two brothers, Luther and James Bunn, and Francis Willis, a
   non-Indian married to Acenthia Cuffee. The suit continued through the final appeal in 1859.
   The dispute began when sheep damaged the Indians' corn on the Shinnecock Hills, and a group
   of at least 16 Indians seized 320 of the sheep in retaliation. In addition to the Bunn brothers and
   Francis Willis, the Shinnecock answer brieflisted 13 other people,55 who represented
   households enumerated on the 1850 Federal census, most likely on the leasehold in the
   settlement at Shinnecock Neck. Court documents indicate that they had not planted com on the
   Shinnecock Hills for several years before 1853, but in that year they planted 19 separate parcels,
   which they did not fence (New York Court of Appeals 3/-/1860). The Indians argued before the
   court that they wanted the animals as compensation for their losses, even though Suffolk County
   had already returned the sheep to their owners (New York Court of Appeals 3/-/1860). The
   Shinnecock acted together to protest what they viewed as encroachments on their fields by non-
   Indians' livestock. Newspaper coverage described the case as an action against "the Indians"
   and as a test of the 1703 " 1,000-year" lease. The question before the court was "whether the
   Indians, when they plow and plant any portion of Shinnecock Hills, are obliged to surround each
   plowed land with fences, in order to protect their crops from the cattle of the leasors" (New York
   Daily Times 12/15/1853). The Indians lost when the Court found the 1703 lease required Indians
   to fence their crops for 7 months in the winter. Wicks Cuffee, one of the 13 named on the
   answer brief, filed a countersuit. He had been Trustee in 1835, the last year Indian Records Book
   55
     Named in addition to Bunn, Bunn, and Willis are Stephen Walker, David Bunn, Paul Cuffee, Wicks Cuffee,
   Oliver Killis, Ann [Walker] Williams, Darius Jackson, Thomas Beman, Minerva [Walker] Green, Age[e] Cuffee,
   Charles Killis, James Lee and Charles Smith." All of these people lived on the reservation according to their
   statements. Although at least three non-Indians and a Montauk man are listed; all of them are married to
   Shinnecock women, according to the petitioner' s genealogical database. The 1850 Federal census recorded these
   indivdiauls consecutively, thus indicating that it was the reservation being enumerated on those schedules. The
   schedule document did not specifically name the reservation.


                                                          56
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 135 of 291 PageID #:
                                      955
   Shinnecock Indian Nation (Petitioner #4) Proposed Finding
   Criterion 83.7(c)


   The Indian Records Books describe the allocation of lands after 1880 using physical features of
   roads, streams, and fields. The names of people allotted on neighboring lands, apparently
   between 1835 and 1880, appear in land descriptions made after 1880. These names provide
   circwnstantial evidence that lands were allocated and inherited during the period covered by the
   missing Indian Records Book 3. For example, Indian records show that the Trustees leased out
   two acres ofland to non-Indian Peter H. Howell in 1896. The land description states the
   boundaries of Howell's new allotment. To the north is a road leading to John Thompson.
   Andrew Cuffee occupies land to the west land and Nettie Eleazer land to the south. To the west
   is land occupied by F. H. Williams. Andrew Cuffee, named in this 1896 land description, was
   born in 1830, came of age in 1851, and was married in 1858. By 1865 he, his wife, and two
   children lived in their own home, where the 1865 State census of the reservation enumerated
   them. Their parents were still alive, so it is unlikely that they inherited their property. That the
   Andrew Cuffee has a home on the reservation implies that land was allocated to him, his wife, or
   the couple sometime between 185 I and 1865. A similar example involves Mrs. Emma J.
   (Cuffee) Lee, the widow of Ferdinand Lee. The 1865 State census shows the couple living in the
   home of her father Vincent Cuffee on the reservation. Sometime between 1865 and 1880,
   however, she received land on her own or as part of a married couple, or inherited it as a spouse.
   Indian Records Book 4 contains nwnerous similar examples of people, who most likely received
   or inherited land between 1834 and 1880, named in boundary descriptions.

   The Trustees generally did not interfere in inheritance of family properties. An 1889 State report
   described "their law of intestate succession." It stated, "Upon the death of her husband, the wife
   usually takes all of his estate; if the wife be dead, all things being equal, the eldest daughter
   inherits, but ifthere be any child apparently in great need of the property than any other, that one
   receives the estate" (New York General Assembly 2/1/1889, 55). Most of the time in more
   recent times, inheritance ran according to a family's wishes. According to interviews in 2009
   and an ethnography in 1983, the Trustees became involved only if irreconcilable differences
   arose among family members. Interviews in 2009 indicated that people often wrote wills leaving
   their homes and allotments to specific family members.

  Political Authority on Shinnecock Reservation: 1880 to 1940
  After 1880, Trustees faced annual elections held in the school on the reservation (Indian Records
  Book 4/6/1880; 5/11/1880) or in the Presbyterian Church in Southampton, where the New
  England-style Town meeting met each year on the first Tuesday in April. The Trustees also met
  in the Town Clerk' s home or other places (Indian Records book 10/4/1880). The Trustees gave
  permission for non-Indians to lease or rent lands. For example, in the 1880s and 1890s, the
  painter William Merritt Chase and the Shinnecock Trustees signed annual agreements, which
  allowed the celebrated artist and his students in the "Shinnecock School of painting" to paint on
  the reservation for educational purposes and to use reservation boating facilities. Trustees more
  commonly leased pasturage or farmland to non-Indians. The Trustees also auctioned seaweed
  privileges "for the good of the tribe," and "the pasture field" (Indian Records book 5/11/1880;
  4/11/1881). Trustees made administrative decisions involving fences and gates. The Shinnecock
  electorate voted on matters such as the number of seaweed lots to rent to outsiders. They voted
  not to lease out quail rights (Indian Records book 4/13/1883). They voted to pay to clean the
  schoolhouse (Indian Records Book4/11/1881; 4/13/1883; 5/2/1883; 4/8/1884). They leased land



                                                   60
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 136 of 291 PageID #:
                                      956
   Shinnecock Indian Nation (Petitioner #4) Proposed Finding
   Criterion 83.7(c)

   responsibility because they have the authority over residency on the reservation, land allocation,
   and preservation and maintenance of the land base and its resources.

   As members of the group, particularly women, agitated in the 1970s and 1980s for more
   attention being paid to the quality of life on the reservation, members increasingly called upon
   the Trustees to deal with issues only coincidentally related to land and resources. Events, issues,
   and problems that happened on the reservation became the concern of the Trustees because they
   occur on reservation lands. This means that an issue as small as a burned out street light to
   issues as important as the availability of health care on the reservation ultimately become their
   concern. After 1980, increasing numbers of programs called for the Trustees' attention,
   including programs funded by the Federal Office of Economic Opportunity, Indian Education,
   and the Economic Development Administration's oyster project (M. Smith 9/12/2009).

   There is evidence that by 1980, safety and security issues on the reservation were alarming some
   residents. In the February 1980 newsletter, there were references to a theft and robbery and to a
   dangerous situation in the community center where children were present, possibly involving
   drinking and gunplay near children. The Trustees sent a message by way of the newsletter
   warning people about trespassers-defined as anyone not a blood Shinnecock or their spouse-
   and handling fire arms and hunting and fishing rules. A 1982 notice, stamped "Official" at the
   bottom, laid out three "laws ... effective immediately." The law limited the amount of time non-
   blood member guests may stay on the reservation to a "total of two weeks yearly." It also
   prohibited non-members who have trespassed or committed other offences "against the tribe"
   from ever living on the reservation, even "upon marriage to a tribal member," and required
   documentation of marriage and birth certificates before being assigned land (J. Eleazer et al.
   7/26/1982 [3?]). According to a man who was Trustee during these events, the residents voted to
   have these "trespassers" removed from the reservation.

   Most of the eleven trespassers left on their own volition; however, four stayed. The Trustees
   sent out four letters on July 27, 1983, to three women and one man asking them to document that
   they were married to demonstrate that a "non-Shinnecock guest" in their home was their legally
   married spouse (J. Eleazer, et al. 7/27/1983). At least two of the recipients were close relatives
   of a Trustee. Evidence indicates that these actions continued, and, if the recipient did not
   respond appropriately, the Trustees asked Suffolk County to evict them. For example, in May
   1988, the Suffolk County District Attorney's office notified a member that the Trustees had
   lodged a "formal complaint ... that a young female, identity unknown, who is not a member of
   the Shinnecock Tribe, presently lives in your residence on the Shinnecock Reservation" (Hovani
   5/2/1988). The letter stated that under "Indian Law of the State of New York, the District
   Attorney is obliged to institute a proceeding in County Court for her removal from the
   Reservation" (Hovani 5/2/1988). Also in 1988, the Trustees asked the District Attorney of
   Suffolk County to remove the stepdaughter of a Shinnecock member from the reservation
   residence. 73

   73
     Marriage does not necessarily guarantee a non-Shinnecock may reside with his or her spouse on the reservation.
   The Trustees have also denied residence to spouses of Shinnecock members who "were not welcome in [the]
   community," based on his or her behavior and social problems (M. Smith 9/8/2009). Another man who sued the
   Shinnecock after he was stabbed in an altercation during the powwow, was asked to leave the reservation. He was
   invited to return only after a 22-year absence (M. Smith 9/8/2009).


                                                          70
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 137 of 291 PageID #:
                                      957
   Shinnecock Indian Nation (Petitioner #4) Proposed Finding
   Criterion 83.7(d)



                                            Criterion 83. 7(d)

          83.7(d)         A copy of the group's present governing documents including
                          its membership criteria. In the absence of a written document,
                          the petitioner must provide a statement describing in full its
                          membership criteria and current governing procedures.


   The Shinnecock petitioner does not have a formal, written governing document. The petitioner's
   attorney of record summarized to the Department that "the Shinnecock Indian Nation governs
   itself without a constitution, ordinances, articles of incorporation[,] or other documents" (Tilden
   8/27/2003). However, a combination of written statements, historical state acts, and group
   actions define the historical governance of the group.


   Governing Documents

   1978
   In 1978 the petitioner submitted to the Department a request to join it in land claim litigation,
   which was accompanied by a presentation showing how the petitioner thought it could meet the
   acknowledgment criteria then being promulgated. That presentation did not include text
   addressing the governing document criterion specifically, but it included text addressing political
   authority. The political authority text described the New York State 1792 Act, which established
   the election of Shinnecock Trustees and their authority to allocate land and resources for the
   benefit of the tribe; the frequency and nature of "tribal" and "community" meetings; and
   "informal governing procedures delegated by custom to the trustees" (Aschenbrenner [2/8/1978],
   23-26). The informal governing procedures section described how the Trustees mediate between
   "reservation Shinnecocks and outsiders," which include local agencies and New York State
   agencies. The Trustees work with the church minister to coordinate the Pow Wow and
   Thanksgiving events. "In issuing allotments and burial plots, they effectively approve
   applications for Blood Shinnecock enrollment" (Aschenbrenner [2/8/1978], 25). Trustees
   preserve the peace on the Shinnecock Reservation and are responsible for contacting State police
   in emergency situations. They enforce restrictions on reservation hunting and fishing by
   outsiders. Trustees administer the income from leases, fund-raising events, and state agencies,
   and are responsible for the upkeep of the reservation.

   1998
   The group's 1998 documented petition submission included one page addressing criterion
   83.7(d). The text advised that the "report for section 83.7(c) contains the current governing
   procedures for the Shinnecock Indian Tribe" (SHN 9/25/1998, 81). The next paragraph
   described the membership process and criteria.

   The Department's December 22, 1998, TA letter to the petitioner noted that the 1998
   documented petition submission "describes the current activities of the trustees, but contains no



                                                    87
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 138 of 291 PageID #:
                                      958
   Shinnecock Indian Nation (Petitioner #4) Proposed Finding
   Appendix A

   with the other contemporary documents-is not substantial evidence of unambiguous Federal
   acknowledgment and the petitioner is not eligible to be evaluated under 25 CFR §83.8. Instead,
   these documents created by the Department only provide evidence that the Federal Government
   was aware of the Shinnecock population on Long Island.


   The Petitioner's Claims for
   Acknowledgment by the Criminal Jurisdiction Acts of 1948 and 1950

   The petitioner requests that the Department consider 1948 and 1950 as two alternative dates for
   unambiguous previous Federal acknowledgment. The petitioner suggests that two acts by
   Congress- the Criminal Jurisdiction Act of 1948 and the Civil Jurisdiction Act of 1950-
   effectively constituted Congressional recognition of petitioner as an Indian tribe.

   The full text of the 1948 act (62 Stat. 1224, July 2, 1948) reads:

          An Act to confer jurisdiction on the State ofNew York with respect to ojfgnses
          commilled on Indian reservations with such State: Be it enacted by the Senate
          and House of Representatives of the United States of America in Congress
          assembled, That the State of New York shall have jurisdiction over offenses
          committed by or against Indians on Indian reservations within the State of New
          York to the same extent as the courts of the State have jurisdiction over offenses
          committed elsewhere within the State as defined by the laws of the State:
          Provided, That nothing contained in this Act shall be construed to deprive any
          Indian tribe, band, or community, or members thereof, hunting and fishing rights
          as guaranteed them by agreement, treaty, or custom, nor require them to obtain
          State fish and game licenses for the exercise of such rights. (62 Stat. 1224 July 2,
          1948; also in Kappler vol. 6, 427-428)

   The 1948 act does not show-unambiguously or otherwise-that Congress intended to establish,
   or had, a political relationship with the petitioner. In fact, the act does not mention the petitioner
   by name. The purpose of this act is to establish New York State's jurisdiction over crimes
   committed on Indian reservations. The act references treaties and agreements, but there were-
   and are- no agreements or treaties between the petitioner and the Federal Government.

   A selection from the text of the 1950 act reads:

          An Act to confer jurisdiction on the courts ofthe State ofNew York with respect to
          civil actions between Indians or to which Indians are parties. Be it enacted by the
          Senate and House of Representatives . .. That the courts of the State ofNew York
          under the laws of such State shall have jurisdiction in civil actions and
          proceedings between Indians or between one or more Indians and any other
          person or persons to the same extent as the courts of the State shall have
          jurisdiction in other civil actions and proceedings, as now or hereafter defined by
          the laws of such State .... (64 Stat. 845 September 13, 1950; also in Kappler
          vol. 6,518)



                                             Appendix A - 22
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 139 of 291 PageID #:
                                      959




                 PLAINTIFFS’ EXHIBIT 19
     Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 140 of 291 PageID #:
                                           960


C J, !l :
 ,s - - - - - - - - - - - - -


       FIS              ERIES,
       ANd                                                             •
       F                                             CESSIN(i
       AS A COMBINED
       ECONOMIC DEVELOPMENT OPTION
       FOR INDIAN COMMUNITIES


                                                          OCTll




                                          U.S. DEPARTMENT OF COMMERCE
                                          Office of Minority Business Enterprise
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 141 of 291 PageID #:
                                      961




          AQUAcuhuRE,
          FisltERiES,
          ANd                                                          •
          F                                                         ESSING
          AS A COMBINED
           ECONOMIC DEVELOPMENT OPTION
           FOR INDIAN COMMUNITIES




           Prepared for the
           Office of Minority Business Enterprise

           by
           Dr. Richard T. Haard. Project Director
           Dr. William M . Dickson. Management/Research Associate
           Ms. Doreen Y. Feng. OMBE Project Officer
           Dr. Wallace G. Heath, President
           Mr. Frank A. Archambault, Chairman
           Mr. Samuel M. Cagey, Vice-President
           Mr. Scott Johnnie. Project Assistant
           Ms. Susan E. Barrett. Chart and Graph Designer
           AMERICAN INDIAN DEVELOPMENT ASSOCIATION
           June 1977
           (Expanded October 1977)
           Contract No. 7-36435

                                                                    UN VE~S TY   oc: VIRG r-J P..
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 142 of 291 PageID #:
                                      962




                                              EXECUTIVE SUMMARY

    This paper has been written for the information of                Game Departments, the Federal agencies of the Depart-
reservation planners and other lndian groups interested in            ments of Interior and Agriculture, and possibly private
economic development through the utilization of aquatic               foundations such as the Sierra Club. Th:3 paper then re-
resources. This document is needed because, unlike agri-              views the kinds of resource information needed and how
cultural development, aquacultural development informa-               it should be interpreted.
tion is not so commonly understood, nor is it so easily ob-               There are many optimistic reports about new technical
tained. It is much more difficult for Indians interested in           developments in the field of aquaculture reported in news-
aquaculture to know where to start, who to ask and the                papers and magazines. Aquaculture has lots of romance
critical questions that should be asked.                              and glamour. It is essential that this glamour and prestige
    We have recommended that the question you ask your-               appeal be removed from consideration. The tribe must
self be: "Can you sell what you make?" It is absolutely               look at the cold reality. They must ask, "Will it work here?
essential that the tribal staff be capable of raising and an-         If it does, will it make money?"
swering questions dealing with marketing and sales first,                 Part 2 looks at some aquaculture systems which might
even though their technical backgrounds may be in ac-                 be adapted to reservations with water resources. The aqua-
counting, biology, economics, or planning. If the tribe has           culture development options of enhancement, confinement,
a staff biologist or a planner who does not understand                release and return, and hatchery operations are briefly re-
marketing and insists that markets and sales can be worked            viewed. Each type of aquaculture technology is presented
out after production has begun, he should be replaced with            with a summary of the state of the technology in the
a person who has the technical marketing skills essential             United States, i.e., is it a young technology subject to rapid
to planning a new development.                                        change or is it established and stable? In addition, some
    Too often developers focus on the equipment, the build-           basic economic considerations are discussed to provide
ing, management politics, or the technical aspects of har-            common sense insights.
vesting the resource without first determining what the                   For example, it becomes obvious that a tribe should be-
market is, how many can be sold, and how much profit can              ware of competition in the trout market unless its resources
be made on each sale. It is this profit which determines              can match those of Idaho, the world's center of trout pro-
how all else should be planned. Resource development                  duction.
skills are much easier to obtain than marketing skills.                   It was felt that a discussion of aquaculture, fisheries, and
    Returning to the point of project birth, the first task is        food processing would not be complete without some treat-
to determine a resource base. Once this resource is identi-            ment of how business and resource development go hand
 fied, the key question is: "What can we do with the re-               in hand. Part 3 presents subjects such as an outline of what
 source which will help our people?" One often overlooked              a business really is, how one goes about organizing busi-
 resource is water. A great many Indian reservations have             nesses, and management team concepts.
 untapped water resources at their fingertips. There are                   Part 4, Marketing, a Prerequisite to Successful Eco-
 many problems in developing water resources. The first                nomic Development, recognizes that a business venture
 hurdle is overcome when it is realized that the "big lake"            can start at any point of activity, but probably one of the
 out there is good for something other than water skiing.              better starting places is with marketing: determining what
 Then technical information about the water resource (lake,            can be sold. We recommend the following procedure:
 river, stream, bay, or whatever) can be run down and col-             First, find out what people will buy, for how much, and
 lected.                                                               bow many. Secondly, make a few, try selling them, and
    After resource information has been located and col-               then do it again with something else until you think you
 lected, it still must be interpreted. Part 1 can be used as a         have the right product. Then gradually expand and at the
 guide for investigating your water resources with your own            same time try other products. Get more involved in sales
 planning and management staff. Our approach is to show                 and distribution and develop a solid all-profitable product
 you how to locate and gather resource information. Very               line. Lastly, do not start with complex production scbem~
 often this can be done free of charge by utilizing public              large capital expenditure processing lines, outside managed
 agencies such as the Environmental Protection Agency,                  activities, long training, or technically intensive systems.
 State Departments of Natural Resources, State Fish and                Concentrate instead on what you can sell profitably now.

                                                                 iv


                                                                                                                     n
          01; til   1:,   Go gle                                                                       Ori 1nl tr0



                                                                                              UN1VERS TY OF V RGIN A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 143 of 291 PageID #:
                                      963


    Part 5, A Cost/Benefit Analysis, deals with figuring out          ciples presented in the previous portions of the paper, we
 what things cost and whether the cost is justified by what           have tried to be as frank and open as possible in order to
 is produced. Do the results justify the expense? This ques-          share with you some of the problems, mistakes, and even
 tion must be asked for each possible line of action, but be-         successes through serendipity that occurred in the two-year
 fore you can ask such a question you must know what                  planning and development process. The model develop-
 results you want.                                                    ment scheme is illustrated in Figure 14 which shows the
    The cost/benefit analysis begins with determining dollar          time and kinds of work which were required to create an
 costs, determining fixed and variable costs, the cost of fi-         industry based upon Shinnecock's most abundant re-
 nance, and non-dollar costs such as seasonality, resource            sources, shellfish and underutilized fish species.
 variations, and cultural impact.                                        This does not mean that we are suggesting that your
    The last step in this paper is to illustrate with a practi•       best economic development option is one which follows a
 cal example how one real project was indeed developed.               path remotely similar to Shinnecock's. As we have said all
 In this part, we discuss the development of a food process-          through the paper, the best way to determine an economic
 ing industry for the Shinnecock Tribe as a model of the              development mix for your reservation is through resource
 procedural steps carried out in the establishment of a real          assessment, market research, and organization of a busi-
 food industry business.                                              ness mix which is compatible with the needs of your com-
    Since this last part is an application of conceptual prin•        munity.




                                                                  V



                  ,. Go gle                                                              UN VERS TY O~ V RG N A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 144 of 291 PageID #:
                                      964




         AQUACULTURE, FISHERIES, AND FROZEN FOOD PROCESSING AS A
               COMBINED ECONOMIC DEVELOPMENT OPTION FOR
                           INDIAN COMMUNITIES
                                                        Introduction
     Scope of Study. This paper attempts to present logi-              though certain aquaculture and harvested fish such as carp
  cally a series of economic development options which can             (freshwater) and hake (marine) have very low initial
  be taken by Indian tribes. The most frustrating phase in             value, processing of these fish can increase their value and
  such projects is the initial gathering of technical informa-         sales potential dramatically.
  tion pertaining to establishment of fisheries. aquaculture,             The major accomplishments of the proposed system are
  and processing, as well as subsequent evaluation of feasi-           community benefits, income, and jobs through:
  bility.
     Can we grow catfish economically in our waters? Who
  supplies feed and materials needed for culture systems?              AQUACULTURE\
  What private, State, and Federal agencies offer free techni-
  cal assistance services? These are a few of the questions                         /PROCESSING--. MARKETING
  which this study will not answer directly, but will show
  methods for answering them yourself using existing reser-            FISHERIES
  vation planning staff.
     Although we discuss fish and shellfish culture, this is
  not the major emphasis of the model. In this paper we are               CritiNI Path Concept. The Critical Path is a produc-
  dealing with the creation of food processing industries              tion concept that starts with an end state or objective, and
  which depend upon both aquaculture and fisheries as a                identifies the activities necessary to achieve that end state.
· source of supply. Fish and shellfish such as salmon, oys-            These activities are identified sequentially from the end
  ters, and clams. which are already market commodities                state, or project conclusion, back to the start-up date. A
  (foods which are sold in their original form) can bring              typical critical path for a business development in an
  higher prices when processed into convenience foods. Al-             Indian Community might look like this:



 Objective                                                       Acliviliea
                                                           Start Date (D)
                                                                           .,--Package Sizes,
                               ~ A d P l a n ~ Packaging Plan/                     Color, etc.
                   Advertising - A d Budget                 Test Marketing~ D-l20th day
                     D-20th day          D-90th day         Consumer Tests
                                                              D-100th day        Market
                                                                                 Identification
                                                                                    D-300th day
 Selling     /                   ~ - - Prospect Development
 Frozen Fish .__ _ Sales Calls ~ Sales Training •◄---- Sales Trainee---- Manpower Survey
 Convenience          D-30th day      Sales Material          Selection             D-250th day
 Food Product " \                        Preparation          D-180th day
                                         D-160th day

                                    ~ Storage Plan -                                            /°pcrator
                          Warehousing:--::::::::: Shipping Plan     - . ~ Packaging- Processing     Training
                           D-25th day             Materials Handling_...-   D-45th day              D-225th day
                                                    D-40th day

                                                                   1


         U git1m:   t   Go gle                                                                       ,)ri;;iral froM
                                                                                            UNIVERSITY OF VIRGIN,/\,
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 145 of 291 PageID #:
                                      965


    As you see, the critical path identifies all of the activi-        compatible with their tradition, interests, and skills. This
ties necessary and also schedules the date that activity must          must be avoided.'
be completed to insure a smooth and profitable start-up                   As the study progresses, a finer and finer focus is brought
process. Preparation of the critical paths of each major               upon the best options for that reservation based upon the
project segment and their combination into a master sched-             social, economic, and resource capabilities of the reserva-
ule insures cooperation, coordination, and identifies poten-           tion. After the community bas discussed and agreed upon
tial problems before they materialize. It shows what is                social objectives, the specific economic development op-
critical. We recommend that these critical paths be devel-             tions can be considered.
oped by technical specialists, but in full consultation with              The approach we recommend is to first develop an in-
the Indian community leaders. The possibility of the com-              ventory of available resources and determine environmen-
munity objectives being lost in a technical exercise always            tal quality. This would include water quantities, weather
constitutes a problem and the optimum use of this and                  factors and water quality (temperature, pH, oxygen con-
other techniques requires Indian leadership and control                tent, pesticide accumulation). In addition, the existing
over the technicians. These leaders are fully capable of               plants and animals which occur in the area should be sur-
understanding the technique generally within an hour or                veyed. Later, prospective food production should be inves-
so and should experience no difficulty in maintaining                  tigated from the standpoint of relative yields and some
control of the technicians.                                            estimate made of how much of this food can be sold at a
    Let us assume that we have a community commitment                  profit. The planning process should reflect a gradual
to some sort of economic development through food pro-                 zeroing in on the specific method of attaining the ulti-
duction. Information on techniques available for culturing,            mate goal: establishing a profitable food industry.
processing, and marketing produce is generally available,                  Indian Mana1emenl Conaiderotloru, As part of the
but a conceptual approach for evaluation and implementa-               critical path concept for technical feasibility, it is very
tion of production goals is not.                                       important to consider the human resource. Indian com-
    This paper proposes using logic, which simply requires             munities are no different from any other in requiring a
that decisions on a specific design or model will not be               management formula which will work for each specific
made until all reasonable possibilities are considered. In             community. A discussion of methods for finding a manage-
other words, rather than trying to fit trout culture into a            ment formula which is best suited to a specific community
specific reservation lake, a study is made of all possible             is therefore very advisable.
enterprises which could reasonably be introduced into the                  The kinds of social organization questions which must
community.                                                             be considered for Indian communities are: What is the
    Indian communities over the years have historically de-            existing tribal community organization? How does the
veloped their own specific resource utilization systems                tribe, as a government and community unit, organize to
based on experience and need. These systems include not                get a job done?
only harvesting and processing, but also patterns of leader-               Since many tribes have a government system brought
ship, management, decision-making, labor rules, trade and              about by outside influence, we must look to other sources
 marketing, and all other facets of human activity. In order            for alternative management formulas. It is widely recog-
 for a resource development plan to be successful, the                  nized that the so-called aboriginal management systems of
 plan must be one that fits these cultural patterns for get-            Indians were capable of running complex governmental
 ting things done. For example, in conducting a fisheries               and trade operations. It should be advisable, therefore, to
 resource analysis on the Mandan, Hidatsa, and Arikara                  recapture, or at least recreate, the essence of this native
 reservation in North Dakota on Lake Sakakawea, we un-                  management system. We should therefore attempt to rede-
 covered the fact that no one from the area, white or Indian,           velop these native management systems by looking at the
 was involved in the fisheries. The onJy fishermen (three)              traditional (as opposed to governmental) leadership and
 were from Washington State and Minnesota, areas where                  family organizatiou elements of the community.
 commercial fishing is a cultural tradition. Upon reflection,
 we realized that the lake was new to the area (15 years)
 and there were no cultural patterns locally. Attempts to in-              Statement of Aquatic Resource Potential for Coast
 stitute economic schemes which are not consistent with the                        and Inland Indian Reservations
 work patterns of a community have often failed. Indian
 communities have a rich history of having various agencies               During the course of the model development program,
 and groups encourage their undertakings of economic proj-             AIDA personnel visited over 20 Indian reservations,
 ects which are not only economic disasters, but are also not          mostly in the northern tier of States across the United
                                                                       States (Fig. 1). Specific studies and interviews were con-
                                                                       ducted at nine reservations having water resources which
  ' For a current example, sec H. G. Clement, The Gift That Hurt       were felt to be typical of reservations within the region
the Indian, Cbccci & Co., Washington, D.C., 1977.                      (Table 1 ).

                                                                   2


           D1;::itiz::a t   Go gle                                                                       Ori ., ,1 tr~"
                                                                                               Ul'-1 V::RSITY OF V R.GrN /:,
                                               Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 146 of 291 PageID #:
                                                                                     966




     a

     ,,,
     N

     ,...                                                                                                                                                      INDIAN LANDS AND

    L)                                                                                                                                                          '"r•r ...,- ..,.,. .,

                                                                                                                                           ~
    0                                                                                                                                                                             ~'· b ·•bt ', '":1
                                                                                                                                          "'· •u
                                                                                                                                                         ,..Q.,_., •..                           ',J ,_ 0
00
 ........
    ro                         '•                            .....                                                                                        -·~
                                                                                                                                                           -~~~ ·
                                                                                                                                                           "''fl"' "i· •
                                                                                                                                                                                           ~
                                                                                                                                                                                                     I       •


                                                                                                                                                                                                             .,.            '
                                             • • •v.c,._
                                                               ..,                                                                                              ~                          ., ..                  0
                                                                                                                                                                                                                       •
                                                                                                     ·fJL                                               t.o:,: ""~
                                                                                                                                                   --~s;
                                     '-·,,i, . ~·
                                    .,.o •     Q         0
                                                                     •-s
                                                   ..
                                                    .....       0
                                                                       ()
                                                                            "'•·
                                                                                   .,                    .,✓-;f.                           . .__
                                                                                                                                             ~-
                                                                                                                                                   ,                     ....,tl~
                                                                                                                                                                                               ~~
                                                                                          ';\       ~
                                                                             0
                                                                              ......l',
                                                                            """'•
                                                                                   0
                                                                                                •
                                                                                                0
                                                                                                    .., ~ i
                                                                                                    ,..,,,.., ""'vrr
                                                                                                                                                                                           C.oflir'ff•• ~
                                                                                                                                                                                                         V    0


                                                                                                                                                                                                                   ■
                                                                                                                                                                                                                       ""'•IJ'll'O()f
                                                                                                                                                                                                                                      •,.,,.,.,.fl
                                                                                                                                                                                                                                     ........
                                                                                                                                                                                                                                                    'I
                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                 ~1
                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                   ,,~,
                                                                                                                                                                                                                                                                                                                   •"'"""
                                                                                                                                                                                                                                                                                                                  i'"va..\ l ~

                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                 ,t..•




                                                                                        fl.,.,.~,....' , ... :zti·
                                                                             0     ••
                                                                                                                                              ,,                                       ~ , en~•~ I                              , f.'.~~~~~:
               w                                                                                                                '                      :---i
                                                                                                                                                                     --·...:..::!.~~
                                                                                                                                                                                                                                     ·;-~t--;· • 1•,
                                                                                                                                                                                                                                    _.,..,., ...; ....,
                                                                                                                                                                                                                                                              .,
                                                                                                    (            "'" '·""'"'        It,
                                                                                        \:,'                                                       "-                            ...           ...           '·
                                                                                                                                                                                                                                                          ~t'
                                                                                   ~· ., d. • •.~ .,...,, ¥· ..-!-i!I"                                                                 t
                                                        0.

                                                        .1r•
                                                             ,0...
                                                                            jJ
                                                                              '~ ..,_,_,
                                                                                                                                                               •....
                                                                                                                                                                     .... 1 .~ •.

                                                                                                                                                                    :1 ~ ..i. ~ ,J•--..
                                                                                                                                                                 ,. . '
                                                                                                                                                                                                     J                                                      \


                                                                                                                                                                                                                                                               ,-
                                                                                                                                                                                                                                                           t _, s --
                                                    ;:- ~
                                                                                                                                                                                                     -. ---.·c\.-.. ..
                                                                                                                                                                                                                   ..· •¼
                                                                                                                                                                                  ......
                                                                                                                                                                       ~-~. --~            ;                      '"'" ":.I
                                                                                                                                                                  ,..

                                                                                                                                                                    •·.....
                                                                                                                                                                                                             ,,: ....
                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                          \
                                                                                                                                     -         __.I             i,•,.••,v
                                                                                                                                                                 ..... ..                                                                                 \                                   ('
                                                                                                                                                                     ~      _(



                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                  Q«.U W
                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                    -·             ~"'..:u"
C
z                  IIW1fl
                              ..,~•41--... ~---···•C--
<                  .... -=.

rn                 i,...,.... , . . . ~ . - · - " ' - · ' - • ·
                   1-, , .....h _... 1•• 41•1otW "
                                                 -", W
;o
1.1)0              :•:~=c,. . .              ..,,,.,1,-• .,Hv•~
                   "'•__, u.,,,,~,.. • .._..,.                       ,,.,
                                                                            ~
~~:                ........."_..«•-·-
                   ......     .....,_.,
                                        •-•1
                                                                                                                                                                                                                                                                       ~•'J'-'•
0 !'~                                                                                                                                                                                                                               -Oo ,u,•~••               1""' ..,,-~,~, r.,,:..,.~
    ,,
, , =;                                                                                                                                                                                                                                 .. •~_.o,      _
                                                                                                                                                                                                                                      . ............- r...._
                                                                                                                                                                                                                                                                   ....."".,_. .....\




-<
;o
         "l
           '                   ,.
                                                                                                                                                                                                                                       • '• -"IC.-.~,_..,,._,~I

                                                                                                                                                                                                                                                                                                   .----
c,
z                                                                                                                                                                                                                                                                                                          ·----- - ----
                                                                                                                                                                                                                                                                                                                -·--
~
                                                                                                               FIGURE         !.-Indian Reservations of the United States showing the location of our specific sites
                                                                                                                          ( darker print ) and most likely 6sb to cultivate in confinement or ranching systems.
                                                                                                                          Areas I, 3, and 4-salmon ranching; 2-carp and limited trout cultivation; and S-
                                                                                                                          cat6sh cultivation.
  Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 147 of 291 PageID #:
                                        967


TABLE   !.-Indian ustr1·ations ha1·i11g wattr ruourc<'s visited by              9. Checker-boarding of lands following the Allot-
           AIDA perso1111t/ during tht contract ptriod.                            ment Act of 1887.
         Rtstrvations                           Location                       10. Difficulty in locating private financing for reser•
                                                                                   vation entrepreneurs or tribal projects.
I. Wut Coast Rtst1r1•ations
        • Lummi Indian Reservation .. Western Washington on                    11. A history of failure.
                                       Puget Sound                             12. Special community and organizational needs
2. Inland Reurvations
        Colville Indian Reservation .. Columbia River,                             have not been recognized.
                                         Washington State
        Rocky Boy's Reservation . ... Bear Paw Mountains,                    With the development of water resources ( and land re-
                                         Montana                          sources) for food production, programs can be initiated
        Fort Berthold Reservation .. Upper Missouri River, North          for the specific benefit of the Indian community whose
                                         Dakola
        Lower Brule Reservation ... Missouri River, South                 goals are not necessarily the same as the goals of individ-
                                         Dakota                           ual entrepreneurs living on similar land areas. Hence,
        Seneca Nation Reservations . Lake Eri~ & Allegheny                tailored programs must be initiated. (Fig. 7)
                                         River, New York
        Fort Quechan
          Indian Reservation ...... Yuma. Arizona
3. East Coast Reserl"atio11s
                                                                                   Special Commenb on Coast Reservations
        • Gay Head Wampanoag
            Indian Reservation ...... Coastal Estuary, Martha's               Fisheries are an ancient, traditional, established enter-
                                           Vineyard. Massachusetts        prise in coastal areas. Scalloping and clam dredging on the
        • Shinnecock Iodian                                               Wampanoag Reservation (Fig. 5) is typical of an East
          Reservation .. . ........ . .. Coastal Estuary, Long
                                           Island, New York               Coast reservation and salmon harvest is typical of West
  • Food production through aquaculture in progress.
                                                                          Coast sites. In both cases the product of the fishermen goes
                                                                          into the commodity market, yielding the least or lesser eco-
                                                                          nomic returns.
   Our studies ranged from intensive field studies to inter-
views with planning staff and site visits. Certain conclu-                    For instance, prices received by the fishermen for whole
sions can be drawn from these visits that demonstrate                     clams are 8¢/lb. on the East Coast and 10-12¢/lb. in the
mutual needs for application of this model to all reserva-                west. Although the clam meat is selling for $1.75 to $2.00
tions with water resources. ( Fig. 2-4)                                   per pound, the fisherman's share is only 24¢ to 48¢ per
   Virtually every reservation visited had underdeveloped •               pound. Reservation residents could pick up these "middle-
resources from two standpoints. First, water resources were               men" profits, or if the same clam meat was combined with
totally unused or were managed by outside influences for                  matrix, batter, and breading, a higher price yet could be
the sole benefit of outside persons. Second, people were                  received for the product. This could add employment and
underutilized, under-educated, and, in some cases, poorly                 profits for reservation residents.
nourished from government food subsidy programs which                         Enhancement (increasing yields) and cultivation pro-
supply poor nutritional balance.                                          grams now underway at Martha's Vineyard estuary (scal-
   The reasons for resource underdevelopment on Indian                    lops and clams) and the Lummi Indian Aquaculture Pro-
reservations are complex.• One or more of the following
                                                                          ject (oysters and salmon) provide an added income and
list may be applicable to each reservation:
                                                                          employment for both regional fishermen and tribal enter-
        1. Creation of Indian reservation having no appar-                 prises, as well as boosting the local economy, both Indian
           ent resources.                                                 and non-Indian. (Fig. 6)
        2. Social or economic isolation.                                      Clearly, enhancement and cultivation programs would
        3. Benign neglect.                                                benefit both coast and inland reservations possessing water
        4. White prejudice.                                                resources. Technology is well refined for salmon and shell-
        5. Inappropriate education.                                        fish culture systems at coastal sites. It is more difficult to
        6. White religious and economic exploitation.
                                                                           make a sweeping statement about intensive fish culture in-
        7. Geographic isolation.
                                                                           land. Water quantity and quality, distance to market, and
        8. Historical short-sighted bureaucratic manage•
           ment and introduction of inappropriate 'technol-                market saturation by trout and catfish producers are dis-
           ogy and business systems.                                       tinct problems for inland fishery programs. Research pro-
                                                                           grams, however, could develop new species for cultivation
   • Congressional American Indian Policy Review Commission,               such as perch, walleye, or carp varieties which are even
Task Force #7-Reservation Development and Resource Protec-                 better adapted to northern reservations than either catfish
tion, Final Report, July, 1976. This report is good further reading
io developing food production on Indian Reservations.                      or trout.

                                                                      4


                                                                                                               on,,   ~1 1r~r-
                r,   11-   [·   Go gle                                                               U~l!VERSITY      o:: V      RG N A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 148 of 291 PageID #:
                                      968




       PART I.         A GUIDE FOR INVESTIGATING YOUR WATER RESOURCES
                       WITH YOUR OWN PLANNERS AND MANAGEMENT

                                  How to Conduct an Aquatic Resource Assessment
                      Feasibility Studies                                 6. Pollution parameters such as biochemical oxygen
                                                                               demand, pesticide accumulation, heavy metals.
    This section deals with how to gather water resource                  7. The daily, seasonal, and long-term wet/drought
 data which can be used for acceptance or rejection of a                       cycle variations in water How available to
 fisheries idea. This idea may be sport fishery enhancement,                   the potential aquaculture system.
 oyster farming, or any other pertinent aquaculture en-                   8. Ground water availability in terms of the above
 deavor. Any small business starts with a feasibility investi-                 environmental criteria.
 gation which is carried out by the individual or individuals
 who are starting up the business. It is generally paid for            Long-range considerations:
 with their existing funds. The time and financial commit-                I. Has the tribe established water rights?
 ment will vary greatly with individual preferences, money                2. Is enough water available for both aquaculture
 limits, and overall project goals. A large corporation or a                    and reservation use, i.e., irrigation of agricul-
 city may, for instance, commit a great amount of money to                      tural land and proposed fisheries, as well as
 demonstrate project feasibility. This approach does not                       future industrial and municipal uses,
 seem to guarantee success even though plenty of money is                 3. What impact is upstream development going to
 spent. An alternative strategy of donated labor and serv-                     have on water quality?
 ices by involved Indian community members and local and                  4. Will these projected changes have an adverse
 regional public agencies has perhaps a better chance for                      effect on new or p;oposed aquaculture develop-
 success. This is the approach we recommend in this model.                     ment?
                                                                       This last question may be difficult to answer but very
                       Do-It•YourseU                                 good indications can be gotten from various Energy Re-
                                                                     search and Development Administration (ERDA) and
    In this study we are assuming that the tribe and the in-         other agency publications dealing with long-term water use
 dividuals in the tribe do not have the financial resources to       projections for various watersheds. For example, studies
 carry out an exhaustive feasibility study using outside paid        exist which attempt to predict projected water flow of the
 consultants and the tribe is, therefore, doing it themselves.       Yellowstone and Missouri Rivers as late as the year 2000
 The following is an example of how to go about gathering            reflecting increased demand for water for agriculture, in-
 data pertinent to a proper environmental study, a logical           dustry, and municipal uses. These studies give some idea
 sequence of raising questions, and how to go about finding          of what changes will occur in river silt load, salinity, and
 answers to these questions.                                         temperature.

                                                                               Sources of Water Quality Information
                  Water Quallty Questloas
                                                                        A good many sources of information are available. Be
    Bareline dara requirements: The minimum water quality
                                                                     warned, however, that no one source is complete.· Exten-
 information necessary to determine project feasibility is
                                                                     sive use of a library is the only solution to this problem.
 summarized by the following list:
                                                                        I. Stare Departments of Natural Resources (or equiva-
      1. The range of water temperature with depth and               lent): May have access to many environmental studies done
           season.                                                   in the State's waters. Contact the depanment directly or
      2. The range of pH.                                            visit a land grant college library and ask someone to help
      3. The range of dissolved oxygen with depth and                you seek out pertinent references in the Government docu-
           season.                                                   ments section. Many states such as North Dakota are now
      4. The turbidity.                                              establishing a computer accessed file of baseline environ-
      S. Salinity.                                                   mental information. Inquire about its existence and use.

                                                                 8


                                                                                                  Dri~1ral   f·

                                                                                         U'·.J VERSITY 01= VIRGIN f:..
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 149 of 291 PageID #:
                                      969


     2. State Game and Fish Departments: Many of these               The letter should request a STORET retrieval and list the
  agencies have existing studies on bodies of water in ques-         reservation longitudes and latitudes, which are available
  tion. Frequently they are done in conjunction with the             from any U.S. Geological Survey map and is presented
  State university as part of the thesis and faculty research        reading from the right in clockwise fashion (see Table 2).
  programs. These kinds of data will be available: (a) water         In other words, if you have a square reservation, send the
  quality studies, (b) biological studies on fish populations,       latitude and longitude for every corner of the reservation,
  experimental stocking, harvest reports, and (c) recrea-            reading in a clockwise fashion. If your reservation is
  tional based water use reports on fishing, economic reports        shaped like a star, or has an irregular shape, send the lati-
  on game fishing, and reports on commercial fishing pro-            tude and longitude of every point which you want included
  grams. Ask for them. (See Exhibit A for addresses.)                within the area being described. If any problems arise, any
     3. Federal Agencies: (a) Fish and Wildlife Service-re-          local surveyor can help you submit the right numbers.
  search reports similar to fish and game departments; (b)
  National Oceanic and Atmospheric Administration                             TABLE   2.-Sample latitude/longitude data for
  (NOAA)-among many sources of information and serv-                                   Roose,•e/t Lake. Washington.
  ices are a computer access bibliographic search service,
  and water quality computer access similar to STORET                        Beginning   48°40'44H    South         11s•o1 ·02H   West
                                                                                to       48°40'.S0H   South         117°S8'20H    West
  mentioned below. NOAA 's computer-accessed environ-                           to       47"48'43H    South         I 18°18'60H   West
  mental data emphasize the oceans; (c) lastly, the most                        to       47• S6'56"   South         119° o· OH    West
  convenient way to locate this information is to use a com-                    to       47°.59'07"   South         I 18°27'60H   West
  puter access data recall system available at the Environ-
  mental Protection Agency. (See Exhibit B for Fish and
  Wildlife agency addresses.)                                                 This is What You Get From a STORET
                                                                                        (Computer Search)
        Bow to Secure a Free Environmental Inventory                    The initial infonnation received from the STORET re-
     To gain access to this wealth of data, simply send a            trieval will be a catalog of water quality summaries taken
  letter to the Freedom of Information officer, in care of           within the boundaries circumscribed by your request.
  your regional Environmental Protection Agency office.              (Tables 3-5). The amount of data will vary, from a single




                                                                 9


                                                                                                Cl! i~II   I   fr...,.,.
                                                                                      UN VERSl--rv OF VIRG N A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 150 of 291 PageID #:
                                      970




                    PART VI. DESIGNING A FOOD PROCESSING INDUSTRY
                              FOR THE SHINNECOCK TRIBE

                          A Model to Illustrate Procedural Steps Carried Out in the
                             Establishment of a Real Food Industry Busine~

                         Introduction                                                 Statement of Project Purpose
    The marketing section of this report outlined a proce-                The Shinnecock Indian Tribe, along with several other
 dure for reducing the risk in new venture development.                tribes that AIDA has been associated with (Wampanoag,
  Briefly, we suggested very strongly to start with market-            Lum mi). is presently engaged in the production of shell-
  ing. The approach of starting at the market end and                  fish. These programs involve the intensive cultivation of
  working backwards in order to fit the program into the              clams, oysters. and scallops, that can result in large quan-
  resources, markets, and other labor, capital, and cost              tities being produced from a relatively small area. In
  advantages is clearly the most sensible approach.                    1975 the question was raised: Will the projected shell-
    This final chapter deals with the successes, procedures,          fish production from these projects either flood the market
 frustrations, and all of the other activities associated with        or be difficult to fit into existing market systems? AIDA's
 a real project. We will therefore be discussing methods              research on the West Coast indicated that the Lummi
 and specific results obtained from our work toward cstab•             Indian Aquaculture Project will indeed experience some
 lishing a food industry for the Shinnecock Indians. This             marketing difficulties when their full-scale production
 does not presume that your economic development project              comes on line in 1978.
 should resemble in any way the Shinnecock plan as it is                  One of the possible solutions to the problems of market
 now shaping up. Your program should be the result of                 penetration ( squeezing into traditional buying patterns)
 your resource analysis, market research program, and                 and market saturation ( raising production faster than
 the wants and needs of the reservation community.                    demand) is to create a new product or new method for
    The process which is to be described is illustrated by            marketing that does not compete with shellfish in the
 a flow-chart (Fig. 14), which starts off with testing of             traditional sense. Secondly, some form of processing on
 new product concepts by the American Indian Develop-                 these shellfish might result in additional profits for the
 ment Association in 1975. This phase of the research in-             tribal enterprises. For these reasons the Office of Minority
 volved product development, consumer testing. and test               Business Enterprise (OMBE) and the Rockefeller Foun-
 marketing. The work actually took place during 1975-76.              dation funded a one-year study to develop new products
 A more complete presentation is given in the Final Report            and markets for Indian oysters and smoked salmon.
 for OMBE Contract #5-36699.                                          AIDA conducted this study because it was involved with
                                                                      several tribes, both on the east and west coasts, in shell-
    Once this product feasibility phase was completed.
                                                                      fish production.
 AIDA was confident that extruded seafood products
 could be used as an economic development opportunity                                 New Product Development 1
 by Indian reservations. The Shinnecock Indians w;is
 the first tribe to take advantage of this idea. The                     After some initial research, a product concept based
 following text material (illustrated in the How chart) also          upon shellfish and fish mixtures, battered, breaded, and
 covers in a chronological fashion their market research,             deep-fried, was developed. This product was first con-
 additional product development, and adjustment in project            ceived by the staff at the National Marine Fisheries Serv-
 goals to meet the best market potential for this region.             ice Research Lab in Seattle and later refined by AIDA
    We have tried to be as frank and open as possinlc in              and the Oregon State University Seafood Lab. These
 order to share with you some of the problems. mistake~.              product development services, incidentally, were offered
 and even successes through serendipity that occurred in              to AIDA at a cost of materials only. We were able to
 this two-year process. In this way the Shinnecock pro-               use hoth laboratories and other research facilities to manu-
 gram can truly be a model. illustrating how this kiml of                ' Mcthou of new pro<luct development is covered in depth in a
 economic development is carried out.                                 later section.

                                                                 40


                                                                                                    Ortgl 31 f"CI
                                                                                           UN VcRS TY OF VIRG.N A
                            Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 151 of 291 PageID #:
                                                                  971




    Cl

    rs
    "',.,.
    0.




 C)
 0~
                                     December 1975                              March 1976                               May 1976                 July 1976
OQ
  ~                                       Statement of Project
                                                Goals
                                                                         )Preliminary Market----- Develop Product
                                                                              Assessment               Mix
                                                                                                                                              ;>Test Consumer
                                                                                                                                                Attitudes. Focus
                    OMBE PROGRAM
                    ON EXTRUDED
                                                                                                                              f     Improve
                                                                                                                                                  I Groups
                    PRODUCT FEAS-
                    IBILITY
                                     September 1976                           October 1976                         December 1976                  March 1977

                                        ➔Test Consumer = : \ . ) F i n a l Conclusions                             Shinnecock-----~ Preliminary
                                         Attitudes, cont.             & Strategies                                 Market Analysis  Development Strategy
             ....                        Supermarket Intercept
                                                                           Retail Market Test
                    SHINNECOCK
                    MODEL PROGRAM    May 1977                                    July 1977                           September 1977              November 1977

                                    ---')Manufacture Product             , Identify Market and                       Locate Supplies--, Raise Capital
                                          for Market Test                  Estimate Volume/Cashflow                  of Raw Materials




                                                t                                                      ~
C
z
<
m
:;JJ
Vl 0
                                                      l"2rov• Product   Line/                                 De,ign Plant

~·i~
o':!.
..,,;:;-
                                                              FtGUlU! 14.-Flow chart to show model development scheme.

$~
'.):)
G\
z
~
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 152 of 291 PageID #:
                                      972



racture and test small quant111es or these new product              screened group and the latter a large sample taken in a
materials whenever spac~ and time were available. In                specific marketplace. The ,1dvantage of this procedure is
addition. technical assistance was usually offered at the           th,11 the focus groups arc relatively inexpensive and offer
same time to aid AIDA staff in operating machinery and              a chance for improvement of product and strategics for
solving problems.                                                   introduction in the larger and more comprehensive inter-
                                                                    cept test. ( Fig. 15)
                       Markel Testing                                   ln addition to the focus groups and consumer intercepts.
   Once we were convinced that these new shellfish-fish             A IDA and NCS tested institutional and retail markets.
mixtures were ready for market testing. Northwest Certi-            The first. conducted by NCS. was done by interviewing
fied Surveys (NCS), a consumer research company. was                50 intermediate buyers of food products to receive their
engaged to conduct a series of market tests to evaluate             opinions of product potential. Lastly. AIDA actually put
the acceptance and market demand for these new oyster               the oyster-fish product to a retail test market. This in-
products in local and national markets. The specific objec-         volved placing the product on the shelf with other com-
tives and areas of investigation were to:                           petitive products. (Fig. 16)
     I. Explore among consumers the concept of oysters              Focus Group Research
            as a food item- likes, dislikes, favored con-              The concept of oysters as a food item. including likes
            sumption se11ings, and other dimensions of the          nnd dislikes. favored consumption settings, and other
            perception of oysters. Also to explore reactions        altitudes toward oysters. was explored among small
            to concepts of the specific oyster products             groups of consumers and institutional buyers.
            developed, and possible alternative forms of               These focus groups consisted of about 8 to IO individ-
            the products.                                           uals each. Individuals were selected at random. represent-
     2.   Explore among intermediate buyers (restauran-             ing different socio-economic, age, and product consump-
            teurs, fast food franchisers, institutional food        tion segments. A discussion among these respondents was
            service outlets. brokers. etc.) the concept of          moderated (not directed) by a qualified professional.
            oyster products in the forms developed.                 There was a free-flowing discussion regarding the con-
     3.   Determine how often people eat oyster products,           cept and product in question. The sessions were tape
            where they eat them (at home. restaurant,               recorded and reviewed in depth by the project director.
            other), and in what part or the country.                   Four discussions were conducted, one each with the
     4.   Taste-test the appeal of an oyster-fish blend,            following segments:
            oyster snack food, and IOF ( individually quick              First Group: Consumers who are already active
            frozen. whole) oyster a:nong consumers, with                   oyster consumers.
            tests being conducted first in Northwest mar-                Second Group: Consumers who do not often, or
            kets. and if successful locally, in another                    never, cat oysters.
            selected national market.                                    Third Group: Intermediate buyers of oyster prod-
     5.   Measure how much of each product people might                     ucts-fast food franchisers. institutional food serv-
            purchase along with taste testing.                             ice outlet managers, brokers.
     6.   Measure the market demand for the oyster prod-                 Fourth Group: Intermediate buyers-white table
            ucts among intermediate buyers locally and in                  restaurant owners.
            selected national markets.
    7.    Make strategic and tactical marketing recom-
            mendations based upon the findings and the
            experience of NCS relative to:
               a. Product introduction
               b. Alternative product forms with high suc-
                     cess potential
               c. Market segments to which to appeal
               d. Distribution of product
               e. Pricing
               f. Branding and packaging
               g. Advertising
               h. Monitoring of progress after product in-
                     troduction.
  The NCS field research was broken into two categories:            FIGURE  15.-Typic~I con~umer interview setting al S:aule und
Focus Groups and Consumer Intercepts. The difference                  Kansas City. A simple divider was used to ccnduct taste tests
between the two is that the former involved a small pre-              and interviews in a corner or 1hc supermarket.

                                                               42

                                                                                                        r,
           [1
                      ,Go gle                                                                                'l

                                                                                            LJ.AA-VERS TY--Of V Rb NA
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 153 of 291 PageID #:
                                      973


 Consumer Supermarket Intercept
   The next step was to conduct taste tests in Northwest
 and Midwest markets. In Seattle, two sites were selected
 (suburban and urban). In Kansas City testing occurred
 only at one location.
   The taste tests were conducted in shopping centers
 through the intercept interview approach. Respondents
 were selected at random, prescreencd for qualification,
 then either rejected or submitted to one of two taste inter-
 views. A typical interview lasted 30 minutes and 300
 respondents were tested in both Seattle and Kansas City.
    In addition to responses relating to taste and texwre
 of the products. the consumers were also asked the
 following:
       1. Probability of purchase of the product.
       2. Possible improvements in the product.
       3. When and through which outlets they would
            desire to consume each product.
       4. Their present consumption habits regarding oys-
            ters and oyster products.                                 F1cu11E 16.-Location photograph of Vancouver. British Colum•
       5. Attitudes toward oysters and convenience foods.               bia. test market. Illustration shows large frozen food sec1ion
                                                                        availuble lo shoppers.
       6. Demographics.
                                                                         The two successful products from the Northwest test
    The following products were tested among a sample of
                                                                      were taken on to a Midwest test where the response and
  100 consumers:
                                                                      acceptance was very similar. The only difference seen in
       1.   Oyster-fish mixture                                       the Midwest was a higher acceptance for the, 30 percent
       2.   Oyster snack food (Seattle only)                          sample and a feeling that the Indian design was mean-
       3.   IQF oysters                                               ingless and confusing for an oyster product.
       4.   Smoked salmon (Kansas City only)                             Positives were:
 Oyster-Fish Blend-Results of Research                                     1.   High acceptance and purchase intent.
     This product has the potential of opening an entirely                 2.   Willingness to accept higher cost.
  new market for oysters among people who normally dis-                    3.   Appeal to oyster eaters and non-eaters alike.
  like them because of their texture and appearance. Our                   4.   Convenience of preparation.
  taste-testing showed that the product does indeed have                   5.   Viable alternative to fish sticks.     _.-
  strong acceptance by people who have a limited taste for               Negatives were:
  oysters. This market segment is considerably larger than
  that which buys and eats whole oysters. The focus group                  l. Non-acceptance of contrived, formed shapes.
                                                                           2. Lack of knowledge outside the Northwest of
  research found that oyster dislikers showed some accept-
                                                                                relationship between Indians and oysters.
  ance but didn't care for contrived shapes, finely ground
  texture, smoke flavor or inherent greenish color.                      A series of intermediate buyer interviews were done
     The most appealing variations were found to be 50                with seafood brokers, institutional and cafeteria food
  percent oyster coarsely chopped and 30 percent oyster               buyers, and fast food franchisers to determine the demand
  finely chopped. These two variations were included in               in those markets. The response by intermediate buyers
  the Northwest consumer taste test which followed, along             was basically positive and encouraging. Although they
  with a 50 percent oyster small ball shape, suitable as an           were favorable to purchase for distribution through their
  hors d'oeuvre size. The small variation was rejected on             outlets, many were skeptical of the amount of promotion
  the basis of appearance (again, the contrived shape},               that would be needed to intrpduce the product on the
  but the other two variations were well-accepted on all              retail level.
  three criteria-appearance, flavor and texture-by both
  oyster likers and dislikers. The oyster likers preferred the        Attitudinal Differences Between Consumers
  50 percent coarse sample. These consumers further                     Consumer attitude studies revealed significant differ-
  showed high purchase intent and expectations of high                ences between individuals within each of the Northwest
  cost. The oyster shape was preferred and a Northwest                and Midwest markets and between the two markets as
   Indian design package was well accepted.                           well. (rig. 18)

                                                                 43

                                                                                                     0 igwal 'r   I'"!

                                                                                           UM VERS!TY OF VIRGIN;.
   Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 154 of 291 PageID #:
                                         974



   The Northwest is characterized by a medium-large
group of people who are convenience-food-oriented, a
large group whose members are "natural food" conscious,
and two small groups polarized on attitudes toward oys-
ters-one highly favorable toward oyster consumption
and one highly unfavorable.
   The Midwest market, on the other hand, can be viewed
as being composed of a large group of non-convenience
food-oriented traditionalists, who prefer fully prepared
meals consumed at home; and three small groups which
are either highly favorable toward oysters, highly con-
venience-food-oriented, or highly progressive in the adop-
tion of innovative food products in general. but not par-
ticularly favorable toward new oyster product forms.
   The implications of these findings arc that the risks of
failure of the oyster-fish blend and snack arc greater in
the Midwest than in the Northwest.

Oyster-Fish Mix Retail Promotion and Market Test
  The oyster-fish mix labeled as "Oyster Puffs" were                  FIGURE  t7.-Compctitive J'lroduct to the ..Oyster Puff" at the Van-
sold at 85¢ for an 8-ounce package in a supermarket in                  couver tc~t murkct. No packages were sold during the test
Vancouver, B.C. The sales volume was acceptable to the                  market. although our product solo.I well. The store manager
                                                                        claimed 1hh competitive product moved quite well during the
store and was the equivalent to that of similar products
                                                                        holiday season.
sold with comparable promotion. The gross of $1.70 per
pound accomodates a variety of production and market-                 Pr:Jmo1io11
ing strategies. ( Fig. 17)
                                                                        The competitive product is but one of a long line of 25
                                                                      to 35 items, and the entire line is prestigious. Products of
Promotion Scheme
                                                                      the firm arc at the top in every category. The products
   The largest volume supermarket in Vancouver. a city of
over one million, was chosen to determine if consumers
would purchase "Oyster Puffs" at a specific price. The
price was established by the cost of the product, price of
competitive items, and the characteristics of the market.
The product used for the test was custom packed. Estimates
of normal production and marketing costs were made
since this was only a one-time marketing effort. A very
safe, conservative estimate of cost per pound for the
product including a normal business overhead for man-
agement, profits, and promotion, would be approximately
$ I per pound.
   The most similar competitive product was a variety
package including oyster and fish, shrimp and fish, and
plain fish product. It was estimated that it would have
sold for approximately 85¢ if it were only packed as an
oyster and fish product. The variety package varied from
74¢ to 94¢ for an 8-ounce package. Similar to large
supermarkets elsewhere on the West Coast, the market
served was predominantly lower to upper middle class.
   The supermarket itself sells more groceries than any
other in the city of Vancouver. It carries a full line of fish
products: frozen. fresh. canned, and dried, The store is
large, well-stocked, and in a pleasant location. The man-
agement was very cooperative and accepted the request                 Fu,URL I it. -Typical hor, J·ocuvrc~ pl ale of oy,ter-fish hlcnd now
for a test product primarily because of prior Indian in -               being served al the 'Top of lhc Hihon .. rcs1.1uran1 in Seattle.
volvement.                                                              Washington.

                                                                 44


                         Go gle                                                                             Ori i JI fr
                                                                                                 UN VERS'TY OF VIRG N!A
                                                                                                                          1
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 155 of 291 PageID #:
                                      975



 are individually advertised and the firm brand name is                  2. Consumer acceptance studies have shown a very
 well-known throughout the community. The products sell                        impressive consumer interest in the new prod-
 well and the firm enjoys considerable business success.                       uct. Ratings for flavor, texture and appearance
   This halo effect due to the competing manufacturer's                       were comparable or higher than new products
 reputation and brand identification, and the absence of                      which were later successfully introduced.
 any form of previous advertising for the Indian product                      Consumers also accepted a price of 85¢ per
 created a problem for a truly comparative evaluation of                       8-ounce package. An opinion survey also re-
 the relative acceptability of "Oyster Puffs."                                 poned that 34 percent of the consumers inter-
                                                                               viewed were willing to pay 30¢ more than for a
 In-Store Demonstration
                                                                              similar box of fishsticks.
    The tactic chosen to introduce the product was to have               3. Since a large segment of the anticipated market
 an in-store demonstration. A reputable demonstrator was                       represents a new market of non-oyster con-
 secured and a good location in the store selected. A                          sumers, introduction of this product will result
 freezer to hold and display the product was moved to the                      in a general expansion of oyster consumption
 central store location.                                                       providing an additional prosperity for Indian
    The product was prepared in an electric frying pan                        oyster producers.
 and generous samples were given to interested shoppers.
                                                                         4. From an economic standpoint the oyster-fish
 The product had been tested by the demonstrator prior
                                                                               blend allows a greater economic return than
 to the demonstration. She was extremely careful in the
                                                                               any other oyster product investigated.
 preparation of the product, and was quite aggressive in
 her sales behavior. She asked customers if they would                   5. Market studies have shown the most economi-
 take a package home and assisted them in placing pack-                       cally sound strategy for product introduction
 ages in their shopping cart. This aggressive sales behavior                   is in the institutional markets. Impressive
 in some ways compensated for the absence of brand name                        buyer intere~t has appeared in white table
 familiarity, advertising, or product identity. In spite of                    restaurants and taverns as an hors d'oeuvre.
 this aggressive sales tactic, very few packages were aban-
 doned in other freezer display chests in the store, only            II. General Implications
 three to four a day.                                                    I. As a baseline conclusion we are confident in stat-
 Sales                                                                        ing that a valid test has been successfully con~
                                                                              ducted on the concept of a minced fish-shellfish
    Sales were relatively brisk. This analysis is based on
                                                                              blend, and that there are several other similar
 the store manager's estimate of store traffic and volume
                                                                              product combinations which also can be in-
 during test period, which was much less than normal.                         cluded, such as clam, scallop, shrimp, crab,
 Over 200 packages were sold during the four-day demon-
                                                                              mussel and lobster in combination with fish.
 stration. During the test period not one of the competitor's
 products similar to "Oyster Puffs'' was sold.                           2. Consumer attitude studies and intermediate buyer
                                                                              interviews show a definite niche for a product
 Follow-up Interviews                                                         line servicing the hot hors d'oeuvres market.
    Follow-up interviews were made with 23 consumers                     3. An Indian tribe can be involved in this product/
 who purchased the oyster fish blend. Twenty persons                          market system with either fish, shellfish, or
 gave the produc~ a high rating. two gave it a low rating                     labor/facility.
 and one definitely disliked the product. Most persons                   4. A product line based upon shrimp, scallop, clam,
 served the product as an entree and would definitely pur-                    crab. mussel and oyster in combination with
 chase the product if offered again in the store.                             fish would serve as an excellent training
                                                                              ground for tribal food production enterprises.
 Conclusion
                                                                                 The areas of benefit of such a program
   "Oyster Puffs" sell well in a competitive market and                       would be:
 have good acceptance with reasonable marketing support.                         A. Efficient use of existing food and human
                                                                                        resources.
                          Summary
                                                                                 B. Training in food processing technology
 I. Specific Findings                                                                   and management.
      1. A new seafood product has been developed and                            C. Training in small business organization
             tested which is based upon mixtures of oyster                              and management.
             and fish. The product is extruded into various                      D. Training in small business sales tech-
             forms, battered breaded, frozen and later                                  niques in terms of promotion, product
             served as an entree or hors d'oeuvres.                                     service and direct sales techniques.

                                                                45


         D"l!Z,    Go gle                                                             UMIVERSITY
                                                                                                Ori~ r; lr~o
                                                                                                      or:: VIRGIN A.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 156 of 291 PageID #:
                                      976


                 The Sblaaecock Pwgawm                                   1. What forms of shellfish do you handle, i.e., hatf-
                                                                              shell, shucked, IQF, breaded?
   With the completion of the OMBE Indian Seafood
                                                                         2. Who do you normally sell your product to, i.e.,
Marketing Project in September, 1976, our first step was
                                                                              retail, wholesale, restaurant?
to begin the design of a processing system for the Shinne-
cock Indian Tribe which would allow production and                       3. Problems encountered-handling, shipping, qual-
                                                                              ity, supply, prices.
marketing of these new products. The basic goal of the
project would be to create more jobs for the Shinnecock                  4. Reaction to test oyster/shellfish product such as
Indians than would be obtained by the normal passage of                       breaded or extruded product.
seafood materials (fish, oysters, scallops, shrimp, etc.)              Buyer attitude, feelings and prediction of market depth
through a fishing community. Secondly, since a frozen pre•          were recorded. Reaction to marketing a product produced
cooked product would be manufactured, additional profits            by an Indian tribe was also determined.
would be provided for the Shinnecock Indian Tribal Enter•              Some of the buyers were very cooperative and pro-
prises. The design of a successful project, however, re-            vided all the information needed. One refused to be inter-
quired a serious look at the following technical and orga-          viewed and one cut the interview short.
nizational questions:                                                  The survey also included interviews with the Market-
   1. Docs the regional seafood market now have the                 ing Branch of the National Marine Fisheries Service in
flexibility to absorb new production from oyster and                Gloucester, Mass., the Fishery Council, and the Maryland
scallop culture projects? The basic assumption is that a            Oyster Authority. These interviews were added in an at-
large shellfish aquaculture project will be established pro-        tempt to get their reaction to the marketing situation.
ducing annually somewhere in excess of five million half-              In New York City the bulk of the oysters are marketed
shell oysters and half a million pounds of shucked scallop          fresh, either in the half shell or as raw shucked oysters
meat ready for market. It is also assumed that marketing            in jars or cans. This product is primarily consumed by
would occur in a traditional way, i;e., fresh produce               high class mtaurants which pay a premium price for
moved to seafood distribution centers and key institu-              oysters of good quality. Most of the half-shell oysters are
tional buyers. (Answer: NO, seep. 46)                               supplied by growers on Long Island and the shucked
   2. Can extruded products be developed which would                product comes from Maryland and other southern pro-
provide standby markets for the above mentioned new                 ducers. Chesapeake Bay oysters apparently have poor
aquaculture systems? (Answer: conditional YES, p. 49)               shells and are not of good appearance. The more flavor-
   3. Can the production of extruded products only, as              ful oysters of Long Island are preferred by the restau-
opposed to the production of a product line within the              rants, apparently as a result of good water with good
capabilities of a specified processing plant, justify the           circulation, which contributes to their firmness. This
capital investment and other costs of such a business               reputation has developed over the years and as a result
operation? (Answer: NO, see p. 53)                                  these oysters may sell for up to $25 per bushel or about
   4. l>o markets exist for alternative products which will         8 to 10 cents each wholesale.
be manufactured at a processing facility? (Answer: con-                Only one of the dealers indicated he had IQF and
ditional YES, see p. 53)                                            breaded oysters and this interview was cut short before
                                                                    we could determine how many were used. The indica-
   S. What are the market strategies for a prodUct line
                                                                    tion was that only a small amount was processed in this
which is produced by a processing plant servicing such              form.
a proposed aquaculture system? (See p. 54)
                                                                       It appears that if Shinnecock is to enter the oyster
                                                                    market in this area the most favored means would be to
    Eut Coast Sbellflsll Market, Pmdocdoa, Hakhery,                 develop outlets for balf~shell oysters. Quality oysters such
     and New Product Smdy for die Sbhmeeock and                     as are now produced by Shinnecock would easily be
                  WamJNUIOIII Tribes                                integrated into the market. This will require some search•
                                                                    ing and salesmanship, but it appears possible. Oysters
Marbl ,4nalym                                                       sold in this fashion are easily processed to clean them
                                                                    and make them ready for market. Storage and handling
   A survey of the traditional market to detel'llline market        are minimal. Since Long Island oysters already enjoy a
depth and possible insertion of Shinnecock tribal oysters           good reputation, every effort should be made to market
into the fresh market and other market possibilities was            oysters in this fashion.
made January 17-20, 1977. Interviews with fish distrib-                Even though the market survey indicated that only
utors were conducted to determine if oysters, scallops, and         fresh oysters were sold, there appears to be a very sizable
clams were in adequate supply and to learn some of the              market in hors d'oeuvres for sale to bars and restaurants.
problems which may exist in the market. The following               Each night appetizers are offered during early evening
outline was used in conducting this survey:                         hours for bar patrons. Using seafood for this could reprc·

                                                               46


        D-11ze   I   Go gle                                                                      Ori;;tn fro
                                                                                        UI\J,VER.SITY OF VIRGIN/..
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 157 of 291 PageID #:
                                      977



 sent a sizable outlet. Breaded fried finger type foods are          Those hatcheries which were making significant contribu-
 preferred, and an extruded or formed product would fit              tions are considered indispensable to oyster production
 very well into this category. Misshaped and small oysters           by providing a constant source of high quality seed oysters.
 could be used to manufacture a suitable product.                       Clams were also produced by the hatcheries in large
    Even though the market survey indicated a favorable              enough quantities to be significant economically. These
 reaction to Indians, the dealers are apparently very tradi-         seed are planted at various sizes on the beds to enhance
 tionaJ. They are difficult to convince or change. Coming            natural production. This appears to be very promising
 into the market with government money and pushing out               since clams are constantly in demand. Some of the large
 established firms will not sit well with many of the pro-           clam species such as the surf clam have been spawned in
 ducers.                                                             the hatchery, and steamer size clams have been produced
    In view of the position of the Shinnecock Tribe in the           in less than one year from these species.
 market it appears the best means of gaining acceptance                 It appears that the Shinnecock Tribe could benefit from
 and selling of all their products would be to sell extruded         a modest size hatchery, primarily for their own use, to
 or formed products. In a market as large as New York                produce seed clams, scallops, and oysters. This is neces-
 City this method may be easier, result in less friction, get        sary to insure the production of seed in years when
 more people eating seafood and eventually establish a               natural conditions are not suitable.
 deeper market than trying to enter a market already                    Some seed is now available from existing hatcheries.
 saturated with fresh oysters. Seeking markets away from             However, all of these operations on the East Coast are
 the coast is also a possibility; however, this would require        designed to produce seed for their own use and only small
 considerable market research and promotion to develop.              amounts arc available for sale. Two hatcheries on the
 Scallops                                                            West Coast, International Shellfish and Pigeon Point,
                                                                     produce American oyster seed for sale. This seed costs
    The scallop market appears to be very stable, and the            from S8.50 to $13 per thousand, depending on size.
 product is in high demand. Competition from southern                Clams are available also, at slightly lower cost. Seed from
 producers has kept the price down, since northern areas             Milford Laboratory (NOAA) is available on a very limited
 arc now producing only limited numbers of scallops.                 basis. AIDA has been in contact with them and has been
 Some companies in the south are producing scallop seed              assured of every help possible.
 in hatcheries and are in the process of building scallop
 farms. The fast growth of the scallop makes it a prime              Buyer ln,en,~ nou,:
 target for aquaculture. Suitably sized animals can be                 1. Monani Fish Company:
 grown in six months, if hatchery seed is available in the                    Oysters: Handles fresh oysters only, shucked and
 spring.                                                                   in the half shell, no problem with supply. Does not
 Clams                                                                     handle any IQF or breaded oysters, feels the oyster
                                                                           supply is large enough for demand. Would be hard
    The clam market appears to be the tightest, with the                   to expand market-people who ask for oysters are
 least predictable supply. Most of the buyers indicated                    the only demanders. Would buy Indian products.
 they at one time or other were unable to obtain adequate                     Scallops: Long Island scallop fishery very slim-
 supplies of clams. The price is also high, especially for                 gets enough from southern suppliers and sea scal-
 steamer and half-shell type clams. Pollution and over-                    lops. Appears to be no problem.
 fishing have apparently reduced clam populations drasti-                     Clams: Market very tight, clams expensive and
 cally in most areas. Several of the dealers expressed hope                hard to get, pollution has caused great problems.
 in the clam farms which are now being started both in
 the north and the south.                                              2. Top C Seafood:
    Work at Milford Laboratory shows that a steamer type                     Oysltrs: Handles fresh, frozen, breaded, haH
 clam can be produced in less than one year using surf                     shell. Oysters now hard to get as beds are frozen.
 clams. These are very fast growing and have an excellent                  Low demand for IOF or breaded oysters. Cut con•
 appearance. They are also easy to rear in the hatchery.                   versation to load truck.
 Hatchery Sun,ey                                                       3. Massucci and Sons:
    Interviews with four East Coast hatchery operators were                   Oysttrs: Supplied by Long Island Oyster Com•
 conducted, including Long Island Oyster Company, Shel-                    pany. Does an excellent job. Oysters fine quality.
 ter Island Oyster Company, Flowers and Sons Oyster                        No IOF or breaded oysters. Suggest this is a Safe•
 Company, and Shellfish Incorporated. This survey showed                   way, chain store item. Primarily restaurant trade.
 that 50 percent of the hatcheries were making significant                    Scallops: Supplied from the south-no problems.
 contributions to their operations and that the others ex-                    Clams: Market tight, not always able to get, uses
 pected to be economically productive in the near future.                  steamers on demand.

                                                                47

         DI      t,   Go gle                                                                     Ori   J   fr '
                                                                                        JNIVERS TY OF V RGIN A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 158 of 291 PageID #:
                                      978


        Mussels: 10+ bags per day primarily to French                     potential of oysters less than 3" and found potential
     restaurants.                                                         very low.
        Buys salmon from Northwest Indians at present.                       Present oyster production limited by methods,
     Would buy anything available as long as supply is                    i.e., tongs, sailing harvesters, etc.
     good.                                                                   Current prices very high $3 to $4/half pint
                                                                          (standards & selects) or about 30-40 cents per
  4. Still, George M. Inc.                                                oyster.
        Oysters: No problems with oysters, good supply.                       Fishing Industry: Future of fishing industry
     No IQF or breaded oysters. Gets shucked oysters                      brighter as a result of 200-mile limit. The absence
     from Maryland (apparently most shucked oysters                       of foreign fleets should allow stocks to rebuild.
     come from there). Takes half-shell quality oysters                   Main problem in developing new products is re-
     to Maryland to sell-good market if quality high,                     luctance of processors to leave tried and true spe-
     price is excellent.                                                  cies and established markets.
        Scallops: No problem-good supply from the
                                                                      8. Product Development Section (Joe Licciardella)
     south.
        Clams: No problem, gets all he wants.                            617/281-3600
        Part Indian-would buy available products as                        Oysters: Did some work on oyster patty-adverse
     long as good quality. Distributor Maryland-Rock-                    reaction to color. Adjust flavor with ingredients.
     haul Clam & Oyster-301/639-2200                                     Good anti-oxidant effects achieved using ascorbic
                                                                         acid, 1 percent dip, and sodium erythobate. If vita-
   5. The Fishery Council-516/WO 7-1608                                  min C is exposed to iron the vitamin C vanishes.
         Oysters: All Long Island Oysters sold as half-                  Frozen shelf life with ascorbic acid much better
      shell oysters. Oaims oysters have too high a mois•                 than controls. Green color problem partially solved
      ture content to fre.eze. Cells break and oyster bleeds.            by slightly cooking oyster-used steam and shake
      No demand for IQF or breaded oysters. Would be                     method on poorly shaped and small oysters.
      a Safeway item but need large quantities for this               9. Maryland Oyster Authority (Gordon Hallock)
      market.                                                            301/269-3461, 1748 Forest Dr., Annapolis, MD
         Scallops: Good steady item-$27 / gal ( 8 pound)
                                                                         21401
         Clams: Little necks $50/bushel.
         Oysters of high quality move easily on the mar-                   Oysters: Did some market development with Co-
      ket-pick-up points available or could pick up for                  lumbus, Indianapolis, and Pittsburgh as target cities.
      other producers and sell. All fishery products on                  Newspaper, radio and all possible media coverage
      East Coast are fresh--clams, oysters, etc. no good                 were utilized. Fresh oysters were prepared for con-
      frozen.                                                            sumption and served at target sites. Due to increases
                                                                         in production which now appear likely in Chesa-
   6. New England Fish Company                                           peake Bay they are looking for outlets for oysters.
         Oysters: Has no experience with oysters, willing                Considered oyster sandwich, IQF, breaded. Mary-
      to expand experience as market appears favorable.                  land now produces 3 million bushels, 60 percent is
      Primary experience in salmon and shrimp. Presently                 used in Virginia. Production in Virginia appears to
      examining concept of extrusion formed products.                    be increasing and Maryland and Virginia are faced
      Oysters could be frozen in the half-shell-probably                 with the need to get rid of the excess. Product de-
      needs some experimentation in freezing techniques.                 velopment appears to be the answer.
      Feels market available for low-cost quality seafood            llaicherie11 Surveyed:
      which will get to middle class market. Preferably in
      the neighborhood of $1 per pound. Prerent seafood                I. Shelter Island Oyster Company (Paul Chanley)
      market dominated by luxury class items which are                    516/GR 7-1171
      expensive and relatively unavailable. Sincerely feels                   Now producing clams, oysters, and scallops. Also
      market for properly priced seafood unlimited. New                    doing some work on squid. Production low but have
      England would be glad to buy from Indian Tribes.                     solved problems for production runs. Still in the
                                                                           red but next two years will increase output to eco-
   7. Marketing Branch-NOAA (Mr. MacAvoy),                                 nomic level. Some scallop, oyster, and clam seed
      Gloucester, Mass.                                                    available, but supply very limited.
         Oysters: Experience limited, however they feel
                                                                       2. Flowers and Sons Oyster Company 516/NA 8-2077
      more could be harvested. Helped Long Island Oys-
      ter Company develop 4 or 5 products, i.e. Oyster~                     Has grown oyster seed for several years at prices
      Rockefeller, Clams Casino, etc. Did some survey on                  competitive with wild seed. Hatchery supplies entire

                                                                48

                                                                                                 uri;;1n1 tror,
                                                                                        UN VERSITY OF VIR.G Nit.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 159 of 291 PageID #:
                                      979


        operation with seed. Oysters are set on ¼" pieces               It is not necessarily required or even advisable to use
        of shell, grown for a short time in the hatchery and         such a wide array of technical assistance channels. In this
       then transferred to trays 2' x 4' stacked 6-7 deep on         case we were interested in locating all possible product
       styrofoam rafts, a 4-5" space is left between trays.          variations that could be made in the proposed Shinnecock
       Every two weeks the seed is sorted mechanically               processing plant. In each formulation example, some
       and a.nything over ½" is planted in dense well-               products are now being manufactured and are indeed on
       managed beds. The sorting process tends to break              the market. Each formulation has its own texture, flavor
       up the clusters. Seed from the bed is transferred to          and appearance properties which are appropriate to spe-
       growing beds. The process requires 3 years. Raft-             cific products and markets.
       culture tends to accelerate the process and shells of
       the oysters may be thinner due to the more rapid              Formulation 1: National Marine Fisheries Service-
       growth. Uses all the seed in their own operation.            Oyster-Fish Blend

   3. Shellfish Incorporated 516/589-5770         (Charley             This product was created and initially tested by the
       Hart)                                                        NMFS to provide a product which more or less duplicates
                                                                    the texture (mouth feeling) of a deep-fried oyster. When
         Problems with oysters in hatchery, producing               the extruded mix is combined with batter and breading
      clams only to supplement natural production.                  the product has a crisp outside and the soft, not chewy,
      Planted only very small seed ( recent metamor-                texture of the inside of a fried oyster. It is highly whipped
      phosis), some success. Now will hold for a short              and combined with emulsifying agents to provide a uni-
      time to 2-10 mm. before planting. Indications are             form texture and color.
      they will be more successful. No seed available.
                                                                    Procedure for Preparing Oyster-Fish Blend
   4. Long Island Oyster Farms 516/477-0195
                                                                                        lngredienu                          Puctnt by Weight
         Operates two-thirds of the time, has had some
                                                                     I. Minced fish flesh .. . .... . ... . .... . .... .       51 vs. 30
      technical problems solved with additional filtration
                                                                      2. Oyster meat (blanched vs. unblanched) .. .             30 vs. SI
      and sulfa drug. Due to uncertain nature of oyster               3. Salt ............. . .......... . ....... .            I
      set they would not be in the business without the               4. Com syrup solids (DE 42) .... . ...... .              2
      hatchery. Due to workup time and cost of develop-               5. Carboxymethyl cellulose ......... .. ... .            0.2
      ment they would not use the hatchery for small                  6. Potassium sorbate .......... . . . ....... .          0.1
                                                                      7. Monosodium glutamate . . ............. .              0.5
      operation. Suggest they would buy the seed from
                                                                      8. Ribotide .. . ........... ... ........... .           0.05
      other hatchery such as International Shellfish in               9. Sodium tripolyphosphate .... . ......... .            0.JS
      California, Pigeon Point, or Fishers Island Seed               10. Vegetable oil (cottonseed or corn) ..... .            10
      Oyster Company.                                               II. Span 80 ... . ..... .. ................. .             O.o2
                                                                    12. Tween 80 . .... . ...... . ....•..........             0.02
        Grew seed clams to supplement natural set-ap-               13. Butylhydroxyanisole (BHA) ... . ... . .. .             0.003
      peared as successful as oyster operation.                     14. Butylhydroxytoluene (BHT) ..... . ..... .              0.003
        Scallops were hatched on a novelty basis.                   IS. Starch . . . . ............. . ............ .          5
                                                                    Procedure
      Developing Extruded Product Formulations for
                                                                       I. Cut•and-mix the minced fish flesh and the dry ingredients
                 Shinnecock Market Test                             (items 3 through 9) for about 2 minutes in the silent cutter (a
                                                                    commercial blender).
   The main sources of technical information and technical             2. Add the oysters and the vegetable oil containing the anti-
assistance in any product development project are three-            oxidant mixture (items 10 to 14) to the material in the silent
                                                                    cutter and mix for another 2 minutes.
fold. These are: (I) Government agencies, (2) academia,                3. Add the starch and mix for another JO minutes.
and ( 3) private technical assistance agencies.                        4. Pack in freezer cartons and freeze in plate freezer.
   By coincidence during the course of its studies, AIDA
contacted consultants from all of these channels. The Na-              This product was tested in four focus groups during the
tional Marine Fisheries Service in Seattle, the same Gov-           course of the OMBE project, 1975-76. The focus groups
ernment branch in Boston, and Sea Grant in Ann Arbor,               consisted of pre-selected consumers: seafood consumers,
Michigan were consulted on potential formulations and               people who do not eat seafood often, and intermediate
product ideas. In addition, we discussed our project with           buyers and white table restauranteurs.
Dr. Eugene Sander of the Department of Food Technol-                   The findings of the focus groups showed definite prom-
ogy, University of Minnesota. Lastly, we used trial for-            ise for the highly whipped oyster texture simulation of the
mulations and laboratory facilities available at the Modem          NMFS formulation, but we lacked facilities which had the
Maid Research Laboratory in Jamaica, New York, a pri-               specialized equipment needed for producing quantity for
vate company servicing the food industry.                           market testing. As a result, a second formulation was in-

                                                               49


                    Go gle                                                                              Orig ~I fro
                                                                                            UN VERSITY OF VIRGINIA
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 160 of 291 PageID #:
                                      980



troduced which is based upon a modification of the NMFS                                Manufacture o( Product Material for
formula.                                                                                   Market Testing Purposes

Oregon Stau University Modification of NMFS Formula                            The above formulations are samples of the kinds of
(Fishcake Texture)                                                          formula variations which are found today in the extruded
                                                                            seafood business. Our Boston/New York research pro-
   This product has a flavor and appearance identical to
                                                                            gram included three products using the Modem Maid
the NMFS formula, but is textured more like deviled crab
                                                                            formulation (crab, mussel, and oyster) and two products
or fish sticks made from minced fish. This was the subject
                                                                            using a soy binder ( clam and shrimp). It goes without
of our OMBE research program and has shown quite high
                                                                            saying that once the processing plant is operating, then
consumer acceptance as a potential retail and wholesale
                                                                            formulation and product development will be an on-going
institutional product. The advantage over the first formula-
                                                                            project to provide special services to institutional and
tion is that it can be manufactured without the purchase
                                                                            contract purchasers.
of very expensive micro-cutting and whipping equipment
                                                                               During the winter and spring a great deal of effort was
required for the first formulation.
                                                                            put into locating a small processing plant or Federal lab-
    Oregon State University Formulation:                                    oratory where we could produce from several hundred to
                        Fish           68%                                  a thousand pounds of extruded shellfish-fish product. This
                        Oyster         30%
                        Cornstarch      :?%
                                                                            kind of pilot production, it turned out, was beyond the
                                                                            capability of the Federal laboratories we had used in the
  Run fish through ¾" plate in grinder, combine with coarsely               past. The last 2,000-lb. batch of material we used in the
minced, poached oysters, liquid and starch. Mix for 2 to 3 minutes.
                                                                            OMBE project was made by Dr. Jerry Babbit at the Pa-
Isolated Soy Protein as a Texture Modifier                                  cific Shrimp plant in Astoria, Oregon, but was essentially
                                                                            hand-made. This time we wanted to make an honest to
   Some types of seafood products such as clams and                         goodness extruded product.
shrimp require a chewy mouth feel to simulate the real                         We had some contact with DCA (Donut Corporation
thing. With the addition of 2-3 percent isolated soy pro-                   of America), a company which franchises a patented
tein, along with shellfish and/or fish, a texture which may                 trade secret method and formulation for a variety of
border on that of chicken flesh or shrimp flesh can be                      extruded products. It was their feeling that we could use
achieved. We manufactured several batches of this prod-                     one of their contracting plants to make some products.
uct for testing of shrimp and clam versions of the extruded                 As a result materials for making our products were pur-
products. The result in Seattle was unsatisfactory. Sul>se-                 chased, including oysters, scallop viscera, clams from
quently, a manufacturer was located who supplied ade-                       Martha's Vineyard, and snow crab. DCA then put us in
quate supplies of shrimp and clam product which had a                       touch with a processor in Seattle to set up an appointment.
better texture.                                                             Unfortunately over the period of about 2½ months they
                                                                            kept telling us, "next week."
Modern Maid Food Products, Inc., Formulation for Ex-
                                                                               The results of this phase were therefore quite disap-
tr1Jiled Seafood Products
                                                                            pointing, since we never did get into the processing plant.
   The Modern Maid extrusion process is used by a great                     We were able to make one small batch of shrimp product
many seafood manufacturers. It uses their own binder                        using DCA's formulation and did not like it anyway. The
(matrix) formulation which acts as a filler material and                    product had too much soy protein and hence was quite
also creates a protective skin on the outside of the product                elastic in texture.
before it goes into a batter/breading line (see fig. 21c).
The formulations we tested were basically a modification                                    Market Research Activities
of the OSU formula using shellfish. fish, Modern Maid
matrix, and calcium chloride.                                                  At this point we were really getting concerned about
                                                                            getting together any product at all. Looking through a
                   Fish ...... . . . .. .. 50-70%
                   Shellfish .... . .... . I 0-40%                          trade journal one afternoon (Quick Frozen Foods), an
                   Matrix . .... . ... .. 5-15%                             advertisement by Modem Maid Foods was noticed. It
                                                                            basically said, "Contact us for all your product develop-
   Run fish and shellfish through a ¾H to 1/2" plate on grinder.
Combine with matrix material amounts of fish. shellfish, and                ment needs for extruded products." We called immedi-
matrix depending first upon flavor penetration required by shellfish        ately and talked with Kathy McCarthy of Modern Maid
and second upon the amount of moisture in the initial products.             who said they would be able to make at least a couple of
If shellfish-fish mixture is dry and firm, i.e., holds its own shape        hundred pounds of product for us in their laboratory, and
in the pan, then 5% matrix is required. If the mixture is runny
                                                                            that they could offer whatever assistance was needed in
or watery, then as much as 15% may be required. Combine all
ingredients and place in the extruder using a calcium chloride              terms of formulation, special breadings, equipment, and
spray as the product comes through to set the surface skin.                 advice.

                                                                       so

           Dl"ti" I.      Go gle                                                                           On,,r-,1 tr-r·
                                                                                                  U~--J'VERSITY Of VIRG M A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 161 of 291 PageID #:
                                      981


    After making the necessary arrangements, we went to              potential volume because of the generally poor showing in
 their Jamuica, N.Y., laboratory in May to make these               our interviews.
 product materials. Modem Maid had a single-head ex-                    We then went out to Long Island. feeling a little disap-
 truder which is capable of putting out about I 00 pounds            pointed with our New York City results. We again started
 of product per hour. However, they were very cramped                working taverns and restaurants in the middle-class sec-
 for working spuce and short staffed in their laboratory and        tions of Queens, then to Valley Stream; Floral Park,
 had absolutely no freezing equipment that would handle              Franklin Square, Hempstead, Westbury, Farmingdale, and
 this kind of production. We worked under these conditions          beyond. We went back and forth along Jericho Turnpike
 for two days along with several Shinnecock people includ-          and Hempstead Turnpike, criss-crossing the area, making
 ing Brad Smith and Ben Silva, as well as Beverly Wright            as many contacts as possible. Timing is very important;
 of Wampanoag and Doreen Feng of OMBE. The lack of                  managers don't usually show up until about 11 :00 a.m.
 freezing equipment kept production down to about 150               and they don't want to talk during the hour-and-a-half
 pounds per day.                                                     rush period at lunch. The best time to make contact is in
    In addition, some shrimp and clam products (extruded)            the early afternoon. Therefore, we had only about four
 were also purchased from a DCA contractor in Boston.               hours to contact managers. The total possible contacts
    The most important aspect of this Modern Maid phase              and discussions that we could hold were somewhere be-
 was the personal contacts made between Modem Maid                  tween 10 and 15 per day.          .
 staff, and the Wampanoag, Shinnecock, and OMBE peo-                    The results from our Long Island work were much
 ple. Their exposure to the actual technology of extrusion          better than New York. We reached the point where we
 provided a clearer understanding of the project concept.           could often predict the manager's reaction before we went
 The negative part of the project was the fact that most of          in. This means that we could intuitively peg a place as to
 the products we developed over a few days reflected the            being a potential customer. Brad (Shinnecock Indian)
 fact that it was a very rushed job. Another two weeks of           did better than Haard (Anglo), which might mean some-
 work on formulations would have produced truly superior            thing; and there was a genuine interest; hence we are able
 products which would have given a better idea of market            to present a stereotype of our market. Among other con-
 applicability.                                                     clusions, when considering these products as "happy
    At this point cold storage drop points in Boston and            hour" hors d'oeuvres, price seemed to be the most critical
 Long Island were established. Using great quantities of            point. The product would only sell if priced around 80¢
 dry ice, Brad Smith (Shinnecock Tribal Oyster Project              to $ I or less. The conclusions we have drawn from our
 Director) and Richard Haard began market interviews.               Long Island studies are that a direct marketing of extruded
 It was decided to work first on Manhattan Island from              products could be done in the Long Island marketplace
 about 50th to 110th Streets covering every restaurant,             with a volume to employ one, maybe two, salesmen. With
 "pub", and other place that might be interested in the             30 accounts, volume could range from 500 to 1,500
 seafood product. Basically these products were presented           pounds per week.
 to restauranteurs as an hors d'oeuvres item, however, the              After our activities on Long Island, R. Haard went up
 entree concept was investigated. The procedure was to              to Boston to see how the New England region compares
 drive down, for example, Second Avenue and double park             to Long Island. Some time was spent in downtown Boston
 with one person running in to try out a place. When con-           obtaining about the same results as New York City (bas-
 tacting the manager or owner we asked them if they would           ically not very good). Another two days were spent cruis•
 like to try an experimental product which we would hold            ing the Boston perimeter, going some 50 to 75 miles
 in our hands for them to see. We got three kinds of reac-          from Boston to the smaller communities. It was hoped
 tions: "Go away, I'm too busy;" "It just wouldn't fit into         that the same type of establishments as those on Long
 my restaurant or tavern;" or some positive response which          Island could be found. Basically, we couldn't find them.
 ranged from "Let's give it a try and I'll let you know" to         It seems the entertainment and restaurant scene is differ•
 "I don't really want to take it but I'd love to sit down           ent in the Boston area than in New York. It is possible
 with you and talk over this project." From this latter             that our initial assessment is incorrect and that with more
 category we had quite a few interesting discussions with           time markets could be located in the Boston area.
 restauranteurs and pub owners. Tables 10 and 11 show the
 questioning procedure and types of responses. Results              Typical Interview with Restauranleu,
 from a typical interview follow.                                     The first contact in Manhattan was with the manager
    In summary, our New York work did not indicate great            and owner of the Fish Factory, a wholesale/retail fish
 possibilities for the presumed strategy of door to door            operation and owners of the three restaurants, Nodelini's,
 institutional marketing of a specialty seafood product. It         Cockyed Clams, and Hobinaus. The owner of the Fish
 was our conclusion, therefore, that these extruded hors            Factory was in the process of developing his own version
 d'oeuvres items would best be sold through brokers in the          of a fast food fish franchise based upon fresh "head-on"
 New York City marketplace. No estimate can be made of              (bh and some fancy extruded products.

                                                               Sl

        Dglrze t    Go gle                                                                    un- ,1 fr ·
                                                                                        UNIVERSITY OF \/ RGIN A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 162 of 291 PageID #:
                                      982



        TABLE       10.-Summary of interview topics co,·ered during                                               basically what we were doing in tenns of long-term
                              each contact.                                                                       thoughts of development work and in the short term test-
                                                                                                                  ing of some new products and new product concepts. We
I111erview Topics                                                                                                 decided to try out a sample of the product and took it to a
   I. Restaurant type?: Fast-food. white table, tavern.                                                           fellow standing behind the fryer who later turned out to
  2. Size and appearance-apparent volume.                                                                         be the owner of the operation. He cooked up a couple of
   3. Owner or manager, name.
  4. Address.                                                                                                     the crab-fish mix and Nelville said, "Boy, this stuff is
   S. Would these products fit into menu? How would they be                                                       really great, I think this is fantastic, really good," and
        used?                                                                                                     Bob (the owner) nodded his head in agreement. Nelville
   6. How much would he pay?                                                                                      left for the duration of the interview and Bob put in a
   7. Expected volume.
                                                                                                                  few pieces of mussel product, fired it up, and tried it out.
Owner's Impression                                                                                                He made a terrible face and told us that the mussel tasted
  I. His personal opinion of flavor. texture, appearance.                                                         too much like the sea, all of our products had too much
  2. His opinion of how customers would accept product.                                                           breading and that, by and large, extruded products don't
  3. Owner's suggestions of .best product versions for his market,
       including suggestions for product improvement.                                                             generally fit in with his restaurant's theme. We ought to
                                                                                                                  note in all fairness that he is using an extruded (stuffed)
Customer Reaction to Product                                                                                      shrimp with a real shrimp tail tucked into the end. This
   I. Extremely well-liked, moderately liked, neutral, moderate                                                   product, incidentally. is selling very well.
        dislike, extreme dislike.                                                                                     We talked at length about many sorts of ideas along the
   2. Solicited or unsolicited consumer comments.
                                                                                                                  line of the Shinnecock food manufacturing project. He
  We first met the manager (Nelville) and talked over                                                              was rather pessimistic about the chances that a small oper-
our plans of doing some test marketing and told him                                                               ation would have, but made the point that quality and

                                                  TABLE I      !.-Restaurants and taverns visited at Manhattan and Long Island.•

                      Establishment                                                                                   Type               Reactiori            Notes
                         Summary of Manhattan lmerviews
Beach Cafe .... . . . . ......... , .. , .......... ..... , . . . . . . . . . . . . . .                                D                                  No manager.
Sibell Tavern . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       T                                   No cooking.
Soup/Burg . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .       F                       +           Possible entree.
Silver Star . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   WT                                  Uses fresh fish only.
Oscar's Salt & the Sea . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            WT                                  No manager.
Larsens .... .......... .. .............. . .......... . ... . ........                                               WT                                  No manager.
Pub 92nd & 3rd . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          T                                   No manager.
Pub 88th and 3rd . . . . . . . . . . . . • . . . . . . . . . . . . . . . . . . . . . . . • . . . . . . . . .          T                                   No manager.
Pub 93rd & Lexington . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              T                       +           Tavern Snack
Dal Foodshop . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        D                                   Does not fit.
Lenox Hill Restaurant . ... . .......... . ..........................                                                 wr                      +           As appetizer
Tuppence Pub . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        T                                   No manager.
Frontier Coffee Shop . . . . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            D                                   Doesn't fit.
Sultan Restaurant . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         D, T                    +           For tavern only.
Koki Beach . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      F                       +           Entree.

                    Summary of Lon{! Island Interviews
Charcoal Ranch . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           WT                     +           Appetizer.
Spirit 76 Restaurant . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           D                                  Doesn't fit.
Red Pepper Lounge . . . . . . . . . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              C                      +           Snack.
Jupiters Lounge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          C, catering            +           Catering only.
Jack's Lounge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        T                                  No manager.
Bradley's Pub . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        T                      +           Snack ( no storage).
Nassau Inn .... ..... ... , . . . . . . . . . . . . . . . . . • . . . . . . . . . . . . . . . . . . . .                Catering                           Doesn't fit.
Ma Mahans Pub . . . . . • . . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . • . . . . .            T                      +           Snack.
                                                                                                                                                          Appetizer.
J.J. Pools ....... . ... , . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           C                      +           No food service.
Mi Mi Lounge . . . . . . . . . . • . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           T
Frank's Alibi . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        T. WT                  +           Appetizer.
Quodros .......... . ...... ...... • .... . ........ .. ... . ..........                                               C                      +           Appetizer.
                                                                                                                                                          Appetizer. but would
Panda Inn . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      C                      +
                                                                                                                                                            probably use own chef.

 D      = Diner                                                      C      = Club                               F      = Fast food service
 WT     =White table restaurant                                      T      = Tavern
        • Not all negative contacts are listed, those included are o:lly to indicate any trends.

                                                                                                            52

                                                                                                                                                     Ori, r ~, trcm
                                                                                                                                              UNIVERS\n' OF VIRGINIA.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 163 of 291 PageID #:
                                      983



 uniqueness should be very important areas to go into if a            product line. AIDA staff and the Shinnecock people feel
 smaJI operation is going to compete with the big guys. He            much better about this approach, especially since we
 later came back and said that extruded products would                have had some promising preliminary interviews with
 have a place in his restaurant, but would not be a featured          SBA. With these results we have decided to go ahead and
 item. He used the term "imitation fish" for these kinds of           design Shinnecock's operation around this concept.
 products and indicated that if the breading suited his taste,
 he might be more agreeable to using this product in his                          Model for Revised Project Concept
 restaurant.                                                             A small processor who has been in the batter/breading
                                                                      and extrusion business for three years, Nonn Fryer of
 Conclusions from Interviews
                                                                      Fry Foods, Inc., was interviewed on a visit to Sandusky,
    If it is assumed that a processing plant with 2,000 to            Ohio. Fry and Stein (an equipment-service company)
 4,000 pounds per day capacity produces a single product              people were very helpful and informative, providing basi-
 line based upon shellfish-fish combinations to be used               cally all of the information asked for. Fry Foods was
 primarily in the hors'd'oeuvres market, (I) it would be              established three years ago as an alternative means for
 very difficult to market its output on Long Island, and              marketing mushrooms. Mr. Fryer was a mushroom
 (2) it can't be done in Boston. The conclusion is, there-            farmer at that time and had no knowledge of the batter/
 fore, that we can find no justification to construct a plant         breading industry, as well as extrusion. He used the serv-
 to produce a single concept line ( shellfish-fish mixtures).         ices offered by Modem Maid Foods and Stein to design
 Reasons                                                              methods and machinery for applying a batter coating to
                                                                      mushrooms. Over a period of three years he has developed
    Long Island would require one to two years to prop-               a market for battered mushrooms. He is a pioneer in this
 erly develop markets, hence a Long Island based plant                field and is at this point approaching a third and very
 would have to sell products outside this region, taking              significant expansion in his plant.
 additional market development time.                                     His plant presently has three processing lines. A proc-
                                                                      essing line is a set of machinery based upon a conveyor
 Alternale Ideas
                                                                      belt leading into a deep-fryer. Machinery is flexible, it
    Let's look at the whole project concept and re-examine            rolls in and out so that with interchangeable parts it
 what it is we are really trying to do. What we are really            could be an extruder, onion slicer or just a belt going
 trying to do is to create economic development through               into a batter/breading machine. Many variations in coat-
 food processing and provide markets for scallops, oysters,           ings are possible. After pre-frying, the product is frozen
 and other shellfish which do not compete with traditional            in a blast tunnel and then packaged.
 marketing systems. If we can use the plant for other prod-              The day of the visit he was running two lines of onion
 ucts, then expenses can be covered as the difficult market           rings, one pre-fried and the other unfried. He also manu-
 development period for the shellfish-fish mixtures con-              factures extruded onion shapes ( from onion trimmings)
 tinues.                                                              and other products along with his mushrooms.
    Let's consider what else we can make in this plant                   With no knowledge of the business, it was assumed that
 which would offer an assured or guaranteed market.                   the batter and breading was batter and breading. This is
 Immediately, one can list a series of options: (I) SBA               not true. He has at least six variations of batter fry. batter
 minority business contracts for Government ( military and            breading with the incredible permutations available in
 other purchase of deep-fried fish products), (2) other               coatings and flavorings. As a result, with two or three
 institutional (schools, rest homes, hospitals) markets for           basic products Fry is able to put together an extremely
 batter-fried fish products, ( 3) custom packing of private           diverse product line. He claims that his success has been
 label products for other agents ( 14 percent of all battered         due to this versatility, in that people come to him with their
 fish and approximately 30 percent of onion rings and                 special needs in their particular marketplaces. The onion
 potato products sold in the United States arc co-packed,             ring market is apparently very good. He also. incidentally,
 meaning private label custom packed), and ( 4) fast food             does some fish products. He has expanded to co-packing,
 contracts.                                                           mainly because he is a small processor with a very flexi-
    Examining the processing plant notion along this line             ble processing line making his plant very adaptable to
 leads to a completely different outlook. First of all, an            this option.
 SBA contract would assure cash flow for the first two                   Fry's example should serve as a model of how to
 years. Secondly, we have already been conducting inter-              develop processing systems. A single-concept plant ( one
 views with schools and other institutional markets of                product line) would be a serious mistake. In order to be
 minced fish, battered and breaded, and have had some                 successful, you must be willing to make whatever you
 promising results.                                                   have a market for. If it's onions this week, this week you
    The extruded shellfish products could fit into this pro-          make onions. If you can land a contract for fish sticks,
 gram as an add-on rather than the main basis for the                 then you make fish sticks.

                                                                 53

       r,   ·,z   l   Go gle                                                                      On" al fr:;r
                                                                                         UNIV!:P,S TY OF VIRG N A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 164 of 291 PageID #:
                                      984


 TM Multiple Purpose Plant                                             with a request for one million pounds of fresh minced
                                                                       fish per year.
     Modem Maid and Stein were lukewarm to the first
                                                                          This excited all parties because we were the first proc-
  concept of a shellfish-fish line. They were very enthu-
                                                                       essor looking at installing this processing line. Since we
  siastic about the po~ibility for the expanded concept.
                                                                       provided the Bridgehampton processor with his first
  Once the plant is operational, NMFS will be able to offer
                                                                       market he will key his development to Shinnecock's prog-
  much assistance in locating markets. With this feedback
                                                                       ress. We believe that a contractual arrangement can be
  and also some positive interviews from a few markets
                                                                       set up on fish prices and supplies of materials. In addi-
  behind us, we've designed the Shinnecock system to con-
                                                                       tion, we will be receiving a large amount of technical
  sist of one processing line based upon two batter/bread-
                                                                       assistance, market testing, product development services
  ing machines, a four-head extruder, high-speed frier, and
                                                                       and publicity from Sea Grant. Bridgehampton is located
  freezing equipment to handle initially 4,000 pounds of
                                                                       about 15 miles away from the Shinnecock processing
  product per day. Plant expansion would be made by
                                                                       plant. This allows us to use unfrozen minced fish in our
  adding a second line in existing floor space and a third
                                                                       extruded products, making a much superior product to
  line in an easy expansion. Freezing facilities would have
                                                                       thawing, grinding, extruding, and then refreezing a frozen
  to be expanded or changed in concept (IQF equipment)
                                                                       product.
  once 4,000 lbs-per-day capacity was exceeded. The four-
                                                                          Unfortunately, minced fish bas lately had a bad reputa-
  head extruder and single line could produce 8,000 to
                                                                       tion because of an unsuccessful attempt by Canadians to
  I 2,000 lbs./day.
                                                                       get into this business. The basic mistake Canadian proces-
 · Products to · be manufactured by the Shinnecock plant
                                                                       sors made was to pack the minced fish into cardboard
  would be ( 1) minced fish products, based upon a bread
                                                                       boxes and freeze them without any protection. Under these
  an~ butter Government contract, ( 2) onion rings, clam
                                                                       conditions fillets may keep for a couple of months, but
  stnps, and similar items. For existing institutional markets,
                                                                       minced fish almost immediately goes rancid. With the
  ( 3) premium quality pre-cooked or uncooked batter/
                                                                       proper protection, shelf-life now matches that of fillets. We
  breaded fish fillets, crab stuffed trout, crab st¢Jed shrimp,
  ( 4) a low-cost hors d'oeuvres line based upon such items            are confident that with the expertise offered by Cornell
                                                                       University we can put a superior product on the market.
  88 shellfish-flavored fish, heavy breading (50 percent or
  more), potato with bacon and cheese flavor, and zucchini                   Sbinnecock Processing Plaot-Spedficatioas and
  rings, and ( 5) custom packing.                                                     F.stimated Capital Investment
     This operation runs very well when set up on paper.               Building Description
  Assuming inflated input costs for future price increases,               20' x 40' frame, 2 story, first floor has 12' ceilings,
  the model shows $200,000 profit in its first bug-free oper-          office on second floor = 12' x 16' (remainder full ceiling
  ating year (see "Processing Segment-Cost Summary"                    20'), slab floor, drains, stainless steel tables. FDA-
  following).                                                          approved food proces.sing equipment and layout. (See
     The key to the establishment of a successful seafood              Fig. 19)
· plant at Shinnecock at this point depended on a supply               Proussing Plant
  of inexpensive minced fish. Through the previous phase                    Building (4,300 sq. feet) ...... . .. . . . . . S 8S,OOO
  of our research we established a product line based upon                  Plumbing and water & sewer hookup ... .                 S,000
                                                                            Parking area (2,400 sq. feet) ..... .. . . .            9,600
  minced fish and shellfish combinations which has a very
                                                                               Subtotal . . .... . ... . .. .. ..... . . . . . . S 99,600
  promising initial market. The last problem to be solved
                                                                       Proctssi11g Equipmtm•
  on this project was locating a supply of fresh minced fish.              Safety equipment ..... . .... . . . ...... .  s          1,000
  It is possible to buy frozen blocks of minced fish, but they             4 head extruder ...... . . . . .. .. ...... .           ll,000
  experience some loss of quality with thawing, processing,                 14' conveyor belt ... . . . .. . . .... . . . . . .     2,000
  and refreezing.                                                           Slurry pump ....... ... .... . . . . . .. . . .         l,000
                                                                            Mixer ... .. .... . . . ... . . . . . .. . ... . ... .  S,000
   Through interviews with USDA, the New York State                         Grinder ...... . ..... . ............ .. .              1,000
 Department of Agriculture, Sea Grant, and NMFS, we                        Tanks . . ..... . ......... . . . .... .. .. . .         1,SOO
 have located supplies of vegetable materials for extrusion                 Batter/breading machine (2 ea.) ... ... .              20,000
 in batter/breading processing, as well as a vinually un-                   Fryer . ...... . . . .. ... . . ......... . .. .       20,000
                                                                            Pressure cooker ...... . ......... . . . . .            2,SOO
 limited supply of fresh, unfrozen, min~ fish.                              Packaging line . . . . .... . ............ . .          6,700
    Cornell University and NMFS have been working for                       Smoker . . . ... .. . . . . . .. ........ . .. . .      l,SOO
 the past few years on products and markets based upon                      Garbage composter ... . . ..... . ... . . . . .         l,8SO
                                                                            Fork lift ........ ...... . . . . .... . .... .         4,77S
 underutilized fish species. They have been anxious to con-                 Tools . ... . .... . . .. . . .......... .. . . .       1,650
 vince one of the small fish processors in Bridgehampton,                      Subtotal .......... . ............. . . S 8 1,475
 Long Island, to add a de-fleshing machine in order to                   Non: The remainder of the following costs are based upon
 provide a market for fishermen of a variety of underuti-              4,000 lbs of production per day for 180 days plant operating
 lized but high quality fish species. We walked in the door            lime/year.

                                                                  S4

                                                                                                        Oricir; tr:- 1
                                                                                              UI'! \/ERSlTY OF VIRG MIA
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 165 of 291 PageID #:
                                      985


 Contract11ul Costs Plant (Plant)                                                                                                NOTES
      Blast freezer (lease) @ S.07.S/lb of
                                                                                                    I. This scenario assumes a year beyond the second year. The
        processed product . . .. . .... .. .           S 75,000             rer   year
                                                                                                first two yc:ars would possibly operate at diminii;hed efficiency,
      Freezer ( lease) . . . . . . . ...... .... • ...    I 1,000           per   year
                                                                                                slow start-up, and with the usual redesign activities.
      Back-up storage . . ... .. ............ .          21.600             per   year             2. Assumes trained personnel-learning curves arc programmed
      Semi truck-trailer l lease) ... . . ... .. .. .      9,500            per   year
                                                                                                in Management Training at one year.
        Subtotal ... . .... . .... . ... . .. ...... . SI 17,100                                   3. Assumes current market prices. costs, and inflation at less
 0 ,.,,1,,.i:,J Costs                                                                           than 7 percent.
      Electricity . . . . . . . . . . . . . . . . . . . . . . . . . . S 12.000 per year            4. Assumes non-recessionary conditions. low labor turnover, and
      Heat ... . ..... . . . ..... . ............ .                      6,000 per year         community interest.
      Insurance . . .. . . . •. . ...... . . .. . .. .. .                1,000 per year
      Water .. . ....... • .. ... . .. . .. . .... ..                      I SO per year             Extruded Shellmh/Fish Product Cost Determination
      Office:                                                                                             (SoURCE:    Modern Maid Food Products, Inc.)
           Typewriter .. . . . . S SO per month
                                                                                                l. Cl1oppt'd S/i,.1/(ish & Fish:
           Xerox . ..                      I 00 per month
                                                                                                      O_vslt'rs: ¾" grind priced at $2.00/ lb.
           Telephone . . .. .. . 350 per month
                                                                                                      Cfums: ¾" grind at $1.50/lb.
           Supplies .. .                     SO per month
                                                                                                      Fish: ¼" grind at S0.40/lb.
           Furn. rental                    JOO per month                                        2. /ngredielll Cost: For calcium chloride, textured protein, batter
                                        $650 per month S 7,800 per year                               and breader are delivered to you.
              Subtotal ... ... . .... . ......... . $ 26,950                                    3. Pt'Tson11el Cost: A wage of $3.25 for the line workers and
 PerSO/lllt'f   Costs                                                                                 $4.S0 for the line supervisor's wage.                    ·
      Line crew. 12 @ 3.25/ hr X 40 hrst wk                                                              An output of 60 patties at 3 oz. finished weight each per
         x 48 wk/ yr .. . . . . ..... . . .. ...... . $ 74,880                                        minute is used for costing purposes. This is actually· 67S
      Crew leader, 3 @ 4.S0/hr x 40 hrs/wk                                                            lbs/hr for the two head machine and is approximately the
        48 wk/yr ...... . ..... .. . . ..... .. . .       25,920                                      same output when using the oyster shaping or clam stfip
      Executive, 2 @ SIS.000 . .. .. . . •. ..... .       30,000                                      nozzles.
        Subtotal .... . . . .... . . .. . .. .. ..... . $130,800                                "· Losses: Our experience has been that waste is an insignificant
                                                                                                      factor. and if losses do occur, the product can be readily
 Co11traclt'd Seri·ius
                                                                                                      rechoppcd and rec::ycled.                                  ·
      Engineering services ... ...... . ....• ... $ 10,000                                      S. Packagi11g and Packing: Without pre-frying, bulk packaging
      Accounting services ... ..... . . . .. .. .. .     6,000                                        would not be suitable, so apply your price for oyster trays,
      Legal services ... ........ .... . .. .. . . .     2,000                                        separator sheets, boxes and cartons.
        Subtotal .. . . . . .. . .... . ........... . $ 18,000                                  6. Pro;ected lngredimt Costs:
    • Used equipment where possible; prices based upon S-year life                                             Item                     Amount          Cost/lb.    Total
 span.
                                                                                                      Minced fish ...... . .. .          SO lbs          $ .40     s 20.00
         Processing Segment-Cost and Income Summary                                                   Chopped oysters .... .. . .        40 lbs           2.00       80.00
                                                                                                      Matrix mix E,19-7 ..               26 lbs            .60       JS.60
 Expenses                                                                                             Flavoring and seasoning              8 ozs          2.00        1.00
      Salary and Benefits . .......... .. .. . .. . . .. . $143,880                                   Textured protein . ......            7 lbs           .25        1.1S
      Overhead ...... . . .... •. ......... .... ... . .     31,IS0                                   Calcium chloride . ' · · • • ·•      8 ozs           .40          .20
      Contractual:                                                                                    Batter #4310 ..........              9 lbs           .21        1.89
          Equipment .... . ... .. . . .. . .. .. . .        117,000                                   Water . .. ........ .. . ..        I I lb!
          Services . .. . . • • ... .............            18,000                                   Breader #8864 ... . .... .         22 lbs            .26        S.72
      Depreciation:                                                                                          Total ...... .....         181 lbs
          Plant ............... ... ..... . . .. • ....       4,000                                   Freezer moisture loss ...            2 lbs                   $126.16
          Equipment . . ......... .. ........ • .•. ..       12,8S0                                          Net Yield .......          179lbs
      Contingency Reserve ...... . .......... .. . . .       S0,000
                                                           $376,980                                      This will produce a final ingredient cost of $126.16/179 lbs
                                                                                                      or 70.5¢/pound for the finished product.
 Materials
                                                                                                         A similar analysis of extruded clam strips using clams at
     Fish (409,000 lbs @ $.80) .... ........ .. .. . $327,~0
                                                                                                      SI.SO per pound would be:
     Other (317,000 lbs@ S.26) ............... .                 85,000
                                                               (412,000)                                       Item                     Amount          Cost/lb.    Tol/ll
     Packaging .... . .. ..... . ...... . ... ... •• ...         40,000
                                                                                                      Chopped clams                     100 lbs          $I.SO     $150.00
     Handling ....... . . . ..... ... . . .... . . . . . . . .   20,000
                                                                                                      Clam strip matrix ......           IS lbs             .4S       6.1S
     Marketing & Promotion . .. •. ..... . .. . ......           75,000
                                                                                                      Calcium chloride . .... . .         8 ozs             .40        .20
                                                               SS47,000                               Batter mix #4113 ... . . .          6 lbs             .21       1.26
 Total Expenses ... ... ........... . ........... . . $923,980                                        Water ......... . ......           14 lbs
                               lttcome Summary                                                        Breader #8864 . . . . . . . .      30 lbs            .26        7.80
 Total production = 720,000 lbs .. . . . . .. Breakeven                    $1.32/lb                          Total .. . ..... .. .      l73lbs                     $166.01
 Normal Profit .... ... .. . .... .. ......... . .... . .                    .39                      Freezer moisture loss . ..          2.S lbs
        Average Wholesale Price ............... . .                        sTTi'                             Net Yield . ......         170.S lbs
                 (Retail Price          =
                                    $1.94 to $2.0S)                                                     This produces a final ingredient price of $166.0 I I I 70.S lbs.
 Net Profit     =$200,000 per year anticipated profit.                                                or 97¢/lb.

                                                                                           55

                                                                                                                                    Or ~ .. -,1 lr~rr
                                                                                                                         UN VERSITY Of VIRGIN A
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 166 of 291 PageID #:
                                      986




                                                                                                        .t




                                                         ~o
                                                  --------·---------- ~:./                   .....
                                                     :
                                          ¢::
                                                     u
                                          ~




                                ·J
                                ~

                                ~
                                ::,
                                "1,
                                \l
                                      r
                                      .
                                          '$
                                          >
                                          ~
                                          \f>
                                          rt'
                                          ;;
                                          i".
                                              1



                                              ,
                                                                                                 ' •,
                                                                                                     .:'·,.l
                                                                                                     ~.      ~




                                           '-•




           F1<,URE I 9a-d.--Shinnccock model proces~ing plant-a comhination facility with trihal business offices, meeting
                rooms. and a proces~ing facility which can easily he expanded to three line, (H,000 to 11.000 lbs of product
                per day). Frecting equipment will be lca,cd, modular. ;inJ attached at ,outh and east end of building.

                                                                  56


      D1;itiz.e-:   L,•.   Go gle                                                           U'11VEP.S Tf OF VIRGIN I-.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 167 of 291 PageID #:
                                      987




               ....,_   __ ..,
 -!i
                    'ff
                                 ,,
 .I .-              ·, .
                    ,iL,J        ~

                                 i-
 .'''                            ,.
 -i;
                                 -
        ·,                       .
                                 t                 j
                                 ~                  ;
                                                   ~
                                                   ;,-
                                      Ir.=-'
                                      1r~ L:
                                      !1-=
                                               ,
                                               :
                                                         <l


         I
                                      ·-
         I
 -rl
  l                                                t
  •      I




                                                              -
                                                                       II

                                                                       t
                                                              r        tl
                                                                       :!
                                                              .        ~
                                                                       ll
                                                              ~




                                                                  57


             Di,,itiZ€" t        Go ,gle                                          Ori,inl fr•r1
                                                                            UNIVERSITY OF VIRGINIA
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 168 of 291 PageID #:
                                      988


                                                                                                                                        Income Summary
                                          ilc.~ ffl..d,in                                               Total Fruit .... .. ..• .. . . • ....... ... .. . . ......... $ 6S,62S
                                          ,f....,\,V~l•'olL        •   Rt.\.o.il A~-                    Total Vegetables . . ................ .. .... . .... . .. .     64,100
                                          :F..~h ~:~I,                                                         Gross Income ............... . .. .. ...... . . . $129,725
                                          :5u":r A,u.
                                          '
                                          '
                                                                                                         Produce To Be Marketed, Estimated Cos1s and Volumes

                                                                                                        Lettuce                           Cucumbers                          Strawberries
                                                                                                        Carrots                           Peas                               Cherries
                                                                                                        Beans                             Peppers                            Grapes
                                              -·-·····-·· ~o·
                                                                                                        Onions                            Spinach                            Nuts
                                                                                                        Cabbage                           Tomatoes                           Squash
                                                                                                        Cauliflower                       Apples                             Potatoes
                                                                                                        Com                               Peaches

                                                                                                                                 Estimated Vegetable Costs             = 15¢/lb.
                                                                                                                                 Estimated fruit costs                 = 3S¢/lb.
                                                                                                                                 Eflimated Volumes
                                                                                                                                     Vegetables      = 26,750 lbs per week
                                                                                                                                     Fruit           = 11,718 lbs per week
FIGURE 24.-Processing plant wilh add-on retail ve~etable/fish
  sales area. Some facilities needed by both units cretail and
                                                                                                          Consolidated Income From Combined Retail Vegetable
   processing) can be shared.                                                                                  Sales and Frozen Fish/Shellfish Processing

                                                                                                        Vegetable Retail Sales .................. . ......... S 24,17.S
               Shinnecock Retail Vegetable Marketing                                                    Fish Processing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 200,000
                                                                                                                                                                                            $224,175
   This segment of the model deals with the establishment
of a retail/wholesale vegetable marketing business as
                                                                                                                                            Conclusions
shown in Options 2 and 3. The assumptions are that the
vegetables are both purchased and grown in sufficient                                                      This scenario has shown that there is a financial feasi-
volume to meet market requirements for four months                                                      bility and thereby a high likelihood of success for a verti-
( 120 days) and provide employment for three people                                                     cally integrated Shinnecock food processing system. When
(50 hour week) during that period.                                                                      comparing the individual components, the food process-
                                         Expenses                                                       ing option allows for greater employment and income. In
                                                                                                        addition, the operating period of the processing plant is
Buildings and Land (Capital Investment):
     Retail Sales Area: Specs: 400 sq. feet. frame. open                                                12 months per year, whereas retail vegetables operate for
       front, shutters. display cooler. sinks. lights,                                                  only four to six months. Because of these factors we are
       awnings ..... . ........................... .                              $     8.000           concluding th:it processing and oyster production should
     Storage & preparation area: Specs: 400 sq. feet.                                                   be emphasized in the actual application of the model.
       frame, enclosed, slab Hoor, drains. sinks, ice
       machine & walk-in cooler . . ... . ......... . .. .                             2~.000               The estimated capital investment, variable costs, over-
                                                                                      $30,000            head costs, personnel costs, and income potential are
Salaries anc.l Benefits .................. .. . . .. . .. . . .                        13,620            based upon our estimates of probable costs and markets
Overhead ................................. ..... .                                        500            for the Southampton area. There may be some change in
Contractual (Equipment & Services•) l                                                      4,000         these actual figures when the project is implemented. How-
Depreciation ( Plant & Equipment•)                            ( ············
Contingency Reserve .................... . . . . . . . . .                                 1.000         ever, we do not feel that the figures arc far enough off to
Materials                                                                                                make a change in the very favorable income estimate for
     Vegetables . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      34,240          this project.
     Fruit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 35,625
Packaging . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    I 8,465           The appendix includes an annotated list of sources of
Marketing & Promotion . . . . . . . . . . . . . . . . . . • . . . . . . . .                1,800         materials, technical assistance, and financing for such a
        Total &penscs ........ . ................... $109,2.50                                           project.




                                                                                                   65


               D1::1t1z~ t '       Go gle                                                                                                              On~lrill lror1
                                                                                                                                          UNlVERSITY OF VIRGINIA
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 169 of 291 PageID #:
                                      989




                 PLAINTIFFS’ EXHIBIT 20
   Case
   Case 2:18-cv-03648-SJF-SIL
         2:18-cv-03648-SJF-SIL Document
                               Document 83-9
                                        60-1 Filed
                                              Filed 11/18/19
                                                    10/22/18 Page
                                                             Page 170
                                                                  1 of of 291 PageID
                                                                       1 PageID       #:
                                                                                 #: 534
Farrish, Brian R (DEC)
                                          990

from:                              Bengel, Dallas (DEC)
Sent:                              Tuesday, March 28, 2017 12:18 PM
To:                                Amato, Christopher J (DEQ; Bengel. Dallas (DEC); Bevis, Kyle A (DEC); Blaising. Matthew
                                   P (DEC); Bobseine, lke G (DEC); Bohling, Justanna N (DEC); Brown, Timothy J (DEC):
                                   Burnell, William J (DEC); Carbone, Frank D (DEC); Carpenter, Emma C (DEC); Carpenter,
                                   Gerard W (DEC); DeRose, Christopher M (DEC); Doroski, Jordan P (DEC); Eastwood,
                                   Jeremy T (DEC); Farrish, Brian R (DEC); Fay, Timothy J (DEC); Ferraro, Denise (DEC);
                                   Gadomski, Thomas (DEC); Godson, Nathan E (DEC); Grady, Kaitlin M _(DEC}; Hansen.
                                   Thomas (DEC); Helmer, Ian S (DEC); Howe, Robert R (DEC); Jakaub, Katie L (DEC);
                                   Jenu!ewicz, Diane (DEC); Laczi, Evan G (DEC); Lapinski, Frank J (DEC); Lawston, Alena
                                   (DEC); Reilly, Sean A (DEC); Simmons, Landon T (DEC); Simmons, Mark (DEC); Tabor,
                                   Benjamin P (DEC); Unger, Michael J (DEC)
Cc:                                Gilmore, James J (DEC); Florence, Scott (DEC); thomas_loring@fws.gov; Schneider,
                                   Joseph H (DEC)
Subject:                           Shinnecocks and glass eels

Importance:                         High



Word is out that the Shinnecocks are actively seeking a shipper for glass eels. Apparently they have been in contact with
the Unkachaugs and the Passamaquoddys (Maine). Although my guess is that much of any shipment would be elvers
from other states, I'm sure that there will be local harvests going on also. I'm not sure of their ability to harvest any real
quantities of elvers on their reservation lands so we will have to work the off reservation areas diligently to prevent
illegal harvest.

Lt Carbone - your thoughts on the creek adjacent t o the east side of the reservation?

Lts - please put together a elver patrol/detail plan for your Zones.

I wiil keep you posted as I learn more.

Thanks and good luck


Dallas Bengel
Captain, NYS ENCON Police

New York State Department of Environmental Conservation
Region 1
50 Circle Rd, SUNY Stony Brook NY 11790
P: (631 ) 444-0250 I F: (631 444-0251 I dallas.bengel@dec.ny.gov
24/7 Dispatch Center 1-844-DEC-ECOS
www.dec.ny.aov       IDI;~.;
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 171 of 291 PageID #:
                                      991




                 PLAINTIFFS’ EXHIBIT 21
        Case
        Case 2:18-cv-03648-SJF-SIL
             2:18-cv-03648-SJF-SIL Document
                                   Document 83-9
                                            60-2 Filed
                                                  Filed 11/18/19
                                                        10/22/18 Page
                                                                 Page 172
                                                                      1 of of 291 PageID
                                                                           2 PageID       #:
                                                                                     #: 535
                                              992




·'"::·:
  · · ·· -·-=--
            -,... ···'~ -· -·· I ,::....-::....
                                   ;_ ;,. I


From: Bengel, Dallas {DEC)
Sent: Tuesday, April 25, 2017 10:55 AM
To: Kreshik, Monica L (DEC) <monica.kreshik@dec.nv.e:ov>; Gilmore, James J (DEC) <iames.gllmore@dec.rw.gcv>;
Gallagher, Carrie M (DEC) <Carrie.Gallagher@dec.nv.gov>; Montalvo, Aphrodite (DEC)
<aohrodite.montalvo@dec.:w.gov>; Crisafulli, Scott w (DEC) <scott.crisafulli@dec.nv.gov>
Cc: Florence, Scott {DEC) <scott.florence@dec.ny.gov>; Putnick, Dena N (DEC) <dena.outnick@dec.ny.gov>; Naughton.
Michael P (DEC) <michael.naughton@dec.ny.gov>; Sanza, Mark D (DEC) <mark.sanza@dec.ny.gov>; Schneider, Joseph H
(DEC) <ioseoh.schneider@dec.ny.gov>; Reilly, Sean A {DEC) <sean.reilly@dec.nv.gov>; Carbone, Frank D (DEC}
<k:nk.carbone@dec.nv.gov>
Sub ject: RE: Shinnecock - Fishing

 Monica,

 There are 2 historically weak parts to successful prosecutions in Southampton, the DA's Office and Southampton Town
 Jt..:dges. I believe that we need to have a meeting with the DA's Office on this issue, or go to the AG. I can reach out t;)
 the East End Bureau Chief Cathy Loeffler. (Can we get anyone above our pay grades to reach out to DA Tom
 Spota?). Good news is that at this point, the Southampton Bay Constables are looking to charge Siiva with an illegal net,
 but of course that could ~hange. Silva alleges that he was on Heady Creek, he was actually on Taylor's Creek, about½
 mi!e further to the east. The Southampton Judges have quite often ruled against us, usually when a case :s involving
 Southampton Town resident commercial fishermen.

 Thanks
 Dallas


  Dallas Bengel
  Ca ptain, NYS ENCON Police

  New York State Department of Environmental Conservation
  qegion 1
  50 Circle Rd, SUNY Stony Brook NY 11790
  D••
  1     (63 1, ) 444 - 0250              IC• (631 444 025~l
                                           t   •     -          -•-:i-        ~•- --•--- ;@-•--
                                                              j --:c..! .:::.;:,.:..;c.
                                                              1                           g,.__ c v ...-•.\ -~• \,:.
                                                                                        ~}{.:;,                 r


  24/7 Dispatch Center 1-844-DEC-ECOS
  \.V\"!\IV.dec.nv.oov I                D I -~
  Fro m: Kreshik, Monica L {DEC)
  Sent : Tuesday, April 25, 2017 10: 19 AM
  To: Gilmore, James J (DEC) <james.gilmore@clec.nv.gov>; Gallagher, Carrie M (DEC) <Carrie.Gal!agher@dec.nv.gcv>;
  Bengel, Dallas (DEC) <dallas.bengel@dec.nv.gov>; Montalvo, Aphrodite (DEC) <aohrodite.montalvo@dec.nv.gov>;

                                                                                          2
       Case
       Case 2:18-cv-03648-SJF-SIL
            2:18-cv-03648-SJF-SIL Document
                                  Document 83-9
                                           60-2 Filed
                                                Filed 11/18/19
                                                      10/22/18 Page
                                                               Page 173
                                                                    2 of of 291 PageID
                                                                         2 PageID       #:
                                                                                   #: 536
C:-isaf:.illi, Scott w (DEC) <scott.u:sf.'?L:.ii,ai::-e-.:.~·...eov>      993
Cc: F!orence, Scott (DEC) <~cc-tt.flc-ren.:2,~c·::-::.:-,,.,:0\·>; Putnick, Dena N {DEC) <::2;·,z. :-...~:·;:::,,e:.c:::.: .:-: .:;; .: .·>; Navghto::,
IV!ichael P (DEC} <;-:,i::1.z~:.i'lau;;::·.'~c ri@ccc.G ,1 .go,:>; Sanza, Mark D (DEC) <rr.a;·:cs2;,zo@oec.,"··:::cv>
Subje ct: RE: Shinnecock - Fishing

--·... s s·~2 ..~s c+ :-~evt1 Yerk asse;-ts jcrisC !ctior: to re~ ulE.te f:s1~!~;-,9 !:1 ·~he \'vS.ters                                                                 SL!rrc ·__:;-:.::i·~.; ·::· s
.. -::.., ,; · ; :: {·:r..-
 --.....            - .. ....,. .
                                               ";"'
                              ~~--•!,-,...._ ir,;i;
                               ,.t! ·- -!::1·.
                                                   ;,c !-- nr·." --·,:-.o'or
                                                L. ...... • c. ·-         l    \,,,, j
                                                                                      7;..,.-  \f ~ta.~ :.;:: . . . ·!·... -:.-
                                                                                                 1
                                                                                         IC .\ ._.. ....... , ·-
                                                                                         ... ;
                                                                                                                              1
                                                                                                                 .J C\:. t y\,;
                                                                                                                                  ;)\,
                                                                                                                                  .   ~
                                                                                                                                          t'r.-
                                                                                                                                             .c
                                                                                                                                                ~--,,:- ·:•,._
                                                                                                                                                             ...·.,.....:- ::,-.·•e.-,
                                                                                                                                                          d ,\.. Ci
                                                                                                                                                  1,..,_ \'\ ! .   .•
                                                                                                                                                                                       ....... ~ ---
                                                                                                                                                                             G' ..... '-• -
                                                                                                                                                                                                       =-- ·::
                                                                                                                                                                                                       _._ . ··-

~·
~ ......:··..-.r-c1·'-eo
          . : .' IL             "-;
                                l\. ~e0u,
                                    l ~ ·;:;~e
                                          ~l   .,...., 1.;nr.
                                               fi.:::n'          in •·ho:::e
                                                             ~ ...  i.. • ....... .._
                                                                                       ii!~ter:::
                                                                                        ~\ - ·    . ......




. ~ .-1 :-1:t su,\~ \i1.1hv the patents wei e not entereo 1il!o ev:de :ice in the attached case. . .-!e .:;Ia·ce:
·':s tc.ii·,s t'ie a~tr,ority to regu!2te &.nd coiitrol the right of fishing for migratory m2:·ine ·ris:--.,· ;~ -.2.·.:!£ c..'.:·3
 " 2.t s :-s cf :r:s state. including ~he w2.ta;-s su;-ro:Jiiding ti·,e i eserv2tio11 1snd .

--::e S::i~:1ecocK c.ssert that they have treaty iig!lt to exercise their aboriginal fishiilg practices. -:::s
rnc.y be tiue. however. State law or regulation may impair an off-reservation treaty fishing righi: whe,,
(i) i~ :-epieser.~s a reasonable and necessary conservation measure 2nd (2) does not discrimir.ats
against the Native American tieaty rightholders.

 Conservation necessity clearly applies to American Ee!.

: did not attend the meeting held with the Nations last year. So, l wiil consuit witi: severni people :,are
for ar.y input they may have.

'Ne s hould do everything possible to preserve a good working relationship with the
 Shinnecock. However. I believe we need to impress our position concerning eeL

 ! \Ni!I get b2ck to you asap with more info.




  From: Gilmore, James J (DEC)
  Sent: Tuesday, April 25, 2017 8:45 AM
  To: Gallagher, Carrie M (DEC) <Carrie.Gallagher@dec.ny.gov>; Bengel, Dallas (DEC) <dallas.bengel@dec.ny.gov>;
  M ontalvo, Aphrodite (DEC) <aphrodite.montalvo@dec.ny.gov>
  Cc: Kreshik, Monica L (DEC) <monica.kreshik@dec.ny.gov>
  Subject: RE: Shinnecock - Fishing

  There is an active case on this; will fill you in with the details later.


  From: Gallagher, Carrie M (DEC)
  Sent: Monday, April 24, 2017 10:00 PM
  To: Bengel, Dallas (DEC) <dallas.bengei@dec.nv.gov>; Montalvo, Aphrodite (DEC) <aohrndite .montaivo@dec. ny.gov>;
  Gil more, James J (DEC) <iames.gi!more@dec.ny.gov>
  Subject: Fwd: Shinnecock - Fishing

   Da!las - does thi~ incident sound familiar?

                                                                                                                     3
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 174 of 291 PageID #:
                                      994




                 PLAINTIFFS’ EXHIBIT 22
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 175 of 291 PageID #:
                                      995
       CP-42 / Contact, Cooperation, and Consultation with Indian Nations
                    New York State Department of Environmental Conservation
                                             DEC Policy
Issuing Authority: Alexander B. Grannis, Commissioner
Date Issued: March 27, 2009                         Latest Date Revised:

 I.    Summary
       This policy provides guidance to Department staff concerning cooperation and
       consultation with Indian Nations on issues relating to protection of environmental and
       cultural resources within New York State. Specifically, this policy (i) formally recognizes
       that relations between the Department and Indian Nations will be conducted on a
       government-to-government basis; (ii) identifies the protocols to be followed by
       Department staff in working with Indian Nations; and (iii) endorses the development of
       cooperative agreements between the Department and Indian Nations to address
       environmental and cultural resource issues of mutual concern.

 II.   Policy
       It is the policy of the Department that relations with the Indian Nations shall be conducted
       on a government-to-government basis. The Department recognizes the unique political
       relations based on treaties and history, between the Indian Nation governments and the
       federal and state governments. In keeping with this overarching principle, Department
       staff will consult with appropriate representatives of Indian Nations on a government-to-
       government basis on environmental and cultural resource issues of mutual concern and,
       where appropriate and productive, will seek to develop cooperative agreements with Indian
       Nations on such issues.

 III. Purpose and Background
       A. General
       Nine Indian Nations reside within, or have common geographic borders with New York
       State: the Mohawk, Oneida, Onondaga, Cayuga, Seneca, Tonawanda Seneca, Tuscarora,
       Unkechaug, and Shinnecock. The United States formally recognizes all but the Unkechaug
       and Shinnecock Nations. The State of New York recognizes all nine Nations.

       The Mohawk, Oneida, Onondaga, Cayuga, Seneca, Tonawanda Seneca, and Tuscarora are
       known as the Six Nations or Haudenosaunee. Relations between the Department and the
       Haudenosaunee will be conducted in the spirit of Peace and Friendship established in the
       1794 Treaty of Canandaigua.

       All nine Indian Nations and their diverse governments and governmental entities may
       share mutual interests with the Department concerning environmental and cultural
       resources. For the purposes of this policy, the Department will communicate with
       representatives from any Indian Nation government where there are environmental or
       cultural resource issues of mutual concern.



                                                    1
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 176 of 291 PageID #:
                                                 996 in two critical areas of mutual importance:
      The Department interacts with Indian Nations
      the environment (including air, land use, water, fish and wildlife) and cultural resources
      (including sacred sites, traditional cultural properties, artifacts, ancestral remains, cultural
      items, and pre- and post-contact historic sites). It does so in several capacities, including,
      but not limited to, permit application review, site remediation, hunting and fishing
      regulation, and the development, implementation, and enforcement of regulations.

        It also has care, custody and responsibility for 13 percent of the State’s land area, and, as
        such, is its largest single steward of archaeological resources. The Department wishes to
        ensure that its actions with respect to the environment and cultural resources are sensitive
        to the concerns of Indian Nations, and that the perspective of the recognized Indian
        Nations is sought and taken into account when the Department undertakes an action having
        implications for Indian Nations or their territories.

        B. Consultation
        Close consultation ensures that the Department and Indian Nations are better able to adopt
        and implement environmental and cultural resource protection policies and programs in a
        manner that is cognizant of shared concerns and interests. Additionally, mutually
        beneficial cooperation and the appropriate resolution of occasional disagreements or
        misunderstandings can best be achieved if there is a commitment to regular consultation on
        environmental and cultural resource issues of mutual concern. While successful
        intergovernmental communication and cooperation are not guarantees of agreement on
        every issue, communication and cooperation will ensure a durable, effective working
        relationship between the Department and Indian Nations.

        Communication between the Department and Indian Nations should be direct and involve
        two-way dialogue and feedback. Meetings between Indian Nation representatives and
        Department policy and/or technical staff, as appropriate, can increase understandings of
        any proposed actions and enhance the development of effective outcomes and solutions.
        Face-to-face meetings are generally desirable; however, phone calls, correspondence, and
        other methods of communication are also encouraged.

        Identifying the need for consultation and making the decision to consult may be difficult to
        determine in some cases and will vary among the diverse Indian Nation governments. The
        main guide, though, and one that requires further delineation, is that consultation is
        required for any Department decision or action which could foreseeably have Indian
        Nation implications. Consultation can be initiated by either the Department or an Indian
        Nation. The Department understands that its planning and permitting processes may not
        be familiar to the Nations and shall take that into account when initiating consultation. To
        ensure sufficient time for input before decisions are made and actions taken, early
        involvement of Indian Nations is essential.

        Good faith efforts should be undertaken to involve Indian Nations. The Department
        should strive to ensure that appropriate communication and response for any particular
        Indian Nation government or governmental entity is provided to any request for
        consultation.

        C. Protection of Environmental Resources
        Since all the natural world is interconnected and interrelated, environmental issues
        transcend geographic boundaries. As such, there are numerous unexplored opportunities

                                                     2
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 177 of 291 PageID #:
      for the Department and Indian Nations to997 pursue programs and policies through
      partnership for the betterment of all of our communities and citizens.

      The Department and Indian Nations share key roles in protecting and preserving natural
      and cultural resources important to all citizens, and early consultation and cooperation
      between the Department and Indian Nations will foster more comprehensive protection and
      preservation of those resources.

      D. Protection of Cultural Resources
      The preservation of Native American sacred sites, pre- and post-contact historic sites, and
      traditional cultural properties, and the preservation, disposition, and repatriation, when
      appropriate, of Native American ancestral remains, funerary objects, artifacts, cultural
      items, and cultural property (“Native American Sites and Objects”) displays respect for
      Indian Nations, and preserves the historical, ancestral, and cultural heritage of Indian
      Nations and all New Yorkers. Actions approved, undertaken, or funded by the Department
      may have the unintended and inadvertent result of disturbing or adversely affecting Native
      American Sites and Objects. Accordingly, early consultation with Indian Nations
      connected to such Native American Sites and Objects is necessary to ensure proper and
      respectful treatment and to avoid any irreplaceable loss.

      The careful consideration of the preservation, disposition, and repatriation of Native
      American Sites and Objects is consistent with the State Historic Preservation Act, State
      Environmental Quality Review Act, the federal Native American Graves Protection and
      Repatriation Act, and the National Historic Preservation Act.

 IV. Responsibility
      The Department’s Office of Environmental Justice in the Office of General Counsel will
      provide oversight to ensure compliance with this policy. It shall assess the policy's
      effectiveness and initiate changes as needed, and shall appoint an individual to serve as
      Indian Nations Affairs Coordinator for all matters concerning this policy. The Office of
      Environmental Justice will maintain a list of current contacts for each Indian Nation, and
      will provide the contact list and any updates to the list to regional and central office staff.

      All the Department's divisions and regional offices will fully cooperate and work closely
      with the Office of Environmental Justice in the implementation of this policy. Each
      division and regional office will appoint a single point of contact for Indian Nation matters;
      and each will identify that individual to the Office of Environmental Justice. Each division
      and regional office may issue its own guidance to further the implementation of this policy.
      Such guidance shall be developed in consultation with the Office of Environmental Justice
      to ensure consistency with this policy and uniformity of application throughout the
      Department.

      The Commissioner and Department staff will strive to meet with representatives of each
      Indian Nation on an annual basis to continue to foster this cooperative, government-to-
      government policy.

 V.   Procedure
      This policy is intended solely for the purpose of facilitating intergovernmental cooperation
      between the Department and recognized Indian Nations and may not serve as a basis for
      any legal claim against the Department or its employees, agents, or contractors. Nothing in
                                                      3
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 178 of 291 PageID #:
      this policy shall or is intended to modify,998
                                                   diminish, or alter any rights and is not intended
      to create any right, benefit, obligation, or cause of action, whether direct or indirect, for
      any person or entity.

       A. Contact
       Department staff are encouraged to engage in regular contact with representatives of Indian
       Nations, especially program counterparts, in order to facilitate a cordial and cooperative
       working relationship. Informal contacts (e.g., telephone calls and in-person meetings)
       should be conducted on an as-needed basis, without the necessity of prior review or
       approval. Formal written contacts or contacts resulting in commitments should be
       coordinated with the appropriate Department executive, Office of Environmental Justice
       and, if deemed necessary, legal staff.

       B. Consultation
       Department staff shall consult with appropriate Indian Nation representatives on a
       government-to-government basis regarding matters affecting Indian Nation interests, with
       the goal of creating durable intergovernmental relationships that promote cooperative
       partnerships on environmental and cultural resource issues of mutual concern. As used
       herein:

       •   “Consultation” means open and effective communication in a cooperative process that,
           to the extent practicable and permitted by law, works toward a consensus before a
           decision is made or an action is taken. Consultation should begin as early as practical,
           and, where appropriate, consultation should continue through the implementation of
           such decision or action. Consultation means more than simply informing affected
           Indian Nations about what the Department is planning. Consultation is a process, not a
           guarantee of agreement on outcomes. Consultation should not be limited to specific
           issues or actions, but applied broadly in order to achieve mutually beneficial priorities,
           programs and interests.

       •   “Affecting Indian Nation interests” means a proposed action or activity, whether
           undertaken directly by the Department or by a third party requiring a Department
           approval or permit, which may have a direct foreseeable, or ascertainable effect on
           environmental or cultural resources of significance to one or more Indian Nations,
           whether such resources are located on or outside of Indian Nation Territory.

       •   “Indian Nation Territory” means all lands within the exterior boundaries of any Indian
           reservation and all lands held in trust by the federal government for any Indian Nation.

       It is expected that Department staff will work with each Indian Nation to identify
       categories of actions or activities that will likely require consultation. As this policy is
       implemented, the Department will cooperatively establish with affected Indian Nations the
       manner and time frame for consultation, and will strive to accommodate the differences in
       deliberative processes. When a regulatory or policy change is planned that may affect
       Indian Nation interests, the Department will invite interested Indian Nations to consult on a
       government-to-government basis. The Department will be receptive to requests from
       Indian Nations for intergovernmental consultation on actions, policies, and issues within
       the Department’s authority.

       To further achieve proper contact and consultation the Department will develop and
       conduct sensitivity training of all staff who will or may implement this policy. To the
                                                      4
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 179 of 291 PageID #:
                                                999and conduct of such training shall include
      extent that it is achievable, the development
      Indian Nation representation.

       C. General Consultation Subjects

          1. Environmental Resources

             The Department is committed to working cooperatively with Indian Nations to
             address issues of mutual concern involving environmental resources, whether
             located on or outside of Indian Nation Territory. The Department recognizes that
             environmental resources transcend these boundaries, and that protection and
             preservation of those resources requires close cooperation between the Department
             and Indian nations. The Department also recognizes that environmental impacts
             transcend these boundaries and remediation and reduction of impacts should be
             addressed cooperatively.

             Where appropriate, the Department may consider entering into a written
             cooperative agreement or agreements with one or more Indian Nations where it will
             achieve protection, preservation, or remediation of such environmental resources.
             With respect to environmental matters occurring wholly or partly on Indian Nation
             Territory, the Department shall seek to achieve protection, preservation or
             remediation of such resources through development of a cooperative agreement or
             agreements with that Indian Nation.

          2. Hunting, Fishing, and Gathering

             The Department recognizes that hunting, fishing, and gathering are activities of
             cultural and spiritual significance to the Indian Nations. The Department is
             committed to collaborating with Indian Nations to develop written cooperative
             agreements that protect the rights of such Nations to engage in these activities
             consistent with the Department’s interest in protection and management of the
             State’s natural resources.

          3. Cultural Resources

             The Department recognizes the importance of Native American Sites and Objects to
             Indian Nations. Specifically, for example, the Department recognizes the profound
             connection Indian Nations and their citizens have with their ancestors and their
             preeminent desire, therefore, to protect them from disturbance. The Department
             also recognizes that there are locations within the State that have great cultural and
             pre- and post-contact historical significance to Indian Nations that require similar
             protection.

             The Department, in consultation with each Indian Nation and with the Office of
             Parks, Recreation and Historic Preservation, will develop a map showing the area of
             aboriginal occupation of each Indian Nation within the State. When the Department
             undertakes an action that might affect a Native American Site or Object, including
             but not limited to a known or potential burial, or pre- or post-contact historic site, or
             traditional cultural property or sacred site, it will use this information to notify and
             consult with any Indian Nation claiming interest in the site location, including
             Nations that formerly resided within the State. Similarly, the Department will
                                                     5
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 180 of 291 PageID #:
                                                1000 it takes any action with respect to any law,
             consult with the Indian Nations before
             regulation or policy that relates to Native American Sites and Objects.

 VI. Related References

       •   State Historic Preservation Act [Article 14, Parks, Recreation and Historic Preservation
           Law]

       •   National Historic Preservation Act [16 U.S.C. 470 et seq.]

       •   State Environmental Quality Review Act [ECL Article 8]

       •   Native American Graves Protection and Repatriation Act [25 USC 3001 et seq.]




                                                    6
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 181 of 291 PageID #:
                                     1001




                 PLAINTIFFS’ EXHIBIT 23
       Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 182 of 291 PageID #:
                                            1002
To: Lynch, Kenneth (DEC)(kenneth.lynch@dec.ny.gov]; T ighe, Julia W (DEC)Liulia.tighe@dec.ny.gov)
Cc: Mahar, Sean C (DEC){Sean.Mahar@dec.ny.gov]
.from: Ringewald, Erica R (DEC)
Sent: Thur 1/25/2018 10:28:38 AM
Subject: FOR. REVIEW & INPlJf: NEW YORK TlMF.S Shinnecock -



Corey Kilgannon, NYT

IDEA.OLINE: COB TODAY

PROPOSED FOR ATTRIBUTION:

         New York State authorities maintain that Native Americans are not exempt from fishing regulations.

       • Please use: "Outside of the Nation boundaries, Native Americans are not exemptfrom fishing reg11lalions prohibiting the han1est ofA merican eel
       less than nine inches long in New York waters."


          Major Scott Florence, with the agency' s Division of Law Enforoemenl, said the state' s fishing regulations "apply to every New Yorker, native or not."

       • Please use: " ... apply to anyone who fishes in the waters ofNew York State. "


 "There are no special exemptions for any groups in New York to fish outside of New York State mies and regulations."

       • Please use: "DEC does not dispute that they maintain sovereign jurisdiction over fishing within reservation boundaries. "


        DO NOT USE: 'We don't dispute that they have the legal right to do what they want on the reservation, but off the reservation, they are subject to the
 same regulations as other New Yorkers."

 ON BACKGROUND

 Mr. Silva has been charged with the following violations ofEnvironmental Conservation Law:

       • Taking fish by commercial means without a food fish license
       • Possession ofeels less than the legal size (minimum size is 9")
       • Possession ofover the limit eels (limit is 25 eels for individuals)


 Poten tial Ftnes

 Fines that apply to these violations are $100 per fish per violation.

       • Taking fish by conunercial means (247 bucket elvers + 98 still in net)
       • Possession of eels less than the legal size (247 bucket elvers)
       • Possession of over the limit (247 bucket fish - 25 = 222 elvers)


 That Suffolk prosecutors are handling the case, in Southampton Town Court,

          ls this correct?

 The case is being handled by ihe Suffolk D istrict A l/ornery '.s Office in Town ofSouthampton Court.

         And in this 2014 case:

         http://riverheadnewsreview.ti mesreview.com/20 14/04/53579/dec-group-with- indian-nation- ties-arrested-for- pooching- baby-eels/

 The defendants, charged with felonies, wound up pleading guilty to violations, for illegally harvesting the eels.

 The 2014 case involved a much larger quantity of eels and the value allowed charging as felonies under lllegal Commercializations in 71-0924 of the
 ECL. Two subjects were a4Jo11rnmen1 in contemplation of dismissal (ACOD), six subjects sellled on a plea to 71-0923 (violation p enalty section) f or
 $325.00, all other charges dismissed



     . 177'£\770.\". 711is email came /i-0111 an e.xtemal source. Do not o en a11acl1me111s or click 011 lmks from 1111k11ow11 senders or 1111ex ecr1•J emails

Tbanks for connecting us.1'11 check in \vith you on Monday.

On Fri, Jan 19, 2018 at 2:55 PM, Corey Kilgannon <corey@nytimes.com> wrote:




                                                                                                                                                  NYSDEC-0002647
       Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 183 of 291 PageID #:
                                            1003
    Agh sony I missed u. Try again if u still got him pis

    Sent from my iPhone

    On Jan 19, 2018, at I :56 PM, Ringewald, Erica R (DEC) <Erica.Ringewald@dec.ny.gov> wrote:

             Will call abt 2:30 or so with Major Scott Florence, l1ead of our Division of Law Enforcement

             Interview on background and then crui work on attribution. ok?

             Sent from my BlackBeny 10 sma11pho11e on the Verizon Wireless 4G LTE network.

F l'om :   Kilgaonon, Corey
Sent: Friday, Janual)' 19, 2018 12:37 PM
To: Ringewald, Erica R(DEC)
Subject: Re: LI fishel)' ishery, i mean, issue

     ,IITE\770.Y: T/us emaiT came from an exlemal source. Do 1101 open a//acl1111e11ts orc/1ck 011 Ti11h from 1111k11ow11 sender.~ or 1111expected emaiTs.

I am, thanks. at 917 971 5639

On Fri, Jan 19. 2018 at 12: 19 PM, Ringewald. Erica R (DEC) <Erica.Ringewald@dec.ny.gov> wrote:

              Are you avail this aftemoon? Maybe 2 or 2:30?

              From: Kilgrumon, Corey (mailto:corey@nytimes.com)
              Sent: Friday, Janual)' 19, 2018 9:43AM
              To : Ringewald, Erica R (DEC) <Erica.Ringcwald@dcc.nv.gov>
              Subject: Re: LI fishery ishery, i mean, issue

     • IlTT:.\770.\': 7111s emad came.from an exlemal source. Do 110/ open a//ac/,me11ts or click 011 l111hfro111 1111k11011·11 senders or um•xpected emails

On radio? on what?

On Fri, Jan 19, 2018 at 9: 12 AM, Ringewald, Erica R (DEC) <Erica.Ringewald@dec.ny.gQY> wrote:

               Story on wamc this moming I think too

               Sent from my BlackBeny JO smartphone on the Verizon Wireless 4G LTE network.

Frnm:      Kilgannon, Corey
Sent: Friday, Jrumary 19, 2018 8:55 AM
To: Ringewald, Erica R (DEC)
Subject: Re: LI fishel)' ishery, i mean, issue

     A7TEVT!O.\': Tlus email came /i-0111 an e.wemal source. Do 1101 open attach111e111s or click 011 lmks /i-0111 unknown ~e11de1:~ or 1111ex 1ected emails.

OK thru1ks. I read that LATimes piece you sent. fascinating. ru1d i got request into US F and W.

Seems like harvesting elvers is only legal in Maine and SC.

On Fri, Jan 19, 2018 at 8:50 AM, Ringewald, Erica R (DEC) <Erica.Ringewald(@.dec.ny.gov> wrote:

               Trying to get someone from OLE on with you today to discuss and will send some background info

                From : Kilgrumou, Corey [mailto:corey@nvtimes.com]
               Sen t: Thursday, Jrumaiy 18, 2018 10:10AM
               To: Ringewald, Erica R (DEC) <Erica.Ringewald@dec.ny.gov>
               Subject: Re: LI fishery ishery, i meru1, issue

     A7TES710,\ ': This email came /'ram an extemal source. Do 110/ open a11ad1111e11ts or dick 011 l111ks from 1111k11011·11 s,mders or ,111espected f!llfails.

No, I'll certainly reach out to you closer to deadline, if the stOI)' is happening Wasju~1 hoping you could give me ru1 idea if DEC has any info on
J. harvesting elvers. regulations/incident~.

2. ,,~1etber the ShinnecockSl'Poospatucks have to follow DEC fishing regs in waters around their reservations.

On Thu, Jan J8, 20 I8 at 9:59 AM, Ringewald, Erica R (DEC) <Erica.Ringewald{a)dec.ny.gov> wrote:

                 Have I missed your window on this?




                                                                                                                                                      NYSDEC-0002648
       Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 184 of 291 PageID #:
                                            1004
                From: Kilgannon, Corey [mailto:oorev@nytimes.com)
                Sent: Friday, January 12, 2018 5:29 PM
                To: Ringewald, Erica R (DEC) <Erica.Rim1.ewald@dec.nv.gov>
                Subject: Re: LI fishery ishety, i me-,m, issue

     A 7TE.\'TIO \'. Tl1is email came from an external source. Do 110I open allachme11t.1 or click on links /i-0111 1111k11ow11 senders or unexpected emails.

thanks, i'll read it.

On Fri, Jan 12, 2018 at 5:05 PM, Ringewald, Erica R (DEC) <Erica.Ringcwald@dec.ny.gov> \';TOie:

                 Corey, still trackiJ1g down numbers on thi.s for you.

                 I didn' t realize illegal eel harvesting was such a thing- http:/lbeta.latimes.oonlination/la-na-baby-eel: 20 17: storv.html

                 Did you reach out to USFWS? They've had some cases on elvers, too

                  More next week.

                  ER
                 Fl'Olll: Kilgannon, Corey [mailto:corey@nytimes.com]
                 Se.nt: Thursday, January l l, 2018 6:43 PM
                 To: R.ingewald, Erica R.(DEC) <Erica.Ringewald@dec.ny.gov>
                 Subject: Re: LI fishery ishery, i mean, issue

     .1717:..\'710\'. Jlus e111mf C(1111,• from an ex1,,mal source. Do uo/ o 1e11 a/111chme111s 01· click 011 fmks from 11uk11011·11 sender.~or 1111,•x 1,•cted e111mfs.

Sure. I dont need a final answer. Not w1iting it yet. I just need to get a sei1se of the state's 'side' to this.

On Thu, Jan 11, 2018 at 5:00 PM. Ringewald, Erica R (DEC) <Erica.Ringewald@decJiy.gov> wrote:

                   should have for you tomon-ow, ok?

                   Fi'Qln: Kjlgannon, Corey [mailto:corey@nytimes.com]
                   Sent: Thursday, .January JI, 2018 12: 17 PM
                   To: R.ingewald, Erica R (DEC) <Erica.Ringewald@dec.ny.gov>
                   Subject: Re: LI fishery ishery, i mean, issue

     .-l7TE\T[O\'. T!us email came from tlll external source. J)o 1101 open a11acl1me111s or click 011 f111ks from 11nk11011n senders or 1111e.,11ected emails

thanks.

Not writing it yet but I'd like to check w your people if any other instances exist of DEC citing fishennen for taking elvers.

And the Indian fishing rights claim, which they are making to me.

On Thu, Jan 11, 2018 at 12: 14 PM, Ringewald, Erica R (DEC) <EricaJlingewald@dec.ny.gov> wrote:

                    Will gather up some infonuation for you and see what we can do

                    Fl'l.lln: Kilgannon, Corey [mailto:corev(a)Jwtimes.com]
                    Sent: Thursday, January 11, 2018 12: 13 PM
                    To: Ri.ngewald, Erica R (DEC) <Erica.Ringewald@dec.1w.gov>
                    Subject: Re: LI fishery ishety, i mean, issue

     A 7TEX710X. l111s email came (ram an extemal source. Do not o                 e11 allac/1111e111s or click 011   fmks from 1111k11m111 senders or rmex ected emails.

Hi, justwondering if you have someone/info on this.

The harvesting of'elvers' (little eels) on LI, and whether local Indians are exempt from NYS regs/quotas in waters around their reservations.

On Mon, Jan 8, 2018 at 4: 15 PM, Kilgannon, Corey <oorey@nytimes.oom> wrote:

                        no, not urgent. thanks.

                        On Mon, Jan 8, 2018 at 3:50 PM, Ringewald, Erica R (DEC) <Erica.Ringewald/@dec.nv.gov> wrote:

                        I like fishety ishery - will connect you with Benning DeLaMater (cc'd) who is closer to this

                        Are you on deadline?

                        Ft'Olll: Kilgannon, Corey [mailto:oorey@nytimes.oom)




                                                                                                                                                           NYSDEC-0002649
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 185 of 291 PageID #:
                                              1005
                   Sent: Monday, January 08, 2018 3:41 PM
                   To: Ringewald, Erica R (DEC) <Erica.Ringewakl@dcc.ny.gov>
                   Sub_ject: LI fisheiy isheiy, i mean, issue

    . ITfEX770.\': 1111s emml came /i-0111 an i,.xt.:nwl source. Do 1101 open a11achme111s or click       011   /mks from   1111k11011111 senders or 1111expect,•d emails.


Erica,

This Newsday stoiy touches upon a persistent issue: Native Americans harvesting elvers, pricey little eels.

Might you have anyone who deals w this enforcement.

I spoke to the Shinnecock fishemian, who said DEC unfairly goes after ttibal members fishing in !heir tribal waters. But as with a lot of this stuff; it's more
complicated and mercenaiy thant that, I think.

hltps://www.ne,~sday.com/long-island/politics/shinnecock-suJfolk-tishiug-righlS- 1.15872716

much bigger bust in '14
http://ri verheadnewsreview.ti mesreview.com/20 14/04/53579/dec-grou p-\vi~1- indian-nalion- lies- arrested- for-pooching-babv: eels/




                                                                                                                                                          NYSDEC-0002650
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 186 of 291 PageID #:
                                     1006




                 PLAINTIFFS’ EXHIBIT 24
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 187 of 291 PageID #:
                                     1007

                                                                                                  1

       1

       2         SOUTHAMPTON TOWN JUSTICE COURT

       3         STATE OF NEW YORK: COUNTY OF SUFFOLK
                                                                                          - X
       4         PEOPLE OF THE STATE OF NEW YORK,

       5                                                      Plaintiff,

       6                       -against-

       7                                                                     Docket# 17060545

       8         DAVID SILVA,

       9                                                      Defendant.

      10                                     -   -   -    -     -    -   -    -   -   -   -   X

      11                               32 Jackson Avenue

      12                               Hampton Bays, New York

      13

      14                                August 30,                  2018

      15                                9:00         AM

      16

      17

      18

      19

      20         BEFORE: Honorable Judge Gary J. Weber

      21

      22

      23

      24                        Jennifer Campbell
                                 Court Reporter
      25                           ( 6 3 1 ·) 8 4 8 - 4 2 3 1
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 188 of 291 PageID #:
                                     1008


                                                                              45

       1                             People v    Silva

       2      20th and it was Officer Lacz i notifying me a

       3      vehicle pulled up and it appeared someone was

       4      goin g to walk up to that net.

       5            Q.    You said 6 : 00 a.m., what day was

       6      t ha t?

       7            A.    On the 20th of April .

       8            Q.    What year?

       9            A.    2017.

      10            Q.    What happened when you got that

      11      phone call?

      12            A.    I advised him to try and stay out of

      13      sight and when whoever it was returned back

      14      from that location to check them, what they

      15      had taken out of the net.

      16            Q.    What did you do next?

      17            A.    I started to prepare and notified my

      18      supervisor at the time, Captain Bengal, that

      19      there was activity on the net in case we were

      20      going to need anymore assistance.

      21            Q.    What happened next?

      22            A.    About half hour l ater; I received

      23      more notification from Officer Laczi that they

      24      had a subject that had a bucket with him that

      25      had g l ass eels in it and that the person had
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 189 of 291 PageID #:
                                     1009


                                                                               46

           1                           People   v   Silva

           2   claimed to be a member of the Shinnecock

           3   Tribe.

           4         Q.    What happened after that?

       5             A.    I    took that information and

       6       forwarded i t to Captain Bengal,         as well as any

       7       time we have interaction with a Native

       B       American,       we notify through our chains of

       9       command up to Albany where our commissioner

      10       and our legal peop l e     know that this is

      11       occurring and to make sure if there is

      12       anything necessary,      the government office

      13       would be notified as well .

      14             Q.    What happened after you compiled

      15       that information?

      16            A.     I    responded to the location where I

      17       met with Officer Laczi and Officer Farrish to

      18       observe what they had and to supervise the

      19       col lec tion of documentation of the evidence

      20       that was taken at that time.

      21            Q.     Was there anybody else there when

      22       you arrived other than Officers Farrish and

      23       Lacz i ?

      24            A.     No.

      25            Q.     Where did you arrive to?
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 190 of 291 PageID #:
                                     1010


                                                                              69

       1                             People v    Silva

       2           A.     I do not note the conditions of that

       3      area in 1938.

       4           Q.     You test i fied that a person c l aimed

       5      to be a member of the Shinnecock Tribe, t hen

       6      you descr i bed a chain of command going up the

       7      l ine to the commissione r and possibly the

       8      governor ' s office, what commissioner are you

       9      speaking of?

      10           A.     The commissioner of New York State

      11      Department of Environmental Conservation

      12           Q.     Can you describe how that worked?

      13      When you gave notice of the chain of command

      14      to these other officers, can you describe how

      15      you did that and what offices were notified?

      16           A.     We have four things that are called

      17      s i gnificant incidents.       We have significant

      18      incident reports that someone has to generate

      19      and send to the people i n a preestablished

      20      mailing list, and,       in this case, being I was

      21      driving to the location, Captain Bengal

      22      generated the report and he sent the e-mail to

      23      the required people on that e-mail list.

      24           Q.     Was that because it involved a

      25      Shinnecock Indian?
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 191 of 291 PageID #:
                                     1011

                                                                               70

        1                             People v Silva

        2          A.     Yes.    That was one of our

        3     significant incidents, interaction with a

        4     Native American for enforcement purposes .

        5           Q.    Were you instructed to prosecute

        6     anybody?

        7          A.     I asked Captain Bengal --

        8                        MS. GREENWOOD: Objection .

        9                        THE COURT: Why?

       10                        MS. GREENWOOD: Because the

      11                   Department of Environmenta l

      12                  Conservation doesn't prosecute.

      13                   It's to the form of the question,

      14                  the term prosecute because the

      15                   Department of Environmental

      16                  Conservation is not the prosecutor

      17                  and it's not thei r function.

      18                         THE COURT: Yeah, but they issue

      19                  tickets and arrest people.

      20                         MS. GREENWOOD: Yes.

      21                         THE COURT: Guess if you want to

      22                  ask if somebody told him to do that

      23                  or not.

      24            Q.     Did you receive any instruction to

      25      issue tickets after you went up this chain of
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 192 of 291 PageID #:
                                     1012




                 PLAINTIFFS’ EXHIBIT 25
            Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 193 of 291 PageID #:
                                                 1013
 To: W itt, David E (DEC)[dav id.witt@dec.ny.gov]
 From: Gilmore, James J (DEC)
 Sent: Mon 4/4/2016 6:23:43 PM
 Subject: FW: N YSDEC request for info on Poospatuck land ownership


     FYI: Missed you on t he cc list. Sorry David. See chain below.
! •-·- ·-·-·-·-·-•-r---·-·-·...·- •-·- ·- •-·-·-·--- •-·- ·-·-·-•-·-·-•-·- ·-·-·- •-·-·-·-·- · - ·- ·-·-·-·-·-·-·-·-·-·-·-·- •-·-·-·-·-·-·-·- •-·- ·-·-·-·-·-·-•-·- ·-·-·- •-·-·-·-·- · - ·- ·-·-·-·-·-·-·-·-·-·-·-·- •-·-·-·-·-·-·-·-•-·- ·-·-·-·-·-·-•-·- ·-·- ·-•-·-·-·-·- ·-·- ·-1




         Attorney-Client Privilege, Attorney Work Product




··-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·.
    From: Tighe, Julia W {DEC)
   Sent: Monday, April 04, 2016 6:30 PM
   To: Moser, Kathlee n M {DEC); Gilmore, James J {DEC)
   Cc: Walke, Peter W (DEC); Lynch, Kenneth (DEC)
   Subject: FW: NYSDEC request for info on Poospatuck land ownership
    What's t he scoop on this one?
   Julie Tighe
   Assistant Commissioner for Intergovernmental & Legislat ive Affairs
    New York State Department of Environmental Conservation
    625 Broadway, Albany, NY 12233-1010
    P: (518) 402-2797 I F: (518) 402-9016 I julia.tighe@dec.n:t,&_QY

    www.dec.ny.gov I                DI
   From: VanessaLockel[mailto:Vanessa.Lockel@..exec.ny,gQY]
   Sent: Tuesday, March 29, 2016 2:08 PM
   To: Tighe, Julia W (DEC)
   Subject: Fw: NYSDEC request for info on Poospatuck land ownership
   Hey Julie!
   Did we ever get anywhere with this? Even if its a Native American issue- its also an environmental issue and I just want to know if there is an update
   on your end before I meet with them soon.
   Best Regards,
   Vanessa Pino Lockel
    Suffolk County Regional Representative
    Office of Governor Andrew M. Cuomo
   160 South Ocean Avenue
   P atchogue, New York 11772
   Office: 631-687-4823
   Cell 631-603-7983
   Vanessa.Lockel@exec.ny.QQY
   www.governor.ny.gov


   From: Vanessa Lockel
   Sent: Saturday, February 13, 2016 8:09 AM
   To: Basil Seggos; Aimee Vargas; Julissa Gutierrez; David Turley; Kathleen Moser (dec.ny.gov); Peter Walke (dec.ny.gov); James Gilmore (dec.ny.gov)
   Cc: Jeanine Dillon (labor.ny.gov); Scott A Martella (labor.ny.gov)
   Subject: Re: NYSDEC request for info on Poospatuck land ownership
    Thanks everyone for your help on identifying the approrpirtae course of action.
   This eel issue is just one of the main concerns going on with the reseivation. Last night they had a house fire where the Red Cross had to find shelter
   for 4 families. This adds to the ongoing concern for our County and Towns on how to work with part of the region that is held under a different
   jurisdictional power even beyond the State. It would be very helpful to know who in Chamber actually deals with Native American reseivations
   concerns. There was a recent issue with the Shinnecocks in Southampton and I heard we had legal counsel and a rep there on our behalf. How do we
   access this person? I am having ongoing/mounting issues with three reseivations in Suffolk.
   Thanks everyone.




                                                                                                                                                                                                                                                   NYSDEC-0002287
       Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 194 of 291 PageID #:
                                            1014
 Best Regards,
 Vanessa Pino Lockel
 Suffolk County Regional Representative
 Office of Governor Andrew M. Cuomo
 160 South Ocean Avenue
 Patchogue, New York 11 772
 Office: 631-687-4823
 Cell: 631-603-7983
 Vanessa.Lockel@exec.ny.gov
 www governor ny.qov

  From: Seggos, BB (DEC) <b.seg~!1c;_,ny.goy>
  Sent: Thu rsday, February 11, 2016 2:44 PM
  To: Aimee Vargas; Vanessa Lockel; Julissa Gutierrez; David Turley; Kathleen Moser (dec.ny.gov); Peter Walke (dec.ny.gov); James Gilmore (dec.ny.gov)
  Cc: Jeanine Dillon (labor.ny.gov); Scott A Martella (labor.ny.gov)
  Subject: Re: NYSDEC request fo r info on Poospatuck land ownership
  There is a very dicey history on glass eels. Adding Kathy Moser and Jim Gilmore here. Team, pis provide context and whether there is a path
  forward. Thx.
From: Aimee Vargas
Sent: Thursday, February 11, 2016 2:39 PM
To: Lockel, Vanessa (EXT); Gutierrez, Julissa (CHAMBER); Turley, David (CHAMBER)
Cc: Dillon, Jeanine (LABOR); Martella, Scott A (LABOR); Seggos, B B (DEC)
Subject: RE: NYSDEC request for info on Poospatuck land ownership

   Looping Basil.
   Basil, does this still fall under t he EJ folks? Thank you!
  From: Vanessa Lockel
  Sent: Thu rsday, February 11, 2016 2:31 PM
  To: Julissa Gutie rrez <Julissa.Gutierrez@exec.ny.gov>; David Turley <David.Turley@exec.ny.gov>
  Cc: Aimee Vargas <Aimee.Var gas@!!xec.[!Y_,&ov>; Jeanine Dillon (labor.ny.gov) <jeanine.dillon @labor .,n,. ,gov>; Scott A Martella (labor.ny.gov)
  <Scott.martella@labor.ny.gov>
  Subject: Fw: NYSDEC request for info on Poospatuck land owner ship
  I heard we have a person that covers native American reservation issues but don' t know who it is- thought you might know. I have a request below from the Town o f Brookhaven
  and their issues with Poospatuck. How can we proceed?
  Thank you!!!
  Sent from my BlackBerry 10 smartphone on the Verizon Wireless 4G LTE network.
From: Daniel Panico <couocilirnDpaoico@BROO~l:lAY..EN,ORG>
Sent: Thursday, February 11, 2016 1:58 PM
To: Vanessa Lockel
Subject: Fwd: NYSDEC request for info on Poospatuck land ownership


  >» Anthony Graves 02/10/2016 12:31 PM > »
  Hi Annette: An NYSDEC officer came to our office today to ask if we can determine land ownership of t he Poospatuck Reservation. The tribe is claiming water rights
  to take thousands o f baby eels which then get shipped to China. The officer said that if they can establish that the reservation ends at the high water mark they can
  ticket and arrest tribe members for taking eels off the reservation. Can Law determine the boundary of the reservation'
  Also, we had started discussions on the marina the t ribe built o n what we believe to be Town underwater lands. The ECO said that there is now a houseboat in that
  marina that is discharging waste directly to the Forge River. We had some discussions last spring on enforcement to address the marina but we never resolved a
  course of action.
  Anthony
  Anthony Graves
  Chief Environmental Analyst
  Town of Brookhaven
  (631) 451-6457




                                                                                                                                                             NYSDEC-0002288
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 195 of 291 PageID #:
                                     1015




                 PLAINTIFFS’ EXHIBIT 26
      Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 196 of 291 PageID #:
507            63                          1016
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 197 of 291 PageID #:
                                     1017




     ~                1




                                       r
507               65 .
          Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 198 of 291 PageID #:
 \    \
                                               1018




                                                                                                                               <t

             c::Zzc✓~ ' H-~,,-' ✓hc-;,                                                 / 7 / /4/,;?CV;!:        ;:::-;,:::/_e, . ~ -.. ..,..✓z_ ec.,,_,c-- ✓~                        ,,,,..---




            ~,7h ./,4:/~//::-F&-~;. ✓-¥ ~✓< ..,~~/rc'?C-7/✓.-/4 ->~7-
            .a:/ ~ ~ -&?.-~ <:> ./ /·h·c: c / -h .d'/2/,:-:?/,._ka~uY"/,.✓,r,.,/.r/✓?//.--k,;,.To"',,,,.-/
                .                  ,               / /                      .                                   .                                            - L.
             ✓/i"   / .<'•~::/..,~,,-'b/',;7-/ ,_;/2.         /4 / / / /-                   ·-rtf-_~0,/ _.c/£.,k",;~a,../'r:-?/ /'-?7-✓-C/./ ,..;C;;,7, 7
                    /    ?     .                    ,                           ,/..   .f                           / "/                 ,                      '              . .,,c:7
            / r-'/;-,        ~/2 -,,. / . r,_v_"3/                      ,.../ / 2,,?°« ~ / c      0✓ /?Z ~--3>:·rc/ ✓•/<" .c:/a-..-rr-:::<                                  . -f • / / /   z _

            ~/4..1!>7-v-/ - /J'ci',?✓ /.??-;:,c/ , C:-./                                                         / a.Ch , 0 , C✓
                                                                                            c>a--/kc/. .d//-u _c ~
            ,/ r-~ -c~         C< c(.              >;/, ,,,.//4         _E'Cw<-·/        -- /-r;--L"< ~ ~ ; ; , , ; .7 c' e                  C/-'~ ✓ ..-d77
            _i?/', ~           -- ?-cc-/, ~~z;?" / ~ / ,-,-z~ ,?',,, ;,.7                                   -~/-?-             ,,d#~,                        , ~/.?           :_:7---
            ~c/               z;;{;;i,. ". / ---//f.-z ; , / --~                       a c ./ ;    / ./   /2::;,, ?z:Y- /r:,-77./        ,a,,/              .//4t' /4/ ,;:{_.<,
                                               /                .                                /'                        ,


            -/ h'./!_;.,,-z- 7/#7z..EC'{ .Vh, ..;£??/;,_/          ,. .'?,<--7-,7---z/,::.:/4✓V~~ -d7/.~--- ~;_-e,...,/4-c:.                                                z-<
                                                                                                                                                                              7
            /.? ,,.-;,-:,;;::-?/ ,,_,g::;.c ~ P,:,;/J-e-fi'.-./-~;,.7. -<' -                         7
                                                                                          ,M/-/rc-/4,,rZ:/✓        -~y:/ _, O
            ~ '/:7 .,,,/-:r--z,~,7- ;?c'P-;/ ~---0-_,,/4c .. ~/, ,;,.--;,. 7                    /~~/:4a/ /                   /"',;:c_;.·,-                           ? .~        -


                                           . .                                                                   ,               "---
            /-,?/7'-.~             /',.;::?'   .-/?/..-/   ~,:-z. , ,z::;.z:;,-;,::y,:;7-s-<?¾?;~                   ,4!.. / , ~      .   ,,k/// .>Y /;?z:<y ,3--k/?;--<,;
                              ~ /-0 ,//.?-/7~ / . ,a; ~~✓-"?_:j-
           . -/ ;7~ , //f>t:';,/                                                                   -?;C ,-✓/d;-                              _,-?Z-,c;- /

               :_.__./4.# _/4., '
                                - / /       '   /,-p /       '     , - --                       -Tr
           ~1/~~;::""',/--"" ,;--/~~ _ a .ccr ,.c;;r~;;:,4 ,.,.? ? ~ ;::::ff'--;:7-7--,:-7/' . /4,,i,./· ·5&-",//'",'?/2-
                                                                    j   -



           /f/,-fr,,: ~::J✓                    .;//4,;     ~~//,/k2✓ ~ d~ ? ~ ~ 7 ' / . ? ' /-P?:n/?ZP/? -
           4~?/~                                         ~/P;/?                   ~~/4{~~//f,/2'~7~----~/'-✓-                                                          / ? /,/~
           -~/?-Z.:c , /4 ,;;:::;.-;,/ /c ,- /?y-://-/a-&~r" -~                               -/://0-?'.✓P/C//,✓-.~7z:-/--~/>.>'l
                                                             ..Y'                                           /                                                       ./"                      •

            ?£/_,,c/          a,,--/_/.:/{.;--:~;,..,-_; </,;7;,'·✓, ,r/,?--;;.?-z-.../i>#'""/-z.>,,. .,-:- / _.p;__ ./a..-c-'r-·x ~;/;l-Y:,-4?✓//-'r
           ~ ~_,,            . /:--P-u'✓           d -    4~                    ~£"___,,_,,- _/;_z~rc                      . //-ze?/}/17       , ./ 4        ,,_//2'..-? "     ;.,,,r
           ·,~,,-.z 07 ?t,/ ? ~ p,,-,,,,t;,;<;z;~ .,a /4.,,,_,;;;.~~                                                                                                   , .0          7
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 199 of 291 PageID #:
                                     1019




l:"-
0
lO




                         r
                         \l
507          67
      Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 200 of 291 PageID #:
                                           1020
    Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 201 of 291 PageID #:
                                         1021




    507         · 68




f
I




    ~




                   ~~             r    ~
                  ~J ~ ~
                       ~
      Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 202 of 291 PageID #:
507           69                           1022




                        ~
             '[>~p~
             J~~
             ~~~
             r~        -!J ~
                                    .             ~ ~ ~ ~                                              .



            ~ ~ ~ ~ ~~                                              ~e,L              ~~
            ~ ~                          ~vL                ~ ~~ ~ ~
            ~
             ~ ~ ~ ~ ~~ ~
                                r       ~ ~ .JJ-- : ~- ~-~
            ~7PL-~~._;                                       ~~~~<-<->

             ~ P L . : - - - T ~ ~ ~~ +~~                                                         ..
            ~ ~ ~ ~ ~ ~ ~ ~
            17- ~~ ·~------d" ~ ~ ~ ~ -


                                         ,/a/    Z 1_,e   ~ 1~'   <,I   e-/z   L' L   e,,,t"/(.
                                             -            _---z.__-~
              Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 203 of 291 PageID #:
                                                   1023




J,
~
~

~'-"'-\
.,{;::
 •
'!""-;::--.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 204 of 291 PageID #:
                                     1024




                 PLAINTIFFS’ EXHIBIT 27
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 205 of 291 PageID #:
                                     1025




                                                                       OF:PJCI! OF TH~ SECR!TARV

                                                                       U.S. Department
                                                                       of the Interior
    www.doi.gov

    Ne'\vs Release
                     Office of the Assistant Secretary-Indian Affairs
                                                                                 Date: June 15, 2010
                                                                               Contact: Nedra Darling
                                                                                        202-219-4152

            Skibine Issues a Final Determination to Acknowledge
              the Shinnecock Indian Nation of Long Island, NY
 WASHINGTON – Acting Principal Deputy Assistant Secretary – Indian Affairs George T.
 Skibine on June 13, 2010, issued a final determination that affirms the proposed finding of
 December 15, 2009, to acknowledge the Shinnecock Indian Nation (Petitioner #4) as an Indian
 tribe. This petitioner, located in Southampton, Suffolk County, N.Y., has 1,292 members.

 The evidence in the record for the proposed finding demonstrated that the petitioner met all
 seven of the mandatory criteria for Federal acknowledgment as set forth in 25 CFR 83.7. The
 Department did not receive comments from any party other than the petitioner during the
 comment period. Its comment did not change the overall findings of the proposed finding that
 the petitioner meets all seven mandatory criteria. In accordance with the regulations (section
 83.6(c)), a petitioning group that meets all seven criteria is an Indian tribe within the meaning of
 Federal law. Therefore, the Department affirms the proposed finding to acknowledge the
 Shinnecock petitioner.

 This final determination treats the Shinnecock Indian tribe of New York that existed in 1789 as
 the ―historical Indian tribe.‖ Only three years later in 1792, an act passed by the State of New
 York re-organized this tribe as a trusteeship. At the time, its members lived on a leasehold
 created in 1703 in Southampton, N.Y. The new law provided for annual elections of three Indian
 trustees, and these trustee elections have taken place from 1792 to the present. The trustees have
 allocated the group’s land and resources consistently for almost 220 years. The proposed finding
 found that the petitioner met the acknowledgment criteria by demonstrating that it has evolved
 from this historical Shinnecock Indian tribe of New York and has continuously existed. This
 final determination affirms the proposed finding.

                                            -Continued-
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 206 of 291 PageID #:
                                     1026




 Shinnecock - Page 2

 The petitioner commented on the procedural evaluation in the proposed finding that found that
 the evidence in the record did not demonstrate that the Federal government had ever recognized
 the Shinnecock Indian tribe, but knew of its state relationship. The evidence submitted with the
 petitioner’s comments reinforced the proposed finding that the Federal government has never
 recognized the Shinnecock Indian tribe. Therefore, the provisions of the regulations (83.8)
 relating to previously acknowledged Indian tribes, that would have reduced the petitioner’s
 evidentiary burden, did not apply to the evaluation of the Shinnecock petitioner.

 The Shinnecock petitioner meets the seven criteria and affirms the proposed finding as follows:

 Criterion 83.7(a) requires that external observers have identified the petitioner as an American
 Indian entity on a substantially continuous basis since 1900. This final determination affirms the
 proposed finding that state and local government officials, missionaries, journalists, and others
 have identified the petitioning group continuously as an American Indian entity since 1900, and
 the petitioner meets this criterion.

 Criterion 83.7(b) requires that a predominant portion of the petitioning group has comprised a
 distinct community since historical times. The proposed finding did not use direct evidence as
 described at 83.7(1) and 83.7(i)-(iv) to demonstrate the group meets this criterion. Rather, it
 found that the petitioner meets criterion 83.7(b) from 1789 to the present based on its meeting
 criterion 83.7(c) using ―high‖ evidence described at 83.7(c)(2)(i) for the same period. The
 regulations at 83.7(b)(2)(v) provide a ― crossover‖ provision for groups with especially high
 evidence for demonstrating criterion 83.7(c). This final determination affirms those findings.

 Criterion 83.7(c) requires that the petitioning group has maintained political influence over its
 members as an autonomous entity since historical times. The proposed finding determined that
 because the group’s three elected trustees have allocated and managed the reservation’s lands
 and resources since 1792, it demonstrated it meets this criterion using ―high‖ evidence described
 at 83.7(c)(2)(i). This final determination affirms those findings.

 Criterion 83.7(d) requires that the petitioner provide a copy of its governing document including
 its membership criteria. The proposed finding determined that the petitioner described its
 membership criteria and how it governs itself for this process. This final determination affirms
 these findings.

 Criterion 83.7(e) requires that the petitioner’s members descend from a historical Indian tribe.
 The evidence in the record shows that at least 97 percent of the 1,292 members descend from the
 historical 1789 Shinnecock tribe, as determined by their descent from the 1865 reservation
 residents listed in the New York State census. Thus, this final determination affirms the
 proposed finding—but with a revised membership total and percentage of descent—that the
 petitioner meets this criterion.

                                           -Continued-
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 207 of 291 PageID #:
                                     1027



 Shinnecock - Page 3

 Criterion 83.7(f) requires that the petitioner’s membership be composed principally of persons
 who are not members of another federally recognized Indian tribe. The proposed finding
 determined that the petitioner meets this criterion, and this final determination affirms that
 finding. Only ten members are enrolled in other federally recognized tribes, including Ft. Sill
 Apache, Hoopa Valley, Mashantucket Pequot, Navajo, Taos Pueblo, and White Mountain
 Apache.

 Criterion 83.7(g) requires that the petitioner not be subject to congressional legislation that has
 terminated or forbidden the Federal relationship. This final determination affirms the proposed
 finding that there is no act of Congress or other legal impediment to the Department’s
 acknowledging the group as a Federal tribe.

 In view of the receipt of minimal substantive comments, the Department has not produced a
 report or summary under the criteria for the final determination other than the Federal Register
 notice. Therefore, the Federal Register notice is the Final Determination.

 The petitioner or an interested party may request reconsideration by the Interior Board of Indian
 Appeals of this Final Determination. The settlement agreement provides a 30-day deadline for
 filing an appeal.

 The Assistant Secretary–Indian Affairs has responsibility for fulfilling the Interior Department’s
 trust responsibilities and promoting self-determination on behalf of the 564 federally recognized
 American Indian and Alaska Native tribal governments. When the decision becomes final and
 effective for the Department, the Shinnecock Indian Nation will be the 565th federally
 recognized Indian tribe. The Assistant Secretary also oversees the Bureau of Indian Affairs,
 which is responsible for providing services to approximately 1.8 million individual American
 Indians and Alaska Natives from the federally recognized tribes, and the Office of Federal
 Acknowledgment (OFA), which is responsible for administering the Federal acknowledgment
 process.

 The Assistant Secretary–Indian Affairs delegated authority to sign certain Federal
 acknowledgment findings, including this proposed finding, to the Acting Principal Deputy
 Assistant Secretary–Indian Affairs effective June 4, 2009.

 Copies of the Federal Register notice will be posted on the Department of the Interior website at
 http://www.doi.gov.

                                                -DOI-
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 208 of 291 PageID #:
                                     1028




                 PLAINTIFFS’ EXHIBIT 28
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 209 of 291 PageID #:
                                     1029




 N.Y. / REGION



 Paterson Endorses Shinnecock Tribe’s Bid
 for Recognition
 By DANNY HAKIM        SEPT. 24, 2009

 ALBANY — Gov. David A. Paterson has endorsed an Indian tribe’s bid for federal
 recognition, an important step for a tribe that wants to build the first casino in New
 York City or its suburbs.

      Mr. Paterson is the first governor to make such a public embrace of the
 marathon effort by the Shinnecock Indian Nation to gain recognition. In a Sept. 22
 letter to Ken Salazar, the secretary of the interior, the governor wrote, “to say federal
 recognition of the Shinnecock is long overdue would be an understatement” and
 called for the Obama administration to recognize the tribe, which is based in
 Southampton, N.Y.

      Tribal leaders hailed his move as a key victory, because the federal government
 is in the final stages of considering the tribe’s application and might have been
 deterred without support from the governor.

      “There have been a lot of things said about Governor Paterson in the media,”
 said Randy King, the chairman of the tribe. “Politics is a rough business. To us, he’s a
 man of principle.”
    Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 210 of 291 PageID #:
                                         1030


           In May, the Shinnecock cleared a major hurdle toward its goal when it entered
      into a settlement with the Interior Department that requires a preliminary ruling on
      its tribal status by Dec. 15. After a court fight of more than three decades, the
      Shinnecocks believe that federal recognition is at hand. A final decision will be made
      by the spring, after a public comment period that will follow the preliminary ruling.

      If they are federally recognized, the tribe members could build a Class II gaming
      center on their 800-acre reservation, a designation meaning they could have
      thousands of video slot machines, but no table games.

           The tribe would prefer to negotiate with the state to build a full-blown casino
      somewhere else in the region, and Long Island political leaders generally agree that
      the idea of any gambling facility in the Hamptons would create a traffic headache.

           The tribe, which has about 1,000 members, has expressed interest in the past in
      the Aqueduct racetrack in Queens, but the state appears poised to select an
      established gambling operator to build a Class II gaming facility there.

           Federal recognition would most likely lead to negotiations with the state. The
      tribe hopes to resolve over $1 billion worth of land claims in the Hamptons. The
      state would insist on revenue-sharing as part of a casino deal and may try to resolve
      a dispute over sales of untaxed cigarettes on the reservation.

           “We are guardedly optimistic,” Mr. King said, adding that the governor is
      “taking a stand where others have remained silent.”

      A version of this article appears in print on September 25, 2009, on Page A26 of the New York edition with
      the headline: Paterson Endorses Shinnecock Tribe’s Bid for Recognition.




© 2019 The New York Times Company
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 211 of 291 PageID #:
                                     1031




                 PLAINTIFFS’ EXHIBIT 29
     Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 212 of 291 PageID #:
                                          1032
To: taobi.silva@gmail.com[taobi.silva@gmail.com]
Sent: Wed 312/20 16 4:22:04 PM
Subject: Introduction


 Mr. Silva,
 I wanted to reach out and introduce myself to you. I am the new Indian Nations Affairs Coordinator, having replaced Jeff Gregg after his
 retirement. Aphrodite Montalvo emailed me a while ago that you were planning on contacting me, but unfortunately her email slipped my mind.
 I apologize for not following up on that and contacting you sooner.
 She mentioned that you had worked with Jeff concerning tribal and town patent issues. I've recently become a bit familiar with the topic, and
 would like the opportunity to discuss this with you. My understanding is that the various patents, including the Dongan Patent, gave the towns
 authority to purchase land from the Native American nations, after which the land would become part of the jurisdiction of the town and
 recognized as such by the English crown. I personally feel that it's unfortunate that so many people have ignored the Native American side of
 that equation, or just blindly assumed the Native Americans signed over all rights and titles to the entirety of the island.
 From what I can find in the historical records, the nations did occasionally sell underwater territory to the towns, for instance, Brookhaven's
 purchase of territory from the Unkechaug in 1755. However, I'm not as familiar with Shinnecock history as I am with the Unkechaug, and I don't
 want to assume that the Shinnecock ever sold underwater land to the colonies. I get the feeling that at some point, someone just ' assumed'
 the towns held title to the underwater lands, notwithstanding the fact that that land had rightfully belong to the Indian nations.
 Unfortunately, this is the situation in which we find ourselves. If you have the time, and are willing, I would like any information you are willing to
 share concerning this topic. I can't promise to be able to change the circumstances, but I would like to be as informed as possible so I can
 fulfill my responsibilities to the best of my ability.


 David E. Witt, Ph.D.
 Indian Nations Affairs Coordinator, Office of Environmental Justice
 New York State Department of Environmental Conservation
 625 Broadway , Albany , NY 12233-1500
 P: (518) 402-8556~ (5~ 402-9018 I david.wilt@dec.ny.gov

 www.dec.ny.gov    I   U   I   a




                                                                                                                                       NYSDEC-0002625
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 213 of 291 PageID #:
                                     1033




                 PLAINTIFFS’ EXHIBIT 30
       Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 214 of 291 PageID #:
                                            1034
To: Lynch, Kenneth (DEC )lkennethJynch@dec.ny.gov]
C c: King-DeJesus, Lisa E (DEC)(Lisa.K ing-DeJesus@ dec.ny.gov)
Sent: Mon 5/9/2016 12:11 :48 PM
Subj ect: Shinnecock Overview (was R E: An "Invitation to Seggos)


 Ken,
 Sorry this took so long, As I suspected, the Shinnecock seem to be one of the more cooperative nations in the state. It was recognized by the
 feds in 2010, but was a state recognized nation prior to that. Jeff did not leave much concerning them in his files-only 2 folders, compared to
 the dozens for some of the other nations.
 Similar to the Unkechaug, their largest concern is with fishing & oystering rights in the waters adjacent to their reservation. This issue is the
 result of the colonial patents that gave the various towns in Long Island permission to buy land from the indigenous people- these patents
 included the bays between Long Island and the adjacent barrier islands. The confusion stems from what seems to be an assumption on many
 people' s part that just because the town received the patents, they automatically owned the (underwater) land. However, there is an example
 from 1755 in which the Town of Brookhaven purchased the rights to a portion of the Great South Bay from the Unkechaug, illustrating that at
 the time, some town officials understood they had to buy the rights from the Native Americans.
 The state's position is that the towns do own those lands and have the right to license activities affecting those lands (such as seeding
 oysters, etc). The Shinnecock's position is based upon a 1659 deed in which they reserved their "privilege of fishing, fowling, or gathering of
 berries or any other thing for our use" in ceded territories. This was agreed upon and signed by both parties. Given that this was in writing,
 they have a stronger case for fishing rights than the other nations in New York.
 In the past, they have stated their intentions to comply with DEC and state laws to carry out their objectives, but via intergovernmental
 agreements rather than through our permit system. (Contrary to this, the Shinnecock have applied for and received permit and licenses for
 shellfishing activities prior to federal recognition in 2010. The permits are necessary to sell shellfish on the market. In the past, they have
 seemed willing to work with us and through our system, while reserving discussions of sovereignty for later times.) Their recent activities
 reflect a willingness to work with federal agencies, as well as cooperating with us, albeit with clear reminders that they are a sovereign nation
 independent of New York. I believe that we could come to understandings, memorialized via letters of agreement, that accomplish our
 regulatory interests while also allowing the Shinnecock to accomplish their goals.
 Recent complaints (at least, those saved in the files) seem to deal more with local individuals having Southampton permits to shellfish and
 impacting the Shinnecock beds. Interactions between ECOs and Shinnecock members have focused on hunting and fishing, as expected.
 Some notable/recent ones included Shinnecock hunters shooting ducks near the homes of adjacent property owners, and altercations in 2012
 between the owner of the Shinnecock Oyster Farms and ECOs due to their confiscation of undersized scallops.
 They have also shown interest in the Long Island Nitrogen Action Plan (LINAP), because of the impact it will have on their shellfish related
 efforts, and the .
 I feel that we have an opportunity for a positive relationship here, especially if we are willing to take that extra step to work towards LOAs. If
 you have any questions, please feel free to ask.
 David E. Witt, Ph.D.
 Indian Nations Affairs Coordinator, Office of Environmental Juslice
 New York State Department of Environmental Co nservation
 625 Broadway, Albany , NY 12233-1500
 P: (518) 402-9512J!;,(5~ 402-9018 I david.witt@dec.ny.gov

 www.dec.ny.gov I   II 1131
 From : Lynch, Kenneth (DEC)
 Sent: Thursday, May OS, 2016 3:47 PM
 To : Witt, David E (DEC)
 Subject: RE: An Invitation to Seggos
 No problem. I don't need it imm ediately
 From : Witt, David E (DEC)
 Sent : Thursday, May OS, 2016 3:27 PM
 To : Lynch, Kenneth (DEC); King-DeJesus, Lisa E (DEC)
 Subject: RE: An Invitation to Seggos
 Ken,
 If it's ok, let me do some research on that and get back to you in the next day or so.
 Off the top of my head, we have had the usual issues with fishing/shellfishing, and them believing the ECL does not apply to them, but from
 what I can remember from Jeffs files is that they have been one of the more congenial nations in New York.
 David E_ Witt, Ph_D,
 Indian Nations Affairs Coordinator, Office of Environmental Justice
 New York State Department of Environmental Conservation
 625 Broadway, Albany , NY 12233-1500
 P: (518) 402-9512  J!;,(5~ 402-9018 1david.witt@dec.ny.,gQY

 www.dec.ny.gov I   II  111.31
 From: Lynch, Kenneth (DEC)
 Sent: Thursday, May OS, 2016 3:17 PM
 To : Witt, David E (DEC); King-DeJesus, Lisa E (DEC)
 Subject: RE: An Inv itation to Seggos
 Can you give me a brief overview of what our past relationship has been and w hat t he current issues are?
 From : Witt, David E (DEC)
 Sent: Thursday, May 05, 2016 2:34 PM
 To : King-DeJesus, Lisa E (DEC); Lynch, Kenneth (DEC)
 Subject: FW: An Invitation to Seggos
 Ken & Lisa,
 For your info, please see the attached invitation from the Shinnecock council to the commissioner. This was submitted directly to CCU, and
 they should also be receiving a hard copy of the letter soon.
 David E. Witt, Ph-D.




                                                                                                                                  NYSDEC-0002616
     Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 215 of 291 PageID #:
                                          1035
Indian Nations Affairs Coordinator, Office of Environmental Justice
New York State Department of Environmental Conservation
625 Broadway, Albany, NY 12233-1500
P: (518) 402-9512 .L!:;,(5~ 402-9018 I dayid.witt@deC.[)V.QQY

www.dec.ny.gov I  II  1~
From: Raym ond Clendenin [ mailto:RaymondClendenin@shinnecock.o rg]
Sent: Thursday, May OS, 2016 2:30 PM
To: Seggos, Basil (DEC)
Cc: Witt, David E (DEC); Gallagher, Carrie M {DEC); Banks.nicky@yahoo.com; Bryan Polite; Daniel Collins; EUGENE CUFFEE 2; fishwoman@o otonline.net;
Raymond Clendenin; Rezrev@optonline.net; Shavonne Smith; Sienna Hunter-Cuyjet; Terrell Terry
Subject: An Invitation to Seggos
                   A ITENTION· Th,s email came from an external source Do not open attachments or click on links from unknown senders or unexpected emails

Dear Acting Commissio ner Seggos,
Please accept our invitation to have a Government-to-Government meeting o n Shinnecock Territory
Regards,
Ray Clendenin Jr.
Tr ibal File Clerk
Shinnecock Indian Nation
Phone: 631-283-6143
Fax: 631-283-0751
E- mail: Raymo ndClendenin@Shinnecock.org




                                                                                                                                                             NYSDEC-0002617
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 216 of 291 PageID #:
                                     1036




                 PLAINTIFFS’ EXHIBIT 31
  Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 217 of 291 PageID #:
                                       1037
OFFICE OF ENVIRONMENTAL JUSTICE

New York State Department of Environmental Conservation
625 Broadway, 14th Floor, Albany, New York 12233-1500
Phone: (518) 402-8556 • Fax: (518) 402-9018
www.dec.ny.gov




                                                 MEMORANDUM


TO:               Lisa DeJesus

FROM:             David Witt

SUBJECT:          Unkechaug Territoria l History & Fishing Rights

DATE:             March 23, 2016

Lisa, here is the write-up for my research into Unkechaug history and how it relates to fishing
rights, in preparation for the upcoming meeting between Chief Wallace and the Commissioner.


1666, March 7: Nicholls Patents, Southampton Patent described the purchase of Unkechaug
land within borders of Southampton, including Moriches. Brookhaven Patent likewise granted
the town all the lands within the town borders which had been or would be purchased from the
local native groups. This patent was surrendered by the town to Governor Dongan, who
reissued the town's patent in 1686 (see below). The Nicholls Patent for Brookhaven is no
longer in effect.
1670, December 1: "Seatalcott [aka, Brookhaven] Busyness for Enlargment. That the whole
Towne have liberty to purchase of the lndyans what is within their Patent, but not to debarr any
that can pay their Proportion, or have Stocks ; The Names of those that make Purchase to be
returned to the Governor." (Doc Col His NY v 3:644)
1678 & 1680: Various patents allowing individual Brookhaven settlers to buy land from Native
American populations were issued by the governor. (Doc Col His NY v 3:731-733, 761-762)
1686, December 27: Dongan Patent of Brookhaven

The patents were usually written to give the town sole permission to buy land from the Native
Americans. For example, the Dongan patent of Southampton says " ... all that tract of land
which already hath been or hereafter shall be purchased for and on behalf of the said town,
whether from the Native Indian Proprietors or others .... "
However, the Dongan patent of Brookhaven says " ... saveing to his most sacred majesty
Aforesaid, his heires & Successors, all the tracts & necks of land that lye to the South, within



                                                          Department of
                                                          Environmental
                                                          Conservation




                                                                                      NYSDEC-0002318
 Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 218 of 291 PageID #:
                                      1038

the limits and bounds aforesaid, that remaine unpurchased from the native Indians, any thing
contained herein to the contrary in any wise notwithstanding ... "

So the patents were the establishment of town borders, but the land still had to be purchased
in separate actions. In Brookhaven, those lands owned by the Native Americans were to be
reserved to the king, if they were purchased at some point. This is why Colonel William
"Tangier" Smith had to go to the governor (as royal representative) to get legal recognition of
his purchase of Unkechaug lands as part of his manor (see below).

1691 ?: Col. Smith purchased a tract of land east from Carmans River to the Mastic/Forge
River from the Unkechaug John Mahue (Mayhew), whose authority to sale the lands was
accepted by the Unkechaug. This area is now Mastic Beach and included the future
reservations established by Smith. It is important to note that, at least at this point, it is
uncertain if this purchase included the underwater lands of Mastic River.

1691, May: Col. Smith purchased additional land from John Mahue from the Mastic/Forge
River east to the Southhampton town line, with the exception of Moriches and Mamanock
Necks. This is generally referred to as the Moriches Purchase. Again, Mahue's authority to
sale was accepted by the Unkechaug.

1693, September/October 9: Fletcher Patent

The Surveyor General, Augustine Graham, surveyed land for Col. Smith. Graham states within
his report "within these bounds there are three patents granted by Governor Dongan, and that
all the meadows had been long since purchased and enjoyed by the town of Brookhaven."
Based upon this report, Governor Fletcher granted a patent to Col. Smith to establish a "St.
George Manor," including the right to purchase land from the native inhabitants. This patent
included all of Mastic Beach, as well as two tracks east of Mastic River (aka Forge River). The
patent specifically included the "maine branch of Mastick River, and fro thence alongst ye
easternmost bank of sd river, the whole river and all its branches included, to the maine
sea .... " It goes on to say "too small tracts of upland and meadow, lying east of mastic river,
called Puencatame and Hogges neck, and bounded easterward from ye maine sea to a river
or creek, called Senckes [Senex, Latin for "Old"] Creek ... and west by bounds aforesaid
mentioned." (It's interesting to note that these two tracts east of Mastic River were sold by
John Mahue to Governor Dongan in December 1685. So the question is: how did this land get
transferred from Dongan to Smith?)

So, Governer Fletcher gave Col. Smith permission to buy the underwater land of Mastic/Forge
River and neighboring land, especially in the area immediately adjacent to the modern
Poospatuck Reservation. When the Manor of St. George and its patent passed to the Town of
Brookhaven, any titles for the underwater land of the river obtained pursuant to this patent
would probably have passed to the town. I still can't say if the underwater lands were ever
purchased from the Unkechaug.

From what I can tell, 7 parcels in total were bought by Col. Smith as part of his manorial grant.
However, these sales lacked specific boundaries. These unspecified boundaries were subject
to a number of court cases by other settlers, and Smith was afraid that he might lose claim to
some of the land.
                                               2




                                                                                       NYSDEC-0002319
 Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 219 of 291 PageID #:
                                      1039

1697, June 17: Col. Smith receives a patent from Governor Fletcher adding the Moriches
purchase to the Manor of St. George

1700, July 2: Unkechaug Reservation/Smith Grant, 4 parcels totaling 175 acres

In order to protect his investment, Smith went back to the individuals with whom he had dealt,
and had them reconfirm all of his previous purchases, in exchange of a grant of 175 acres from
Smith to the Unkechaug. This grant included 50 acres at Poospatuck, the location of the
current reservation, 100 at Constables Neck/Mastic Neck, another 15 at Constables Neck, and
10 at Qualicon.

The document that was drawn up explained how the Unkechaug "did bargain, sell, alienate
rights, and confirm onto me and my heirs and assigns to have and to hold and enjoy for ever
all their right titles." In order to that the Unkechaug and their descendants "may not want land
to plant on," they "shall without any molestation from me, my heirs, or assigns, shall and may
plant and sow forever" on various plots of land, including Poospatuck, but "have not any
privilege to sell, convey, alienate, or lease this planting right or any part thereof to any person
or persons whatsoever, but his planting right shall descend to them and their children forever''
for a payment of 2 ears of corn annually.

So, there are two ways to interpret this information. The first is pretty much a straight reading
of the material-that the Unkechaug and related people sold the land with all rights to Smith,
and Smith then leased the land back to the Unkechaug with limited rights to plant. There's
nothing about fishing at all here, nor even the rivers that bound the reservation.

However, the grant did allow for the Unkechaug to provide for themselves, and in the minds of
the Unkechaug of that time, planting and sowing as a means of provision may have been a
concept that included fishing and hunting. Additionally, the grant does say "without any
molestation" so Chief Wallace will likely bring that up, and the Unkechaug in particular had a
history of fishing and whaling, as recognized by the governor (e.g., Doc Col His NY v 3:720). It
might also be that everyone at the time recognized that the Unkechaug still owned the Mastic
River, or that the river could not be "owned" by any one person or group, and thus the
Unkechaug had rights to fish the river independent of the Smith Grant.

Additionally, the general impression from the historical documents of the era is that the
Unkechaug and other tribes were selling shared rights to the land, not title and exclusive rights.
This was a general concept in Native American culture, and functioned much like the town
commons held in trustee by both colonial and European towns. For example, there's a few
decades (1640s-1690s) worth of documents that show that the tribes were in conflict with the
English settlers, because the English settlers were inhibiting indigenous use of land somehow
(either by their cattle scaring away deer, English farms taking over areas that were once Native
American farms, English killing dogs, etc etc). Furthermore, there were complaints that some
unscrupulous settlers were taking advantage of the cultural differences and tricking the Native
Americans out of rights that they thought they were maintaining. Usually, the English
governors (or their appointees) tried to resolve these issues for mutual benefit, illustrating (at
least in my mind) that the Native American claims had validity.



                                                3




                                                                                         NYSDEC-0002320
 Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 220 of 291 PageID #:
                                      1040

Finally, one of the Unkechaug land sales in the area of Brookhaven included a statement that
reserved rights to "sufficient planting land for those that are the true proprietors and their heirs"
and both parties were to have rights to fishing, fowling, and hunting. This may have also been
true for the land that was included in the Smith Grant.
I think investigating the period of time after the establishment of the reservation will help us
further understand Unkechaug claims, so here's some more information:
1705: Col. Smith dies in 1705, St. George Manor passes to William Henry Smith. Additionally,
Brookhaven resident Richard Floyd confirms the 1664 sale of Unkechaug territory west of
Carmans River (at the time, Connecticut River) and east of Accombomack Meadow.
1718, May 17: William Smith sold to Richard Floyd II a tract of land which surrounds the
parcels previously reserved to the Unkechaug. Floyd gives the land to his son, Nicoll Smith,
who probably established residence in 1729.
1730: Land sale-100 acres on Constables Neck from Unkechaug to Nicholl Floyd
Nicholl Floyd bought the 100 acre parcel from the Unkechaug. This is both contrary to Smith
deed and apparently against New York colonial law which required governor approval (as
established by Nicolls and confirmed by Andros), but Floyd and Smith both thought it was
acceptable if the Unkechaug leaders approved of the sale.
1755: Underwater land sale-south shore of Brookhaven, from Carmans River west to
town border
In 1755, the Unkechaug sold an underwater tract of land along the south shore of Long Island
from Carmans River to the western border of Brookhaven (basically, Patchogue and Belport
Bays; these were referred to as 'Great South Bay') to the Town of Brookhaven. As before, the
sale may have not been so much about the land itself, but rather the rights to fish the land
(either individual or joint). This sale was uncontested, and my impression from the material is
that by 1755, the Unkechaug knew what the English settlers were saying when they wanted to
buy the land, but that's my impression and Chief Wallace may claim/demonstrate otherwise. At
any rate, at least in 1755, both the English settlers and the Native American tribes recognized
the right of the Unkechaug to sell underwater lands and/or accompanying rights (this time, for
oyster harvesting), independent of the four reservations that were established by the Smith
grant (they were on the other side of Mastic and not contiguous to underwater lands sold).
Other circumstantial evidence for Unkechaug ownership of underwater interests is the fact that
they had historical obtained a large portion of their income from the processing of wampum. It
was, and still is, a huge part of their cultural identity-I don't think they would have given that
up lightly. They must have kept some way to harvest the shells necessary for that activity.
Also, they have been involved in whaling for centuries, so again, this can illustrate a link to
fishing rights.
The letter that went out to Chief Wallace asks them to provide information concerning their
rights, to help clarify the situation. Given the huge amount of work that they've put into
documenting their history, I'm hoping they'll be able to provide us with something. But if we go
solely on the Smith grant, no, it doesn't address fishing. However, other evidence does
                                                 4




                                                                                           NYSDEC-0002321
 Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 221 of 291 PageID #:
                                      1041

suggest that both English and Native Americans recognized that the Unkechaug had that right,
at least in some areas. And I reiterate, that at this time, I cannot find any evidence that the
Unkechaug sold any rights to underwater lands of Mastic River.
Finally, the 1977 OCS report on the jurisdiction of underwater lands of New York indicates that
"the Town of Brookhaven tried to strengthen its position by acquiring the lands underwater of
the Great South Bay from the Indians" (p. 16). This tactic had been used in other examples,
where there was an initial patent, but because the holder of the patent wished to strengthen his
claim in case of a court challenge, the patent was confirmed in a separate document. The
Smith grant is an example of this.
1771: Related to the purchase of underwater lands of South Bay, the Trustees of Brookhaven
ordered "that no oysters or clams shall be taken out of ye South Bay, opposite our town, within
our patent, unless first obtaining liberty of us, ye Trustees, or from our order ... " So at least by
then, they were using their authority in the matter.
1789: Land sale-15 acres on Constables Neck sold to William Floyd.

The final land sale that is documents occurred in 1789, in which the 15 acre parcel on
Constables Neck was sold by the Unkechaug to William Floyd, and the 1730 purchase was
reconfirmed. This was illegal under 1777 New York constitution. 50 acres at Poospatuck (the
current reservation) and 10 acres at Qualiecan supposedly remained. Qualiecan, which was a
burial ground, and sacred to the Unkechaug was somehow lost to the Unkechaug. What
happened to this parcel is somewhat of a mystery.




I strongly suggest we be cognizant of, and respectful to, the background in which the Smith
grant was written, which I hope I provided here. The grant (in particular) was written to protect
Smith's investments, and not particularly to protect the Unkechaug. If Chief Wallace discusses
this grant, he is probably going to say something along the lines of the Unkechaug having an
implicit right to fish, whether or not the Smith grant mentions it, similar to claims made by other
tribes. The question of ownership of the lands under Mastic River relates to this is a
complicating factor.
Now, all that being said, I don't think this invalidates our responsibility or abrogates our ability
to protect the eels. I think the court cases are pretty clear on that. But I think we can be
respectful to the historical and the modern Unkechaug community, and if we can convey that
respect, it might make it easier for us to protect the resource.
The interesting thing that I'm trying to figure out is how/why the Town of Brookhaven has title
to the lands under the Forge (aka Mastic) River and Poospatuck Creek, on which the
Poospatuck Reservation borders-if at some point the Unkechaug sold that title, or if this was
an oversight when they were figuring out tax parcels.


                                                 5




                                                                                           NYSDEC-0002322
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 222 of 291 PageID #:
                                     1042




                                        6




                                                                           NYSDEC-0002323
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 223 of 291 PageID #:
                                     1043




                 PLAINTIFFS’ EXHIBIT 32
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 224 of 291 PageID #:
                                     1044


                         STATE, COUNTY AND TOWN
              BOUNDARIES, JURISDICTIOHS AND OWNERSHIPS
                          FOR LANDS UNDERWATER
              IN THE MARIHE DISTRICT OF NEW YORK STATE



                        COMPLEHENTS MAP SERIES ff2
  STATE I COUNTY AND T0W1~: BOUNDARIES, LANDS UNDERWATER JURISDICTIONS

                               OCS Task 7.5



  The preparation of this report was financially aided through
  a Federal Grant from the Office of Coastal Zone Management,
  National Oceanic and Atmospheric Administration, under the
  Coastal Zone Management Act of 1972, as amended,
  Grant 1'fa 04-5-158-50002.

  This Report was prepared for the Division of State Planning
                New York State Department of State

                                August, 1977



                                            Revised and Edited By:
  Ronald E. Hartmann.                       Richard G. Ryan
  Assistant Land Surveyor I                 Regional Supervisor
  Region I, Stony Brook                     Bure.au of Real Property Services
  New York State Department of              Region I, Stony Brook
  Environmental Conservat:Lon               New York State Department of
                                            Environmental Conservation

                           Legal Analysis by:
                      Kathle2n Liston Morrison
                      Special Assistant to the General Counsel
                      Ne1-1 York State Department of
                         Environmental Conservation
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 225 of 291 PageID #:
                                     1045
                                     -14-


    The legislative intent is important because in construing
the description of a boundary line, the sar:-ie rule should
operate as in the case of construction of a deed: the intent
of the parties as evidenced by the document and the circum-
stances surrounding the making thereof must be given expression
wherever it is possible to do so without violating law and
reason. [Lipton v ... Bruce, 1 NY 2d 631, 154 NYS 2d 951
(1956).) The intention of the parties should be taken from
the whole instrument, and every effort made to reconcile
apparently inconsistent clauses.      [ Schwab v. Schwab. 280
App. Div. 139, 112 NYS 2d 354 (4th Dept., 1952).] In the
situation at hand, the 11 parties 11 are the members of the
legislature.
    Therefore, although it appears that some tm,ms will
benefit more than others as a result of this extension, the
statute appears clear: the boundary lines of the tmms are
to be extended riorthwardly into Long Island Sound at right
angles to the general trend of the coast until they intersect
the Connecticut-New York line. Thus, the right angle to be
estabiished (and which is controlling over the more general
terms of 11 northwardly 11 and "general trend of the coast"
because it is more specific) is located at that point where
the to,;,m boundary leaves the Long Island coast and meets the
waters of Long Island Sound. The existence or non-existence
of a right angle intersection occurring at the Connecticut-
New York boundary is irrelevant.
3.   Conclusion
     Sheet Number 2 reflects extension of the boundaries
of the counties of Queens, Nassau, and Suffolk and the
tm•ms within them; 11 northwardly into Long Island Sound
at right angles to the general trend of the coast at
several respective points, until they intersect the
boundary line between the States of New York and
Connecticut".
IV. MAP SERIES    4/2 , SHEET if 3
A.   Boundaries and Jurisdiction
     The .state boundary found on this sheet is the Three
Nile Limit off.the Atlantic coast.          This is the southernmost
extent of state jurisdiction.        By international convention,
and as set forth in Public Law 31 (Submerged Land Act), the
Three Hiles are measured from the Mean Lo-w Hater mark.




                                                                          NYSDEC-0003427
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 226 of 291 PageID #:
                                     1046
                                   -15-


      The only county boundary on this sheet is the Mean High
Water line of the Atlantic Ocean as per R.S., Pt. 1, Ch. 2,
tit.- 1.. §2, 11.
 .




      The Towns of Southampton, Brookhaven, and Islip have
jurisdiction over the regulation of vessels up to 1,500 feet
into the Atlantic Ocean as set forth in New York Town Law
§130(7).
      The town boundaries in the Moriches Bay and Great South
Bay areas are as now shown in the new County of Suffolk
Tax   Map.
      The National Park Service, U.S. Department of Interior 1
has been deeded lands underwater in the Atlantic Ocean
adjacent to the Fire Island National Seashore for the
purpose of use and occupation, by the State of New York
(Deed Liber 6386 cp. 235 filed in the office of the Suffolk
County Clerk).      This land area extends seaward 1 1 000 feet
from the Mean High Water and falls within- the National Park
Service jurisdiction line depicted on Official·Map
No. 0.G.P. - 0002, dated June, 1964. · Said Map is referenced
in U.S. Public Law 88 - 587, 88th Congress S. 1365,
September 11,.1964.
      The lands underwater of Great South Bay within the.
Fire Island National Seashore boundaries are presumed to be
under federal jurisdiction, although the ovmership is generally

private and tovm.      It appears that the Federal Government·
has not yet exercised its powers of eminent domain in this
area to thereby gain complete central.




                                                                          NYSDEC-0003428
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 227 of 291 PageID #:
                                   -16-
                                     1047


     The boundary of Brookhaven and Islip Town in the Great

South Bay is of historical derivation.          The currently accepted

north/ south line is the "Ranges Line 11 as agreed upon, described,

and surveyed by a committee of representatives of the To'Wl1.s
of Brookhaven, Huntington, and Islip in the year 1833.               The
Brookhaven-Islip ToYm boundary along the north side of the bay
is surveyed and described in the Field Book of Brookhaven

Survey, December 5, 1797.
B.   Q;;mership of Lands Underwater
     This sheet is a good indicator of the status of
submerged land ovmership along the south shore of Long
Island.    The state has ownership in the Atlantic Ocean out
to the Three Mile Limit.       The o'W!lership of the bays is mostly
divided between the townships and large privately owned tracts
which have base title founded in colonial days.
     The lands underwater indicated for the Town of Southampton
are interpreted from the Andros Patent da~ed November 1, 1676,
and the Dongan Patent dated December 6, 1686.            The lands
underwater indicated for the Town of _Brookhaven are by virtue
of the Nicolls Patent, March 7, 1666, and the Dongan Patent,
December 27, 1686.
     The lands underwater in the Great South Bay have, since
colonial' times 1 been under contest of Qi,mership.         Brookhaven

Town claimed the submerged lands by virtue of its co}.onial
patents.    Colonel William Smith simultaneously claimed the




                                                                           NYSDEC-0003429
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 228 of 291 PageID #:
                                   -17-
                                     1048


    submerged lands by virtue of an unsigned patent by Governor
    Benjamin Fletcher which created the vast Manor of
    St. George on October 9, 1693.     The Town of Brookhaven tried
    to strengthen its position by acquiring the lands underwater
    of the Great South Bay from the Indians (Indian Deed dated
April 8, 1755).
           In 1767 the Smith Family heirs and the Brookhaven Tovm
Trustees became tenents in co:ramon for all the bay by a signed
agreement.         As a result of a New York State Supreme Court
judgment in partition dated November 30, 1900, the easterly
part of the Great South Bay as deliniated by the "Heirs
line" was given to the Town Trustees, whereas the submerged
lands west of the "Heirs line" to the previously described
    1
'       R_cmges line" were given to the Smith Family heirs.    This                       j

area is now under the private ov-mership of the Blue Points                               r
                                                                                          !
                                                                                          I
                                                                                          j
Company, Inc. and others as derived from the Smith family                                 i
                                                                                          !,.
                                                                                          ;.

chain of title.                                                                           {,·




          An area of private ownership derived from the original

Smith grant is located in Bellport and Narrow Bay, and extends
eastward from a north/ south line dravm just east of
Pattersquash Island.         Part of this area is currently in
ownership of the Fish & Wildlife Service, U.S. Department of
Interior, and is known as the Werthiem National Wildlife
Refuge (Deed Lib er 2714, cp. 356, filed in the off ic.e of the
                                                                 ~
Suffolk. County Clerk).                                           '-----




                                                                         NYSDEC-0003430
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 229 of 291 PageID #:
                                     1049
                                    -18-


     As noted in the documentaticm section for this sheet,
 the Fire Island Nation Seashore has jurisdiction on the
 Great South Bay side ~ithin in its boundaries, and ownership
of a specialized nature on the Atlantic ocean side for
a distance seaward of 1,000 feet.
G.   Legal Analysis of Boundary and Ownership Problems
     1.     Summary
    Ownership of lands underwater in the Peconic River and
the Flounders Bay area is unclear.
    The State of New York claims ownership of a portion of
the lands underwater in this area. The Town of Southampton
claims the bottom south of the existing Riverhead - Southampton
Town line. The Town of Riverhead avows to a historical
claim to all the submerged lands in the Flanders Bay area
south to Red Creek on the Southampton side.
     2.     Text
    A case concerning claims in this area 1 Town of Riverhead
v. Fire· Island Fisheries Inc. and Blue Points Company, Inc.,
in which the State of New York intervened, involved an
application by the tmm for a preliminary injunction to
restrain the two private companies from engaging in clamming
operations on lands under water in the Peconic River or
Flanders Bay on the grounds that the town claimed title to
those lands. The Court: (1) found that a serious question
existed as to what rights, if any, the town had in the lands
underwater in Flanders or Peconic Bays (2) found that a serious
issue of fact existed as to the question of whether the tmm
would suffer irreparable damage if the injunction were not
granted, and therefore (3) denied the request for the
injunction. (Unreported case, Sup. Ct.; Suffolk County,
Index No. 75-5337, Hay 10, 1973, Thom. J).
    Although a notice of appeal was timely filed (May 18,
1973)J a motion to dismiss the appeal was granted (March
1974) and this particular case appears closed although the
generic issues remain unresolved.




                                                                          NYSDEC-0003431
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 230 of 291 PageID #:
                                   -19-
                                     1050


     3.     Conclusions
    Legal issues concerning m-mership of lands underwater
in the Peconic River and Flanders Bay area reoain unresolved.
V.   MAP SERIES #2, SHEET #4
A.   Boundaries and Jurisdiction
     The Connecticut - New York State boundary is legislated
and described in the Laws of New York 1912 1 Chapter 352 and
Lm,1s of 1913, Chapter 18.
     The portion of the New York - New Jersey State boundary
on this sheet    is   described by New York Laws of 1889,
Chapter 212.     Said Law is a compilation and revision of
several early laws regarding said boundary.
     The current existing Nassau - Suffolk County boundary
overwater depicted on this sheet begins at the southern end
of Cold Spring Harbor and traverses up the center of the lower
harbor in a series of courses and distances as shown on a
map recorded in the Huntington Tmm Clerk's Office, entitled
"County Line from Head of Cold Spring Harbor to the Sound 1 11
surveyed in 1873.      This line comes ashore on Lloyds Neck at
a location called Fleets Hole.        The New York Laws of 1886,
Chapter 667. which annexes Lloyds Neck to the Town of
Huntington, Suffolk County from the To-wn of Oyster Bay,
Nassau County, has the bo.undary. commencing at the Mean High
Water Mark at Fleets Hole and following the shore of the
neck around to East F.ort Point.       The boundary then progresses
northwardly into Long Island Sound to the state line as set
forth in New York Laws of 1881, Chapter 695, Section 1.




                                                                          NYSDEC-0003432
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 231 of 291 PageID #:
                                     1051




                 PLAINTIFFS’ EXHIBIT 33
     Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 232 of 291 PageID #:
                                          1052




                    u~            i•n-•n•••J! ZHT.r1'V'tZo•~
                    . • ...e'uwu o, ADIUCA8   rrtlltOUlGY, ,. 'W. PO~ DllllOTOI




              NATICK DICTIONARY


                            ,JAMES H•.\~UIOSJ) TRUMBULL




J




)
                                       W .ASBINOTON
i.                             OOV■B.NM&KT PRINTI:NO O Jr~l~
                                               1903


,.

..
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 233 of 291 PageID #:
                                     1053




                    94                          Bl'REAU 0)' AllE.BICA.N ETllNOLOOY

                    ll<Dt.\l, 11mu.u, n. flre. Pt!. 1011, 31>;                  11uq1.1al.aai,, etc.-<lO!ltlnued.
                       ProT. :to, IS; Ueo. 22, fl. !it-,, nlitti..cl•             lookal or W"ll<l (to tbe11or1b,e1c.J, I IC.
                       fl#t/1,                                                    1, ~; ,/If\ er,~ 111tA~ it#ltlr'l'tlni,
                        [Qulr. T'<MI' &htl p'1, Pier.      n. ll'Ur.              why do you lo<>k ,o,..n l 1-,·~o? AN
                    ~ l t r/>'rg,lit b1 lhoi 6ro, R. W. SO;                       I, II. \', t. ,..,. ..tlgqt,(~. he ,rho-me.
                    ltlll,, 1,'iltt', dtf(~, '91ii(o, il~; ,IO/d..at              (ietl. l&. I~.          ~•,~n,,   alla"""lvl'""•
                    Uld ('hidm,16.,,.., a little 6~ !bid. .f?,                    'ho IMb<I fhi~                 ,...y
                                                                                                                Md that way',
                    i8.. ~- J"af, Stllee. Abu. tWo,                               Es, t, Ji. Tiu: colllpoUOOb&?I!! 1101n~r-
                    1t&r, C;,o, ltul<ft. Del. lult.i, It bum.;                    OW'1 u ""'JJ<l"'Wl'1'flltM~ to loolr. back
                    111. •'I....._ I him!, 7Ritb. Gr. 102, Voe.                   or l.>ehilld; ~-~,,i ("°tt.t41½-l, to
                    20,)                                                          loolr. oo.t from, to lock lm11\; mptd.·
                    ~ . n. ui Olllt t't'N>, t s..n. 18, 9;                        f'llii,,n,  c.,,,,_,
                                                                                                    Wr1>-, ,p-}, lo look "!>-
                    la. +I, l.f.                                                  waNI, etc. from (11n..m11MI) "~"..,, to
                         [XUT. JlCoi,,iutnni.t, R. W. 89.)                        - ; •"11q116'-, to f!w.,otfi,, in tho.I <ti,-
                    ll.CDtinu, v, LIO llltor tab ur • bn.rdeo.                    •ioo Cf). SN ltd, 11(;,.al; •l)(l,1i.t.,...t;
                    na,t.\,{6n&t, ,·. t. 1111. to u1, au burdrot1;                tn>fflpu. (C'f• .t,,JiJ;i_,,;.,.,,.,, to W<e.a
                      ui.   obj. na,ti,,qpnipp,h>rit", I   dl'Ow him              vio.-, C, 214.)
                      out of the ••~r. Ex. :, 10,              : •Wik-, It •111 ebuea, Pt.. 18, 7; pl.
                        (Xur. <1idu.t.a..li, 'blk~ it on }'OUT ! ;....,_. -,,<IAII, they -~"I ~ ibi.d.
                      blck', R.W. Ill. [CrN iw !W6~•, l I See 1tW1,;11.U,;n,.»mndl.
                      !etch bio,, Ho,..,e l:>Z.)                                llu.kltlN, 7NL           S.,.,   NIU'.

                   1UDW&11~. fleeP!ftlaAlnm lie ~fill. lltlJlltodNm~, •· L to lea\'e 'b&bl.ricl,
                   nmwa.anlt, a. & •1lns (t,u;t whJeb la                          lo &li&i>don., lo I ~ (inaa. abj. ),
                    ..Id, l>e11t. J, 23; I F;arn.. 18, R): nuUin,                 Prov. 1~, 14; 1$, 17; .OU.. t, ~. ttt '."'II
                    - · · mr •rlQir. Gell, 4, :13; 1111/1/Jl• 1                   ADgl:odl«..ttl, a tll.lJ:111 lelt, C. l1Z. \\ Ith
                      ..,,,.,,.,.,gm,a.,1,, •
                                        my com01aD,ltne:nt,,•,                    11D. obj. rtut.ton&om (q. v. ); t111Mru-
                    Ex. 1e, 1!8,                                                  "'~Ml, to l,i,aw, C. IPII: 11111111u.l-,),llrt:M,
                                                                            ,     J lraff, ibid.
                   ~ • my a.amc, 1"-                    «, ll.    Sc-e '               [:-.arr. riit,hilllWl, le..-e or dt~rt; pl.
                   ttffl>Or      L
                            s.,.. ~                                               11imi.U11m,.o,I,,, ,.,,,,tot/,rmdtl<t,      l~~ a1 .i.,,
                   JUD1r01>.&                     '             p&rt, R. W. 55. C- llllf/9'1-t\lJIII, he
                   ~ C l l l J ~ ~ (Narr,), one day.                    i
                                                                (et~th bim., Ho•·~~.)
                     SE.l ntql!l;...,.o!fM.                 , nu.kamau odt ("J'!IQO'l...-a:•6iomJ, to ho
                   l l ~ , D~lf, my body, Matt. l!$, 00;                I
                                                                1!rat, In &d,'111:lre: Auli-0""111, he <"&me
                     my.ti!. See ..orA!tog (m'lr(,g).       I t1..1 to . . . , Job» 20, -'·
                   nubhosbt., oaro me, r... 0, e; O,,at. 7, · l l ~ a , Mlv. by 1Jight, i11 tlle olgbl,
                     JO..                                      £x. 131 21; Pa. 3%, 4; U, 8; 105, 39.

                     upon, to oY'61"A'h~Jm, E¥, a , 26: pW.
                      •t1/thJt.h;..,,., """1/mo.lt, 'b.u .i,,.u   =~    I
                   awikuhluludnat , ,.-. l i n.obj. to ~me I 8t'e rw,11""9.
                                                                  (!-arr, ,td<a<1<h n~,i-11,hd, bynlght,
                                                                                  n.   W. '/'O,)
                      upon prin.-.. ', h. ◄ 1, ~-                               nllkklhle ["" ~""• nm), adj. old, ao-
                   iallhlluhltomlllllt, , •. t. to covf!' O\~r. to
                     ~n,·elop, t<> ovenrbolm: 11wlhlli"', it
                     coveN!d, Ell, H, :8; -IO, ~. 1.-,,,,~M-
                                                                        Ij       citDI, ol oltl, Ec..:L 1, 10 ('urlginal',
                                                                                 'old•, C.. 1:3): -    N'ip~ a.ncifnl rirt"r,
                                                                                 Judit, I;, 21; - - rjNltllOJJ6!<, old Hon,
                     hlhlw,,.n, it n:iren!d it, Ex. Z◄, lli, 16..                111. 30, 8; - -          ....,,...,_h,   the old   ••>11,
                     From ncun111.11.                                   1 Job 22, ll;; 11•UQ>1,ull'ltu, the anrl•nt
                   null~. Stt 1111111\~.                                  m<>Wltaln. Oeut. 33. 16; ,n,oA nrdMI>•
                   llahquain.at, u.na.b.quaiAat, "·;_lo look,           ' t!'(l<ulioli, 'thoc •~ J111citn1 thi!lll'', l
                      todll'fd we,., witbo~tn!lerelk'l' to an           1 Cbr, 4, ::t'J; ny{..Np lt(j)<)IUlt IIMl-J-611,yr-
                     obj\'ct ( rt. M.dto11.,4mpt<, b., tnolu, for ■     ,        Mffl,   'he hath made the llnll old'; ,..
                     f411l)Ofle, be looka in o..ler 10 ete 90ln&-       I        ,,,.,.,,.,,<,,"'"a:>h,     'tbai "bkh w·ne1h
                     thing •bi<:b ia or i.a oot within ,right):         ,        old'• Heb, 8, 13,
                     11'"1fi11rr~'l""l""oSI~, I loot toW'tonl{it),                  [Al>11. Ntg,,n,.;;, ~•eet IJJU' ,·it,i.llr <'OO•
                     J(lllah 2, i (d. R""J'itl<I; 11..Jtyuo/ov, th•>·            hlllH!'i 1Kgariio11i irm111iiliat, JtMt &J)tJ~t,:
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 234 of 291 PageID #:
                                     1054




                 PLAINTIFFS’ EXHIBIT 34
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 235 of 291 PageID #:
                                     1055


         \\e-tw'ior\.r ~\a.\~.¼<>"'-<"v>or                    ) 't,   .-1-l >\ ) ~ \ ·.r,.,,, , \
      - ---~~-r'.,-;                   -s_
                                                          1




                            PUBLIC PAPERS

                                          OF




          DANIEL D. TOMPKIN·s
                          GOVERNOR OF NEW YORK

                                     1807-1817

                             MI LIT ARY-VoL. II.

                                WITH AN INTRODUCTION BY



                        HUGH HASTINGS, STATE         HISTORIAN.
                             -.    ·. ~




                       PUBLISHED BY THE STATE OF NEW YORK.




                                       ALBANY
                          J. B. LYON COMPANY, S:A~ PRINTERS
                                          1902 :, .




     Di,_itize-c- b,   Go gle                                                ·:m r ,I fr..,1'1
                                                                      NEW YORK PUBL.C _ BRARY
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 236 of 291 PageID #:
                                     1056




              60                          A~NUAL REPORT Oil THJll

              sent you by them, coucernlog which pray let me have your speedy resolution and
              answer, Your bumble Servant
                                                                              Ph. Carteret.


              Book A., page 2 f Directions and Instructions to James Bollen, Eaqrr. Secretary of
                 March 28, 1681. S our province of East New Jersey, from Lady Elizabeth Carteret.
                 "You are to lay claim to Statt.en Island, as belonging to us, according to hie Royal
              Htgbne1111es grant, and also the tarme at Horsem11s, and to take It Into poSBeselon tor
              my use."
                 Articles (by Philip Carteret) to John Ogden, Servt. and others, unc!ertnklng a fishing
              trade, and also the taking and preserving of whales and such like great flab &c. "Imp. "
              I doe give and grant unto the aforenamed John Ogden, Caleb Carwltby, Jacob Mollelna,
              William Johnson and Jeffrey Jones and company, and to all and every of them, free
              leAve and liberty to take or kill any whale, whales, or such like great ftsh In any place
              or places where they may be found or taken, whether at sea or In any creek, or Cove,
              between Barnegate and the Easternmost parts of this province, without any exception
              ot drifts or wrecks.
                 "2nd. That the said persons and company shall have tree liberty to bring on shore,
              at any convenient place or places within tbe bounds and limits before mentioned, all
              eucb whales or great fish u they shall find, klll or take, and to erect buts or cablnea
              on any person's land by the water side, upon occasion, tor their better presenatton of
              the said whales or great fish, and trying them for the making of oil, or curing other
              fish they shall take: Provided they do not treepaBB upon Cornfields, nor do damage to
              the Stock or Cattle of any such persons, upon whoee grounds they shall come."
                3rdly. Extends the limits of the charter to three years.
                 4tbly, That, tor the encouragement of the said pen,ons and company In the prosecu-
              tion of this design, I doe promise and grant unto them, In case Staten Island falls
              within this government, some convenient place or tract of land upon the said Island,
              near unto the 1\'ater side, fit tor the eettlement of a town or socletle, to consist of
              twenty four famlllcH; and that they shall have a competent proportion of land allotted
              to each family, or Iott with meadow ground, as well as planting land and tree com-
              monage, upon the Island, each fan;illy or Iott to pay a quit-rent to the lord11 proprleton'
              their heirs or assigns, one bushel of wheat yearly.
              Same book page 52] "License to John Tlmerson. ferryman between Bergen, Comunlpa,
                January 18, 1672      and New York, with ratee and conditions, u wu formerl7 granted
              to Peter Hlrtfelsen.
              Same book page 152] "License to Joseph Huet and others, to take whale &c. within
                February Htb, 1681       the eame bounds aa was granted tn page 22.
                                          Minutes of Board of Proprietor•
                                          A. B. page 13.
                         At a meeting and council of the proprletora a: pro:r.lea to proprietors of the
                       province, 15th May. 1686,
                         Present, the Deputy Governor &c.
                 Petition from John Palmer, Eaqr. to have a pattent tor the lands he baa bad and
              taken upon Statton Island, upon consideration thereof, and that It may be of no m
              consequence, but rather of service, lo our clalme to that Island, It's agreed and ordered,
              that the Governor and counclll may make a po.ttont of the ground to blm.
              Book A page 1851 Patent from the proprietors of East New Jersey, to John Palmer, of
                May 26th, 1681 J Statten Island, within the said province, Esqr. " all that bis capital
              meseuage or dwelling house, with the appurtenances, situate, lying and being on the
              north side of Staten Island aforesaid, within Constable's hook, near the mill creeke
              lately erected and built by the ""Id John Palmer, and In the posse118lon of the said
              John. or bis assigns; and that other parcell of land," &c.
              Book C. 2 commissions l
                 page 1st, August ,th ► Charter to the City of Perth Amboy, by Governor Robert
                 1718.                 J Hunter, de11c:rlbes the bounds as follows: " Beginning upon
              the north side of the Raritan river, by the up_per corner of that called Peter Souman'•
              land. and by the lower corner of that now In the possession of Jamee Moore, of Wood-
              bridge: thence extending, on a straight line, a& said Moore's land goes, to land now
              possessed by one John Veal; thence, continuing upon a direct line to the South west
              corner of David Herrlots land, and so extending along by said Herrlot's land, to the
              southwest corner thereof; tro!D thence, extending on a straight line. to the southwest-
              erly corner of the land lately In tbe tenure and or.cupatlon of John Carhart. formerly
              one Henry Lefeendles, and 110 along the line thereof, easterly, as- It goes to the meadow
              or marsh on the north side of a gully where water genorally rune; thencl', extending
              on a d!r~t east tine. tbroui,;b the marsh and sound, to low water mark on the easterly
              aide thereof: from thence running down the 11ound southerly, as far as the 11outhern-
              most point of Statten Island; from thence, In a direct line, to George Wlllocks planta-
              tion called Rudyard's and Joyne by a creek to that plantation of late belonging to
              Andrew Downe. deceased: thenre, extending along the lines of said Bowne's land,
              excluding the same to Matewan CreC'k : thence up the 1•reek, to a bridge thereon. where
              the hhrbway from Amboy ferry to 1-'reehold and MiddJ,itown r.roF:seth the same: thence,
              extending along the partition llns betwixt the counttes \ of Middlesex and Monmouth, to
              Mllstonbrook: tlleore down th<' ,;nld brook. t o the r,osi; road; thence. along tho same,
              to ~outh river. as It i:-oos to Rorlto.n river. nod RO dO\~n Raritan river (Including the
              said river) to high water mark on the north side thereof, to where the llmlte of the
              said town Is said to begin."                                :
              Book C. 3 page  22•]
                January 7th 1'773
                                      LkenRe from Governor Cosby to A-ichlbald Kennedy, of New York,
                                      to settle II ferry In the County of ,Bergen. In the province of Eut
               New Jersey, to carry passengers from thence to Nuw York, and from New York
              thither.




                                                                                      Or 1r ,I tr·,
                                                                              NE~V YORK PUBLIC LIBRARY
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 237 of 291 PageID #:
                                     1057




                 PLAINTIFFS’ EXHIBIT 35
             AMERICAN
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 238 of 291 PageID #:
                                     1058


           STATE TRIALS                                                             ...
                                                                                    -     ;
                                                                                              .




                   A. Collection of the Important and lntere!t-
                   i.ng Criminal Trial, u,hich have taken plact:
                   in the United Stale,, from the beginning
                   of our Government to the Pre,ent Day.




                          WITH NOTES A.ND .A.NNOT~ TIONS




                       .JOHN




                                      VOLUME III



      C




                               ST. LOUIS
                      F. H. THOMAS LAW BOOK CO.
                                         1915
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 239 of 291 PageID #:
                                     1059




        THE ACTION OF JAMES MAURICE AGAINST
            SAMUEL JUDD, FOR A PENALTY,
                 NEW YORK CITY, 1818.

                          THE NARRATIVE.
        Is a whale a ''fish'' T This was the question that for many
     days engaged the attention of a court and jury, a distin-
     guished array of counsel and a crowded court room, in the
     City of New York in the first quarter of the nineteenth cen-
     tury. The New York Legislature had passed a law requiring
     all '' fish oil'' sold in the state to be first inspected and
     branded, with a penalty for any one who should buy or sell
     any oil that was not so inspected and branded. The defend-
     ant was sued for the penalty and his plea was that the unin-
     spected and unbranded oil that he admitted having purchased
     was not ' 'fish oil, '' but was whale oil.
        And to show that a whale was not a fish, the defendant
     brought a number of witnesses, captains of whaling ships
     from New Bedford and other Massaehusetts ports, the seat
     of the whaling trade, and dealers in oils in several states, who
     deposed that they never regarded the whale as a
     fish and never considered fish oil to mean or include
     whale oil. But their star witness was Doctor Samuel L.
     Mitchill, the leading scientific man of his day in America;
     a professor in Columbia College, and a man of affairs, who
     had represented his state in the United States Senate. He
     unhesitatingly declared that a whale was no more a fish than
     a man, and added that nobody thought it was but lawyers
     and politicians.
        All that the state had to present in reply were the opinions
     of merchants in New York, who said that no matter what the
     Yankees in the East thought, in this city everybody called a
     whale a fish and called whale oil fish oil. And the jury, being
                                   603
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 240 of 291 PageID #:
                                     1060
           604         Ill. AMERICAN STATE TRIALS

          all New York men themselves, rejected the opinions of the
          celebrated naturalist, and the Massachusett.s captains, and
          found in accordance with local sentiment and local ideas,
          that a whale was a fish and that whale oil was fish oil.

                                   THE TRIAL. 1
          In the Mayor's Court, New York City, December, 1818.
             HoN.   RICHARD   RIKER/ Recorder.
                                                          December 31.
             The declaration claimed the sum of seventy-five dollars
          against the defendant, for buying of one John W. Russell in
          the City of New York on March 31, 1818, three casks of fish
          oil, which had not been gauged, inspected and branded ac-
          cording to law. The statute which required this of all fish
          oil sold in the state gave the official gaugers (the plaintiff
          lfauricc being one of them) a penalty of twenty-five dollars
          for every barrel of the oil not so inspected and branded which
          any person should buy, sell, barter, ship or convey.
             The Defendant pleaded that the oil in question was not fish
          oil, but was whale oil.
             The following jurors were ba1lotted for and sworn: Elijah
          Curtis, William S. Hick, Augustus Craft, Samuel Dodge, Rob-
          ert Wiley, Garret Banta, Isaac Underhill, George Niven, Wil-
          liam Cruikshanks, Robert Blake, William Wilmerding, Rob-
          ert McCoubrey.
             Mr. Anthon' and Mr. Sa.mpson,' for the Plaintiff.
             Mr. Price and General Bogardus, for the Defendant.
            1 Bi'bliography. •''Is a Whale a Fish f An Accurate Report of
          the Case of James Maurice against Samuel Judd, tried in the
          Mayor's C'onrt of the City of New York, on the 30th and 31st of
          December, 1818; wherein the Above Problem is discussed The-
          ologicnlly, S<'holastically and Historically. By . William Sampson,
          Counsellor at Law. Who E-aVS a Whale's a Bird !-Sheridan. New
          York. Printed and Published by C. S. Van Winkle, 101 Green-
          wich street. 1819."
            2
              See 1 Am. Rt. Tr. ::J61.
            3
              See 2 Am. St. Tr. !>41.
            'See 1. Am. St. Tr. 63.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 241 of 291 PageID #:
                                     1061




                 PLAINTIFFS’ EXHIBIT 36
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 242 of 291 PageID #:
                                     1062




                                                 IX,




                          NEW NETHERLAND IN 16~7.

                                             LETTER FROM



               ISAACK DE RASIERES TO SAMUEL BLOMMAERT,

                              FOUND !N THE ROYAL Lmll.&.RY AT THE BJ.GUE,


                                                 AKO



                        TRANSMJTTED BY 'DR. M. F. A. G. CAMPBELL TO THE
                                     N. Y. HISTORICAL SOCIETY,




                                TllANSL.l'l'BD FllOM TBB ORIGINAL DUTCH



                       BY J .      ROMEY N              BRODHEAD.




                 EltCOND S.EBIES1 VOL. Ji,             29
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 243 of 291 PageID #:
                                     1063




                             TRANSLATION
                                                 OP


              AN ORIGINAL LETTER FROM . ISAACK DE ·R ASIERES TO SAMUEL BLOM•
                   MAERT, FOUND IN THE ROYAL LIBRARY AT THE HAGUE,




              MR. BLOMMAERT:
                As I feel myself much bound to your service, and in return
              know not how otherwise to recompense you than by this
              short memoir, (wherein I have in part comprised as much
              as was in my power concerning the situation of New Ne-
              therland and its neighbors, and should in many things have
              been able to treat of or write the same more in detail, and
              better than I have now done, but that my things and notes,
              which would have been of service to me herein, have been
              taken away froni me,) I will beg you to be pleased to re-
              ceive this, on account of my bounden service, &c.
                 On the 27th of July, Anno 1626, by the help of God, I
              arrived with the ship '' The Arms of Amsterdam," before
              the Bay of the great Mauritse River,* sailing into it about
              a musket shot from Godyn's Point,t into Coenraet's Bay ;t
              (where the greatest depth is, because from the East point
              there stretches out a sand bank on which there is only from
              9 to 14 feet water,) then sailed on North-East, and North-
              North-East, to about half way from the low sand bank
              called Godyn's Point, to the Hamel's-Hoofde~,§ the mouth
              of the river, where we found, at half ebb, 16, 17, 18 feet wa-
              ter, and which is a sandy reef a musket shot broad, stretch-
              ing for the most part North-East and South-West, quite
              across, according to my opinion, and to have been formed there
              by the stream, inasmuch as the flood runs into the bay from
                • The North River ;-so called, after Prince Maurice of Orange.
                t Sandy Hook ;-so named after Samuel Godyn, one of the Directors of the
              West India Company at Amsterdam.
                t The Lower Bay of New York;· also called Port May, or Godyn'e Bay.
                § Hamel's Hoofden ;-the narrows, bet ween Staten and Long Islands. These
              "Hoofden:' or headlands, were named after Hendrick Hamel; one of the Di-
              rectors of the West India Company.




                                                                                    On::tr ·;! f•~rn
                                                                             CORNELL UNIVERSITY
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 244 of 291 PageID #:
                                     1064




                                                        1
                 344                     DE RASIERES LETTER.

                the sea, Ea~t-South-East; the depth at Godyn's Point is caus-
                 ed by the ebb flowing out along there with such rapidity.
                   Between the Hamels-Hoofden the width is about a can-
                non's shot of 2,000 [yards.] The depth 10, 11, 12 fathoms.
                They are tolerably high points, and well wooded. The
                 West point is an island, inhabited by from 80 to 90 savages,
                who support themselves by planting maize. The East
                point is a very large island, full 24 miles* long, stretching
                East by South and East-South-East along the sea-coast,
                from the river to the East end of the Fisher's Point.t In
                some places it is from 3 to 4 miles broad, and it has several
                creeks and bays, where many savages dwell, who support
                themselves by planting maize and making sewan, and
                who are called Souwenos and Sinnecox. It is also full of
                oaks, elms, walnut and fir trees, also wild cedar and ches-
                nut trees. The tribes are held in subjection by, and are
                tributary to, the Pijquans, hereafter named. The land is
                in many places good, and fit for ploughing and sowing. It
                has many fine valleys, where there is good grass. Their
                form of government, as well as that of their neighbors, is
                described hereafter.
                   The Hamels-Hoofden being passed, there is about a mile
                width in the river, and also on the West side there is an
                inlet, where another river runs up about 20 miles, to the
                North-North-East, emptying into the Mauritse River in the
                highlands, thus making the North-West land opposite to
                the Manhatas, an island ·18 miles long. It is inhabited by
                the old Manha.tans; LManhatesen ;] they are about 200 to
                300 strong, women and men, under different chiefs, whom
                they call "Sackimas." This island is more mountainous
                than the other land on the South-East side of the river,
                which opposite to the Manhatas is about a mile and a half
                in breadth. At the side of the before-mentioned little river,
                which we call " Achter Col,"t there is a great deal of
                waste reedy land ; the rest is full of trees, and in some
                places there is good soil, ·where the savages plai:it their
                maize, upon which they Jive, as well as h:'l, hunting. _ The
                other side of the same small river, according to conjecture,
                is about 20 to 23 miles broad to the South river, in the
                neighborhood of the Sancicans, as well as I have been able
                to make it out from the mouths of the savages; but as
                they live in a state of constant enmity with those tribes.
                  • Dutch miles. A Dntcb mile is equal to about three English miles.
                  t Visscber's Hoeck-Montauk Point.
                  f The KiUs.




                                                                                       Ori ir;lf
                                                                               CORNELL UN VER.STY
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 245 of 291 PageID #:
                                     1065




                 PLAINTIFFS’ EXHIBIT 37
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 246 of 291 PageID #:
                                     1066


                             DOCU1'!tf'r B!S011!

021146 - [ 11752778] (ieatsiRet1) -
[The Lu ■■ i Infian School of Aquaculture]. HRD-77-108;
B-164031(1). June 17, 1977. 6 pp. + 8 enclosures (12 pp.).
Report to Rep. Lloyd Reeds; by uregory J. Ahart, Dir8ctor,            Ru ■an
Resources Div.
Issue Area: Education, Training, ard E ■ ploy ■ ent Programs:
    Relation of Students• Educational Experien~dS to Society and
    the lork World (1~05); Education, Training, and E ■ ploy ■ent
    Progra ■s: Progra ■ s for Specific Target Gro~ps (1108).
Contact: Bu■ an Resources Div.
Budget Function: Edacatiot, "anpover, and Social Services:
    Ele ■entary, Secondary, and Vocatilnal Education (501).
Organization Concerned: Depart■ent of Health, Edn~ation, and
    Welfare; Depart ■ ent of the Interilri Co ■■unity Ser~ices
    ld ■ inist.rationi Depart ■P.nt of co■■ erce.
Congressional Relevance: Rep. Lloyd Reeds.
             l reviev vas ■ade of the activities of the Lu ■■i Indian
School of Aquaculture, near Bellingha ■, Washington, fro■ June
1973 throug~ February 1977. The review concentrate~ upon: (1)
the sources and ase of Federal Funds, (2) the extent and use of
eguip ■ e~t purchased with Federal funds,    (3) the overhsed costs
in ad ■ inistering the progra ■, (4) the per-student cosi co■ pa~ea
with si ■ilar proqra ■ s, (5) job opportunities and ~uration and
salary of such e ■ ploy ■ent, and (6) the training-re!ated job
■arke-t.     Findings/Conclusions: Pun ding by four Federal Age-ncies
during the p~riod June 1973 through Septe ■ ber 1976 a ■ ounted to
$1.5 ■ illion, with the Bureau of Indian Affairs providing 551.
The cost of instructi~nal equip ■ ent purchased vas S4Brroo, and
six vans and one truck were purchased for about $40,000. EYcept
for a fev ite ■ s, all were being used by the school for student
training. Thro~gh August 1976, $36,645 vent for tribal overhead
expenses. on the bards of 110 co ■ pleted S- ■ont h sch..,ol ter■ s,
average annual cost per co ■ pleted stude~t vas S13,209, co■ pared
vith Peninsula college's S1,386 per student. Of 62 students froa
the Aquaculture school vho entered the job ■ arket, 40 obtained
e ■ ploy ■ ent, but only 26 vere in training-related jobs. These 26
have held a total of 32 different positions--27 with Indian
tribes. The hourly rate ranged fro ■ S3.00 to !5.19. The job
narket was "fair to pocr" at all hiring levels. (DJII)
        Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 247 of 291 PageID #:
                                             1067
                               UNITED STATES GENERAL ACCOUNTING OFFICE
                                       WAShllNGTON, D.C. 20548

'8
..::t   HUMAN IIIDOUIICD
..::t       01Vl.10N
                                 aUTIIICTm - Not            • nlea■t1d eutslde Ille GMwal
N           B-164031(1)          A••_... Office        ept on the ba• ef apeclftc approv•i
0                                .., Ille OIIIN e,M=-a..-.-■1e11al R•latl••

                                                       /6.~                 JUN 1 7 1J77
            The Honorable Lloyd Meeds
            Bouse of Representatives
                                                             4/(j-/)    7   #
            Dear Mr • Meeds:
                 Your letter of December 10, 1976, requested that the
            General Accounting Office review certain aapects of the
            operation of the Lummi Xndian School of Aqua~ulture located
            near Bellingham, Washington. The school is one of several
            enterprises ope~ated by the Lummi Indian ~ribe. These enteL-
            prises include a profit-oriented aquaculcure project.
                 S~ecifically, you requested inf~rmation on (1) the
            sources and use of Federal funds, (2) the extent and use
            of equipment purchased with Federal funds, (3) the overhead
            costs incurred by the Lummi Tribe in administering the pro-
            gram, (4) the per-student cost com~ared to ~imilar programs,
            (5) where training-related jobs w~re obtained, and the dura-
            tion and salary of such .amployment, and ( 6) the tr aini.1g-re-
            lated job market for aqua~ulture school graduates.
                 For this review we interviewed officials of the aquacul-
            ture school and ~hi! Lummi BusineS$ Council, Peninsula College,
            Washington State: and the various Federal agencies funding
            the school's operations. We also examined records at each
            of the organizations above. Our review cover~d the aquacul-
            ture school's activities from June 1973 through February 1977.
            SOURCES AND USE OF FEDERAL FUNDS
                 The aquaculture school received over $1.S million from
            four Federal agencies since its inception in 1973 through
            September 1976. The Bureau of Indian Affairs has provided
            55 per~ent of the funds1 the Comm~nity Services Administration
            (formel. 1 .y the Office of Econor.iic Opportunity), 25 percent:
            the Office of Education, 12 percent: and the Economic Develop-
            ment Administration, 8 percent. A summary of the funding from
            each agency is contained in enclosure I.



                                                                                BR0-77-108
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 248 of 291 PageID #:
                                     1068
  B-164031(1)
      The aquaculture school's major costs are staff salaries
 (33 percent), student stipends (31 percent), and space rental
 (8 percent). However, because funds were comminglec and con-
 tract periods overlapped, the '✓ unds use could not he precisely
 matched to sources in all cases. However, our analysis of
 the sources and use of Federal fu~ds, to th~ extEnt that we
 could determine based on records and docurner~s availAble at
 the aquaculture school, is contained in enc~osure II.
  UTILIZATION OF EQUIPMENT
  P.URCHASED WITH FEDERAL FUNDS
       The aquaculture school's financial records showed pur-
 chasel3 of about $48,000 in instructfona.l equipment were
 charged to the Office of Education, Community S~rvices Ad-
 ministration, ~nd Bureau of !ndi3n Affairs funds: many items
 were of low unit cost. We identified 34 items with a ~it
 cost of $250 or more. (See enclosure III.)
       we physically verified that each of the 34 items of
  equipment axisted, Excepting a few items in storage or being
  used for administrative support, we found that all equipment
  was being used by th~ aquaculture school for training students.
  Tribal officials obtained a copy of your lette1 to us before
  we visited them and w~re, therefore, aware of your concern
  regarding possible equipment misuse. We co11ld not determine
  if this e·quipmen t had been used for the Lummi profit-oriented
  dgu~culture proje~t. However, we have no reason to believe
  that this eguipmen 'L is not necessa.r y fi:>r, and used for, school
  instruction.
       The aquaculture school also purchased six vans and one
  pickup truck with about $40,000 of Federal funds providea by
  the Office of Education, Community Services Administration,
  and Bureau of Indian Affairs. T~o vans were purchased out-
  right in l973, and the other five vehicles were acquired under
  a time-purchase arrangement. The school was using all seven
  vehicles at the time of our fi~ldwork.
  OVERHEAD COSTS INCURRED BY TRIBE
  IN ADMINISTERING THE AQUACULTU~E
  SCHOOL PROGRAM
        At the time of our review, the $20,000 mentioned in your
  letter as budgeted for tribal overhead had not been approved
  and funded by the Bureau of Indian AffRirs. According to
  !:ummi Indian Business Council officials, the $20,000 was
  to cover school activities such as preparing contracts,
  administering aquaculture sc~ool funds, and stucl~nt use
  of t:ie Lummi neighborhood facility.

                                       2
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 249 of 291 PageID #:
                                     1069
 B-164031(1)
      Charges for tribal overhead expenses associated with
 the aquaculture school were first made in April 1975, and
 thro~gh August 1976 the council w~s paid $36,645 for such
 expenses. Our analysis of thEse past charges raised
 questions about the rate of certain charges and about the
 propriety of other charges. For example, the largest
 single item of tribal overhead was student use of the tribe's
 neighborhood facility. The school population averages about
 45 students--30 percent are resident Lummis--c~mpared to
 about 900 Lummis residing on or near the reservation; however,
 the school's overhead charge represents 36 percent ~f the.
 operating co~t for the facility for the 18-month period.
 We also noted that certain ov~rhead charges appeared tc be
 costs directly associated with operating the school, such
 as $8,355 in taxeR and interest on the property used by
 the school. Ehclosure IV presents our analysis of tribal
 overhead asGociated wi~n the aquaculture school.
      In a 1976 audit report ~n funos providec to the
 aquaculture school, the Community £arvices Administ·~~ion
 stated that the business council had charged the aqu!~ulture
 school with "unauthorized and unsupported" tribal ov,:rhead
 costs. Subsequently, the Community Services Adminis·cration
 ordered the buriness council to return all funds received
 for overhead coots to the aquaculture school. The busineF.s
 council has not yet responded to this order.
 PER-STUDENT COST
      The aquaculture school's training program consists of
 two 9-month school terms. A ~~udent completing at least one
 term is considered to have successfully completed the program.
 We used three different methodn for computing the school's per-
 student cost: (1) the 1977 budget divided by the present
 studer c population, (2) total costs divided by total stuaent
 month•., and ( 3) tot~l costs d ividetl by total students who
 completed at least one term      The following describes each of
 these methods and the results of our computations:
            1. The aquaculture school's budget f~r the pres-
       ent schovl year, 1976-77, is $291,633, excluding
       stuCent st~pends. The school's 1976-77 student
       enrollment through February 1977 ranged from 35 in
       September to SO ln February. Assuming 50 students,
       the annual per-student cost would be about $5,830.
       In addit.'n, each student receives a minimum monthly
       stipend of $300. On this basis, the 1976-77 averaga
       annual 9er-student cost will be at least $8,530.



                                       3
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 250 of 291 PageID #:
                                     1070
   B-164031(1}
               2. From its start in June 1973, through June 1976,
         the Federal Government has providt.d the school funds
         totaling $1,452,960. 1/ This figu1~ includes student
         stipends. During this period 1,448 stuaent-months 2/
         were recorded. On this basis, the average cost per-
         student-month was $1,CD3, or $3,027 ave~age annual
         per-student cost<
              3. The aquaculture school has experienced a sub-
         stantial dropout rate. Of 213 students enrolled between
         June 1973 and February 1977, o~ly 83 3/ completed one
         9-month term, and 27 of these 83 comp!eted the second
         9-month te~m. See enclosure V for details on student
         status. On the basis of 110 co 9leted 9-month school
         terms, the average annual cost per completed student
         term was $13,209.
        As requested, we attempted to identify a~d compare the
   cost of attending a similar work training program. As far as
   we could determine, the Lummi Indian School of Aquaculture is
   the only fishery training program managed by an Indian tribe.
   We did find, however, that similar fishery training is pro-
   vided by Peninsula College, located near Port Angeles,
   Washington. ·rhe cost to attend Peni11sula College is about
   $3,000 per year for Washington State residents and $3,400
   per year for nonresidents. This covers tuition, books, and
   room and board. Peninsula is a State-supported institution,
   and as such, the $252 tuition cost covers only about 18 per-
   cent of tne college's operating costs, estimated by State
   officials to total $1,386 per student. Thus, the total per-
   student cost would be $4,386 per yea1· for Wash.i.ngton State
   residents and $4,786 per year for nonresidents. Since July
   1974, 10 Indian students receiving Bureau of Indian Affairs
   funds have attended the Peninsule fisheries program. One
   is still enrolled in the program, but none have completed
   the 2-year program.


   1/The school was first closed for summer vacation from June
   - 19 through September 26, 1976~ therefote $69,400 ~~~rded
     for the period July 1 through September 30, 1976, was
     not included.
   2/One student in attendance during a month equals a student-
   - month.
   3/Twenty-one of these students are presently in the second
   - term of school.


                                         4
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 251 of 291 PageID #:
                                     1071
B-164031(1)
LEN~TH OF EMPLOYMENT AND SALARY
LEVEL OF AOUACUL~URE SCHOOL GRADUATES
     Sixty-two students have ~ompleted at least one 9•-month
term and entered the job market. Of these, we were able to
substantiate, by contacting their employers, that 40 obtained
employment of one type or another but only 26 were in
training-related jobs. As of February 28, 1~77, 18 were
still employed in training-related positions and 7 of these
had been ~mployed for l year o~ more.
     Most training-related employment has been with Indian
tribes. The ~6 gra~uates whn ootaine~ training-related
employment have held a total of 32 different positions--
27 were with Indian tribes. The hourly rate ranges from
$3.00 to $5.19 with an average of $3.78.
     enclosures VI, VII, and VIII detail the jobs obtained
by the graduates of th~ aquacultu1~ school.
JOB MARKET FOR FUTURE
AQUACULTURE SCHOOL GRADUATES
     Since most aquaculture school students have been Wash-
ington State residents, we confined our job market analysis
to Washington. Our analysis showed that the job market was
"fair to poor" at all hiring levels--Indian tribe, State,
Federal, and private sectors.
     Graduates of the Lummi Indian School of Aquaculture
obta4ned 23 training-related jobs in the 3tate of Washington:
20 of these jobs were with Indian tribes. The Lummi Tribe
provided 12 of these jobs. It currently employs 44 people
in fishery positions requiring aquaculture training. The
tribe has reached a saturation level in its ability to absorb
new aquaculture school graduates. According to the personnel
officer for the t~ibal enterprises, the tribe will provide
few fishery job opportu~ities during 1977 because of low job
turnover and an austere budget. She added, however, ~hat
additional Federal funding could create three new fishery
posi~ions.
     Lummi Indian School of Aguacultu~e graduates have
obtained only three training-related jobs with Washington's
non-Indian employers, and future opportunities appear scarce.
According to Washington State officials, the State hires
about 15 people annually for fisheries positions: however,
the State presently has frozen hiring. In addition, eight
Indians were working ir. State hatcheries under an Indian
on-the-job training program in which the State provides

                                      5
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 252 of 291 PageID #:
                                     1072
 B~l6403l(l)
 facilities and instruction and         the Federal ';overnment pro-
 vides the ~rainees' salaries.          According to a State person~
 nel officer, these individuals         would have an aclvantage in
 obtaining permanent employment         as it becomes available.
      Opportunities for Federal fishery employm~nt in Wash-
 ington are very limited~ According to U.S. Fish and Wild-
 life and National Marine Fisheries Se~vice officials, the
 primary Federal fishery position not requiring a college
 degree is a biological technician position, and 43 of these,
 as permanent positions, €~ist in Washington. The Fish and
 Wildlife Service hired five technicians during 1976 while the
 National Marine Fisheries hired only one or two. No sig-
 nificant increase is anticipated in the foreseeable future.
      According to State officials, private fishery opera-
 tions in Washington are in their infancy, consisting of 11
 salmon and ever 100 freshwater game hatcheries    However,
 only the salmon and 15 to 20 of the game hatcheries employ
 nonfamily members, and most of the garne hatcheries are small
 operations. State officials said that the private hatcheries
 were looking for individuals with~ level ~f experi~nce ex-
 ceeding graduates of ag~aculture schools.
      Although wed; J not obtain formal comments on the con-
 tents of this re0or: from officials of the Lummi Indidn School
 of Aquaculture or the Lummi Indian Businef;S Council, we did
 Ciscuss our fi~dings with the chairman Jf the business council.
 He expressed concern about the overhead and fishery jobs data
 because it could be interpreted as showing ~xcessive overhead
 and low job placement. He believed that the tribe was charging
 a nominal overhead rate compared to other educational institu-
 tions and that the aquaculture school'i=: job placement percent-
 age was commendable when compared to other Fecleral training
 programs.
 A copy of this report is also being provided to the Chairman,
 Subcommittee on Indian Affairs and Public Lands, House
 Committee on Interior and Insular Affairs, as suggested by
 your office.
                                        Sincerely yours,




 Enclosures - 8
                                        6
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 253 of 291 PageID #:
                                     1073
 ENCLOSURE I                                                  ENCLOSUR~ I

                  SUMMARY OF FEDERAL ASSISTANCE TO
               THE LUMMI INDIAN SCHOOL OF AQUACULTURE
                         THROUGH SEPTEMBER l976


                                          Period of           Amount of
       Source of funds                     J;unding           assistcmce
 Office of Education                      7/73-10/74             $1'30,000
 Economic Development
   Administration                         3/73-9/74               127,165
 Bureau of Indian Affairs                 7/74-12/74               98,368
 Office of Economic
   Opportunity/
   Community bervices
   Administration                         7/74-11/75             ~73,050
 Buraau of Indian Affairs                 7/75-9/76              48&,617
 Bureau of Indian Affairs                     ( 11)            -~55,160
       Total                                                  $1,522,360.

 a/This assistance was provided during fiscal years 1974 and
 - 1975. It included $78,281 which the aquaculture school re-
   ceived from the Bureau of Indian Affairs as monthly reim-
   bursements for student tuition, and $176,879 which the Bureau
   of Indian Affairs provided directly to aquaculture school
   students in the form of stipends.




                                      l
                Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 254 of 291 PageID #:
                                                     1074
                                                                                                                      t'1
                                                                                                                      z
                                                                                                                      n
                                          SUMMhRY OF FUNDS USE BY SOURCE                                              t1
                                                                                                                      0
                                                                                                                      Cl'
                                    LUMM! INDIAN SCHOOL OF AQUACULTUR~                                                C
                                                                                                                      ):I
                                                                                                                      trJ
                                             THROUGH SEPTEMBER 197E
                                                                                                                      H
                                                                                          Burea,, of                  H
                                                                             Bureau of
                                               Rconomic        OEO/CSA         Indian '    Indian
                              Office of       Development      ( notes         Affairs     Affairs
    '.!1'.Pe of expenditure   Education      Administration        ~)         (note a)     tuition           Tot.al
    Personnel costs           $105,052            $58,946      $    88,631    $254,459     ~      545      $507,633
    Student stipends                                               1J3,042   b/345,629                      478,671
    Space costs                                   19,925            26,980   - 67,707           5,459       l~0,070
    Consultants                                   16,225             9,000       3,048          3,637        31,910
    Travel and per diem            754             5,632            16,764       4,941          1,083        29,174
    Consumable supplies         18,022             3,890            19,150      12.178            629        53,869
    Rental, lease, or
      purchase of equip-
N     ment                      43,112                              30,916       6,497         12,703        93,228
    Other direct costs          13,074             21,573           15,529      16,802          J,891        70,869
    Tribal overhead                                                 26,645      10,000                       36,645
    Administrative costs                                                        ~5,110          7,195        32,305
    Operating costs                                                             29,579                       29,579
    Remodeling                                                                                 13, H)2       13,102
    Under ( over )
      expenditures                ( 14)               974            6,393     (12,086)        J0,038        25,305
        TOThL                 $180,000          $127,165       $373,050       $763,864    $28.:.1!!      ~1,522,360
                                                                                               ---
    a/Federal expenditures for the Office of Economic Opp,:,rtunity/Community Servic•~s Adm1nistrat1.or.
    - and the Bureau of Indian Affairs were commingled and the allocation between the two was made
      by aqu,1cui ture school officials. Accounting records do not support the allol~at ion in all                    trJ
      cases.                                                                                                          z
                                                                                                                      n
                                                                                                                      t'1
    ~/$176,879 of student stipends went directly from Bureau of Indian Affa~~s to students.                           0
                                                                                                                      {I)
                                                                                                                      C
    £/Office of Economic Opportunity/Community Services Administration.                                               ):I
                                                                                                                      tlJ
                                                                                                                      H
                                                                                                                      H
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 255 of 291 PageID #:
ENCLOSURE Ill                        1075                ENCLOSURE III




                        EQUIPMENT PURCHASES EXCEEDING $250 PER UNIT
                           !&,!:!! I INDIAN SCHOOL OF AQUACULTURE
                       Date of                                         Number        Total
Type of equipment      purchase   Use or de~cription    Location      of units        :.2ll
Electric shaker          8/73     Shaking vaccines      Micro-            l      $      31:15
                                                        laboratory
Distilling unit          8/73     Distills water        Micro-            l             495
                                                        laboratory
Boat trailer             8/73     Hauls boats onto      Beach             l
                                  beach
16-ft. fiberglass        8/73     To haul nets          In bay or         2          2,446
skiffs and outboard               for gathering         storage
moto~s                            samples
Portable dissolved       2/74     Measures oxygen       Water             2          J. I 314
oxygen meters                     in water              quality
                                                        laborat~ry
Olivetti typ~wr~ter      2/74     Secretary's use       &torage           l             446
Pipeline                 3/74     Polyvinyl chloride    Seawater          l          l, 188
                                  pipeline              system
Plankton centrituge      6/74     Spins down plankton   Micro-            l             435
                                  from water samples    la.boratory
Flow meter               6/74     Used to determine     W&ter             1             500
                                  stream flow           quality
                                                        laboratory
Stereo microscopes       6/74     For student use       Teaching          2          1,190
                                  in laboratory         laboratory
Compound microscopes     6/74     For student use       Teacning          l          l, 100
                                  in laboratory         laboratory
Portable coliform        6/74     Measures polluti~n    Watel             2          l, l 03
kit                               in freshwater         quality
                                  streams               laboratory
Physiology kit           6/74     Teaching device for   Teaching          l             315
                                  demonstration         laboratory
Salinometer probe        6/74     Me~sures salinity     Water             l             470
                                  in water              quality
                                                        laboratory




                                           3
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 256 of 291 PageID #:
                                     1076
   ENCLOSURE III                                                            ENCLOSURE III




                           Cate of                                           Nwnber     Total
   '.I':i2e of egu12ment   21,;rcha2e   Use or descri£?tion   Location      of units     =£!!
   Hand winch                6/74       Part of subsurface    Storage          l          308
                                        sampling system
   Metering wheel            6/74       Part of subsurfac~    Storage          l          281
                                        sampling syatem
   Compound                  6/74       :'or student use      Storage          l        l ,185
   microscope                           in laboratory
   Deepwater pumr,,          6/74       Brings in sea-        Seawater         l          882
                                        water                 system
   Th~rmistor                6/74       Monitors              Seawr.ter        l          475
   thermometer                          temperatures          syste,.
   Minicorder                6/74       Records               water            l          475
                                        temperatures          quality
                                                              labo~atory
   Electrofisher            li/74       Attracts fish         Water            l          766
                                        for samples           quality
                                                              laboratory
   Compound                  4/75       For student use       Teaching         l        l, 741
   microscope                           in laboratory         laboratory
   Dionizer                  5/75       Makes distilled       Micro-           l           493
                                        water                 laboratory
   IBM cypewr iter            7./7 5    Secretaty's use       Main office      1           635

   Blower                     7/75      To grow algae         Storage          l           758
   40 h.p. outboar:d         8./75      For use on            Storage          l           325
   motor                                power boat
   Mettler top loader         3/76      Measures out          Weter            l        1,496
                                        chemicals             quality
                                                              laboratory
    Scanning tele-            5/76      l'\on1 tors           Seawater         l           485
    thermometer                         temperatures          system
    Deepwater pump            6/76      Backup pump for       Seawater         l           889
                                        bringing i'I sea-     system
                                        water
    Tf!elco water bath        7/76      Chemical testing      ~ater            l         _ill
                                                              quality
                                                              labo~atory
                                                                              34       $23,183




                                                  4
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 257 of 291 PageID #:
 ENCLOSURE IV                        1077                    ENCLOSURE IV


             ANALYSIS OF USE O~ TRIBAL OVERHEAD ASf.OCIATED
               WITH LUMMI INDIAN SCHOOL OF AQUACCLTORE
                                    Expenditures by sour~e of funds
                                               Burea~ of
                                    OEO/CSA     Indiar.
 !l,P~ of expenditures              (?ote a)    Affair~     Total
 Neighborhood facility              $10,675          $   2,602   $13,277

 Real estate taxes and
   interest on school
   property                            2,359             5,996      8,355

 Administrative budget
  for tribal expenses                  5,896                        5,R96

 Storage bill paid to
   former school
   p=operty owner                      2,180                        2,180
         .
 Travel                                2,761               259      3,020

 Administrative budget
 for enrollment seminar                   656                         656

 Tribal telephone bill                    918                         918

 Health facility.kitchen
  equipment                                                269         269

 Other                                 1,200               874      2,074

         Total                       $26,645         $10,000      $36,645

 a/Off ice of Economic Oppor t•_•11i ty/Comn, ni ty Services
                                                 1

 - Administration.




                                      s
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 258 of 291 PageID #:
                                     1078
  ENCLOSURE V                                                              ENCLOSURE V


                     STATUS OF STUDENTS AS OF FEBRUARY 18, 1977
                         LOMMI INDIAN SCHOOL OF AQUACULTURE
                                      NWllber of           liiUJBber of
                                       students           students who
                                      currently          completed and
                                       enrolled          left program      Number of
                         Tribe        1st         2nd     1st       2nd   students who
      Tribe            location       year       year    year      yu.r   droppeo out    !2!!.!
    LUIIIJlli        Washington        u           8      12         8         26          68
    Tlinget          Alaska                        3        3        3          6          15
    Other
      Alkska
      tribes         Alaska             2                   1        1         11          15
    Klallu'.11       Washington                             1        l          6            8
    Sioux            Nortn Dakota                  1                            8            9
    Skokomish        Washington                                                 5            5
    Nooksack         Washington                             1        1          4            6
    Colville         t;ashington                   1        3        1          2            7
    Suquamish        Washington                    1        1        3          1            6
    Shinnecock       New York
    Paiute
    Nez Perce
                     Nevada
                     Idaho
                                                          a/4
                                                         - 1
                                                            1
                                                                     2
                                                                     1
                                                                                1
                                                                                3
                                                                                             ''
                                                                                             5
    Blackfeet        Montana            2          1                 1          2            6
    Apache           Arizona                                2                                3
    Swinomish        Washington         1                   1        1          l            4
    Hoh River        Washington         l                                       3            4
    Q1inault         Washington         1                   l                   3            s
    Crow             Montana                                                    2            2
    Chippewa         Michigan                                                   2            2
    Maltah           Washington         1                            1          1            3
    Suak-
      Suiattle        iwash.ington                          1        1
    wampanoag
    Flathead
                      Massachusetts
                      Montana           1
                                                   2
                                                 £/2               £/2
                                                                                l
                                                                                             '
                                                                                             4
                                                                                             2
    Passamaquoddy     Maine             2          2                                         4
    Upper
     Skagit           illasilington     2                                                    2
    Other (note bl    Vacious           l          1        2                  12         ...ll
             Total                     28         22       35       27        101         213
                                       =
    a/The four members of the ShinnecocK Trioe
                                                  =         =
                                                        attended
                                                        the aquaculture school
                                                                                          ===
    - for 7-1/2 months under a special program and returned to training-
      related jobs with their tribe. We considered them to be completions.
    £/No more than one individual per tribe.
    c/One of these individuals has returned to the pro~ram, although he had
    - completed the second year. For purposes of this schedule, he i~ counted
      both as having completed the second year progc-ar '\nd as tn-ing
      curr~ntly enrolle~.




                                             6
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 259 of 291 PageID #:
 ENCLOSURE VI                        1079                   ENCLOSJi<£ VI


              SUM~ARY OF TRAINING-RELATED JOBS OBTAlNED
                BY GRADUATES OF THE LUMMI INDIAN SCHOOL
                OF AQUACULTURE AS OF FEBRUARY 28, 1977
                Employer
      Lmnmi Tribe
                                                             -Jobs
                                                               12
      Other Washington State Tribes                              8

      Tribes outside Washington State                            7

      State Government                                           3

       Federal Government                                        1
      Private                                                    1
                     Total jobs                                32




                                     7
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 260 of 291 PageID #:
                                     1080
   ENCLOSURE VII                                                     ENCLOSURE VII



                            B,!:tADUATES OF LUMMI INDIAN SCHOOL OF
                    AQUACULTURE EMPLOYED IN TRAINING-RELATED JOBS
     Graduate's    Last day       Employment                                    Hourly
       tribe       of school        period        Emeloier        Position       wage
     Lummi         3/1/74         5/1-6/7/74     Lummi Tribe      Oyster        $3.2S
                                                                  culturist
                                  9/6/74-        Lummi Tribe      Ja1.i tor     $2.50
                                  5/8/76                          (note a)
                                  5/9/76-         Lummi Tribe     Fishery       $3.2S
                                                                  vatchvoman
     Colville      3/15/74        5/15/74        Washington       Fish          $3.30-
                                                 State Fish       cul tur ist    4.50
                                                 and Game
     Apache        5/25/74        8/74-          Arizona Fish     Fish          $3.00
                                  Unknown        and Game         culturist
                                  Unknown         U.S. Fish       Biol09ical    Unknown
                                                  and Wildlife    aide
     Paiute        5/31/75        12/9/75-        Paiute Tribe    Fish          $3.40
                                  6/13/76                         culturist
                                  6/14/76-        Paiute Tribe    Game warden   $4.09

     Lummi          5/31/75       6/5/75-         Lummi Tribe     Aquaculture   $4.14-
                                                                  school         4.42
                                                                  instructor
     Quinault      7/18/75        2/76-           Hoh River       Fish          $3.75-
                                                  Tribe           technician     4.25

     Lumrni        7/31/75        3/24/75-        State of        Fisheries     $3.25
                                  Unknown         washing ton     technician
                                  l 0/1/75-       Lum~i Tribe     Adm. asst.    $3.83-
                                                                  fisheries      4.02

     Makah         10/1/75        9/25/75-        Lummi Tribe     Fish          $3. 61-
                                  7/23/76                         culturist      4.08

                                  8/1/76          Makah Tr it>e   Fish          Unknown
                                                                  culturist
     Klallum        6/18/76       7/12/76-        Suquamish       Fish          $4.62-
                                                  Tribe           technician     5.19

     SwinC'mish     6/18/76        7/12/76-       Lummi Tribe     Wet labora-   $4.28
                                                                  tory
                                                                  technician




                                           8
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 261 of 291 PageID #:
                                     1081
 ENCLOSURE VII                                                   ENCLOSURE VII


  Graduate's    Last day    Employment                                      Hourl}
   ~            of school     period        Em21oi::er        Position       wage
  Lummi         6/18/76     10/5-           Lwruni Tribe      Production    $3.12
                            11/12/76                          moni cor
                            12/6,'76-       L\DDJII i Tribe   Production    $3.86
                                                              monitor
  wampanoag     6/18/76     1/77-           wampanoag         Shellfish     $4.00
                                            Tribe             warden
                                                              trainee
  Colville      12/17/76    2/77-           Suquamisl,        Fish          $4.62
                                                              technician
  Suquamish     12/31/76    2/23/77-        Domsee            seafarm       Unknown
                                            (pri-late)        technician
  Shinnecock    6/19/75     4/1/76-         Shinnecock        Project       $4.57
                                            Tribe             director
  Shi.,necock   6/19/75     4/1/76-         Shinnecock        Water         $3.85
                                            Tribe             quality
                                                              technician
  Sninnecock    6/19/75     4/1/76-         Shinne:::ock      Water         $3.85
                                            Tribe             quality
                                                              technician
  Shinnecock    6/19/75      4/1/76-        Shinnecock        Water         $3.85
                                            Tribe             quality
                                                              technician
  Paiute        6/1/74       4/14/74-       Lum111i Tribe     Oyster        $3.22-
  (note b)                   2/28/75 &                        cul tur ist    4.38
                             4/ 14/75-
                             2/3/77
  Sauk-         6/18/76     1/10-14/77      Lwnmi Tribe       Fish          $3.Bt>
  Suiattle                                                    cul tur ist
  (note b)
  Nooksack      1/31/75      6/75-3/1/76    Nooksack          Fish          Unknown
  (note b)                                  Tribe             technician
                             9/13-          Skagit Tribe      Fish           $4.33
                             10/8/76                          technician




                                        9
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 262 of 291 PageID #:
                                     1082
  ENCLOSURE VII                                                        ENCLOSURE VII



      Graduate's     Last day       Employment                                    Hourly
        !!.lli       of school        period          t.m2lo:i:er   Position       wage
      Lummi          3/1/74         5/23-6/7/74      Lummi Tribe    Oyster        $3.22
        ( r.ote b)                                                  culturist
      Lummi          3/1/74         4/3-6/28/74      Lummi Tribe    Oyst~r        $3.22
        (not~ b)                                                    cul turist
      Lummi          12/31/75       4/7-7/19/76      l.ummi Tribe   Culture       $3.50
        (note b)                                                    technician
                                    7/'20/76-        Lun"li Tribe   Fish          $3.75
                                                                    ,!/butcher
      Colvillt:      3/1/74         3/25/74-         Colville       Fish and      $4.50
        (note b)                    Unknotom         Tribe          Wildlife
                                                                    technician
      Suguamish      8/31/75        4/29-            Suguamish      Fisheries     $4.33
                                    7/15/76          Tribe          enforcement
                                                                    officer
                                    8/76-            Self-          !/Fisherman   Unknown
                                                     employed

  1   ,!/Nontraining-related job.
      _£/Not employed in training-related work as of Februai y 28, 1977.




                                                10
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 263 of 291 PageID #:
                                     1083
ENCLOEiURE VIII                                                 ENCLOSURE VIII



                        GRADuATES OF LUMMI INDIAN SCHOOL OF
                AQuACULTURE EMPLOYED IN NONTRAINING-RELATED JOBS
Graduate's     Last day      Employment                                    Hcurly
  -
 tribe
Tlinget
               of school
               3/1/74
                               period
                            ,!/IJnknoun
                                               Employer
                                               Clear Creek
                                                             Posi tfon
                                                             Logger
                                                                            wage

                                                                           Unknown
                                               Logging
                                               Company
LIDllmi        3/l/74        9/26/74-          Lummi Tribe   Fish          $2.75-
                             Unknown,                        processing     4.00
                             7/12/76-                        crew
                             unknown,
                             2/10/77-
Colville       3/l/74        4/28/74-          Colville      Commun·ity    $5.87
                                               Tribe         center
                                                             director
Lummi          3/l/74        9/6/74-           Lummi Tribe   Janitor       $2.50
                             10/19/76
                             10/20/76-         Lummi Tribe   Fish          $3 .• :S
                                                             processor
Lwnmi          3/1/H         9/26/74-          Lummi Tribe   Fish          $2.75
                             Unknown                         processing
                                                             crew

                             Unknown           Local rest    Aide          Unknown
                             (note a)          home
Lummi           'l/74        3/24-             Lwnmi Tribe   Preventive    $2.50
                             9/15/75                         education
                                                             coordinator
Lununi         7/1/74        5/2/75-           Lummi Tribe   Fish          $3.25
                             Unkr.own                        processing
                                                             crew
Tl inge 'I:    7/31/75       8/76-             City   e,~    Teacner       Unknown
                                               Kake,         aide
                                               Alaska

Tl inget       7/31/75       1/77-             City of       Work study    Unknown
                                               Kake,         coordinator
                                               Alaska




                                          11
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 264 of 291 PageID #:
                                     1084
    ENCLOSURE VIII                                                 ENCLOSURE VIII


    Gr ad ua te' s   Last day    Employment                                    Hourly
       tribe         of school     period         EmElo:z:er    Position        wage
    Lummi            7/31/75     6/30/76-         Lummi Tribe   Community      $3.00-
                                                                health          3.25
                                                                r":'!presen-
                                                                tAtive

    Pawnee           10/8/75     11/1/76-         Paiute        Secretary      Unknown
                                 1/21/77          Tribe
    Kl all um        10/31/75    Unknown          Suguamish     Cons tr uctiol'I Unknown
                                 (note a)
    Tl inget         2/28/76     Unknown          City of       Law and        Unk1own
                                 (note a)         Kake,         order
                                                  Al a ska      officer
    Lummi            6/18/7•5    10/6/76-         Lwnmi Tribe   Community      $3,,00
                                                                heal th
                                                                repres~n-
                                                                tative
    Suguamish        6/18/76     Unknown          Self-         Fisherman      Unknown
                                 (note a)         employed
    Suguamish        6/18/7£     Unknown          Self-         Fisherman      Unknown
                                 {note a)         e,~ployed
    Suak-            6/18/76     7/8/i6-          Lummi Tribe   Maintenance    $3.50
    suiattle                                                    worker
    Nez-Perce        12/17/76    12/19/76-        Bureau of     Clerk/         $3.37
                                                  Indian        typist
                                                  Affairs
    Lumrni           1/21/77     2/3/77-          Lummi Tribe   Maintenance    $2.63
                                                                worker
    a/Emplcyment data for these jobs was provided by aquaculture school
    - officials and have not been verified by us.




                                             12
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 265 of 291 PageID #:
                                     1085




                 PLAINTIFFS’ EXHIBIT 38
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 266 of 291 PageID #:
                                     1086
                                            UNITED STATES DEPARTMENT OF COMMERCE
                                            Minority Business Development Agency   ,
                                            Washington. O.C. 20230
     . I

  NOV 1 2 1980



Mr. Bradden N. Smith
Shinnecock Tribe
Church Street
Shinnecock Reservation Tribal Center
Southampton, Long Island, New York   11968

Project I.D. Number 98-20-70009-00

Dear Mr. Smith:

Enclosed are three copies of our award in the amount of $100,000
for the purpose of providing a solar energy run shellfish
hatchery on the Shinnecock Reservation, Southampton, Long Island,
New York.

It is requested that you thoroughly review the packages, and if
you agree with the provisions, sign each of the three award
notices in Block 14.  You are to retain on e award package and
return the other two to:

             Mr. George S. Parish
             Chief, Grants Administration Division
             Minority Business Development Agency
             U.S. Department of Commerce
             Washington, D . C. 20230

Payments under this award will be by advances.    Item 10 on the
Notice of Award automatically authorizes a payment in the amount
of $16,666 for the period of October 1, 1980 to November 30,
1980.  For the second payment, you should submit the enclosed
Standard Form 270 to the Project Administr a tor in accordance with
the requirements of the Advance Payment paragraph of the General
Terms and Conditions.

If you have any questions, please telephone George Parish at
(202)377-3165.


Sincerely,


{4-
Allan A.
Deputy D

Enclosure
    Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 267 of 291 PageID #:
                                         1087
                                                             NOTICE OF AWMD
    The _; 1 o~ity Business Development Agency (MBDA)       by its duly authorized Awards Officer (AO), hereby offers
    ass ·: ,ta ce to the recipient for the purpose of developing and administering a program designed to assist
    economi ca  l ly and socially disadvantaged indi viduals in gaining equal access to the American free enterprise
    system. 1 Said financial assistance is subject to the terms, conditions, and limitations set forth in this
    award and the Jocuments attached hereto.


    1.     Funding Instrument:                                               2.   Project I.D. Number:98-20-70009-00
           __JL_Grant                 Cooperative Agreement 3. Accounting Code(s):
    4. cr~A Progran Name: ~linority Business Development      W-81-1-71-10-13-10
                                                    5. RECIPIENT                                                                    '
    Name: Shinnecock Tribe
                                                            ;Rinn5c~~k Tfibe
    Contact: Bradden N. Smith                                  ~~Heco~ReRerZrvati~n
                                                              ou  amp on,           ari~~l•
                                                                              ng s an,                                    Ci£g68
    Teleohone No:   i;, i::-?A<-3776
                                                        6.    AWARDS OFFICER (AO}
                                                                                   U.S. Department of Commerce
    Name: Al lan A. Steohenson                                               Minority Business Development Agency
    Teleohone No:       (202) 377-2654
                                                   7.
                                                                            14th & Constitution Ave., N.W. Room 5053
                                                                            Washinoton, D.C. 20230
                                                         PROJECT ADM "IISTRATOR \PA)
                                                                                                                                    I
                                                                                                                                    I

                                                                                                                                    i
    Name:       Harold Jones                                                u.s. Department of Commerce                             !
                                                                            Minority Business Development Agency                    ;

                                                                            14th & Constitution Ave. N.W.                           I
Telephone No: 202-377-3816                                                  Washington, D.C. 20230                                  I
                                       8.   PROJECT DESCRl~TI0~        ~~   GEOGRAPHIC SPECIFICATIONS                               I
'
          To provide a solar energy run shellfish hatchery on the Shinnecock Reservatioo
          Southampton, Long Island, New York.

    9.     PERF0RMA~CE PERIOD                                                            l 0.    PAYMENTS
    Sta rt i ng Date: October 1, 19 80                       A. T e of Pa mer.t                     B. Initial Advance ~ayment
    Ending Date:     September 30, 1981                   X_ Advance
                                                         __                                            Amount : 16,666

!Number of Months: 12                                   Period October l j 1980 to
                                                                  Reimbursement
                                                       Covered      b    30 1980
1 - - - - - - - - - - - - - -- --~--~-~B~u=o~G=Er~----         Novem er    ,
                                           RECIPIENT                 TOTAL
CATEGORIES
         CASH                           $100,000                                     0                       $100,000
         IN KIND


    12.     The following documents are attached to this award:
          a,    Scope of Work                                     e.        Cost Principles for a Non-Profit
          b,    Reporting Requirements
                                                                            Organization,
          c.    Special Terms and Conditions
          a.    General Terms
                         13.    OFF                                                             14. ACCEPTANCE OF AWARD
                                                   NOV 12 1380
                                                         Date                     (Signature of Authorized Official)       (Date)


                                                                              Shinnecock Tribe
         ~inority Business Devel opment Agency
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 268 of 291 PageID #:
                                     1088


                                    SCOPE OF WORK


 The grantee shall, in implementing Phase II of a solar energy run shellfish
 hatchery, demonstrate the pilot solar energy run hatchery and provide
 technology commercialization transfer systems that can be extended to
 existing and projected shellfish aquaculture programs nationally. This
 project shall include, but not be limited by the following :
 1. ·By December 15, 1980   after award of grant, prepare and submit a time.
    performance plan detailing the tasks     to be performed.
 2.   Investigate alternative organization and management systems and select
      and test the organizational/operational structure that:
      (a) best suits the comr.1unity and corporate needs;
      (b) allows for the development of a commercial hatchery program within
          the grant period;
      (c) allows for easy monitoring of the management system's progress and
          its refinement over the grant period.
 3. Investigate alternative shellfish hatchery production systems,        select
    appropriate system and:
      (a)   develop activities needed to implement a smooth initial start-up and
            provide a system for smoother annual start-up of hatchery activities;
      (b)   monitor hatchery performance against design expectations;
      (c)   review hatchery performance and either implement immediate procedural
            improvements and/or recommend physical plant improvements;
      (d)   provide revised annual operations plan (which also includes coordination
            with and includes consideration of solar/waste heat recovery operations) .
 4. Establish and refine a solar/waste heat recovery system and:
      {a) develop criteria for evaluation of solar and waste heat recovery
          system ;
      (b) compare expected versus actual solar/heat recovery perfor.mance on a
          month by month basis;
      (c) provide a series of seasonally dependent operation schedules for the
          solar and the waste heat recovery systems with specific operator
          instructions for hourly and daily operation; daily, monthly and seasonal
          maintenance schedules; and trouble-shooting;
      (d) make recommendations for improvements or revisions to physical solar/waste
          heat recovery systems.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 269 of 291 PageID #:
                                     1089


                                SCOPE OF WORK (CONTINUED)


    5.   Develop markets and production programming and
         (a)    establish 1980 - 1981 production schedule based upon Shinnecock
                Tribal Oyster Program needs and also antiticipated clam and
                oyster seed sales .
         (b)  establish additional sales of clam and oyster seed locally,
              regiopally 9 nq in the international market
             c..'{.1p I c,,-0'- tw;i,1\ \Jf\, _/, .v~ .
                                          I   • ,.

         (c) e~ ~byf-sn-the:=.hat.chfil'Ja;'a,.s--:-a regional shellfish hatchery supported
              by -the State of New York .              .
         (d)    identify markets for half shell oysters in order to provide for
                an orderly implementation of rearing phase of the business enterprise .
         (e)    continuosly monitor alternative oyster marketing strategies such
                as overseas marketing and also processing.
    6.   Develop financial and business plans and strategies to
          (a) continuously monitor hatchery performance· in relation to
              financial predictions and fluctuations .
          (b)   project short and long tenn capitol requirements
          (c) establish an annual credit cycle
          (d)   investigate alternative capitol and credit sources.
         Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 270 of 291 PageID #:
                                              1090


Page 7




         :i..   'N"P"-       0   ?~~J;l"!",J,~f~
                :.J
                .;t,cTJOf~   m :-,,•l~,;UI
                             Q i:v.nJKAM,,'1 ;;f ;.:ifOO ~
                             0   :,;:~f :f   f l , ~ ~)t.-1{




                                                                                   h✓    -......N:i1'6~.•'ti, kiJ..ll · /1,;'<!J .... :'
                                                                                   ~- )t.--::~ f°.(,li"'4~:!~~~ l '-7.:~•J(C.!-<!' .~
                                                                                   iJ,., ! '>/ 1 ,r" 1r1rv,t
                                                                                   ;1,...C,;i..10 !;.:.;.,:,,dfr;),:




                                                                                                                                           . ..




                                                                                                     Q~M Q~----•-w .
                                                               QT!l !.~.._, .~J:ICY ;....;:e. ~!C~".!..
                                                               {,~· ., ;.,.;..u ,:.~~ t..«'~~r-kl ~ )
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 271 of 291 PageID #:
                                     1091
                                                         APPLICATION PACKAGE

                                                                       PARl II
                                                       PROJECT APPROVAL INFORMATION




                                                   _ Y •• - - - N o


                                                                           No- of Af-q, .,
                                                                            loord------------,~--~c----



      It...- 3.
      D.-, th,, o u,,toroce ,eq~11 taqJ!we cleor.r,gl..c,u••               (Attoch C o -h)
      ••• ••• •" occc,-d.. ncc .,,._ 0MB e,,.~.., A-95'

                                                   _ v •• _x
                                                           _ _,N.,
      Item ~ .
      ~ h , , ou,,•once ••ci.,••' ,aqu,re Stote, loco
      ••••.. l'IDI o• o•h•• plo11n,,i9 opp, .. vol'
                                                   ___ Y••---~
      11...   5.
      I• the p•o;,caed p•o11tct cov.,itd by on opp, .. ved co,,.pro-                                    0
      he,,i ,,~r p lcn'                                                                                 0
                                                                                                        0


      "·"' 6 ou ,uonc• ••ci.,••••cl ••v• o F.dcro
      i:"ifihe
      ,n1tallot1on'

      111·-   ~




                                                                           S.e ,,,,1r.,c1,o,i, for odd,looMI ittlo
                                                                           111ro•i•d.
                                                   _ _ _ y .. _ _ _ No

                                                                           N-l>r• of·
                   • · ••onte ,eq.,ut•d COVH ltl• d,,ploc•"'_,,,            lfld,.,,duol •
                       1o...,1 ,.,,           ,ff,. •, to,... ,,
                                      .........
                                                                             ............ _________
                                                                             fo.,il.u

                                                                             Fo,.,,
                                                   ---Y••-No


      h the"< o•~• ,e-lote,d 01,,,,0,..c• or. ft...~ p,a 1•c• pre,v,o.,,   S.te •"•"utt,oft\ fo, odcl,t,c-nol •nlo,..::t,or, to~
      ..-.. d "•· o• oro,,c ,poted'                                        p,ov,dec!.
                                                   ___ , •• __x_No
      lt•.!!.J.1
      11 the pro,ec1 i11 o dni9,..1od fleod hoaor ..eo
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 272 of 291 PageID #:
                                     1092




    - Item #3

     Federally recognized Indian Tribes are not required to obtain
     clearinghouse review as stated in 0MB Circular A-95.
 Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 273 of 291 PageID #:
                                      1093
                                                                                                                                                                                         ,:,
                                                                                                                                                                                         Cl,!
                                                                                                                                                                                        IQ_




                                                     PART lit - 8UOGET INFORMATION

                                                                                                                              -
                                                       S!CTIOM A - 8UDCIET SUMMARY

     c,...,p,...,....

            -
        , ... ,a..

         """•"r
         '•' .i:;ner<;;
     ~01.ar
                            '   F.h,.A
                            c.....,
                              ,.,
                                      Ne.
                                                      , ........, u.....,11, ..., "-"'•
                                                     ,......,
                                                       lei
                                                                                  ........ ,
                                                                                          ~·   ......,                ,.......,
                                                                                                                        l•I
                                                                                                                                      ... -
                                                                                                                                                 _,....,
                                                                                                                                                •••••••• 4



                                                                                                                                                   Ill
                                                                                                                                                             •• , •• '

                                                                                                                                                                         ,....,
                                                                                                                                                                          ..
                                                                                                                                                                                                 .. :......


I.   Hatchery
                        Y 11. 800             1100,000                      1.~300:                          1                             1                     1124,300_
z.
l.
                                                             -                                                                                                                           >
                                                                                                                                                                                       ,. -i:,
••                                                                   --                                                                                                                   -i:,

S. TOTALS                                     1   l.00,000                  s "24 ,3 00                      s
                                                                                                             -                             -s
                                                                                                                                                                 s 124,300              ....
                                                                                                                                                                                        r
                                                                                                                                                                                        n
                                                                                                                                                                                        ....~
                        :
                                                        SlCTIOH 8 - IIUDCn CAnc:;01un
                                             - - - - --·             ·· -    -- - .. ---· .-.,.,1.,..,
                                                                                           ·-· ·-Actf•lt,
                                                                                                       -----                                                                            0

                                      -                 - ----- -- ---
                                                                            . e,...., P•...,••• ,
                                                                                                         ----                                                           ,....           :z
5. Ob1~ Clas Cllepies
                                      (II    Fed
                                      · - '- - -·-- 111
                                                                              -·
                                                                     Non-Fed -··· 1)1
                                                                                         ,.
                                                                                                                                      .,                                 m              ~
                                                                                                                                                                                        n
                                      s 75,000                                                      .s                                s
                                       -·•- - - - - - --·16,500
a.P~                                                  1
                                                                                                                 -·                                          1 q1        r:;oo
                                                                                                                                                                                        ~
•· rm1i' ~il1                               12,700                     2,800                                                                                      15,500                ,..,
                                                                                                                                                                                        G">


c. T1wt'I                                    1,156                           -0-                                                                                   1 1 r:;6
tt~                                           -0-                           -0-                                                                                        -0-
,.~in                                        2,000                          -0-                                                                                    ?.000
I. CciC~d                                    3,144                                                                                .                                3,144
I, CtctdlllC'lioll                            -0-                       -o-                                                                                            -0-
'- ~                                         1,000                     s.ooo                                                                                       6,000
I. Tohl Oil!tl th11tn                       95,000               . 24,300                                                                                        119,300

I. lndltecl CIIIIJ"                      5,000                              - 0-                                                                                       nnn
                                      ---·-
                                      ,100,000                   s· 24,300
                                                                                                                                                                  c;

•· TOTALS                                                                                                1                            1                      1124,300             ·.
7. Prori• kla,,,lf                    s                          s                                       1                            1                      s
                      Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 274 of 291 PageID #:
                                                           1094




                                                                  SECTION C - NOH.FEDERAL RESOURCES
                           (o) ~.,.. P,ot,QM                                               (b) ,-PPUCAHT                                                      141 01>1£ 11 SOUIICU         M TOTAL~

   ..                                                                                                                                          -- -
                                                                                                                                    Cd ST""T'c
                                                                                              -
              Solar Enerqy Shellfish Hatcherv                                         ~    24 .nn                     a                                   s                           , 24,300
   ,.                                                                                                                                                                                      ·-,- ---
                                                  ·---   .                                                ..
  1(1,                                      ______L__
                                                                                                                 ·-   ..,__., ___   .. - ..... - ·-·-·-
. l 1.
                                                                                                                              .,
                                                                                      I    24,300                     5                                   s                           , ~4 , JOU
  12 •. TO T ALS
                                        -                                                                                                                                                       -
                                                                  SECTION O - FORECASTF.D CASH NEEDS

                                                             lete1 ~•   ht Y11,1•              ltt   Ov,i,rto1                  2nd o.-,..                         J.,I   o-,...            ,,1,0...,..

  "· ,~
     ~-~..,_~I
                                                         s 10-0,000
                                                             · 24,_300 _              '  25,000
                                                                                       _ tLr 750                      '       25 oon
                                                                                                                                                          '      ?<:.     000          l   -,,::. nnn
                                                                                                                                                                                           ••, · i, ··7 c:; 0
  M.                                                                                                                           .6_: ]5_0                         .·?,7?9
  1$. TOY Ill                                            ,, 124,300                   •_3:J,,2,50                      '     __;n.~7 5"                   s       31,750               s    31_,759-
                                                                                                                                                                     '' -                                           >
                                                                                                                                                                                                                    ""tJ
                                                                                                                                                                                                                    "'0
                     SECTIOM E - BUOGET ESTIMATE~ OF FEDERAL FUNDS NEEDED FOR BALANCE OF THE PROJECT
                                                                                                                                                                                                                    ....r-n
                                                                                                                                                                                                                    -
                                                                                                                                    VUT\.111£ FUHDlltG P£Rl00$ (Y(/\11$)                                            ;p
                           ,.,, c,.,,., """1''0"'                                             (I,) F 111; 7                     k):r..~(ONV
                                                                                                                                                                                                                    ~
                                                                                                                                                                  f.tl 1~1110              !ol"OUIH~
                                                                                                                                                                                                                    0
  '"- Solar Enercv ShPJ i f~Hatcbory
  li.                                                               '
                                                                                       ~                               ~
                                                                                                                                                          •      100,000             ~;,                            :::i::


  ie.
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                    n
                                                                                                                                                                                                                    :,,;:
  Ii',                                                                                                                                                                                                              l:,o
  10, TOTALS                                                                           s                              l                                   s                           s                             ~
                                                                                                                                                                                                                    rr,
                                                               SECTiOte F - OTHER BUDGET INFORAAATION                                                                                                                         1   •

                                                                              ~a.,..,;, ~,1~11;..,.,1 $~ ,, 11 11.,,.,.,.,.,vl

  21     \!)~ ? 0-<;')0t   See Attached


  ?:I.   ~-t~e•            See Attached

  n~     ~~b~t

                                                     .
                                                                                                                                                                                                                I




                       -       ·--                  _ __::::::,--···:-:- · -·--.-----··--- ----.;.~ - ---;;::;::~;;; ; ;,.- ~ . .: ~J
                                                         PART t'lf PROGRAM N.ARRATIVE (Atioch per in$t,uction;°
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 275 of 291 PageID #:
                                    C1095               (


                                               PART IV
                                  Program Narrati ve Instructions for
                                          The Shinnecock Tri be
                                    Sola r Energy Shellfish Hatchery


     Pr.og r.am Numb2r and Title:                                  11.800
                                                                   Min-ority Business Development:

                                                                   9fl-10 -80021.--0 2

     Project Start ~ate:                                           October 1, 19il2

     Project Ducation:                                             12 months

     v-laximum Feder.al Funding:                                    $100,000

     Hinimur:i Non- Federal Share:                                   $24,300



      Level of Effort

      'i'he Shinnecoc~ Ti: ibe i s expected to achieve 80% of the new solcti: energy
      liatchery's s eed capacity~ 50 % fuel savings over that of a conventional,
      ccnpara~le ha t chery; and 30% inc·rnase in hatchery operation :.:ime o ver a
      conventional, co,npar .;1.ble hatchery. They are expe-~ted to develop
      strategy to exp:rnJ bivalve mai:~et nation,1lly and internabonaJ.1.y , and tc
      C:eterrdne technic2.l and econo;nic feasibility o~ bivalve species
      diversi f ication, and shore-base/ field nursery systems.

      This effort will lequ ire                    6      1:->rofessi.:mal and ap:)!:c,pri ate
      cleric3l supp~rt.



     'l'lle :::?:O:)E·-.::t will !Je loca ted on Sou thz!rr.p ton, Long Island, lv:v! Yor k . HONffV<!t· ,
      the re:;ip5.ent shall not be constrained by g8ographic limlta': :ior1s in i,ts
     e::fo-::ts to c:u rj' o-..1t the work requil:0,n0nt$ for the project. 0;1ly t_r·avei
     ou ~~ ide the 4 ~ contiguous states will require prior written aut~o~izaticn •




 .1-V .:,nor•-
 -.,- ~'    ..   ., .   t . '"'
     -------
         J. J."' .l



     To !_Jrovide tlie technologic.:11 , industi: i3.l .:1nd busj ness d.evel<)pment asc1.scanct.'
     n ~C,:f::;or.i for a ~,c,lar Energy Shellfi;;h H.:-,tchery, anc, to develop r:ephi.cablc-:
     !;trn t egies which c.:1 11 bl.? irnplernented by other minority b t1si ne s:;; f:ri tities.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 276 of 291 PageID #:
                                     1096




                           WORK REQUIREMENTS


  l.   By April 30, 1983, the new solar energy shellfish hatchery shall attain
       80% of its potential seed production. Document the actual operation
       and performance of the new hatchery with regard to its fluctuating
       seedcapacity. Such documentation should include when, where and
       why capacity problems arise, and what and how solutions are developed.

  2.   Achieve fuel savings for the new hatchery of a maximum of 50% of the
       conventional hatchery fuel costs of $12,000 through optimal operations.

  3.   Extend the length of operation per year for the new hatchery over a
       tradition hatchery of comparable size by a maximum of 30%.

       Documentation of the operation and performance of the new hatchery
       with regard to its fuel consumption and length of functional activity
       should include when, where and why problems arise, and what and how
       solutions are developed.

  4.   Develop and document a market strategy for local, state, regional and
       international sales of bivalves (seed and adults).

  5.   Determine the technical and economical feasibility of diversifying
       the bivalve species to incorporate mussels and scallops into a
       solar energy shellfish hatchery.

  6.   Determine the technical and economical feasibility of establishing
       ancillary shore-based and field nursery systems . This determination
       will include, but not be limited to aspects o~ construction, operation
       and overall performance needed to improve survival rates of juvenile
       clams and oysters; and the cost of such work and possible sources of
       financing.
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 277 of 291 PageID #:
                                     1097




                 PLAINTIFFS’ EXHIBIT 39
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 278 of 291 PageID #:
                                     1098

              From: Gadomski, Thomas (DEC)
              Sent: Thursday, April 20, 2017 2:51 PM
              To: Bobseine, Ike G (DEC) < ke.i3obsEi.-,e@c.2cx.•., .gov>; Doroski, Jordan
              P (DEC) <)c,rj2,;-, .oorc:si<i:Bdec.m·.~ov>; Laczi, Evan G {DEC)
              <E':,:-,..·z: zi!c,~ec.r.,1.20-.!>; Reilly, Sean A {DEC)
              <scc'.n.-::i!i, @c:cc.,-,1.go\'>; Tabor, Benjamin P (DEC)
              <')eri2,.,,\r. .-~?':':·:·@dec.:,··.1 ~Jv>; Brown, Timothy J (DEC)
              <-:-i ~1:;.:::-.,..S:-o·Nn@Gec.r.·._: .gcv>; Ferraro, Denise (DEC)
              <d2nise .f-2:-r2.ro@dec.r:v.;wv>; Helmer, Ian S (DEC)
              <ian.he!mer@dec.iw.gov>; Howe, Robert R (DEC)
              <robert.no·vve@)dec.r,v.ge~·>; Unger, Michael J (DEC)
              <r .. ;chae!.unger(5)dec.nv .gov>; Bevis, Kyle A (DEC}
              <Kyle.Bevis@dec.nv.gov>; Blaising, Matthew P {DEC)
              <matthew.blaising@dec.ny.gov>; Bohling, Justanna N {DEC)
              <iustanna.bohling@dec.ny.gov>; Carpenter, Emma C (DEC)
              <Emma.Carpenter@dec.ny .gov>; DeRose, Christopher M (DEC)
              <christopher.dernse@dec.nv.gov>; Godson, Nathan E {DEC)
              <f\! 2than .Godson@ldec.nv.gov>; Amato, Christopher J {DEC)
              <Chri stopher.Amato@dec.ny.gov>; Fay, Timothy J (DEC)
              <timothy.fav@dec.nv.gcv>; Gadomski, Thomas {DEC)
              <thorn2s.gadomski@dec.nv.gov>; Grady, Kaitlin M (DEC)
              <kaitlin.gradv@dec.ny.gov>; Simmons, Landon T {DEC)
              <landor.simmons@dec.nv.gov>; Simmons, Mark (DEC)
              <mark.simmons@dec.ny.gov>; Carbone, Frank D {DEC)
              <frank.carbone@dec.ny.gov>; Eastwood, Jeremy T (DEC)
              <jerernv.eastvvood@dec.ny.gov>; Farrish, Brian R (DEC)
              <brian.farrish@dec.nv.gov>; Hansen, Thomas (DEC)
              <thomas.hansen@dec.ny.gov>; Jakaub, Katie L (DEC)
              <l<atie.Jakc,ub@Jdec.ny.gov>; Lawston, Alena (DEC)
              <alena .lawston@dec.1:v.gov>
              Cc: Bengel, Dallas (DEC) <dallas.bengel@dec.ny.gov>; Burnell, William J
              (DEC) <william.burneii@dec.nv.gov>
              Subject: Elver patrol detail
              Importance: High




              This morning ECOs Farrish and Lac~i apprehended a
              member of t he Shinnecock Tribe harvesting elvers in
              Ta ylor Creek in Southampton . See t he below
              narrative.

              Region 1 MEU Officers received a call yesterday, April 19, 2017,
              from the Southampton Bay Constables of the discovery of a
              suspicious net located at the mouth of a tributary to Taylors Creek,
              which is approximately ½ mile east of the Shinnecock Reservation,
              and not a part of the reservation. After the Officers verified that the
              net appeared to be a fyke net set for elvers, ECOs Evan Laczi and
              Brian Farrish worked overnight on a surveillance detail. At
              approximately 0630 hrs, the Officers observed a lone individual,
                                                     6
Case 2:18-cv-03648-SJF-SIL
               later identified asDocument    83-9
                                   David T Silva,     Filed 11/18/19
                                                  dob 09/17175, approachPage   279 of 291 PageID #:
                                                                         and iend
                                                1099
                 the net, removing a small quantity of elvers, possibly up to ½
                 lb. Subject was apprehended, at which time he claimed to be a
                 member of the Shinnecock Reservation, although he was unable to
                 produce any document verifying the claim. Mr. Silva made
                 statements that the Shinnecock Nation believes they have a right to
                 fish off the reservation, and alluded that members of the Nation will
                 continue to fish for elvers at nearby locations. Mr. Silva had in his
                 possession the elvers, 2 dip nets, 2 buckets, one battery powered
                 aeration unit, and the approximately 40' fyke net. All items were
                 seized, and Mr. Silva was issued an appearance ticket for
                 possession of undersized eels and released. More charges will be
                 filed as the investigation continues.

                  Using the above information we will be conducting an
                  Elver Patrol Detail for the next five nights. The target
                  areas will be tidal creeks that flow into freshwater
                  tributaries from Seatuck Cove to the west to Mecox
                  Bay to the east. Contact local ECOs or Lts. Reilly or
                  Carbone for likely elver activity locations. If we
                  receive more info on net locations we will
                  concentrate on those creeks. Generally the most
                  productive t ime to harvest elvers is around the high
                  tide period. However, the subject apprehended this
                  morning was checking his net at day break
                  approximately 3 hours after the peak high tide in the
                  area.

                  The high tide for Friday in Mecox is approx. 0300hrs
                  and for Seatuck Cove is approx. 0500hrs. Each day
                  the high tide will be approx. 1 hour later than the
                  previous day. (You can do the math)

                 This will be a plain clothes detail using only
                 unmarked vehicles, the black Jeep at Ridge and the
                 silver Jeep that ECO Brown currently has. At the end
                 of your assigned elver patrol leave the jeeps at Ridge
                 ~or the ECOs to use the next night. You will be split
                 into teams of two. One team work west of
                 Shinnecock Canal and the other team east of the
                 canal. If we receive better intel or see activity we
                 can tighten the ring and work the areas where there
                 is likely activity.

                 After your detail send an email to the Rl OLE
                 members with info on any activity you had. We need
                 everyone to work off of the latest information.

                 Friday - 2000hrs(Thurs) -
                 0700hrs(Fri) Farrish/Laczi & Ferraro/Fay
                                                   7
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 280 of 291 PageID #:
                                     1100




                 PLAINTIFFS’ EXHIBIT 40
           Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 281 of 291 PageID #:
                                                1101




                                   - LONDON DOCUMENTS i                 J;                           67


                   Col-. Nicoll8   t,o   tlie 0oiH1rno1· and Council of BOBum,.
                                             (Now England, 1• .20&.]


       To the Govero' and Councill of Bostol}-
Gentlemen.
   l have herewith sent yow a copy of a _Comissiou from the V' CommiB11ionera. of ?rizea
wherein .Lam empowered as one of the Sub-Comissioµers for New England whilst His Ma17 shiµl
be in hostility with the-Dutch. In prosecution of the·µ-ust reposed in mee as Sub-Comissioner
I am oblig'd to give yow advertisement hereof, a.nd that yow wi,l l please to give strict order in ,all
your ports from time to time that seizure be mad~of all and every Dutch ship vessell or gooda
belonging to the States of the United Provinces of the Netherlancls their subjects or inhabitants
within any of-'their dominions, as also if any prizes shall be brought into any of your ports by
any persons comissionated thereunto by his IL H• the Duke of Yorke, that yow will please to
cause the same to be preserv'd entire without imbezlemeut, with all their papers, bills of lading
o~ other writruges, until! such a legall prosecutfon ·can be made 8.11 is directed by His MallH
authority to the Lds .Comissioners, and given at large in their LP• instruction/! to mee and Capt.
Phillip Carteret,. as 8ub-Comissioners in N. England ; wherein your assist.a.nee and concurrence
is requisite for His Ma•i•• service, as also that some able and fitting persons be chosen in your
Colony to sitt as a Court of Admiralty when occasion presents. Be pleased al'so to remitt unto
me Yo• proceedings herein, according to the resolutions yow shall take; and if in this or any
other quality I can render myselfe serviceable to yourselves you may comand mee as ·
   [ About July,] 1664.                               ·            Yo• ·aff« humble Servant
                                                                                       R.   NJCOL_L 9,




              A-rti,ele-1 between Ool. Cartwright .and tlUJ New York Indiana.
                                            [ :S-ew £ngl.nd, L 'lOl,)

               ARTICLES   ma<le and agreed upon the 24'b day of $eptember i664 in Fort Albany
                    between Ohgehando, Shnnarage, Soachoenighta, Sachamackas of y• Maques;
                    Anaweed Conkeeherat Tewasserany, Ascbanoondah, Sachamakas of the
                    Sy-nicks, on the one part; and Colonell George Cartwright, in the behalf of
                    ColoneU ~icolls Govemour under his Royall Highnesse, the Duke of Yorke
                    of all his territoryes in America, on the other part, as followeth, viz'-
   1 Imprimis. It is agreed that the Indian Princes above named and· their subjects, shall have all
such wares and commodities from the English for the·future, as heretofore they had from the Dutch.
   2. That if any English Dutch or Indian ( under the proteccon of the English) do any wrong
injury or violence to any of y• 8aid Princes or their subjects in any sort whatever, if they
comp1aine to the Governor at XewYorke, or to the Officer in Cheife at Albany, if the person
so offending can be disco\·ere<l, that person shall receive condigne punishm' and all due satisfaccon
shall be given; and the like shall be <lone for all other English Plantations,
   3. That if any Indian belonging to any of the Sachims aforesaid do any wrong injury or
damage to the English, Dutch, or Indians under the protection of the English, if complaint be
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 282 of 291 PageID #:
                                     1102
                                           NEW-YORK COLONIAL MANUSCRIPTS.
                                                                                                                       -
               68
               made to ye So.chlms and the person bo discovered who did the injury, then the person so
               offending sball be punished and all just satisfaccon shall be given to any of His Matiu subjects in
               any Colony or other English Plantacon in America,
                 4. The Indians at Wamping and Espachomy and all below the Manhatans, as also all those
                                                                                 11
                ~at have submitted themselves under the proteccon of His l\fa • are included in these Articles
               ·of Agreement and Peace ;                                                       .
                  In confirmacl'ln whereof the partyes above roenconed have hereunto sett their hands the day
                and yeare above written                                                  GEORGE CARTWRIGH T

                                                                                               Oawyugo
                In the presence of
                                                    £        -,;:------.- ¥- - -
                             T . Willett
                             John Manning
                             Tho. Breedon


                 ~
                             Dan. Broadhead

                     5Smith John
                                                               ~~ o'.Jl.~                                 +                J


                 L)( l hismarke                                                                             ~...
                      y     5Stephen an Indian
                    ,...,   l his marke
                                  THBsB ARTICLES following wer likewise proposed by the sarue Indian Princes
                                                                                                                  th
                                      & consented to by Colonoll Cartwriglit in bebalfe of Colonell Nicolls the 26
                                       d:iy of September 1GG4.
                    1 That the English do uot assist the three Nations of t11e Ondiakes Pinnekooks and
                 P acamtekookes, who murdered 0110 of the Princes of the Maques, when he brought ransomes &
                 presents to them upon a treaty of pence.           ·
                    2. That tho English <10 make pence for tho Indian Princes, with the Nations down the River.
                    3. That they mny have free trade, :is forme1ly.
                    4. T hat they may be lodged in houses, as formerly.
                    6. 'rhat if they be beaten by the three Nations above mencOned, they may recelve
                 nccomroodacCm from y• English.




                                                 Ool. Nieolk to tll-8 Secret,ary of State.

                                                                                      Fort James in New Yorke
                                                                                      this   dny of October 1664.
                    Right Honb1•
                       Since my last by Capt. Rill and Capt. Groves here is arrived Capt. Hyde, to whose more ample
                    relation of the reducing Delaware Bay, I must referre my selfe. l\fy instructions to Sir Rob•
                    Carr tooke the elfect which was design'd, for by a distinct treaty and agreement with the
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 283 of 291 PageID #:
                                     1103




                 PLAINTIFFS’ EXHIBIT 41
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 284 of 291 PageID #:
                                     1104

                                                             UNITED STATES DEPARTMENT OF COMMERCE
                                                             National Oceanic and Atmospheric Administration
                                                             NATIONAL MARINE FISHERIES SERVICE
                                                             GREATER ATLANTIC REGIONAL FISMERIES OFF19 E
                                                             55 Great Republic Drive
                                                             Gloucester, MA 01930-2276




Bryan Polite
Chainnan, Council of Trustees
Shinnecock Indian Nation
P.O. Box 5006
Southampton, NY 11969


Dear Chairman Polite:

Over the past year, we have been in discussions regarding marine mammal strandings with Shane
Weeks and David Mai1ine. In these discussions, we agreed upon a protocol for notifying the Tribe
of stranding events on Long Island. In addition, Mr. Weeks requested that we provide an updated
marine mammal parts authorization.

On April 29, 2005, we had provided the Tribe with an authorization to obtain baleen and other
marine mammal hard parts from the Northeast Region Marine Mammal Stranding Network for your
educational program. With this letter, we are renewing that authorization. In addition, Mr. Weeks
also inquired about the transfer of fins, tails, and flippers. The Marine Mammal Protection Act's
(MMPA) implementing regulations at 50 CFR 216.22(c)(5) and 216.37 authorize the transfer of
marine mammal parts if:

    ( I) The person/agency transfen-ing the part does not receive payment for the part;
    (2) T he marine mammal part is transferred for scientific research purposes, curation in a
         professionally accredited scientific collection, or educational objectives; and
    (3) An accession number, authorized or assigned by NMFS, is affixed to the marine mammal
         part. In most cases, this is the field number assigned by the Stranding Network for the
         stranding.

Pursuant to 50 CFR 216.22 and 216.37, this letter authorizes the Shinnecock Indian Nation to
receive soft and hard parts, including whole skeletons, from the NMFS Greater Atlantic Region
Marine Mammal Stranding Network for marine mammal education. Please note that this parts
authorization letter does not guarantee receipt ofrequested specimens. You may contact the Atlantic
Marine Conservation Society and the Riverhead Foundation for Mai'ine Research and Preservation,
both with an active Stranding Agreement issued by NMFS, to arrange for collection, preservation,
and transfer of specimens. Transfer of pat1s must be coordinated with the Network organization to
ensure that no specimen is taken prematurely and to ensure accurate disposition of the pa1ts.

Although payment is not allowed for marine mammal parts, the organization may assess processing
and/or shipping fees. Your acceptance of these marine mammal specimens absolves NMFS and the
Stranding N etwork of liability for any human health or safety risks, known or unknown, from
exposure to these parts. Should your marine mammal education cease, any transferred parts must !,1 ,····--·~.,~.
                                                                                                           '   I••
                                                                                                     - - - --
      Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19-Page
                                                               - -285
                                                                   -- of- - PageID #:
                                                                        291
'I(                                        1105




        returned to the Network and notice given to the NMFS Regional Administrator. This authorization
        expires in five years from the authorization date. Upon expiration, if you would still like to obtain
        marine mammal parts, please contact Ainsley Smith, GAR Marine Mammal Stranding Coordinator,
        55 Great Republic Drive, Gloucester, MA 01930, email: Ainsley,.Smith(ivnoaa.f!ov, to request
        renewal of the authorization.

        You are required to notify Ainsley Smith within 30 days of all specimens received. This notification
        should include the specimen/sample type, species, the field identification number of the animal
        from which the specimen was collected, the date you received the specimen, and the
        organization/individual from which you received the specimen.

        The NMFS Greater Atlantic Region requires that you acknowledge the cooperating Stranding
        Network participants and NMFS in any publications or other reports resulting from the use of the
        transferred material or data. Please send copies of these reports to the NMFS Greater Atlantic
        Regional Fisheries Office for our files and for distribution to the Stranding Network. Reports and
        questions regarding th.is authorization should be directed to Ainsley Smith at (978) 281 -9291 or
        Ainsley.Smith@noaa.gov . .


                                                          Sincerely,



                                                         ~hael Pentony
                                                                          :dt+J
                                                         Regional Administrator




        cc:     F/PR2 - T. Rowles
                GAR - Keane, Smith
Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 286 of 291 PageID #:
                                     1106




                 PLAINTIFFS’ EXHIBIT 42
Clash of Cultures on Southampton Beach - The New York Times   https://www.nytimes.com/2005/04/10/nyregion/clash-of-cultures-on-sou...
               Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 287 of 291 PageID #:
                                                    1107

                                                                                                Subscribe      G;:;J

         Clash of Cultures on
         Southampton Beach
         By Julia C. Mead

         April 10, 2005


         SOUTHAMPTON -THE owners of some multimillion-dollar ocean-front
         mansions here were not amused when a 60-foot, 50-ton finback whale carcass
         washed up in their backyards in the April 3 storm. They demanded that it be
         moved -- and quickly, before any smell could waft over the dunes.

         The marine biologist responsible for determining how the whale died viewed the
         prospect of performing the necropsy by hand as an unpleasant but necessary
         obligation.

         For a few days, families streamed down the beach, many with a dog in tow. They
         encircled the whale, hamming for photos and leaning over the yellow police tape
         to poke at it. Someone came in the middle of the night and hacked off part of the
         whale's tail, a streak of blood-soaked sand marking the escape route.

         But members of the Shinnecock Nation came to pay their respects.

         The Shinnecocks, whose reservation abuts the Village of Southampton, held
         ceremonies on Monday and Tuesday to thank the whale for visiting them, and
         individual tribal members stopped by over the course of several days to pray. On
         Wednesday, the tribe asked the National Marine Fisheries Service for permission
         to use some of the whale's baleen -- the strainerlike plates in its upper jaw -- its
         fins and what was left of its tail in a ceremony. They said they would burn some
         of the parts and scatter the ashes in the water as a way to commend the whale's
         spirit back to the ocean.



1 of 5                                                                                                          10/31/2019, 1:14 PM
Clash of Cultures on Southampton Beach - The New York Times   https://www.nytimes.com/2005/04/10/nyregion/clash-of-cultures-on-sou...
              Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 288 of 291 PageID #:
                                                   1108
         "Certain things are messages," said Courtney Leonard, a tribal member and an
         artist. "These people taking photos? They will have a memory of this. But for the
         Shinnecocks, this whale is much more important spiritually." She said that a
         whale's tail had become a leitmotif in her clay sculptures.

         Before and after the arrival of European settlers, the Shinnecocks were whalers.
         Though whales are now federally protected and hunting them is outlawed, they
         remain a symbol of life, sustenance and the tribe's historic connection to the
         ocean, Ms. Leonard said.

         Though she is recovering from a dislocated hip after an automobile accident, she
         sat in the sand for several hours, sculpturing the finback's tail in clay. "I lived
         through an accident that I shouldn't have survived," she said. "So for me the
         message is that life is a gift."

         Ms. Leonard also said that the Shinnecocks were continually challenged to keep
         their history alive. Her way is to work with clay, a traditional medium. Her
         brother's was to become a marine biologist.

         "Traditionally, this is something that we would take care of," she said, waving a
         hand toward the enormous carcass. "This was our hunting grounds. We see this
         as having a purpose for coming here."

         In their two ceremonies, on Monday evening and Tuesday morning, the
         Shinnecocks prayed for the whale's spirit. "That's how we have done it for
         centuries," said Charles Smith, a tribal trustee. Though hunting has been
         outlawed, he said tribal members still believe "that life is being given up for us to
         sustain our lives and we have to pay homage to the whale's spirit for that."

         Mr. Smith said that the tribe was laying claim to the baleen, fins and tail under a
         1640 treaty granting the Shinnecocks the right to any whale beached on Long
         Island. He said some of the parts would be used in a display in the tribal
         museum. Mr. Smith could not recall any other whale's washing up near the
         reservation in his lifetime and said many other Shinnecocks had never seen one
         up close. For that reason, he said, tribal leaders wanted the parts as educational

2 of 5                                                                                                          10/31/2019, 1:14 PM
Clash of Cultures on Southampton Beach - The New York Times   https://www.nytimes.com/2005/04/10/nyregion/clash-of-cultures-on-sou...
              Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 289 of 291 PageID #:
                                                   1109
         tools.

         "This is a unique event because this whale came so near to the reservation," he
         said, noting that it washed up about a mile west of Halsey Neck Road on the
         barrier beach directly across Shinnecock Bay from the tribe's 800-acre
         reservation.

         Despite the tribe's position that it had an automatic claim, Mr. Smith said tribal
         leaders filed an application with the fisheries service for the permit that would
         allow them to take the parts of the whale they wanted.

         Chuck Bowman, the marine biologist in charge of the necropsy, said he could not
         save the whale's tail or the fins for the Shinnecocks, even if their permit is
         granted. "That's soft tissue, and it would rot," he said. "Can't keep it in a
         museum." He said he was putting aside only some baleen.

         After the necropsy, Mr. Bowman planned to send samples and other data he
         collected to the fisheries service's regional office. Mr. Bowman is the president of
         the Riverhead Foundation for Marine Research and Preservation, based at the
         Atlantis Aquarium in Riverhead. The foundation is the only organization
         assigned to respond to marine-mammal and turtle strandings from Montauk
         Point to New York Harbor.

         Mr. Bowman said that strandings -- mostly seals and turtles -- occurred three or
         four times a year in his jurisdiction but that finding a finback was rare.

         The fin back whale (Balaenoptera physalus), also known as a finner, migrates as
         far south as Florida but is most common in the northwest Atlantic and is spotted
         most often off the coasts of Newfoundland and Labrador. Though it feeds off
         Long Island, it generally stays in deep water, Mr. Bowman said.

         "We don't see them very often, but they're always out there," he said. "It'll be
         interesting to find out why this one died."

         Before the necropsy, all he knew was that the whale was a mature female that
         died at least a week before washing up. Rough winds and 15-foot waves pushed

3 of 5                                                                                                          10/31/2019, 1:14 PM
Clash of Cultures on Southampton Beach - The New York Times                          https://www.nytimes.com/2005/04/10/nyregion/clash-of-cultures-on-sou...
                Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 290 of 291 PageID #:
                                                     1110
         the body high up on the beach, where it was found late on April 3 by a beach-
         cleaning crew, Mr. Bowman said.

         What appeared to be long gouges and wide swaths of abraded skin may have
         been just the outer layer sloughing off, a natural result of decomposition, he said.
         Or they may have been signs that the whale was caught in fishing nets, that it
         was hit by a ship or that its body was slammed around in the rough surf.

         In any case, Mr. Bowman said, the cold water had preserved the body somewhat,
         but warmer air temperatures and worried homeowners were forcing a swift
         disposal.

         Downwind of the whale, the occasional breeze raised the stinging odor of rotting
         flesh. The town trustees, who manage the beaches, granted permission to bury
         the whale in the dunes just east of where it washed up, and the village hired
         heavy equipment, including a hydraulic excavator and a bulldozer, to move the
         body.

         "The people here think there's some whale disposal fund to pay for this," Mr.
         Bowman said. "I told them my job is only to find out how it died." Laughing, he
         said it didn't take long for the homeowners to persuade village officials to find
         somewhere else to bury the carcass.

         Harald G. Steudte, a Southampton Village trustee, said he hoped that the cost of
         disposal, which the village is splitting with the town trustees, would not exceed
         $10,000. "I don't know what whales are going for these days," he said. "I'm not
         sure if we'll be charged by the ton or the foot."

         He said the costs would include rental of a portable toilet for the workers who
         helped with the necropsy and for those who controlled the crowd.

         "We've had all sorts of strange things going on," he said. "Low-flying planes,
         school buses dropping off kids, people streaming over the dunes as if it was a
         Fourth of July fireworks celebration."
         A version of this article appears in print on April 10, 2005, Section LI, Page 14 of the National edition with the headline: Clash of Cultures on




4 of 5                                                                                                                                         10/31/2019, 1:14 PM
Clash of Cultures on Southampton Beach - The New York Times   https://www.nytimes.com/2005/04/10/nyregion/clash-of-cultures-on-sou...
              Case 2:18-cv-03648-SJF-SIL Document 83-9 Filed 11/18/19 Page 291 of 291 PageID #:
                                                   1111
         Southampton Beach




5 of 5                                                                                                          10/31/2019, 1:14 PM
